UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02368 Name of Registrant: Vanguard Fixed Income Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31st Date of reporting period: October 31, 2015 Item 1: Schedule of Investments Vanguard Long-Term Investment-Grade Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (2.7%) U.S. Government Securities (2.5%) United States Treasury Note/Bond 0.875% 7/15/17 50 50 United States Treasury Note/Bond 0.875% 8/15/17 350 351 United States Treasury Note/Bond 1.000% 12/15/17 100 100 United States Treasury Note/Bond 1.000% 2/15/18 100 100 United States Treasury Note/Bond 0.875% 7/15/18 500 499 United States Treasury Note/Bond 1.000% 9/15/18 3,000 2,998 United States Treasury Note/Bond 2.000% 8/31/21 2,750 2,790 United States Treasury Note/Bond 2.250% 11/15/24 11,600 11,727 United States Treasury Note/Bond 2.000% 8/15/25 2,100 2,073 United States Treasury Note/Bond 5.250% 2/15/29 17,100 22,692 United States Treasury Note/Bond 6.125% 8/15/29 25,152 36,160 United States Treasury Note/Bond 5.375% 2/15/31 9,150 12,576 United States Treasury Note/Bond 4.500% 2/15/36 131,175 170,630 United States Treasury Note/Bond 3.750% 11/15/43 3,697 4,327 1 United States Treasury Note/Bond 3.125% 8/15/44 24,718 25,680 United States Treasury Note/Bond 3.000% 11/15/44 3,310 3,353 2 United States Treasury Note/Bond 2.500% 2/15/45 28,662 26,150 3 United States Treasury Note/Bond 3.000% 5/15/45 12,900 13,073 United States Treasury Note/Bond 2.875% 8/15/45 12,100 11,975 Agency Bonds and Notes (0.2%) 4 Tennessee Valley Authority 5.250% 9/15/39 18,800 23,506 4 Tennessee Valley Authority 4.250% 9/15/65 10,000 9,964 Total U.S. Government and Agency Obligations (Cost $359,649) Corporate Bonds (74.7%) Finance (22.5%) Banking (13.7%) Bank of America Corp. 3.950% 4/21/25 15,770 15,506 Bank of America Corp. 6.110% 1/29/37 25,550 29,743 Bank of America Corp. 7.750% 5/14/38 15,450 21,465 Bank of America Corp. 5.875% 2/7/42 30,710 36,317 Bank of America Corp. 5.000% 1/21/44 34,800 36,748 Bank of America Corp. 4.875% 4/1/44 1,649 1,725 Bank of America NA 6.000% 10/15/36 21,760 26,285 Bank One Corp. 7.750% 7/15/25 22,900 29,160 Bank One Corp. 7.625% 10/15/26 21,775 27,767 Bank One Corp. 8.000% 4/29/27 30,869 40,491 Barclays plc 5.250% 8/17/45 22,000 22,856 Branch Banking & Trust Co. 3.800% 10/30/26 900 914 Citigroup Inc. 4.400% 6/10/25 7,700 7,793 Citigroup Inc. 4.450% 9/29/27 49,555 49,527 Citigroup Inc. 6.625% 1/15/28 2,500 3,116 Citigroup Inc. 6.625% 6/15/32 31,545 37,874 Citigroup Inc. 8.125% 7/15/39 2,650 3,873 Citigroup Inc. 5.875% 1/30/42 10,364 12,133 Citigroup Inc. 5.300% 5/6/44 8,065 8,556 Citigroup Inc. 4.650% 7/30/45 67,370 68,219 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 6,400 7,265 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.750% 12/1/43 52,730 59,377 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 8/4/45 17,225 18,143 5 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 26,125 25,525 Goldman Sachs Group Inc. 6.125% 2/15/33 38,270 45,827 Goldman Sachs Group Inc. 6.450% 5/1/36 49,400 56,505 Goldman Sachs Group Inc. 6.750% 10/1/37 41,315 49,925 Goldman Sachs Group Inc. 6.250% 2/1/41 25,625 30,976 Goldman Sachs Group Inc. 4.800% 7/8/44 16,792 16,970 Goldman Sachs Group Inc. 4.750% 10/21/45 15,404 15,572 HSBC Bank USA NA 5.875% 11/1/34 44,700 52,481 HSBC Bank USA NA 5.625% 8/15/35 22,425 25,732 HSBC Holdings plc 4.250% 8/18/25 10,000 10,051 HSBC Holdings plc 7.625% 5/17/32 21,200 27,391 HSBC Holdings plc 6.500% 5/2/36 10,000 12,088 HSBC Holdings plc 6.500% 9/15/37 42,415 51,670 HSBC Holdings plc 6.800% 6/1/38 86,849 109,689 HSBC Holdings plc 6.100% 1/14/42 1,000 1,258 HSBC Holdings plc 5.250% 3/14/44 14,785 15,580 JPMorgan Chase & Co. 4.250% 10/1/27 13,315 13,344 JPMorgan Chase & Co. 6.400% 5/15/38 90,000 113,584 JPMorgan Chase & Co. 5.500% 10/15/40 25,675 29,493 JPMorgan Chase & Co. 5.600% 7/15/41 16,152 18,782 JPMorgan Chase & Co. 5.625% 8/16/43 43,832 48,755 JPMorgan Chase & Co. 4.950% 6/1/45 29,800 30,023 6 JPMorgan Chase & Co. 5.300% 12/29/49 430 431 5 Macquarie Bank Ltd. 4.875% 6/10/25 590 588 Morgan Stanley 6.250% 8/9/26 525 629 Morgan Stanley 4.350% 9/8/26 9,000 9,135 Morgan Stanley 3.950% 4/23/27 13,120 12,794 Morgan Stanley 7.250% 4/1/32 44,360 58,517 Morgan Stanley 6.375% 7/24/42 35,331 44,396 Morgan Stanley 4.300% 1/27/45 69,115 66,207 PNC Bank NA 4.200% 11/1/25 965 1,022 6 State Street Corp. 5.250% 12/29/49 400 403 Wachovia Corp. 6.605% 10/1/25 3,000 3,611 Wachovia Corp. 5.500% 8/1/35 21,905 24,560 Wells Fargo & Co. 3.550% 9/29/25 14,385 14,450 Wells Fargo & Co. 4.100% 6/3/26 50,287 51,213 Wells Fargo & Co. 4.300% 7/22/27 23,295 23,974 Wells Fargo & Co. 5.375% 2/7/35 9,240 10,688 Wells Fargo & Co. 5.375% 11/2/43 53,122 58,219 Wells Fargo & Co. 5.606% 1/15/44 157,813 179,162 Wells Fargo & Co. 4.650% 11/4/44 6,142 6,063 Wells Fargo & Co. 3.900% 5/1/45 21,500 20,133 Wells Fargo Bank NA 6.600% 1/15/38 500 656 Brokerage (0.2%) 5 FMR LLC 6.450% 11/15/39 18,200 22,691 Invesco Finance plc 3.750% 1/15/26 1,250 1,258 Invesco Finance plc 5.375% 11/30/43 2,000 2,180 Legg Mason Inc. 5.625% 1/15/44 2,000 2,076 Finance Companies (2.2%) 5 GE Capital International Funding Co. 0.964% 4/15/16 1,024 1,026 5 GE Capital International Funding Co. 4.418% 11/15/35 305,988 316,566 6 General Electric Capital Corp. 6.250% 12/29/49 1,000 1,115 Insurance (5.3%) ACE Capital Trust II 9.700% 4/1/30 7,050 10,302 ACE INA Holdings Inc. 4.350% 11/3/45 3,600 3,641 Aetna Inc. 4.125% 11/15/42 24,995 23,606 American International Group Inc. 4.700% 7/10/35 8,310 8,490 American International Group Inc. 4.500% 7/16/44 29,745 29,125 Anthem Inc. 6.375% 6/15/37 11,791 14,179 Anthem Inc. 4.625% 5/15/42 17,100 16,877 6,7 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 200 241 AXA Financial Inc. 7.000% 4/1/28 24,910 30,792 Berkshire Hathaway Inc. 4.500% 2/11/43 44,557 45,175 6,7 CNP Assurances 4.000% 11/29/49 100 106 5 Guardian Life Insurance Co. of America 7.375% 9/30/39 12,160 15,950 5 Guardian Life Insurance Co. of America 4.875% 6/19/64 10,700 10,210 5 Jackson National Life Insurance Co. 8.150% 3/15/27 200 262 5 John Hancock Life Insurance Co. 7.375% 2/15/24 13,350 16,085 Loews Corp. 4.125% 5/15/43 1,800 1,633 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 3,000 3,014 5 Massachusetts Mutual Life Insurance Co. 8.875% 6/1/39 16,751 24,963 5 Massachusetts Mutual Life Insurance Co. 5.375% 12/1/41 6,160 6,701 5 Massachusetts Mutual Life Insurance Co. 4.500% 4/15/65 310 286 MetLife Inc. 6.500% 12/15/32 900 1,128 MetLife Inc. 4.125% 8/13/42 20,385 19,564 MetLife Inc. 4.875% 11/13/43 769 818 MetLife Inc. 4.050% 3/1/45 3,000 2,836 6 MetLife Inc. 5.250% 12/29/49 195 197 5 Metropolitan Life Insurance Co. 7.800% 11/1/25 32,250 41,965 5 Nationwide Mutual Insurance Co. 8.250% 12/1/31 6,285 8,248 5 Nationwide Mutual Insurance Co. 9.375% 8/15/39 39,206 59,350 5 Nationwide Mutual Insurance Co. 4.950% 4/22/44 13,215 12,838 5 New York Life Insurance Co. 5.875% 5/15/33 47,575 56,920 5 Northwestern Mutual Life Insurance Co. 6.063% 3/30/40 14,890 17,912 5 Pacific Life Insurance Co. 9.250% 6/15/39 23,780 35,064 6 Progressive Corp. 6.700% 6/15/67 1,051 1,056 6 Prudential Financial Inc. 5.375% 5/15/45 270 271 5 Swiss Re Treasury US Corp. 4.250% 12/6/42 12,470 11,962 5 Teachers Insurance & Annuity Association of America 6.850% 12/16/39 20,452 25,612 5 Teachers Insurance & Annuity Association of America 4.900% 9/15/44 10,720 11,088 Travelers Cos. Inc. 6.750% 6/20/36 500 658 Travelers Cos. Inc. 6.250% 6/15/37 1,355 1,698 Travelers Cos. Inc. 4.600% 8/1/43 2,000 2,106 UnitedHealth Group Inc. 4.625% 7/15/35 11,515 12,227 UnitedHealth Group Inc. 5.800% 3/15/36 49,846 59,303 UnitedHealth Group Inc. 6.500% 6/15/37 1,100 1,409 UnitedHealth Group Inc. 6.625% 11/15/37 800 1,039 UnitedHealth Group Inc. 6.875% 2/15/38 26,847 36,212 UnitedHealth Group Inc. 4.625% 11/15/41 3,045 3,159 UnitedHealth Group Inc. 4.375% 3/15/42 25,000 25,168 UnitedHealth Group Inc. 4.750% 7/15/45 41,145 43,789 Real Estate Investment Trusts (0.2%) ERP Operating LP 4.500% 6/1/45 680 688 Federal Realty Investment Trust 4.500% 12/1/44 1,000 998 5 Omega Healthcare Investors Inc. 5.250% 1/15/26 4,989 5,189 5 Omega Healthcare Investors Inc. 4.500% 4/1/27 4,000 3,820 Simon Property Group LP 6.750% 2/1/40 10,700 14,227 Simon Property Group LP 4.250% 10/1/44 10,750 10,588 Industrial (39.2%) Basic Industry (1.0%) BHP Billiton Finance USA Ltd. 4.125% 2/24/42 16,000 14,899 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 35,650 37,433 CF Industries Inc. 5.375% 3/15/44 12,495 12,500 International Paper Co. 4.800% 6/15/44 13,440 12,452 Monsanto Co. 4.200% 7/15/34 1,000 917 Monsanto Co. 5.875% 4/15/38 3,000 3,270 Monsanto Co. 3.600% 7/15/42 600 477 Monsanto Co. 4.650% 11/15/43 600 564 Monsanto Co. 4.400% 7/15/44 24,630 22,107 Monsanto Co. 3.950% 4/15/45 1,000 846 Monsanto Co. 4.700% 7/15/64 1,500 1,275 Potash Corp. of Saskatchewan Inc. 5.875% 12/1/36 500 562 PPG Industries Inc. 5.500% 11/15/40 1,225 1,374 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 8,894 9,050 Rio Tinto Finance USA plc 4.750% 3/22/42 1,400 1,359 Rio Tinto Finance USA plc 4.125% 8/21/42 24,175 21,471 Capital Goods (4.4%) 3M Co. 5.700% 3/15/37 13,500 16,771 Boeing Co. 6.125% 2/15/33 22,065 28,027 Boeing Co. 7.875% 4/15/43 5,900 8,843 Caterpillar Inc. 6.050% 8/15/36 3,082 3,670 Caterpillar Inc. 3.803% 8/15/42 44,022 40,222 Caterpillar Inc. 4.300% 5/15/44 17,395 16,998 Danaher Corp. 3.350% 9/15/25 3,945 4,023 Danaher Corp. 4.375% 9/15/45 5,000 5,207 Deere & Co. 7.125% 3/3/31 15,000 19,697 Dover Corp. 6.600% 3/15/38 2,375 3,113 Emerson Electric Co. 6.000% 8/15/32 1,071 1,288 General Electric Co. 4.125% 10/9/42 13,425 13,175 General Electric Co. 4.500% 3/11/44 20,000 20,679 General Electric Capital Corp. 6.750% 3/15/32 35,708 46,796 General Electric Capital Corp. 6.150% 8/7/37 1,525 1,938 General Electric Capital Corp. 5.875% 1/14/38 35,584 43,827 General Electric Capital Corp. 6.875% 1/10/39 17,814 24,432 Honeywell International Inc. 5.700% 3/15/36 2,960 3,558 Honeywell International Inc. 5.700% 3/15/37 5,565 6,777 Lockheed Martin Corp. 3.600% 3/1/35 16,925 15,314 Lockheed Martin Corp. 6.150% 9/1/36 8,102 9,907 Lockheed Martin Corp. 5.500% 11/15/39 6,000 6,741 Lockheed Martin Corp. 4.850% 9/15/41 27,319 28,464 Lockheed Martin Corp. 4.070% 12/15/42 10,120 9,410 Lockheed Martin Corp. 3.800% 3/1/45 13,625 12,158 Raytheon Co. 4.700% 12/15/41 37,524 40,284 Rockwell Collins Inc. 4.800% 12/15/43 20,129 21,790 5 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 2,000 2,093 United Technologies Corp. 7.500% 9/15/29 14,755 20,565 United Technologies Corp. 6.125% 7/15/38 55,575 69,230 United Technologies Corp. 5.700% 4/15/40 22,500 26,923 United Technologies Corp. 4.500% 6/1/42 23,785 24,337 WW Grainger Inc. 4.600% 6/15/45 15,690 16,632 Communication (4.9%) 21st Century Fox America Inc. 6.400% 12/15/35 6,575 7,714 21st Century Fox America Inc. 7.900% 12/1/95 3,975 4,877 Alltel Corp. 7.875% 7/1/32 2,400 3,016 America Movil SAB de CV 6.375% 3/1/35 3,600 4,161 America Movil SAB de CV 6.125% 3/30/40 24,520 27,719 America Movil SAB de CV 4.375% 7/16/42 2,050 1,891 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 1,500 1,478 Comcast Corp. 4.250% 1/15/33 11,435 11,446 Comcast Corp. 7.050% 3/15/33 10,535 13,820 Comcast Corp. 4.200% 8/15/34 1,550 1,534 Comcast Corp. 5.650% 6/15/35 41,764 48,745 Comcast Corp. 6.450% 3/15/37 18,000 22,837 Comcast Corp. 6.950% 8/15/37 65,717 87,566 Comcast Corp. 6.400% 5/15/38 10,485 13,233 Comcast Corp. 6.550% 7/1/39 11,765 15,169 Comcast Corp. 6.400% 3/1/40 19,865 25,439 Comcast Corp. 4.650% 7/15/42 7,865 8,246 Comcast Corp. 4.500% 1/15/43 14,610 14,906 Comcast Corp. 4.750% 3/1/44 66,270 69,872 Comcast Corp. 4.600% 8/15/45 32,500 33,672 5 COX Communications Inc. 6.450% 12/1/36 9,000 8,967 5 COX Communications Inc. 8.375% 3/1/39 19,110 21,884 Deutsche Telekom International Finance BV 8.750% 6/15/30 17,730 25,289 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 1,900 2,069 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 1,000 1,037 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 1,300 1,238 Grupo Televisa SAB 5.000% 5/13/45 1,500 1,367 Historic TW Inc. 6.625% 5/15/29 22,275 27,247 Moody's Corp. 5.250% 7/15/44 2,750 2,832 NBCUniversal Media LLC 6.400% 4/30/40 2,850 3,608 NBCUniversal Media LLC 5.950% 4/1/41 18,000 21,828 NBCUniversal Media LLC 4.450% 1/15/43 34,260 34,847 Orange SA 9.000% 3/1/31 12,000 17,445 Orange SA 5.500% 2/6/44 1,000 1,116 Qwest Corp. 6.875% 9/15/33 1,699 1,684 5 SES Global Americas Holdings GP 5.300% 3/25/44 1,000 979 Time Warner Cable Inc. 6.550% 5/1/37 20,475 20,755 Time Warner Inc. 7.625% 4/15/31 9,000 11,508 Verizon Communications Inc. 7.750% 12/1/30 1,000 1,360 Verizon Communications Inc. 5.850% 9/15/35 1,500 1,655 Verizon Communications Inc. 6.550% 9/15/43 1,098 1,324 Verizon Communications Inc. 4.862% 8/21/46 276 264 Verizon Communications Inc. 4.522% 9/15/48 47,371 42,324 Verizon Communications Inc. 5.012% 8/21/54 600 555 Verizon Communications Inc. 4.672% 3/15/55 945 827 Walt Disney Co. 7.550% 7/15/93 15,750 19,717 Consumer Cyclical (6.6%) 5 Alibaba Group Holding Ltd. 4.500% 11/28/34 1,500 1,432 Brinker International Inc. 3.875% 5/15/23 2,000 1,940 Cummins Inc. 4.875% 10/1/43 1,400 1,499 CVS Health Corp. 4.875% 7/20/35 14,955 15,719 CVS Health Corp. 5.750% 5/15/41 7,110 8,188 CVS Health Corp. 5.125% 7/20/45 36,125 38,678 Daimler Finance North America LLC 8.500% 1/18/31 19,830 28,684 Ford Motor Co. 7.450% 7/16/31 18,700 24,019 Home Depot Inc. 5.875% 12/16/36 39,775 48,903 Home Depot Inc. 5.950% 4/1/41 20,470 25,950 Home Depot Inc. 4.200% 4/1/43 6,035 6,063 Home Depot Inc. 4.875% 2/15/44 68,200 75,753 Home Depot Inc. 4.400% 3/15/45 12,900 13,418 Home Depot Inc. 4.250% 4/1/46 27,120 27,483 Lowe's Cos. Inc. 6.500% 3/15/29 20,160 25,516 Lowe's Cos. Inc. 5.500% 10/15/35 600 696 Lowe's Cos. Inc. 5.800% 10/15/36 2,060 2,477 Lowe's Cos. Inc. 6.650% 9/15/37 12,497 16,269 Lowe's Cos. Inc. 5.800% 4/15/40 11,390 13,721 Lowe's Cos. Inc. 4.650% 4/15/42 1,250 1,320 Lowe's Cos. Inc. 5.000% 9/15/43 23,740 26,292 Lowe's Cos. Inc. 4.250% 9/15/44 800 797 Lowe's Cos. Inc. 4.375% 9/15/45 4,165 4,244 McDonald's Corp. 6.300% 10/15/37 15,765 18,923 McDonald's Corp. 6.300% 3/1/38 26,940 32,139 McDonald's Corp. 5.700% 2/1/39 550 623 NIKE Inc. 3.625% 5/1/43 30,604 28,547 NIKE Inc. 3.875% 11/1/45 25,000 24,450 Starbucks Corp. 4.300% 6/15/45 500 519 Target Corp. 6.500% 10/15/37 18,673 24,529 Target Corp. 7.000% 1/15/38 1,100 1,522 Target Corp. 4.000% 7/1/42 1,000 973 VF Corp. 6.450% 11/1/37 726 943 Wal-Mart Stores Inc. 7.550% 2/15/30 49,000 68,932 Wal-Mart Stores Inc. 5.250% 9/1/35 4,789 5,530 Wal-Mart Stores Inc. 6.500% 8/15/37 37,190 48,987 Wal-Mart Stores Inc. 6.200% 4/15/38 83,350 105,700 Wal-Mart Stores Inc. 5.625% 4/1/40 10,000 12,021 Wal-Mart Stores Inc. 4.875% 7/8/40 20,000 21,828 Wal-Mart Stores Inc. 5.000% 10/25/40 16,855 18,812 Wal-Mart Stores Inc. 5.625% 4/15/41 72,682 87,215 Wal-Mart Stores Inc. 4.000% 4/11/43 24,345 23,627 Wal-Mart Stores Inc. 4.750% 10/2/43 8,900 9,666 Wal-Mart Stores Inc. 4.300% 4/22/44 1,000 1,025 Consumer Noncyclical (11.8%) Abbott Laboratories 6.000% 4/1/39 11,105 13,700 Actavis Funding SCS 4.550% 3/15/35 27,125 25,941 Actavis Funding SCS 4.750% 3/15/45 11,270 10,793 Altria Group Inc. 9.950% 11/10/38 1,408 2,299 Altria Group Inc. 5.375% 1/31/44 1,250 1,364 Amgen Inc. 6.375% 6/1/37 4,000 4,702 Anheuser-Busch Cos. LLC 6.750% 12/15/27 400 506 Anheuser-Busch Cos. LLC 6.800% 8/20/32 500 627 Anheuser-Busch Cos. LLC 5.750% 4/1/36 11,460 12,992 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 14,885 13,165 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 39,500 55,754 Anheuser-Busch InBev Worldwide Inc. 8.000% 11/15/39 10,000 13,935 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 14,844 17,545 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 27,995 23,777 Archer-Daniels-Midland Co. 4.535% 3/26/42 500 532 Archer-Daniels-Midland Co. 4.016% 4/16/43 7,009 6,877 6 Ascension Health 4.847% 11/15/53 10,040 10,672 AstraZeneca plc 6.450% 9/15/37 49,200 64,201 5 Baxalta Inc. 5.250% 6/23/45 1,000 1,015 Becton Dickinson & Co. 7.000% 8/1/27 800 1,015 Biogen Inc. 5.200% 9/15/45 2,000 2,011 Bristol-Myers Squibb Co. 3.250% 8/1/42 4,500 3,888 Bristol-Myers Squibb Co. 4.500% 3/1/44 22,500 24,189 Cardinal Health Inc. 4.500% 11/15/44 18,770 18,087 Cardinal Health Inc. 4.900% 9/15/45 5,010 5,185 5 Cargill Inc. 6.125% 4/19/34 200 239 5 Cargill Inc. 6.125% 9/15/36 27,045 32,860 5 Cargill Inc. 6.625% 9/15/37 5,590 7,342 5 Cargill Inc. 4.100% 11/1/42 15,500 14,396 6 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 19,400 17,811 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 500 484 City of Hope 5.623% 11/15/43 12,480 14,092 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 4,000 3,795 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 1,200 1,305 ConAgra Foods Inc. 4.650% 1/25/43 2,246 2,012 Diageo Investment Corp. 4.250% 5/11/42 500 495 Dignity Health California GO 4.500% 11/1/42 19,865 18,877 Dignity Health California GO 5.267% 11/1/64 800 830 Eli Lilly & Co. 3.700% 3/1/45 27,670 25,963 Estee Lauder Cos. Inc. 4.375% 6/15/45 1,500 1,533 General Mills Inc. 5.400% 6/15/40 800 892 Gilead Sciences Inc. 4.600% 9/1/35 12,525 12,718 Gilead Sciences Inc. 5.650% 12/1/41 24,915 28,403 Gilead Sciences Inc. 4.800% 4/1/44 26,555 26,961 Gilead Sciences Inc. 4.500% 2/1/45 24,580 23,909 Gilead Sciences Inc. 4.750% 3/1/46 19,655 19,903 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 18,497 21,135 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 54,845 70,213 5 Grupo Bimbo SAB de CV 4.875% 6/27/44 3,000 2,720 JM Smucker Co. 4.250% 3/15/35 7,805 7,671 JM Smucker Co. 4.375% 3/15/45 3,250 3,183 Johnson & Johnson 5.950% 8/15/37 1,462 1,894 Johnson & Johnson 4.500% 9/1/40 12,015 13,191 Johnson & Johnson 4.500% 12/5/43 5,725 6,306 Kaiser Foundation Hospitals 4.875% 4/1/42 28,625 30,174 Kimberly-Clark Corp. 6.625% 8/1/37 7,300 9,654 Kraft Foods Group Inc. 6.875% 1/26/39 1,300 1,626 5 Kraft Heinz Foods Co. 5.200% 7/15/45 8,490 8,952 6 Mayo Clinic 3.774% 11/15/43 13,095 11,897 McKesson Corp. 4.883% 3/15/44 18,395 18,884 Mead Johnson Nutrition Co. 4.600% 6/1/44 1,500 1,381 Medtronic Inc. 4.375% 3/15/35 45,792 47,451 Medtronic Inc. 6.500% 3/15/39 21,200 26,923 Medtronic Inc. 5.550% 3/15/40 1,900 2,208 Medtronic Inc. 4.500% 3/15/42 9,000 9,165 Medtronic Inc. 4.625% 3/15/44 2,000 2,088 Medtronic Inc. 4.625% 3/15/45 91,735 96,808 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 4,675 4,432 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 24,775 27,252 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 11,285 10,355 Merck & Co. Inc. 3.600% 9/15/42 11,567 10,788 Merck & Co. Inc. 4.150% 5/18/43 7,900 7,834 Merck & Co. Inc. 3.700% 2/10/45 44,720 41,030 New York & Presbyterian Hospital 4.024% 8/1/45 19,585 18,488 North Shore-Long Island Jewish Health Care Inc. Revenue 4.800% 11/1/42 8,265 8,092 North Shore-Long Island Jewish Health Care Inc. Revenue 6.150% 11/1/43 20,550 24,469 Novant Health Inc. 4.371% 11/1/43 552 530 Novartis Capital Corp. 4.400% 5/6/44 29,840 32,062 NYU Hospitals Center 4.784% 7/1/44 2,000 2,010 PepsiCo Inc. 5.500% 1/15/40 28,145 32,996 PepsiCo Inc. 4.875% 11/1/40 10,375 11,230 PepsiCo Inc. 4.000% 3/5/42 17,872 17,273 PepsiCo Inc. 3.600% 8/13/42 1,000 907 PepsiCo Inc. 4.450% 4/14/46 1,000 1,025 Pfizer Inc. 7.200% 3/15/39 44,462 61,369 Pfizer Inc. 4.300% 6/15/43 15,300 15,125 Pharmacia Corp. 6.750% 12/15/27 2,200 2,789 Philip Morris International Inc. 6.375% 5/16/38 32,015 40,664 Philip Morris International Inc. 4.125% 3/4/43 10,500 10,154 Philip Morris International Inc. 4.875% 11/15/43 23,855 25,623 Philip Morris International Inc. 4.250% 11/10/44 27,775 27,222 Procter & Gamble Co. 5.500% 2/1/34 13,500 16,297 Procter & Gamble Co. 5.550% 3/5/37 12,650 15,504 5 Reynolds American Inc. 7.000% 8/4/41 5,119 5,971 Reynolds American Inc. 5.850% 8/15/45 13,565 15,043 5 Roche Holdings Inc. 4.000% 11/28/44 29,605 29,953 5 SABMiller Holdings Inc. 4.950% 1/15/42 4,825 4,866 5 SC Johnson & Son Inc. 4.000% 5/15/43 21,645 20,167 5 SC Johnson & Son Inc. 4.750% 10/15/46 7,695 7,934 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 1,000 1,023 St. Jude Medical Inc. 4.750% 4/15/43 35,090 34,867 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 2,466 2,730 6 Texas Health Resources 4.330% 11/15/55 1,000 969 The Pepsi Bottling Group Inc. 7.000% 3/1/29 12,000 16,218 Tyson Foods Inc. 4.875% 8/15/34 2,000 2,043 Tyson Foods Inc. 5.150% 8/15/44 1,500 1,576 Wyeth LLC 6.500% 2/1/34 1,310 1,654 Wyeth LLC 6.000% 2/15/36 2,047 2,428 Wyeth LLC 5.950% 4/1/37 68,185 81,137 Energy (4.4%) Apache Corp. 4.750% 4/15/43 24,175 22,455 Baker Hughes Inc. 5.125% 9/15/40 2,375 2,406 Burlington Resources Finance Co. 7.400% 12/1/31 23,500 30,268 ConocoPhillips 7.000% 3/30/29 10,850 13,255 ConocoPhillips 5.900% 10/15/32 19,600 22,446 ConocoPhillips 6.500% 2/1/39 63,451 77,522 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 1,500 1,741 ConocoPhillips Co. 4.300% 11/15/44 14,255 13,636 Diamond Offshore Drilling Inc. 5.700% 10/15/39 500 401 Diamond Offshore Drilling Inc. 4.875% 11/1/43 2,750 1,939 Dominion Gas Holdings LLC 4.800% 11/1/43 1,575 1,537 Encana Corp. 6.500% 8/15/34 13,863 12,701 Encana Corp. 5.150% 11/15/41 7,645 5,979 Energy Transfer Partners LP 6.050% 6/1/41 1,500 1,338 Energy Transfer Partners LP 5.150% 2/1/43 12,825 10,147 Energy Transfer Partners LP 5.150% 3/15/45 20,000 15,908 6 Enterprise Products Operating LLC 8.375% 8/1/66 1,835 1,803 EOG Resources Inc. 3.900% 4/1/35 500 485 Exxon Mobil Corp. 3.567% 3/6/45 32,755 31,346 Halliburton Co. 6.700% 9/15/38 500 614 Halliburton Co. 7.450% 9/15/39 500 660 Halliburton Co. 4.500% 11/15/41 1,200 1,152 Halliburton Co. 4.750% 8/1/43 2,450 2,430 Kinder Morgan Inc. 5.550% 6/1/45 15,210 12,899 National Oilwell Varco Inc. 3.950% 12/1/42 1,000 812 Occidental Petroleum Corp. 4.625% 6/15/45 2,000 2,063 Petro-Canada 6.800% 5/15/38 22,828 28,284 Phillips 66 Partners LP 3.605% 2/15/25 80 74 Shell International Finance BV 4.125% 5/11/35 40,000 40,418 Shell International Finance BV 6.375% 12/15/38 43,260 54,642 Shell International Finance BV 5.500% 3/25/40 20,955 24,116 Shell International Finance BV 4.550% 8/12/43 16,840 17,332 Shell International Finance BV 4.375% 5/11/45 45,175 45,534 Suncor Energy Inc. 3.600% 12/1/24 4,855 4,845 Suncor Energy Inc. 6.500% 6/15/38 11,410 13,840 Suncor Energy Inc. 6.850% 6/1/39 6,535 8,148 Tosco Corp. 7.800% 1/1/27 1,500 1,931 Tosco Corp. 8.125% 2/15/30 20,000 27,330 TransCanada PipeLines Ltd. 4.625% 3/1/34 5,000 4,808 TransCanada PipeLines Ltd. 6.200% 10/15/37 1,500 1,702 TransCanada PipeLines Ltd. 7.625% 1/15/39 49,100 64,415 TransCanada PipeLines Ltd. 6.100% 6/1/40 1,900 2,139 Transocean Inc. 7.500% 4/15/31 500 335 Other Industrial (0.6%) 6 Massachusetts Institute of Technology GO 3.959% 7/1/38 25,200 25,969 Massachusetts Institute of Technology GO 5.600% 7/1/11 1,100 1,361 6 Northwestern University 3.868% 12/1/48 21,605 20,899 6 Northwestern University Illinois GO 4.643% 12/1/44 25,315 27,988 5 President & Fellows of Harvard College Massachusetts GO 6.500% 1/15/39 3,865 5,301 Technology (5.5%) Apple Inc. 3.850% 5/4/43 42,755 39,594 Apple Inc. 4.450% 5/6/44 12,055 12,130 Apple Inc. 3.450% 2/9/45 40,360 34,727 Apple Inc. 4.375% 5/13/45 41,430 41,248 Applied Materials Inc. 5.850% 6/15/41 1,150 1,246 Broadcom Corp. 4.500% 8/1/34 500 500 Cisco Systems Inc. 5.900% 2/15/39 37,500 45,817 Cisco Systems Inc. 5.500% 1/15/40 34,725 40,768 5 Hewlett Packard Enterprise Co. 2.850% 10/5/18 15,695 15,727 Intel Corp. 4.800% 10/1/41 23,180 24,086 Intel Corp. 4.250% 12/15/42 1,000 967 Intel Corp. 4.900% 7/29/45 19,325 20,188 International Business Machines Corp. 7.000% 10/30/25 20,625 26,695 International Business Machines Corp. 4.000% 6/20/42 23,900 21,535 Microsoft Corp. 3.500% 2/12/35 31,235 29,023 Microsoft Corp. 4.200% 11/3/35 1,500 1,514 Microsoft Corp. 4.500% 10/1/40 1,900 1,996 Microsoft Corp. 5.300% 2/8/41 15,000 17,216 Microsoft Corp. 3.500% 11/15/42 1,750 1,571 Microsoft Corp. 3.750% 5/1/43 10,000 9,146 Microsoft Corp. 4.875% 12/15/43 500 537 Microsoft Corp. 3.750% 2/12/45 71,860 65,965 Microsoft Corp. 4.450% 11/3/45 37,860 38,481 Microsoft Corp. 4.000% 2/12/55 11,075 9,943 Microsoft Corp. 4.750% 11/3/55 37,375 37,835 Oracle Corp. 4.300% 7/8/34 3,500 3,490 Oracle Corp. 3.900% 5/15/35 6,000 5,714 Oracle Corp. 6.500% 4/15/38 40,833 52,149 Oracle Corp. 6.125% 7/8/39 19,559 23,414 Oracle Corp. 5.375% 7/15/40 43,160 48,209 Oracle Corp. 4.500% 7/8/44 2,000 2,006 Oracle Corp. 4.125% 5/15/45 32,500 30,713 Oracle Corp. 4.375% 5/15/55 37,000 34,965 QUALCOMM Inc. 3.450% 5/20/25 19,550 18,861 QUALCOMM Inc. 4.650% 5/20/35 26,310 24,269 QUALCOMM Inc. 4.800% 5/20/45 2,000 1,759 Tyco Electronics Group SA 7.125% 10/1/37 525 674 Verisk Analytics Inc. 5.500% 6/15/45 2,000 1,912 Transportation (0.9%) Burlington Northern Santa Fe LLC 5.750% 5/1/40 18,888 21,750 Canadian Pacific Railway Co. 7.125% 10/15/31 2,013 2,549 CSX Corp. 4.400% 3/1/43 12,410 11,985 5 ERAC USA Finance LLC 7.000% 10/15/37 11,771 14,504 FedEx Corp. 3.900% 2/1/35 9,070 8,285 Union Pacific Corp. 3.375% 2/1/35 750 686 Union Pacific Corp. 4.750% 9/15/41 2,000 2,182 Union Pacific Corp. 4.750% 12/15/43 20,510 22,498 Union Pacific Corp. 4.821% 2/1/44 12,000 13,349 Union Pacific Corp. 4.150% 1/15/45 1,500 1,500 Union Pacific Corp. 4.375% 11/15/65 9,545 9,087 United Parcel Service Inc. 6.200% 1/15/38 9,250 12,028 United Parcel Service Inc. 4.875% 11/15/40 2,700 3,020 United Parcel Service Inc. 3.625% 10/1/42 6,790 6,381 Utilities (13.0%) Electric (13.0%) Alabama Power Co. 6.000% 3/1/39 4,875 5,899 Alabama Power Co. 5.500% 3/15/41 26,943 31,164 Alabama Power Co. 5.200% 6/1/41 15,000 16,752 Alabama Power Co. 3.750% 3/1/45 22,325 20,598 Appalachian Power Co. 6.700% 8/15/37 38,600 47,913 Baltimore Gas & Electric Co. 6.350% 10/1/36 1,230 1,548 Berkshire Hathaway Energy Co. 6.125% 4/1/36 16,300 19,587 Berkshire Hathaway Energy Co. 5.150% 11/15/43 10,000 10,967 Berkshire Hathaway Energy Co. 4.500% 2/1/45 20,675 20,751 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 15,775 14,321 Commonwealth Edison Co. 5.900% 3/15/36 2,120 2,573 Commonwealth Edison Co. 3.800% 10/1/42 20,805 19,723 Commonwealth Edison Co. 4.600% 8/15/43 12,560 13,332 Commonwealth Edison Co. 4.700% 1/15/44 15,955 17,178 Commonwealth Edison Co. 3.700% 3/1/45 15,990 14,720 Connecticut Light & Power Co. 6.350% 6/1/36 14,500 18,762 Connecticut Light & Power Co. 4.300% 4/15/44 940 963 Connecticut Light & Power Co. 4.150% 6/1/45 8,445 8,500 Consolidated Edison Co. of New York Inc. 5.100% 6/15/33 730 785 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 10,000 12,117 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 12,127 14,911 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 12,990 17,041 Consolidated Edison Co. of New York Inc. 5.500% 12/1/39 7,050 8,181 Consolidated Edison Co. of New York Inc. 5.700% 6/15/40 7,995 9,586 Consolidated Edison Co. of New York Inc. 4.200% 3/15/42 10,250 10,134 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 10,935 10,515 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 48,300 49,626 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 8,060 8,167 Delmarva Power & Light Co. 4.000% 6/1/42 1,000 962 Dominion Resources Inc. 4.700% 12/1/44 18,505 18,326 DTE Electric Co. 6.625% 6/1/36 1,910 2,524 DTE Electric Co. 4.000% 4/1/43 1,000 978 Duke Energy Carolinas LLC 6.450% 10/15/32 8,200 10,281 Duke Energy Carolinas LLC 6.100% 6/1/37 52,400 64,379 Duke Energy Carolinas LLC 6.050% 4/15/38 2,440 3,067 Duke Energy Carolinas LLC 5.300% 2/15/40 4,900 5,747 Duke Energy Carolinas LLC 4.250% 12/15/41 16,200 16,556 Duke Energy Carolinas LLC 4.000% 9/30/42 42,242 41,545 Duke Energy Florida Inc. 6.750% 2/1/28 1,800 2,092 Duke Energy Florida LLC 6.400% 6/15/38 1,000 1,303 Duke Energy Florida LLC 5.650% 4/1/40 11,860 14,445 Duke Energy Indiana Inc. 6.120% 10/15/35 2,723 3,336 Duke Energy Indiana Inc. 6.350% 8/15/38 500 647 Duke Energy Indiana Inc. 6.450% 4/1/39 9,100 11,950 Duke Energy Indiana Inc. 4.200% 3/15/42 12,700 12,656 Duke Energy Indiana Inc. 4.900% 7/15/43 28,610 31,511 Duke Energy Progress LLC 4.100% 5/15/42 1,250 1,248 Duke Energy Progress LLC 4.100% 3/15/43 15,000 14,849 Duke Energy Progress LLC 4.375% 3/30/44 1,000 1,040 Duke Energy Progress LLC 4.200% 8/15/45 17,560 17,832 5 Enel Finance International NV 6.000% 10/7/39 1,000 1,138 Entergy Louisiana LLC 4.950% 1/15/45 1,105 1,124 5 FirstEnergy Transmission LLC 4.350% 1/15/25 850 870 5 FirstEnergy Transmission LLC 5.450% 7/15/44 2,000 2,058 Florida Power & Light Co. 5.960% 4/1/39 15,100 19,136 Florida Power & Light Co. 5.690% 3/1/40 700 873 Florida Power & Light Co. 5.250% 2/1/41 21,662 25,323 Florida Power & Light Co. 5.125% 6/1/41 437 503 Florida Power & Light Co. 4.125% 2/1/42 11,265 11,343 Florida Power & Light Co. 3.800% 12/15/42 26,975 25,820 Florida Power & Light Co. 4.050% 10/1/44 10,825 10,877 Georgia Power Co. 5.950% 2/1/39 29,827 33,998 Georgia Power Co. 5.400% 6/1/40 10,100 10,769 Georgia Power Co. 4.750% 9/1/40 21,685 21,585 Georgia Power Co. 4.300% 3/15/42 9,982 9,294 Georgia Power Co. 4.300% 3/15/43 1,818 1,669 6 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 22,609 24,720 Kentucky Utilities Co. 5.125% 11/1/40 1,000 1,139 Kentucky Utilities Co. 4.650% 11/15/43 1,000 1,077 MidAmerican Energy Co. 5.800% 10/15/36 500 609 MidAmerican Energy Co. 4.800% 9/15/43 28,300 31,163 MidAmerican Energy Co. 4.250% 5/1/46 3,895 3,968 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 34,509 34,263 Nevada Power Co. 6.650% 4/1/36 5,830 7,472 Nevada Power Co. 5.375% 9/15/40 18,230 20,626 Nevada Power Co. 5.450% 5/15/41 25,120 28,755 Northern States Power Co. 6.200% 7/1/37 27,900 36,152 Oglethorpe Power Corp. 5.375% 11/1/40 2,000 2,166 Oklahoma Gas & Electric Co. 6.500% 4/15/28 300 360 Oklahoma Gas & Electric Co. 4.550% 3/15/44 500 514 Pacific Gas & Electric Co. 6.050% 3/1/34 44,041 53,104 Pacific Gas & Electric Co. 5.800% 3/1/37 900 1,065 Pacific Gas & Electric Co. 6.350% 2/15/38 8,192 10,294 Pacific Gas & Electric Co. 6.250% 3/1/39 35,905 44,730 Pacific Gas & Electric Co. 5.400% 1/15/40 19,495 22,310 Pacific Gas & Electric Co. 4.500% 12/15/41 700 713 Pacific Gas & Electric Co. 5.125% 11/15/43 1,700 1,891 Pacific Gas & Electric Co. 4.750% 2/15/44 24,005 25,429 PacifiCorp 5.250% 6/15/35 1,301 1,473 PacifiCorp 6.100% 8/1/36 15,000 18,605 PacifiCorp 6.250% 10/15/37 7,815 9,860 PacifiCorp 6.350% 7/15/38 20,000 25,624 PacifiCorp 6.000% 1/15/39 32,446 40,206 PacifiCorp 4.100% 2/1/42 24,520 24,086 Peco Energy Co. 4.800% 10/15/43 15,530 17,022 Potomac Electric Power Co. 6.500% 11/15/37 1,225 1,609 Potomac Electric Power Co. 7.900% 12/15/38 150 226 Potomac Electric Power Co. 4.150% 3/15/43 2,000 1,993 PPL Electric Utilities Corp. 6.250% 5/15/39 10,975 14,081 PPL Electric Utilities Corp. 5.200% 7/15/41 1,250 1,434 PSEG Power LLC 8.625% 4/15/31 200 270 Public Service Co. of Colorado 3.600% 9/15/42 15,055 13,924 Public Service Electric & Gas Co. 3.650% 9/1/42 22,483 20,943 Public Service Electric & Gas Co. 4.000% 6/1/44 700 688 Puget Sound Energy Inc. 6.724% 6/15/36 10,000 13,472 Puget Sound Energy Inc. 6.274% 3/15/37 500 644 Puget Sound Energy Inc. 5.757% 10/1/39 1,100 1,351 Puget Sound Energy Inc. 5.795% 3/15/40 18,130 22,412 Puget Sound Energy Inc. 5.764% 7/15/40 500 617 Puget Sound Energy Inc. 4.300% 5/20/45 400 411 South Carolina Electric & Gas Co. 6.625% 2/1/32 35,000 43,819 South Carolina Electric & Gas Co. 6.050% 1/15/38 10,600 12,637 South Carolina Electric & Gas Co. 5.450% 2/1/41 300 340 South Carolina Electric & Gas Co. 4.350% 2/1/42 32,687 32,074 South Carolina Electric & Gas Co. 4.600% 6/15/43 300 302 South Carolina Electric & Gas Co. 4.500% 6/1/64 19,430 18,330 Southern California Edison Co. 6.000% 1/15/34 19,095 23,626 Southern California Edison Co. 5.950% 2/1/38 16,100 20,087 Southern California Edison Co. 6.050% 3/15/39 845 1,060 Southern California Edison Co. 4.500% 9/1/40 12,000 12,605 Southern California Edison Co. 3.900% 12/1/41 500 481 Southern California Edison Co. 4.050% 3/15/42 800 793 Southern California Edison Co. 3.900% 3/15/43 18,480 17,752 Southern California Edison Co. 4.650% 10/1/43 29,150 31,689 Southwestern Public Service Co. 4.500% 8/15/41 22,555 23,607 Tampa Electric Co. 6.150% 5/15/37 36,000 45,105 Tampa Electric Co. 4.100% 6/15/42 1,010 987 Virginia Electric & Power Co. 6.000% 5/15/37 57,330 72,032 Virginia Electric & Power Co. 6.350% 11/30/37 2,000 2,624 Virginia Electric & Power Co. 4.650% 8/15/43 1,140 1,245 Westar Energy Inc. 4.125% 3/1/42 1,175 1,172 Westar Energy Inc. 4.625% 9/1/43 1,300 1,392 Wisconsin Public Service Corp. 4.752% 11/1/44 17,500 19,293 Natural Gas (0.0%) Atmos Energy Corp. 4.150% 1/15/43 1,500 1,447 Atmos Energy Corp. 4.125% 10/15/44 1,000 976 Southern California Gas Co. 5.125% 11/15/40 2,922 3,382 Other Utility (0.0%) American Water Capital Corp. 6.593% 10/15/37 1,800 2,358 American Water Capital Corp. 4.300% 9/1/45 500 516 Total Corporate Bonds (Cost $9,898,824) Sovereign Bonds (U.S. Dollar-Denominated) (1.9%) 5 CDP Financial Inc. 5.600% 11/25/39 15,000 18,168 5 CNPC HK Overseas Capital Ltd. 5.950% 4/28/41 700 831 5 Corp Nacional del Cobre de Chile 4.500% 9/16/25 23,015 22,805 Ecopetrol SA 5.875% 5/28/45 1,050 856 5 Electricite de France SA 6.950% 1/26/39 19,740 25,001 5 Electricite de France SA 4.875% 1/22/44 18,730 18,809 5 Electricite de France SA 4.950% 10/13/45 25,100 24,896 5 Electricite de France SA 6.000% 1/22/14 2,280 2,296 Export-Import Bank of Korea 3.250% 8/12/26 5,000 5,002 Federative Republic of Brazil 4.875% 1/22/21 300 295 Federative Republic of Brazil 8.250% 1/20/34 1,000 1,065 5 OCP SA 5.625% 4/25/24 275 287 6 Oriental Republic of Uruguay 4.375% 10/27/27 220 219 6 Oriental Republic of Uruguay 5.100% 6/18/50 1,325 1,192 Pertamina Persero PT 6.000% 5/3/42 650 565 5 Pertamina Persero PT 6.450% 5/30/44 300 283 Petrobras International Finance Co. SA 6.875% 1/20/40 1,615 1,159 Petroleos Mexicanos 5.500% 1/21/21 2,250 2,401 Petroleos Mexicanos 4.875% 1/24/22 4,800 4,900 5 Petroleos Mexicanos 5.625% 1/23/46 1,200 1,038 Quebec 7.500% 9/15/29 9,000 13,095 7 Republic of Chile 1.875% 5/27/30 3,500 3,682 6 Republic of Colombia 4.500% 1/28/26 700 696 Republic of Colombia 6.125% 1/18/41 825 858 6 Republic of Colombia 5.625% 2/26/44 138 135 6 Republic of Colombia 5.000% 6/15/45 760 680 Republic of Indonesia 4.125% 1/15/25 765 747 5 Republic of Indonesia 6.625% 2/17/37 200 222 Republic of Indonesia 6.625% 2/17/37 1,400 1,536 5 Republic of Indonesia 6.750% 1/15/44 950 1,069 Republic of Kazakhstan 4.875% 10/14/44 780 640 Republic of Kazakhstan 6.500% 7/21/45 1,050 1,024 Republic of Namibia 5.250% 10/29/25 345 342 Republic of Peru 4.125% 8/25/27 500 505 Republic of Peru 5.625% 11/18/50 250 268 Republic of Poland 5.125% 4/21/21 3,200 3,621 Republic of Poland 4.000% 1/22/24 5,000 5,330 Republic of Romania 4.375% 8/22/23 500 526 7 Republic of Romania 2.750% 10/29/25 500 557 Republic of Turkey 5.625% 3/30/21 1,100 1,187 Republic of Turkey 4.875% 4/16/43 3,550 3,201 5 Saudi Electricity Global Sukuk Co. 3 4.000% 4/8/24 2,000 2,052 State of Israel 4.500% 1/30/43 3,000 3,029 Statoil ASA 5.100% 8/17/40 15,050 16,734 Statoil ASA 4.250% 11/23/41 6,400 6,294 Statoil ASA 3.950% 5/15/43 29,310 27,497 Statoil ASA 4.800% 11/8/43 18,740 20,075 5 Temasek Financial I Ltd. 3.375% 7/23/42 23,355 21,561 United Mexican States 4.000% 10/2/23 200 207 United Mexican States 4.750% 3/8/44 1,275 1,218 United Mexican States 5.750% 10/12/10 600 590 Total Sovereign Bonds (Cost $266,992) Taxable Municipal Bonds (15.1%) Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.420% 5/1/21 1,000 1,036 Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.620% 5/1/22 1,930 2,020 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 53,500 62,171 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 12,420 15,381 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 44,640 59,018 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 25,730 34,364 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 13,775 19,085 California GO 7.500% 4/1/34 26,555 37,715 California GO 7.550% 4/1/39 55,350 81,843 California GO 7.300% 10/1/39 105,545 149,519 California GO 7.350% 11/1/39 3,645 5,195 California GO 7.625% 3/1/40 30,135 44,562 California GO 7.600% 11/1/40 69,320 103,732 California Public Works Board Lease Revenue (Various Capital Projects) 8.361% 10/1/34 1,200 1,717 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 15,710 19,527 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 4,535 5,137 Chicago Transit Authority 6.899% 12/1/40 980 1,110 8 Commonwealth Financing Authority Pennsylvania Revenue 5.197% 6/1/26 19,975 21,874 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 261 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 755 884 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 2,000 2,005 Duke University North Carolina Revenue 5.850% 4/1/37 30,450 37,865 George Washington University District of Columbia GO 4.300% 9/15/44 3,000 2,865 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 39,000 46,532 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,500 1,803 Houston TX GO 6.290% 3/1/32 24,190 29,663 2 Illinois GO 5.100% 6/1/33 154,680 142,496 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 19,300 24,095 Kansas Development Finance Authority Revenue 4.727% 4/15/37 2,500 2,468 Kansas Development Finance Authority Revenue 4.927% 4/15/45 26,000 25,573 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 400 482 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 4,885 6,037 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 31,480 42,955 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 1,900 2,601 Los Angeles CA Unified School District GO 5.755% 7/1/29 19,500 22,982 Los Angeles CA Unified School District GO 5.750% 7/1/34 10,815 13,038 Los Angeles CA Unified School District GO 6.758% 7/1/34 61,235 80,724 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 15,100 18,549 Mississippi GO 5.539% 10/1/29 1,500 1,756 9 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 50,002 56,540 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 52,934 74,375 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 62,755 85,535 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.724% 6/15/42 12,780 15,928 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 18,210 23,327 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 6,980 9,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.282% 6/15/42 7,225 8,287 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 32,580 41,722 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 2,875 3,464 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 66,105 96,267 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 5,950 7,529 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 7,325 8,483 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 19,595 23,730 New York State Dormitory Authority Revenue (Personal Income Tax) 5.600% 3/15/40 2,000 2,448 New York State GO 5.590% 3/1/35 1,000 1,176 North Texas Tollway Authority System Revenue 6.718% 1/1/49 26,971 36,556 Ohio State University General Receipts Revenue 4.910% 6/1/40 12,300 13,965 Ohio State University General Receipts Revenue 4.800% 6/1/11 20,231 19,821 Oregon GO 5.892% 6/1/27 14,590 17,691 10 Oregon School Boards Association GO 4.759% 6/30/28 10,000 11,098 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 20,335 24,744 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 15,250 18,106 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 21,245 25,223 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 2,000 2,161 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 9,260 9,845 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 25,005 26,576 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 34,890 33,591 2 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 52,593 53,711 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 10,450 13,367 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 13,370 14,182 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 1,400 1,966 Texas Transportation Commission Revenue 5.178% 4/1/30 3,690 4,358 University of California 3.931% 5/15/45 17,840 17,511 University of California Regents General Revenue 4.601% 5/15/31 11,165 11,941 University of California Regents Medical Center Revenue 6.548% 5/15/48 25,770 33,415 University of California Regents Medical Center Revenue 6.583% 5/15/49 8,695 11,327 University of California Revenue 5.770% 5/15/43 5,155 6,336 University of California Revenue 4.765% 5/15/44 9,290 9,483 University of California Revenue 4.858% 5/15/12 31,025 29,679 University of California Revenue 4.767% 5/15/15 14,875 13,964 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 11,500 13,990 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 8,915 10,232 Washington GO 5.481% 8/1/39 8,890 10,827 Washington University Revenue 4.072% 10/15/44 1,000 1,052 8 Wisconsin GO 5.700% 5/1/26 23,025 26,975 Total Taxable Municipal Bonds (Cost $1,894,183) Shares Temporary Cash Investments (5.1%) Money Market Fund (1.1%) 11 Vanguard Market Liquidity Fund 0.207% 161,097,595 161,097 Face Amount ($000) Repurchase Agreements (4.0%) Bank of America Securities, LLC (Dated 10/30/15, Repurchase Value $136,801,000, collateralized by Government National Mortgage Assn., 3.000%-4.000%, 2/20/45-8/20/45, with a value of $139,536,000) 0.080% 11/2/15 136,800 136,800 Bank of Montreal (Dated 10/30/15, Repurchase Value $61,100,000, collateralized by Federal National Mortgage Assn. 3.500%-4.500%, 11/1/19-10/1/35, and Federal Home Loan Mortgage Corp. 3.000%, 4/1/30-5/1/35, with a value of $62,322,000) 0.080% 11/2/15 61,100 61,100 Barclays Capital Inc. (Dated 10/30/15, Repurchase Value $124,001,000, collateralized by U.S. Treasury Note/Bond 0.250%-8.875%, 10/31/15-2/15/27, with a value of $126,480,000) 0.080% 11/2/15 124,000 124,000 Citigroup Global Markets Inc. (Dated 10/30/15, Repurchase Value $137,401,000, collateralized by U.S. Treasury Note/Bond 1.125%-3.500%, 6/15/18-2/15/39, with a value of $140,148,000) 0.080% 11/2/15 137,400 137,400 RBC Capital Markets LLC (Dated 10/30/15, Repurchase Value $109,301,000, collateralized by Federal Farm Credit Bank 0.243%, 2/2/18, Federal National Mortgage Assn. 2.246%-6.000%, 5/1/18-10/1/45, Federal Home Loan Mortgage Corp. 2.191%-4.000%, 5/1/29- 7/1/45, and Government National Mortgage Assn. 3.250%-7.000%, 12/20/28-4/20/45, with a value of $111,486,000) 0.100% 11/2/15 109,300 109,300 Total Temporary Cash Investments (Cost $729,697) Total Investments (99.5%) (Cost $13,149,345) Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.00 11/20/15 34 (2) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 11/20/15 20 (2) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 11/20/15 34 (25) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 11/20/15 30 (15) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.50 11/20/15 19 (3) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 11/20/15 18 (6) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 12/24/15 10 (4) Total Liability for Options Written (Premiums received $52) Other Assets and Liabilities-Net (0.5%) 12 Net Assets (100%) 1 Securities with a value of $19,856,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $5,934,000 have been segregated as initial margin for open futures contracts. 3 Securities with a value of $504,000 have been segregated as collateral for open over-the-counter swap contracts. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, the aggregate value of these securities was $1,081,507,000, representing 7.6% of net assets. 6 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 7 Face amount denominated in euro. 8 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 9 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 10 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 11 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 12 Cash of $11,298,000 has been segregated as initial margin for open futures contracts. GO—General Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 380,774 — Corporate Bonds — 10,638,799 Sovereign Bonds — 271,246 — Taxable Municipal Bonds — 2,152,144 — Temporary Cash Investments 161,097 568,600 — Futures Contracts—Assets 1 2,969 — — Futures Contracts—Liabilities 1 (482) — — Forward Currency Contracts—Assets — 87 — Forward Currency Contracts—Liabilities — (15) — Swap Contracts—Assets 25 1 13,399 — Swap Contracts—Liabilities (172) 1 (205) — Liability for Options Written (57) — — Total 163,380 14,024,829 — 1 Represents variation margin on the last day of the reporting period. E. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) Ultra Long U.S. Treasury Bond December 2015 2,577 411,676 2,845 10-Year U.S. Treasury Note December 2015 2,444 312,068 (846) 30-Year U.S. Treasury Bond December 2015 294 45,993 632 5-Year U.S. Treasury Note December 2015 161 19,284 (21) 2-Year U.S. Treasury Note December 2015 (17) (3,717) 6 Euro-Buxl December 2015 (15) (2,602) (99) Euro-Bund December 2015 (5) (864) 4 2,521 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At October 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Morgan Stanley Capital Services LLC 11/2/15 EUR 4,147 USD 4,576 (14) Bank of America N.A 12/2/15 EUR 442 USD 487 (1) Morgan Stanley Capital Services LLC 11/2/15 GBP 115 USD 177 1 Morgan Stanley Capital Services LLC 12/2/15 USD 5,001 EUR 4,534 12 BNP Paribas 11/2/15 USD 4,456 EUR 3,990 69 Barclays Capital 12/2/15 USD 315 EUR 285 1 Morgan Stanley Capital Services LLC 11/2/15 USD 178 GBP 115 Morgan Stanley Capital Services LLC 12/2/15 USD 177 GBP 115 (1) Morgan Stanley Capital Services LLC 11/2/15 USD 107 EUR 96 2 JPMorgan Chase Bank N.A. 11/2/15 USD 72 EUR 63 3 72 EUR—Euro. GBP—British pound. USD—U.S. dollar. G. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At period ended October 31, 2015, the fund had the following open credit default and interest rate swap contracts: Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody's Rating CDX-IGS-14-V1-10Y/Baa3 2 6/20/20 BOANA 100,000 87 1.000 1,258 CDX-IGS-16-V1-10Y/Baa3 3 6/20/21 GSI 200,000 2,558 1.000 4,589 CDX-IGS-19-V1-10Y/Baa3 4 12/20/22 BOANA 300,000 7,262 1.000 6,739 CDX-IGS-19-V1-10Y/Baa3 4 12/20/22 BOANA 25,000 620 1.000 576 Federative Republic of Brazil/Baa3 12/20/20 BNPSW 800 128 1.000 13 Federation of Malaysia/A3 12/20/20 GSCM 6,700 278 1.000 (41) Federation of Malaysia/A3 12/20/20 BNPSW 1,150 45 1.000 (10) Federation of Malaysia/A3 12/20/20 BOANA 1,000 51 1.000 4 Peoples Republic of China/Aa3 9/20/20 GSCM 8,000 (33) 1.000 (37) Peoples Republic of China/Aa3 9/20/20 BNPSW 12,000 79 1.000 74 Republic of Chile/Aa3 12/20/20 BNPSW 13,000 77 1.000 (74) Republic of Colombia/Baa2 12/20/20 JPMC 400 20 1.000 (1) Republic of Colombia/Baa2 12/20/20 DBAG 400 23 1.000 3 Republic of Colombia/Baa2 12/20/20 BNPSW 600 33 1.000 1 Republic of Indonesia/Baa3 12/20/20 BNPSW 500 26 1.000 (2) Republic of Indonesia/Baa3 12/20/20 BOANA 750 39 1.000 (4) Republic of Indonesia/Baa3 12/20/20 MSCS 850 45 1.000 (4) Republic of Indonesia/Baa3 12/20/20 MSCS 1,000 57 1.000 - Republic of Peru/A3 12/20/20 BNPSW 4,000 120 1.000 (19) Republic of Turkey/Baa3 12/20/16 BNPSW 2,000 4 1.000 3 Republic of Turkey/Baa3 12/20/20 BNPSW 900 89 1.000 26 Russian Federation/Ba1 6/20/17 GSCM 200 8 1.000 6 Russian Federation/Ba1 6/20/17 GSCM 400 17 1.000 11 Russian Federation/Ba1 12/20/20 BARC 550 49 1.000 5 Russian Federation/Ba1 12/20/20 DBAG 1,715 208 1.000 70 Russian Federation/Ba1 12/20/20 BNPSW 750 83 1.000 22 United Mexican States/A3 9/20/20 DBAG 600 8 1.000 (10) Total 683,265 13,198 Credit Protection Purchased United Mexican States 9/20/20 GSCM 1,300 (29) (1.000) (4) Total 1,300 (4) 13,194 The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event 1 BARCBarclays Bank plc. BNPSWBNP Paribas. BOANABank of America, N.A. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. GSIGoldman Sachs International. JPMCJP Morgan Chase Bank. MSCSMorgan Stanley Capital Services LLC. 2 Investment Grade Corporate Credit Default Swap Index-Version 14. 3 Investment Grade Corporate Credit Default Swap Index-Version 16. 4 Investment Grade Corporate Credit Default Swap Index-Version 19. Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody's Rating CDX-IG-25-V1/Aa3 2 12/20/20 CME 815,000 (7,473) 1.000 952 CDX-IG-25-V1/A2 2 12/20/20 ICE 157,000 (1,451) 1.000 170 Total 972,000 1,122 1 CMEChicago Mercantile Exchange. ICEIntercontinental Exchange. 2 Investment Grade Corporate Credit Default Swap Index—Version 25. Centrally Cleared Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse 1 ($000) (%) (%) ($000) 12/16/20 CME 20 2.000 (0.000) 2 12/16/25 CME 8,128 2.500 (0.000) 2 136 12/16/35 CME 8,379 (2.500) 0.000 2 (60) 12/16/45 CME 643 (2.750) 0.000 2 (6) Total 70 1 CMEChicago Mercantile Exchange. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. H. At October 31, 2015, the cost of investment securities for tax purposes was $13,159,626,000. Net unrealized appreciation of investment securities for tax purposes was $1,013,034,000, consisting of unrealized gains of $1,160,824,000 on securities that had risen in value since their purchase and $147,790,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard GNMA Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (93.5%) U.S. Government Securities (1.2%) 1 United States Treasury Floating Rate Note 0.090% 11/3/15 Conventional Mortgage-Backed Securities (89.7%) Fannie Mae Pool 2.090% 11/1/22 Fannie Mae Pool 2.190% 12/1/22 Fannie Mae Pool 2.350% 12/1/22 Fannie Mae Pool 2.370% 4/1/235/1/23 Fannie Mae Pool 2.390% 4/1/22 Fannie Mae Pool 2.410% 12/1/22 Fannie Mae Pool 2.440% 11/1/221/1/23 Fannie Mae Pool 2.450% 8/1/224/1/23 Fannie Mae Pool 2.480% 8/1/22 Fannie Mae Pool 2.520% 5/1/23 Fannie Mae Pool 2.550% 2/1/235/1/23 Fannie Mae Pool 2.640% 3/1/23 Fannie Mae Pool 2.650% 8/1/22 Fannie Mae Pool 2.660% 9/1/22 Fannie Mae Pool 2.690% 4/1/25 Fannie Mae Pool 2.700% 5/1/224/1/23 Fannie Mae Pool 2.730% 2/1/2311/1/24 Fannie Mae Pool 2.740% 4/1/23 Fannie Mae Pool 2.750% 3/1/22 Fannie Mae Pool 2.780% 4/1/224/1/22 Fannie Mae Pool 2.790% 6/1/23 Fannie Mae Pool 2.810% 7/1/25 Fannie Mae Pool 2.820% 6/1/23 Fannie Mae Pool 2.860% 4/1/23 Fannie Mae Pool 2.900% 3/1/236/1/27 Fannie Mae Pool 2.910% 8/1/23 Fannie Mae Pool 2.940% 6/1/23 Fannie Mae Pool 2.950% 6/1/225/1/28 Fannie Mae Pool 2.960% 1/1/27 Fannie Mae Pool 2.970% 7/1/23 Fannie Mae Pool 3.000% 8/1/2011/1/45 Fannie Mae Pool 3.024% 7/1/22 Fannie Mae Pool 3.040% 7/1/232/1/27 Fannie Mae Pool 3.080% 1/1/27 Fannie Mae Pool 3.100% 6/1/225/1/33 Fannie Mae Pool 3.130% 7/1/27 Fannie Mae Pool 3.180% 12/1/24 Fannie Mae Pool 3.200% 4/1/227/1/27 Fannie Mae Pool 3.210% 5/1/23 Fannie Mae Pool 3.220% 7/1/2312/1/26 Fannie Mae Pool 3.230% 2/1/278/1/27 Fannie Mae Pool 3.240% 1/1/27 Fannie Mae Pool 3.250% 11/1/23 Fannie Mae Pool 3.270% 12/1/23 Fannie Mae Pool 3.300% 12/1/23 Fannie Mae Pool 3.310% 12/1/26 2,3 Fannie Mae Pool 3.320% 7/1/23 1,068 1,126 2,3 Fannie Mae Pool 3.340% 4/1/24 12,030 12,642 2,3 Fannie Mae Pool 3.350% 7/1/27–1/1/30 9,518 9,631 2,3 Fannie Mae Pool 3.355% 1/1/27 14,953 15,562 2,3 Fannie Mae Pool 3.360% 11/1/23–12/1/23 19,068 20,170 2,3 Fannie Mae Pool 3.370% 3/1/24–7/1/25 7,885 8,344 2,3 Fannie Mae Pool 3.380% 1/1/27–7/1/27 7,834 8,001 2,3 Fannie Mae Pool 3.410% 11/1/23–7/1/27 12,060 12,595 2,3 Fannie Mae Pool 3.415% 11/1/23 6,554 6,954 2,3 Fannie Mae Pool 3.440% 1/1/24 5,952 6,329 2,3 Fannie Mae Pool 3.450% 1/1/24–1/1/24 23,108 24,589 2,3 Fannie Mae Pool 3.460% 9/1/23–9/1/29 105,487 111,223 2,3 Fannie Mae Pool 3.470% 11/1/23–1/1/24 6,350 6,763 2,3 Fannie Mae Pool 3.480% 1/1/24 4,479 4,775 2,3,4Fannie Mae Pool 3.500% 5/1/34–11/1/45 270,368 281,550 2,3 Fannie Mae Pool 3.510% 12/1/23–1/1/24 28,877 30,777 2,3 Fannie Mae Pool 3.520% 1/1/24 4,885 5,219 2,3 Fannie Mae Pool 3.530% 2/1/24 7,642 8,174 2,3 Fannie Mae Pool 3.540% 8/1/23–2/1/24 32,024 34,224 2,3 Fannie Mae Pool 3.550% 10/1/23–5/1/26 41,126 43,777 2,3 Fannie Mae Pool 3.560% 12/1/23–1/1/24 6,869 7,355 2,3 Fannie Mae Pool 3.570% 12/1/23–3/1/24 39,745 42,069 2,3 Fannie Mae Pool 3.580% 2/1/24–7/1/30 46,108 48,208 2,3 Fannie Mae Pool 3.590% 7/1/23–9/1/30 53,034 54,156 2,3 Fannie Mae Pool 3.600% 12/1/23–4/1/28 8,533 9,137 2,3 Fannie Mae Pool 3.610% 8/1/23–1/1/24 31,040 32,543 2,3 Fannie Mae Pool 3.620% 2/1/24 8,181 8,798 2,3 Fannie Mae Pool 3.640% 10/1/23–1/1/24 16,615 17,858 2,3 Fannie Mae Pool 3.650% 8/1/23–11/1/23 23,405 25,157 2,3 Fannie Mae Pool 3.660% 11/1/23 2,631 2,831 2,3 Fannie Mae Pool 3.665% 1/1/24–1/1/24 37,610 40,529 2,3 Fannie Mae Pool 3.670% 8/1/23–3/1/28 24,506 26,359 2,3 Fannie Mae Pool 3.680% 10/1/23–3/1/24 20,455 22,040 2,3 Fannie Mae Pool 3.690% 1/1/24 5,652 6,024 2,3 Fannie Mae Pool 3.700% 10/1/23–12/1/25 22,382 24,099 2,3 Fannie Mae Pool 3.710% 9/1/23 7,541 8,129 2,3 Fannie Mae Pool 3.725% 10/1/23 3,457 3,732 2,3 Fannie Mae Pool 3.730% 12/1/23 1,331 1,438 2,3 Fannie Mae Pool 3.750% 9/1/23–7/1/25 13,324 14,376 2,3 Fannie Mae Pool 3.755% 8/1/25 7,133 7,677 2,3 Fannie Mae Pool 3.760% 3/1/24–1/1/26 8,152 8,665 2,3 Fannie Mae Pool 3.765% 12/1/25 42,997 45,587 2,3 Fannie Mae Pool 3.770% 1/1/24 1,673 1,814 2,3 Fannie Mae Pool 3.780% 7/1/23–2/1/24 2,469 2,673 2,3 Fannie Mae Pool 3.790% 8/1/25 2,558 2,762 2,3 Fannie Mae Pool 3.800% 10/1/23 7,427 8,053 2,3 Fannie Mae Pool 3.810% 11/1/23 389 423 2,3 Fannie Mae Pool 3.820% 11/1/25–11/1/25 11,086 11,930 2,3 Fannie Mae Pool 3.830% 2/1/24–6/1/34 19,797 21,368 2,3 Fannie Mae Pool 3.840% 1/1/24 2,979 3,243 2,3 Fannie Mae Pool 3.850% 1/1/24 880 959 2,3 Fannie Mae Pool 3.855% 12/1/25 6,600 7,036 2,3 Fannie Mae Pool 3.860% 11/1/23 3,435 3,693 2,3 Fannie Mae Pool 3.870% 10/1/25 11,403 12,352 2,3 Fannie Mae Pool 3.890% 9/1/23–5/1/30 16,061 16,961 2,3 Fannie Mae Pool 3.910% 11/1/25 13,000 13,935 2,3 Fannie Mae Pool 3.930% 10/1/23–3/1/26 22,677 24,645 2,3 Fannie Mae Pool 3.940% 8/1/25 12,308 13,400 2,3 Fannie Mae Pool 3.960% 12/1/25–5/1/34 7,655 8,068 2,3 Fannie Mae Pool 3.970% 7/1/23–5/1/29 7,585 8,161 2,3 Fannie Mae Pool 3.990% 9/1/25 9,593 10,316 2,3 Fannie Mae Pool 4.060% 9/1/25–3/1/29 15,915 17,167 2,3 Fannie Mae Pool 4.070% 1/1/26 2,317 2,530 2,3 Fannie Mae Pool 4.080% 2/1/29 3,025 3,251 2,3 Fannie Mae Pool 4.150% 10/1/28–1/1/31 75,895 81,733 2,3 Fannie Mae Pool 4.180% 11/1/30 30,325 31,390 2,3 Fannie Mae Pool 4.190% 10/1/23 737 817 2,3 Fannie Mae Pool 4.210% 1/1/26 1,002 1,104 2,3 Fannie Mae Pool 4.250% 10/1/28–9/1/33 4,774 5,266 2,3 Fannie Mae Pool 4.280% 11/1/28 5,465 5,968 2,3 Fannie Mae Pool 4.380% 10/1/28 10,001 11,005 2,3 Fannie Mae Pool 4.400% 8/1/28 2,259 2,489 2,3,4Fannie Mae Pool 4.500% 5/1/40–11/1/45 483,276 524,441 2,3 Fannie Mae Pool 5.180% 2/1/26 3,012 3,517 2,3 Fannie Mae Pool 6.000% 7/1/22 10 11 2,3 Fannie Mae Pool 6.500% 2/1/29–11/1/45 5,261 6,092 2,3 Freddie Mac Gold Pool 3.000% 8/1/29–11/1/45 34,144 35,690 2,3 Freddie Mac Gold Pool 3.500% 4/1/34–10/1/34 90,382 94,779 2,3 Freddie Mac Gold Pool 4.500% 9/1/35–5/1/44 41,079 44,643 2 Ginnie Mae I Pool 2.500% 11/15/42–9/15/43 141,676 139,605 2 Ginnie Mae I Pool 3.000% 1/15/42–11/1/45 1,494,065 1,526,867 2 Ginnie Mae I Pool 3.500% 7/15/39–11/20/45 1,828,472 1,919,866 2 Ginnie Mae I Pool 3.750% 7/15/42 5,607 5,935 2 Ginnie Mae I Pool 3.875% 5/15/42–6/15/42 9,539 10,264 2 Ginnie Mae I Pool 4.000% 6/15/19–11/1/45 2,332,671 2,497,621 2 Ginnie Mae I Pool 4.500% 5/15/19–11/1/45 1,191,600 1,298,147 2 Ginnie Mae I Pool 5.000% 1/15/30–11/1/45 1,262,344 1,393,794 2 Ginnie Mae I Pool 5.500% 9/15/23–11/1/45 690,960 771,821 2 Ginnie Mae I Pool 6.000% 10/15/16–11/1/45 379,153 422,872 2 Ginnie Mae I Pool 6.500% 4/15/23–7/15/40 290,696 325,576 2 Ginnie Mae I Pool 7.000% 11/15/31–11/15/36 81,891 95,297 2 Ginnie Mae I Pool 7.250% 1/15/27–2/15/27 64 67 2 Ginnie Mae I Pool 7.500% 10/15/31 31,791 37,019 2 Ginnie Mae I Pool 7.750% 2/15/27 27 28 2 Ginnie Mae I Pool 8.000% 8/15/31 12,398 14,537 2 Ginnie Mae I Pool 8.500% 5/15/16–6/15/28 2,223 2,334 2 Ginnie Mae I Pool 9.000% 4/15/16–5/15/21 451 478 2 Ginnie Mae I Pool 9.250% 7/15/17 3 3 2 Ginnie Mae I Pool 9.500% 3/15/16–8/15/21 685 717 2 Ginnie Mae I Pool 10.000% 7/15/16–7/15/19 14 14 2 Ginnie Mae I Pool 11.000% 2/15/18 2 2 2 Ginnie Mae II Pool 2.500% 11/20/42–9/20/45 196,510 193,046 2 Ginnie Mae II Pool 3.000% 9/20/42–11/1/45 1,588,792 1,625,677 2,4 Ginnie Mae II Pool 3.500% 11/20/26–11/1/45 4,048,848 4,248,503 2,4 Ginnie Mae II Pool 4.000% 4/20/39–11/1/45 1,796,119 1,916,704 2 Ginnie Mae II Pool 4.500% 12/20/32–11/1/45 1,040,290 1,125,164 2,4 Ginnie Mae II Pool 5.000% 10/20/32–11/1/45 802,153 879,846 2 Ginnie Mae II Pool 5.500% 1/20/34–7/20/40 62,961 70,061 2 Ginnie Mae II Pool 6.000% 4/20/28–8/20/40 82,358 92,735 2 Ginnie Mae II Pool 6.500% 4/20/37–3/20/41 2,089 2,375 2 Ginnie Mae II Pool 7.000% 10/20/25 17 18 2 Ginnie Mae II Pool 7.500% 6/20/25–8/20/25 176 203 2 Ginnie Mae II Pool 8.000% 12/20/15–4/20/16 2 2 2 Ginnie Mae II Pool 8.500% 4/20/16–1/20/17 43 43 2 Ginnie Mae II Pool 9.000% 6/20/16–9/20/16 5 5 2 Ginnie Mae II Pool 10.000% 8/20/16–8/20/18 6 8 2 Ginnie Mae II Pool 11.000% 2/20/16 — Nonconventional Mortgage-Backed Securities (2.6%) 2,3 Fannie Mae Pool 2.332% 8/1/43 23,453 24,071 2,3 Fannie Mae Pool 2.780% 9/1/44 24,075 24,572 2,3 Fannie Mae REMICS 3.000% 11/25/42–6/25/43 74,137 64,867 2,3 Fannie Mae REMICS 3.500% 7/25/43 19,364 19,080 2,3 Fannie Mae REMICS 6.000% 10/25/28–9/25/32 7,987 8,881 2,3 Freddie Mac Non Gold Pool 2.272% 8/1/43 39,455 40,459 2,3 Freddie Mac Non Gold Pool 2.342% 9/1/43 14,015 14,378 2,3 Freddie Mac Non Gold Pool 2.741% 10/1/44 49,714 50,659 2,3 Freddie Mac Non Gold Pool 2.828% 10/1/44 22,448 22,922 2,3 Freddie Mac Non Gold Pool 2.835% 7/1/44 15,957 16,296 2,3 Freddie Mac Non Gold Pool 2.912% 9/1/44 15,784 16,162 2,3 Freddie Mac Non Gold Pool 2.939% 4/1/44 24,617 25,496 2,3 Freddie Mac Non Gold Pool 3.112% 10/1/44 31,302 32,298 2,3 Freddie Mac REMICS 3.000% 8/15/42–3/15/43 96,923 89,615 2,3 Freddie Mac REMICS 6.000% 4/15/28–11/15/32 23,957 26,873 1,2 Ginnie Mae REMICS 0.394% 11/20/15 5,933 5,915 2 Ginnie Mae REMICS 2.500% 8/16/42–11/20/43 43,975 37,768 2 Ginnie Mae REMICS 3.000% 3/20/40–8/20/44 61,645 58,083 2 Ginnie Mae REMICS 3.250% 8/20/44 7,412 6,822 2 Ginnie Mae REMICS 3.500% 7/20/43 23,327 24,170 2 Ginnie Mae REMICs 3.500% 9/20/44 7,977 7,963 2 Ginnie Mae REMICS 4.500% 6/20/39 6,474 7,008 2 Ginnie Mae REMICS 5.000% 6/16/37 24,823 27,097 2 Ginnie Mae REMICS 5.500% 1/20/33–8/16/36 26,405 29,483 2 Ginnie Mae REMICS 6.500% 4/20/31 2,174 2,493 1,2 Government National Mortgage Assn. 2.700% 11/16/15 15,056 15,485 Total U.S. Government and Agency Obligations (Cost $23,782,100) Temporary Cash Investments (7.8%) Shares Money Market Fund (5.1%) 5 Vanguard Market Liquidity Fund 0.207% 1,316,262,828 1,316,263 Repurchase Agreements (1.9%) Bank of America Securities, LLC (Dated 10/30/15, Repurchase Value $55,700,000, collateralized by Government National Mortgage Assn., 4.000%, 5/20/45, with a value of $56,814,000) 0.080% 11/2/15 55,700 55,700 Bank of Nova Scotia (Dated 10/30/15, Repurchase Value $11,800,000, collateralized by U.S. Treasury Note/Bond 0.000%-3.625%, 1/31/16-2/15/45, with a value of $12,036,000) 0.070% 11/2/15 11,800 11,800 Barclays Capital Inc. (Dated 10/30/15, Repurchase Value $109,000,000, collateralized by U.S. Treasury Note/Bond 0.375%-3.125%, 3/31/16-11/15/42, with a value of $111,180,000) 0.080% 11/2/15 109,000 109,000 HSBC Bank USA (Dated 10/30/15, Repurchase Value $7,300,000, collateralized by Federal National Mortgage Assn. 3.500%, 2/1/29, with a value of $7,448,000) 0.080% 11/2/15 7,300 7,300 HSBC Bank USA (Dated 10/30/15, Repurchase Value $60,000,000, collateralized by Federal National Mortgage Assn. 3.500%-5.500%, 6/1/23-7/1/45, with a value of $61,201,000) 0.080% 11/2/15 60,000 60,000 RBC Capital Markets LLC (Dated 10/30/15, Repurchase Value $23,500,000, collateralized by Federal National Mortgage Assn. 2.324%-5.000%, 10/1/28-10/1/45, Federal Home Loan Mortgage Corp. 2.191%-4.000%, 3/1/40- 7/1/45, and Government National Mortgage Assn., 3.500%, 8/20/45,with a value of $23,970,000) 0.100% 11/2/15 23,500 23,500 Societe Generale (Dated 10/30/15, Repurchase Value $1,800,000, collateralized by Federal National Mortgage Assn. 2,763%, 6/1/45, Federal Home Loan Mortgage Corp. 2.810%, 3/1/45, and U.S. Treasury Note/Bond 3.750%, 11/15/43, with a value of $1,836,000) 0.090% 11/2/15 1,800 1,800 Bank of Montreal: (Dated 10/30/15, Repurchase Value $8,200,000, collateralized by Federal National Mortgage Assn. 3.340%-3.500%, 11/1/20-10/1/35, and Federal Home Loan Mortgage Corp. 3.000%, 4/1/30-5/1/35, with a value of $8,364,000) 0.080% 11/2/15 8,200 8,200 Citigroup Global Markets Inc. (Dated 10/30/15, Repurchase Value $23,800,000, collateralized by U.S. Treasury Note/Bond 0.500%-2.375%, 3/31/16-6/15/18, with a value of $24,276,000 0.080% 11/2/15 23,800 23,800 TD Securities (USA) LLC (Dated 10/30/15, Repurchase Value $193,800,000, collateralized by U.S. Treasury Note/Bond 2.000%-2.625%, 11/15/20-12/31/21, and Federal National Mortgage Assn. 1.200%-7.250%, 1/29/19- 5/15/30, and Federal Home Loan Mortgage Corp. 3.500%, 1/1/45, with a value of $197,676,000) 0.100% 11/2/15 193,800 193,800 Total Repurchase Agreements U.S. Government and Agency Obligations (0.8%) 6 Federal Home Loan Bank Discount Notes 0.050% 12/16/15 104,850 104,836 6 Federal Home Loan Bank Discount Notes 0.072% 12/23/15 100,000 99,985 Total Temporary Cash Investments (Cost $2,015,996) Total Investments (101.4%) (Cost $25,798,096) Other Assets and Liabilities-Net (-1.4%) Net Assets (100%) 1 Adjustable-rate security. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2015. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Cash of $11,548,000 has been segregated as initial margin for open futures contracts. 8 Cash of $1,644,000 has been segregated as collateral for certain open To Be Announced (TBA) transactions. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At October 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $1,947,000 in connection with TBA transactions. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities). D. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 24,226,480 — Temporary Cash Investments 1,316,263 699,721 — Futures Contracts—Assets 1 580 — — Futures Contracts—Liabilities 1 (141) — — Total 1,316,702 24,926,201 — 1 Represents variation margin on the last day of the reporting period. F. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 10-Year U.S. Treasury Note December 2015 8,560 1,093,005 (4,780) 5-Year U.S. Treasury Note December 2015 150 17,966 (97) 30-Year U.S. Treasury Bond December 2015 (56) (8,761) 87 (4,790) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. At October 31, 2015, the cost of investment securities for tax purposes was $25,803,880,000. Net unrealized appreciation of investment securities for tax purposes was $438,584,000, consisting of unrealized gains of $521,937,000 on securities that had risen in value since their purchase and $83,353,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Investment-Grade Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (9.6%) U.S. Government Securities (9.5%) United States Treasury Note/Bond 0.375% 3/15/16 317,600 317,797 United States Treasury Note/Bond 0.625% 7/15/16 342,000 342,588 United States Treasury Note/Bond 0.625% 8/15/16 280,500 280,983 United States Treasury Note/Bond 1.000% 8/31/16 338,900 340,489 United States Treasury Note/Bond 0.875% 9/15/16 77,100 77,389 United States Treasury Note/Bond 0.500% 9/30/16 6,440 6,443 United States Treasury Note/Bond 0.625% 10/15/16 785,300 786,525 United States Treasury Note/Bond 1.000% 10/31/16 206,900 207,999 United States Treasury Note/Bond 0.875% 11/30/16 1,000 1,004 United States Treasury Note/Bond 0.625% 12/15/16 417,900 418,422 United States Treasury Note/Bond 0.875% 10/15/17 32,120 32,195 1,2 United States Treasury Note/Bond 0.875% 1/15/18 360,150 360,373 United States Treasury Note/Bond 0.750% 4/15/18 44,750 44,568 2 United States Treasury Note/Bond 0.875% 7/15/18 316,650 315,710 3 United States Treasury Note/Bond 1.000% 8/15/18 291,650 291,603 United States Treasury Note/Bond 1.000% 9/15/18 205,550 205,390 United States Treasury Note/Bond 0.875% 10/15/18 432,700 430,671 United States Treasury Note/Bond 1.250% 10/31/18 275,800 277,394 2 United States Treasury Note/Bond 1.500% 12/31/18 97,900 99,063 United States Treasury Note/Bond 1.250% 1/31/19 211,000 211,726 United States Treasury Note/Bond 1.000% 8/31/19 3,750 3,706 Conventional Mortgage-Backed Securities (0.0%) 4,5 Fannie Mae Pool 6.000% 12/1/16–5/1/17 765 789 4,5 Fannie Mae Pool 6.500% 9/1/16 371 378 4,5 Freddie Mac Gold Pool 6.000% 3/1/17–4/1/17 444 454 Nonconventional Mortgage-Backed Securities (0.1%) 4,5,6Fannie Mae Pool 2.125% 12/1/32 438 450 4,5,6Fannie Mae Pool 2.354% 2/1/37 1,640 1,751 4,5,6Fannie Mae Pool 2.375% 6/1/33 3,169 3,315 4,5,6Fannie Mae Pool 2.435% 7/1/32 377 403 4,5,6Fannie Mae Pool 2.460% 5/1/33 2,725 2,904 4,5,6Fannie Mae Pool 2.465% 9/1/32 27 28 4,5,6Fannie Mae Pool 2.500% 9/1/32 325 344 4,5,6Fannie Mae Pool 2.535% 8/1/33 4,526 4,721 4,5,6Fannie Mae Pool 2.550% 7/1/33 3,580 3,694 4,5,6Fannie Mae Pool 2.581% 8/1/37 655 693 4,5,6Fannie Mae Pool 2.625% 5/1/33 638 683 4,5,6Freddie Mac Non Gold Pool 2.480% 10/1/32 613 654 4,5,6Freddie Mac Non Gold Pool 2.500% 8/1/32–8/1/37 4,214 4,501 4,5,6Freddie Mac Non Gold Pool 2.504% 9/1/32 124 136 4,5,6Freddie Mac Non Gold Pool 2.551% 1/1/33 513 558 4,5,6Freddie Mac Non Gold Pool 2.586% 2/1/33 366 379 4,5,6Freddie Mac Non Gold Pool 2.643% 9/1/32 961 987 4,5,6Freddie Mac Non Gold Pool 2.711% 8/1/33 854 910 Total U.S. Government and Agency Obligations (Cost $5,081,706) Asset-Backed/Commercial Mortgage-Backed Securities (20.9%) 4 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 10,300 10,291 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 11,675 11,678 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 4,315 4,296 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 90,765 90,809 4,6 Ally Master Owner Trust Series 2014-1 0.666% 11/16/15 14,849 14,818 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 15,845 15,857 4 Ally Master Owner Trust Series 2014-3 1.330% 3/15/19 11,330 11,331 4,6 American Express Credit Account Secured Note Trust 2012-4 0.746% 11/16/15 27,587 27,513 4,6,7American Homes 4 Rent 2014-SFR1 1.250% 11/17/15 5,068 5,059 4,6,7American Homes 4 Rent 2014-SFR1 1.600% 11/17/15 4,320 4,247 4,7 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 13,250 13,443 4,7 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 3,360 3,367 4,7 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 17,959 18,073 4,7 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 15,985 15,814 4,7 American Homes 4 Rent 2015-SFR2 3.732% 10/17/45 6,895 7,039 4,7 American Homes 4 Rent 2015-SFR2 4.295% 10/17/45 2,830 2,859 4,7 Americold 2rust Series 2010-ART 4.954% 1/14/29 16,990 18,922 4,7 Americold 2rust Series 2010-ART 6.811% 1/14/29 11,185 13,014 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 3,181 3,181 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 14,512 14,531 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 16,003 16,118 4 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 20,500 20,707 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 3,439 3,476 4 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 4,660 4,731 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 6,336 6,365 4 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 7,170 7,203 4 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 4,900 4,897 4 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 9,220 9,212 4 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 27,200 27,151 4 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 7,120 7,136 4 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 12,055 12,075 4 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 8,900 8,907 4,7 AOA 2015-1177 Mortgage Trust 2.957% 11/13/15 13,390 13,403 4,7 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 10,140 10,346 4,7 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 13,740 13,664 4,7 ARL Second LLC 2014-1A 2.920% 6/15/44 9,781 9,847 4,6,7Arran Residential Mortgages Funding 2011-1 plc 1.783% 11/19/15 6,137 6,140 4,7 Aventura Mall Trust 2013-AVM 3.743% 11/5/15 15,105 16,044 4,7 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 15,210 15,208 4,7 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 29,200 30,043 4,7 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 34,860 34,965 4,7 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 25,728 25,842 4,7 BAMLL Commercial Mortgage Securities Trust 2012-PARK 2.959% 12/10/30 4,900 4,924 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 22,779 23,347 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 22,021 22,648 4 Banc of America Commercial Mortgage Trust 2007-2 5.569% 11/10/15 33,569 34,949 4 Banc of America Commercial Mortgage Trust 2008-1 6.171% 11/10/15 58,100 62,400 4 Banc of America Commercial Mortgage Trust 2008-1 6.215% 11/10/15 5,396 5,784 4 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 6,740 7,034 4 Banc of America Commercial Mortgage Trust 2015-UBS7 4.367% 9/15/48 2,600 2,726 4 Banc of America Commercial Mortgage Trust 2015-UBS7 4.367% 9/15/48 1,600 1,569 4,8 Banc of America Funding 2006-H Trust 2.876% 9/20/46 20,523 17,147 4 Banc of America Mortgage 2003-F Trust 2.748% 11/25/15 1,100 1,065 4 Bank of America Mortgage 2002-J Trust 3.733% 9/25/32 19 19 4,6,7Bank of America Student Loan Trust 2010-1A 1.120% 1/25/16 22,529 22,217 Bank of Nova Scotia 1.850% 4/14/20 18,965 18,785 4,7 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 12,325 12,377 4,8 Bear Stearns ARM Trust 2006-4 2.626% 11/25/15 31,818 27,422 4,8 Bear Stearns ARM Trust 2007-3 2.778% 11/25/15 23,168 19,441 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 22,097 22,674 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.705% 11/11/15 17,467 18,171 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 11/11/15 82,553 87,520 4,6,7BMW Floorplan Master Owner Trust 2015-1A 0.696% 11/16/15 47,800 47,658 4 BMW Vehicle Owner Trust 2015-2 1.550% 2/20/19 19,460 19,426 4,6 Brazos Higher Education Authority Inc. Series 2005-3 0.525% 12/28/15 15,150 14,579 4,6 Brazos Higher Education Authority Inc. Series 2010-1 1.229% 11/25/15 23,445 23,256 4,6 Brazos Higher Education Authority Inc. Series 2011-1 1.129% 11/25/15 32,667 32,229 4 Cabela's Credit Card Master Note Trust 2015- 1A 2.260% 3/15/23 9,170 9,236 4,6 Cabela's Credit Card Master Note Trust 2015- 2A 0.866% 11/16/15 25,050 24,915 4,7 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 6,510 6,441 4,7 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 11,941 11,703 7 Canadian Imperial Bank of Commerce 2.250% 7/21/20 22,560 22,696 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 5,566 5,564 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 5,387 5,394 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 13,319 13,616 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 22,285 22,320 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 15,138 15,216 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 13,543 13,687 4 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 11,935 12,131 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 12,097 12,141 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 6,163 6,213 4 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 4,900 4,964 4 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 4,100 4,183 4 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 22,240 22,312 4 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 20,360 20,423 4 Capital Auto Receivables Asset Trust 2015-3 2.430% 9/21/20 6,170 6,176 4 Capital Auto Receivables Asset Trust 2015-3 2.900% 12/21/20 6,880 6,915 4,6 Capital One Multi-Asset Execution Trust 2014- A3 0.576% 11/16/15 35,000 34,811 4 Capital One Multi-asset Execution Trust 2015- A4 2.750% 5/15/25 60,710 61,851 4 Capital One Multi-asset Execution Trust 2015- A8 2.050% 8/15/23 85,040 84,670 4 Carmax Auto Owner Trust 2013-3 1.910% 3/15/19 5,904 5,957 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 3,608 3,657 4 Carmax Auto Owner Trust 2014-1 1.690% 8/15/19 2,530 2,536 4 Carmax Auto Owner Trust 2014-1 1.930% 11/15/19 4,730 4,730 4 Carmax Auto Owner Trust 2015-1 1.830% 7/15/20 4,400 4,416 4 Carmax Auto Owner Trust 2015-2 3.040% 11/15/21 5,850 5,869 4 Carmax Auto Owner Trust 2015-3 1.980% 2/16/21 9,765 9,820 4 Carmax Auto Owner Trust 2015-3 2.280% 4/15/21 3,875 3,879 4 Carmax Auto Owner Trust 2015-3 2.680% 6/15/21 5,560 5,583 4 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 21,400 21,731 4,7 CFCRE Commercial Mortgage Trust 2011-C1 5.836% 11/15/15 3,100 3,514 4,7 CFCRE Commercial Mortgage Trust 2011-C2 5.574% 11/15/15 14,930 17,408 4,6 Chase Issuance Trust 2007-C1 0.656% 11/16/15 30,415 30,269 4 CHL Mortgage Pass-Through Trust 2003- HYB3 2.648% 11/19/15 1,175 1,127 4,8 CHL Mortgage Pass-Through Trust 2006- HYB1 2.451% 11/20/15 14,143 12,226 4,8 CHL Mortgage Pass-Through Trust 2007- HYB2 2.621% 11/25/15 15,873 13,752 4,7 Chrysler Capital Auto Receivables Trust 2013- AA 1.830% 3/15/19 3,961 3,972 4,7 Chrysler Capital Auto Receivables Trust 2013- AA 2.280% 7/15/19 4,785 4,785 4,7 Chrysler Capital Auto Receivables Trust 2013- AA 2.930% 8/17/20 5,185 5,235 4,7 Chrysler Capital Auto Receivables Trust 2014- AA 2.280% 11/15/19 10,230 10,277 4,7 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 9,330 9,333 4,6 Citibank Credit Card Issuance Trust 2008-A7 1.569% 11/20/15 49,891 51,044 4 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 16,000 16,601 4 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 80,045 80,938 4 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 5,980 6,121 4,7 Citigroup Commercial Mortgage Trust 2012- GC8 3.683% 9/10/45 2,100 2,193 4 Citigroup Commercial Mortgage Trust 2013- GC11 1.987% 4/10/46 4,866 4,894 4 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 6,100 6,171 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 23,788 24,641 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.942% 9/10/46 7,270 7,770 4,6,7Citigroup Commercial Mortgage Trust 2014- 388G 0.946% 11/15/15 18,500 18,367 4 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 1,565 1,674 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.477% 5/10/47 6,190 6,468 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.575% 5/10/47 3,665 3,790 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 30,155 31,888 4 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 11/10/15 6,830 7,105 4 Citigroup Commercial Mortgage Trust 2014- GC23 3.863% 11/10/15 10,396 10,693 4 Citigroup Commercial Mortgage Trust 2014- GC23 4.175% 11/10/15 3,754 3,835 4 Citigroup Commercial Mortgage Trust 2014- GC23 4.453% 11/10/15 6,380 6,340 4 Citigroup Commercial Mortgage Trust 2014- GC25 3.372% 10/10/47 15,230 15,465 4 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 30,350 31,493 4 Citigroup Commercial Mortgage Trust 2015- GC27 2.944% 2/10/48 8,880 8,951 4 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 23,985 23,839 4 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 22,325 23,318 4 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 25,695 26,794 4 Citigroup Commercial Mortgage Trust 2015- GC33 4.571% 9/10/58 8,000 8,327 4 Citigroup Commercial Mortgage Trust 2015- GC33 4.571% 9/10/58 4,000 3,894 4,8 Citigroup Mortgage Loan Trust 2007-AR8 2.797% 11/25/15 1,249 1,162 4,7 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 22,811 23,405 4,7 CLI Funding V LLC 2013-1A 2.830% 3/18/28 19,608 19,249 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 11/15/15 22,565 23,519 4,6,7Colony American Homes 2014-1 1.400% 11/17/15 12,425 12,267 4,6,7Colony American Homes 2014-1 1.600% 5/17/31 15,545 15,286 4,6,7Colony American Homes 2015-1 1.397% 11/17/15 11,363 11,218 4,6,7Colony American Homes Single-Family Rental Pass-Through Certificates 2014-2 1.545% 11/17/15 12,850 12,603 4 COMM 15-CR22 Mortgage Trust 3.309% 3/10/48 30,240 30,536 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 22,820 23,506 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 35,026 35,952 4 COMM 2007-C9 Mortgage Trust 5.796% 11/10/15 25,097 26,525 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,925 3,004 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 4,100 4,319 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 10,825 10,891 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,640 2,638 4 COMM 2012-CR3 Mortgage Trust 2.822% 10/15/45 23,195 23,315 4 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 13,320 14,334 4 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 43,975 47,785 4 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 14,650 15,468 4 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 35,181 37,713 4 COMM 2013-CCRE13 Mortgage Trust 4.753% 11/10/15 4,517 4,928 4 COMM 2013-CCRE13 Mortgage Trust 4.753% 11/10/15 8,240 8,520 4 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 25,210 27,308 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 38,814 40,549 4 COMM 2013-CCRE9 Mortgage Trust 4.234% 11/10/15 24,875 27,133 4,7 COMM 2013-CCRE9 Mortgage Trust 4.258% 11/10/15 11,250 12,134 4 COMM 2013-CCRE9 Mortgage Trust 2.972% 8/10/46 20,657 21,229 4 COMM 2013-CCRE9 Mortgage Trust 3.795% 8/10/46 9,520 10,179 4,7 COMM 2013-CR9 Mortgage Trust 4.258% 11/10/15 8,250 8,347 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 22,195 22,870 4,7 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 10,688 11,457 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 13,605 14,762 4,7 COMM 2013-LC13 Mortgage Trust 4.557% 8/10/46 18,565 20,359 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 4,100 4,134 4,7 COMM 2013-SFS Mortgage Trust 2.987% 11/12/15 5,490 5,483 4,7 COMM 2014-277P Mortgage Trust 3.611% 8/10/49 29,250 30,132 4 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 5,375 5,737 4 COMM 2014-CCRE15 Mortgage Trust 4.715% 11/10/15 8,250 8,996 4 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 16,800 17,320 4 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 17,040 18,317 4 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 13,450 14,588 4 COMM 2014-CR14 Mortgage Trust 4.236% 2/10/47 10,110 11,005 4 COMM 2014-CR17 Mortgage Trust 4.736% 11/10/15 4,250 4,379 4 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 34,940 37,237 4 COMM 2014-CR17 Mortgage Trust 4.174% 5/10/47 27,380 29,101 4 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 10,600 11,117 4 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 28,019 29,532 4 COMM 2014-CR20 Mortgage Trust 3.590% 11/10/47 30,695 31,767 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 11,570 12,266 4 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 4,330 4,397 4 COMM 2015-CR24 Mortgage Trust 3.445% 8/10/55 10,030 10,464 4 COMM 2015-CR24 Mortgage Trust 3.696% 8/10/55 26,860 27,878 4 COMM 2015-CR25 Mortgage Trust 3.759% 8/10/48 45,881 47,857 4 COMM 2015-CR26 Mortgage Trust 3.630% 10/10/48 28,350 29,191 4 COMM 2015-CR27 Mortgage Trust 4.621% 11/10/15 8,118 7,771 4 COMM 2015-CR27 Mortgage Trust 3.612% 10/10/48 16,875 17,381 4 Commercial Mortgage Trust 2006-GG7 5.819% 11/10/15 30,303 30,486 7 Commonwealth Bank of Australia 2.000% 6/18/19 19,400 19,524 7 Commonwealth Bank of Australia 2.125% 7/22/20 38,330 38,295 4,7 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 42,700 43,190 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.824% 11/15/15 17,020 17,185 4 Credit Suisse Commercial Mortgage Trust Series 2008-C1 6.068% 11/15/15 35,118 38,003 4 CSAIL Commercial Mortgage Trust 2015-C2 3.504% 6/15/57 42,350 43,275 4 CSAIL Commercial Mortgage Trust 2015-C3 3.718% 8/15/48 40,535 42,095 4 CSAIL Commercial Mortgage Trust 2015-C3 4.112% 8/15/48 9,780 9,866 4 CSAIL Commercial Mortgage Trust 2015-C3 4.362% 8/15/48 10,600 10,086 4,7 DB Master Finance LL 2015-1 3.262% 2/20/45 10,425 10,443 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 114,300 114,340 4,6 Discover Card Execution Note Trust 2013-A1 0.496% 8/17/20 21,430 21,376 4 Discover Card Execution Note Trust 2014-A4 2.120% 12/15/21 50,450 51,117 4 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 79,310 79,292 4,7 Drive Auto Receivables Trust 2015-A 2.280% 6/17/19 16,040 16,068 4,7 Drive Auto Receivables Trust 2015-A 3.060% 5/17/21 8,060 8,038 4,7 Drive Auto Receivables Trust 2015-A 4.120% 7/15/22 5,860 5,791 4,7 Drive Auto Receivables Trust 2015-B 1.300% 6/15/18 7,030 7,024 4,7 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 7,210 7,212 4,7 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 17,610 17,513 4,7 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 10,490 10,354 4,7 Drive Auto Receivables Trust 2015-C 2.230% 9/16/19 14,405 14,363 4,7 Drive Auto Receivables Trust 2015-C 3.010% 5/17/21 21,610 21,510 4,7 Drive Auto Receivables Trust 2015-C 4.200% 9/15/21 15,845 15,734 4,7 Drive Auto Receivables Trust 2015-DA 1.590% 12/17/18 21,900 21,891 4,7 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 24,600 24,589 4,7 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 24,600 24,631 4,7 Drive Auto Receivables Trust 2015-DA 4.590% 1/17/23 25,000 25,101 4,6,7Edsouth Indenture No 5 LLC 2015-1 0.997% 11/25/15 34,969 34,492 4,7 Enterprise Fleet Financing LLC Series 2012-2 0.930% 4/20/18 6,768 6,766 4,7 Enterprise Fleet Financing LLC Series 2015-1 1.740% 9/20/20 11,850 11,889 4,7 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 24,390 24,577 4,6 Fannie Mae Connecticut Avenue Securities 2015-C01 1.697% 11/25/15 3,939 3,953 4,6 Fannie Mae Connecticut Avenue Securities 2015-C01 1.697% 11/25/15 3,340 3,346 4,6 Fannie Mae Connecticut Avenue Securities 2015-C02 1.347% 11/25/15 5,585 5,564 4,6 Fannie Mae Connecticut Avenue Securities 2015-C02 1.397% 11/25/15 10,533 10,531 4,6 Fannie Mae Connecticut Avenue Securities 2015-C03 1.697% 11/25/15 14,203 14,279 4,6 Fannie Mae Connecticut Avenue Securities 2015-C03 1.697% 11/25/15 17,817 17,858 4,6 Fannie Mae Connecticut Avenue Securities 2015-C04 1.793% 11/25/15 19,630 19,630 4,6 Fannie Mae Connecticut Avenue Securities 2015-C04 1.893% 11/25/15 9,460 9,460 4,8 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.110% 11/25/15 11,824 10,392 8 First Horizon Mortgage Pass-Through Trust 2006-AR4 2.571% 11/25/15 24,399 21,259 4 Ford Credit Auto Lease Trust 2013-A 1.280% 6/15/16 3,472 3,472 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 22,593 22,585 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 8,390 8,364 4 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 16,775 16,733 4 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 16,270 16,227 4 Ford Credit Auto Owner Trust 2013-C 1.680% 11/15/18 4,870 4,896 4 Ford Credit Auto Owner Trust 2013-D 1.540% 3/15/19 12,338 12,376 4 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 12,800 12,844 4,7 Ford Credit Auto Owner Trust 2014-1 2.260% 11/15/25 20,918 21,116 4,7 Ford Credit Auto Owner Trust 2014-1 2.410% 11/15/25 6,440 6,453 4,7 Ford Credit Auto Owner Trust 2014-2 2.310% 4/15/26 32,410 32,686 4,7 Ford Credit Auto Owner Trust 2014-2 2.510% 4/15/26 5,760 5,775 4,7 Ford Credit Auto Owner Trust 2015-1 2.120% 7/15/26 22,750 22,731 4,7 Ford Credit Auto Owner Trust 2015-2 2.440% 1/15/27 61,000 61,598 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 12,700 12,747 4 Ford Credit Auto Owner Trust 2015-C 2.010% 3/15/21 12,035 12,072 4 Ford Credit Auto Owner Trust 2015-C 2.260% 3/15/22 5,380 5,397 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 26,574 26,821 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 117,285 117,413 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 7,100 7,114 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 8,550 8,614 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.370% 1/15/18 25,544 25,560 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.820% 1/15/18 9,560 9,569 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 6,180 6,229 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 6,630 6,690 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 2,650 2,684 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 10,238 10,251 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 4,473 4,510 4,6 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.696% 11/16/15 9,200 9,164 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 68,275 68,347 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 9,396 9,367 4 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 72,600 73,186 4,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2015-HQA1 1.444% 11/25/15 10,522 10,537 4,7 FRS I LLC 2013-1A 1.800% 4/15/43 4,229 4,196 4,7 FRS I LLC 2013-1A 3.080% 4/15/43 28,387 28,405 4,6 GE Capital Credit Card Master Note Trust Series 2011-2 1.196% 11/16/15 49,966 49,996 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 72,000 72,819 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 89,890 89,827 4,6 GE Dealer Floorplan Master Note Trust Series 2012-2 0.944% 11/20/15 47,694 47,740 4,6 GE Dealer Floorplan Master Note Trust Series 2015-2 0.846% 11/20/15 10,860 10,821 4,7 GM Financial Leasing Trust 2014-1A 1.760% 5/21/18 7,900 7,908 4 GM Financial Leasing Trust 2015-1 1.730% 6/20/19 6,350 6,350 4 GM Financial Leasing Trust 2015-2 2.420% 7/22/19 6,120 6,141 4 GM Financial Leasing Trust 2015-2 2.990% 7/22/19 5,440 5,453 4 GM Financial Leasing Trust 2015-3 1.690% 3/20/19 22,980 22,938 4 GM Financial Leasing Trust 2015-3 1.810% 11/20/19 2,380 2,375 4 GM Financial Leasing Trust 2015-3 2.320% 11/20/19 3,550 3,542 4 GM Financial Leasing Trust 2015-3 2.980% 11/20/19 7,820 7,802 4 GM Financial Leasing Trust 2015-3 3.480% 8/20/20 7,820 7,801 4 GMACM Mortgage Loan Trust 2005-AR6 2.930% 11/19/15 4,224 3,933 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 58,850 58,719 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 6,570 6,551 4,7 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 63,659 63,974 4,6,7Golden Credit Card Trust 2015-1A 0.636% 11/16/15 59,900 59,747 4,7 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 53,490 53,416 4,7 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 20,500 21,284 4,6 Granite Master Issuer plc Series 2007-1 0.334% 11/20/15 2,731 2,715 4,6 Granite Master Issuer plc Series 2007-2 0.277% 11/17/15 907 901 4,7 Great America Leasing Receivables 2013-1 1.160% 5/15/18 11,500 11,491 4,7 Great America Leasing Receivables 2015-1 2.020% 6/21/21 4,920 4,926 4,7 GS Mortgage Securities Trust 2010-C2 5.182% 11/10/15 3,530 3,876 4,7 GS Mortgage Securities Trust 2011-GC3 5.555% 11/10/15 2,280 2,543 4,7 GS Mortgage Securities Trust 2012-ALOHA 3.551% 11/10/15 32,716 34,179 4,7 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 36,047 36,184 4,7 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,000 1,118 4 GS Mortgage Securities Trust 2013-GC13 4.036% 11/10/15 22,170 24,023 4,7 GS Mortgage Securities Trust 2013-GC13 4.069% 11/10/15 5,650 5,645 4 GS Mortgage Securities Trust 2013-GC14 3.955% 8/10/46 16,880 18,308 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 11/10/15 9,925 10,061 4 GS Mortgage Securities Trust 2013-GCJ12 3.777% 11/10/15 8,250 8,493 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 22,429 23,332 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 8,192 8,701 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 49,405 53,760 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 28,499 30,437 4 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 40,940 43,418 4 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 9,410 9,875 4 GS Mortgage Securities Trust 2014-GC24 4.529% 9/10/47 13,616 13,378 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 18,190 18,844 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 9,730 9,864 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 20,765 21,052 4 GS Mortgage Securities Trust 2015-GC32 4.402% 11/10/15 6,520 6,839 4 GS Mortgage Securities Trust 2015-GC32 4.412% 11/10/15 2,850 2,790 4 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 14,580 15,240 4 GS Mortgage Securities Trust 2015-GC34 4.810% 11/10/15 12,080 11,609 4 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 27,880 28,432 4 GS Mortgage Securities Trust 2015-GC34 4.466% 10/10/48 12,080 12,306 7 GTP Acquisition Partners I LLC 3.482% 6/16/25 26,340 26,187 4,7 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 34,473 34,641 4,7 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 55,039 56,209 4,7 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 60,150 60,220 4,7 Hertz Vehicle Financing LLC 2015-3 2.670% 9/25/21 13,570 13,513 4,7 Hilton USA Trust 2013-HLT 2.662% 11/5/30 15,740 15,681 4,7 Hilton USA Trust 2013-HLT 3.367% 11/5/30 16,365 16,355 4,7 Hilton USA Trust 2013-HLT 3.714% 11/5/30 7,365 7,346 4,7 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 30,910 30,413 4,7 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 8,800 8,788 4,7 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 10,100 10,113 4,7 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 21,000 21,069 4,7 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 21,250 21,374 4,7 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 16,395 16,501 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 8,051 8,086 4 Hyundai Auto Receivables Trust 2013-B 1.450% 2/15/19 5,805 5,823 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 9,790 9,923 4 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 6,500 6,598 4 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 5,470 5,605 4 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 8,350 8,388 4 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 5,710 5,790 4 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 10,050 10,098 4 Hyundai Auto Receivables Trust 2015-C 2.150% 11/15/21 3,510 3,522 4 Hyundai Auto Receivables Trust 2015-C 2.550% 11/15/21 8,360 8,391 4,6,7Hyundai Floorplan Master Owner Trust Series 2013-1 0.846% 11/16/15 8,950 8,943 4,7 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 15,714 15,853 6 Illinois Student Assistance Commission Series 2010-1 1.370% 1/25/16 13,872 13,876 4,6,7Invitation Homes 2014-SFR1 Trust 1.697% 11/17/15 24,491 24,184 4,6,7Invitation Homes 2014-SFR2 Trust 1.297% 9/17/31 11,731 11,550 4,6,7Invitation Homes 2014-SFR2 Trust 1.797% 9/17/31 8,980 8,851 4,6,7Invitation Homes 2015-SFR2 Trust 1.547% 11/17/15 7,376 7,292 4,7 Irvine Core Office Trust 2013-IRV 3.173% 11/15/15 14,450 14,621 4 John Deere Owner Trust 2015-B 1.780% 6/15/22 3,590 3,603 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.471% 11/15/15 26,868 27,103 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.911% 11/15/15 18,331 18,676 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 4,784 5,013 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 11/12/15 39,412 41,778 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 38,917 40,429 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 11/15/15 28,956 30,687 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 6,185 7,046 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 2,300 2,404 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.542% 11/15/15 6,225 6,750 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.542% 11/15/15 7,100 7,666 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 3,300 3,428 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 3,140 3,353 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 17,600 18,594 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 26,091 28,984 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 2,930 3,145 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.323% 8/15/46 4,100 4,732 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 18,490 19,469 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 13,145 13,225 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 4,030 4,123 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 27,000 29,050 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,850 5,962 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 40,130 40,266 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 11/15/15 14,110 15,103 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.944% 11/15/15 21,150 23,024 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.009% 11/15/15 9,770 10,155 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 9,630 10,161 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 1,300 1,384 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 9,700 10,482 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 14,600 15,807 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 4,866 4,887 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 14,181 14,254 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.025% 11/15/15 7,520 7,947 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 17,080 17,917 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 17,400 18,445 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 11,000 11,873 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 5.081% 11/15/15 13,360 14,034 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 13,285 13,702 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 4,050 4,272 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 27,200 29,342 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.927% 11/15/45 17,820 19,286 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 22,300 24,334 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.810% 11/15/15 13,200 14,192 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.810% 11/15/15 5,850 5,940 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 18,600 19,936 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 12,950 13,956 4 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 8,370 8,709 4 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 10,310 10,686 4 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 44,910 45,950 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 11/15/15 15,901 16,631 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.551% 7/15/48 23,680 24,046 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 8,089 8,413 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 40,150 42,002 4 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 9,210 9,618 4 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 16,990 17,395 4,7 Ladder Capital Commercial Mortgage 2013- GCP Mortgage Trust 3.388% 5/15/31 18,640 19,375 4,6,7Lanark Master Issuer plc 2012-2A 1.729% 11/23/15 20,674 20,710 4,6,7Lanark Master Issuer plc 2013-1A 0.829% 11/23/15 14,352 14,332 4 LB-UBS Commercial Mortgage Trust 2006-C3 5.641% 11/15/15 52,159 52,329 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 20,835 21,357 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 9,718 9,992 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 28,972 30,329 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 26,587 28,580 4,7 Macquarie Equipment Funding Trust 2012-A 0.850% 10/22/18 2,551 2,552 4,7 Madison Avenue Trust 2013-650M 3.843% 10/12/32 12,460 13,382 4,7 Master Credit Card Trust 2013-3A 2.280% 1/22/18 4,219 4,220 4 MASTR Adjustable Rate Mortgages Trust 2004-3 2.267% 11/25/15 1,634 1,496 4,6 MBNA Credit Card Master Note Trust 2004- A3 0.456% 8/16/21 89,145 88,304 4 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 31,970 31,898 4 Mercedes-Benz Auto Receivables Trust 2015- 1 1.750% 12/15/21 21,700 21,774 4,7 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 34,300 34,303 4,6,7Mercedes-Benz Master Owner Trust 2015-B 0.576% 11/16/15 9,160 9,104 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A2 2.043% 11/25/15 2,591 2,502 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A4 2.726% 11/25/15 719 706 4 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 10,859 11,075 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 8,241 8,709 4,7 Miramax LLC 2014-1A 3.340% 7/20/26 3,742 3,752 4 ML-CFC Commercial Mortgage Trust 2006-2 5.877% 11/12/15 7,665 7,776 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 6,340 6,315 4,7 MMAF Equipment Finance LLC 2009-A 3.510% 1/15/30 1,707 1,708 4,7 MMAF Equipment Finance LLC 2011-A 2.100% 7/15/17 8,618 8,639 4,7 MMAF Equipment Finance LLC 2011-A 3.040% 8/15/28 27,566 28,109 4,7 MMAF Equipment Finance LLC 2012-A 1.980% 6/10/32 13,700 13,737 4,7 MMAF Equipment Finance LLC 2015-Aa 2.490% 2/19/36 33,860 33,988 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 21,300 21,988 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 2,000 2,093 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,700 5,721 4,7 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSV 3.277% 10/15/30 37,985 37,700 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.082% 11/15/15 27,100 29,290 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 9,836 10,181 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 8,445 9,073 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.214% 8/15/46 45,116 49,030 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 8,080 8,599 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/15 8,300 8,901 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 6,400 6,425 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 2,940 2,953 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 27,425 27,767 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 16,600 17,773 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 17,500 18,841 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 15,170 16,229 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.325% 11/15/15 12,300 12,987 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.758% 11/15/15 12,300 12,775 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 36,290 38,374 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 9,540 10,042 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 19,580 20,480 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 5,340 5,578 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 11,150 11,812 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 14,610 15,077 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 6,390 6,571 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 8,060 8,191 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 7,023 7,061 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 23,040 23,197 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 24,660 25,637 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 5/15/48 20,280 20,712 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 5/15/48 40,445 42,047 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 12,060 12,395 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 19,220 19,787 4 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 11/12/15 48,987 50,018 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 10,803 11,143 4 Morgan Stanley Capital I Trust 2007-IQ15 5.917% 11/11/15 31,583 33,210 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 11/12/15 46,642 49,301 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 16,052 16,668 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,500 2,618 4,7 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 17,045 17,316 4,7 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 27,955 29,300 4,7 Morgan Stanley Capital I Trust 2014-CPT 3.350% 11/13/15 24,440 25,313 4,7 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 31,420 32,155 4 Morgan Stanley Mortgage Loan Trust 2006- 8AR 2.156% 11/25/15 10,438 9,304 4,6 Navient Student Loan Trust 2014-1 0.947% 11/25/15 5,940 5,610 4,6 Navient Student Loan Trust 2015-1 0.797% 11/25/15 8,650 8,362 4,6 Navient Student Loan Trust 2015-3 0.847% 11/25/15 23,540 23,093 4,6 New Mexico Educational Assistance Foundation 2013-1 0.893% 1/2/25 21,729 20,934 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 5,380 5,400 4 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 7,870 7,881 4,6 Nissan Master Owner Trust Receivables Series 2013-A 0.496% 11/16/15 20,441 20,433 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 12,139 12,161 6 North Carolina State Education Assistance Authority 2011-1 1.220% 1/25/16 20,415 20,352 4,6 North Carolina State Education Assistance Authority 2011-2 1.120% 1/25/16 4,927 4,893 4,7 OBP Depositor LLC Trust 2010-OBP 4.646% 7/15/45 10,065 11,054 4,6,7PFS Financing Corp. 2014-AA 0.796% 11/16/15 8,300 8,273 4,6,7PFS Financing Corp. 2015-AA 0.816% 11/16/15 10,150 10,096 4,7 Porsche Innovative Lease Owner Trust 2015- 1 1.430% 5/21/21 14,440 14,494 4,7 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 7,320 7,212 4,7 Progress Residential 2015-SFR3 Trust 3.067% 11/12/32 25,060 25,060 4,7 Progress Residential 2015-SFR3 Trust 3.733% 11/12/32 9,310 9,310 4,6,7Resimac MBS Trust 2014-1A 1.036% 12/14/15 15,587 15,569 4,8 RFMSI Series 2006-SA2 Trust 3.605% 8/25/36 22,875 20,198 4,8 RFMSI Series 2006-SA3 Trust 3.827% 9/25/36 7,854 6,782 Royal Bank of Canada 1.875% 2/5/20 24,700 24,500 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 24,054 24,156 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 7,946 7,961 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 15,520 15,495 4 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 14,985 15,177 4 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 21,130 21,089 4 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 24,580 24,640 4 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 24,580 24,671 4,6,7Silver Bay Realty 2014-1 Trust 1.197% 9/17/31 10,519 10,322 4,6,7Silver Bay Realty 2014-1 Trust 1.647% 9/17/31 6,500 6,390 4,6 SLM Student Loan Trust 2005-5 0.420% 1/25/16 35,335 34,785 4,6 SLM Student Loan Trust 2005-9 0.440% 1/25/16 10,871 10,828 4,6 SLM Student Loan Trust 2006-5 0.430% 1/25/16 24,500 23,809 4,6 SLM Student Loan Trust 2006-6 0.430% 1/25/16 36,118 35,521 4,6,7SLM Student Loan Trust 2011-A 1.196% 11/16/15 3,866 3,872 4,7 SLM Student Loan Trust 2011-A 4.370% 4/17/28 12,100 12,681 4,7 SLM Student Loan Trust 2011-B 3.740% 2/15/29 60,000 62,400 4,6,7SLM Student Loan Trust 2011-C 1.596% 11/16/15 1,677 1,679 4,7 SLM Student Loan Trust 2011-C 4.540% 10/17/44 22,200 23,326 4,6,7SLM Student Loan Trust 2012-B 1.296% 11/16/15 242 242 4,7 SLM Student Loan Trust 2012-B 3.480% 10/15/30 15,048 15,349 4,6,7SLM Student Loan Trust 2012-E 0.946% 11/16/15 8,048 8,042 4,6,7SLM Student Loan Trust 2013-1 1.246% 11/16/15 24,000 23,962 4,7 SLM Student Loan Trust 2013-1 2.500% 3/15/47 8,000 7,647 4,7 SLM Student Loan Trust 2013-B 1.850% 6/17/30 14,650 14,438 4,7 SLM Student Loan Trust 2013-B 3.000% 5/16/44 14,700 14,084 4,7 SLM Student Loan Trust 2013-C 3.500% 6/15/44 5,860 5,815 4,7 SLM Student Loan Trust 2014-A 2.590% 1/15/26 4,500 4,502 4,7 SLM Student Loan Trust 2014-A 3.500% 11/15/44 4,100 3,966 4 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 5,711 5,704 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 9,023 9,019 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 17,475 17,436 4,7 Sonic Capital LLC 2011-1A 5.438% 5/20/41 12,896 13,284 4,6 South Carolina Student Loan Corp. Revenue 2010-1 1.320% 1/25/16 21,592 21,731 4,7 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 24,490 24,240 7 Stadshypotek AB 1.750% 4/9/20 35,833 35,252 4,6,7SWAY Residential 2014-1 Trust 1.497% 11/17/15 22,706 22,460 4 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 14,500 14,638 4 Synchrony Credit Card Master Note Trust 2015-3 2.380% 9/15/23 40,360 40,460 4,7 Tidewater Auto Receivables Trust 2014-AA 1.400% 7/15/18 3,836 3,837 4,7 TMSQ 2014-1500 Mortgage Trust 3.680% 10/10/36 22,300 22,915 7 Toronto-Dominion Bank 1.950% 4/2/20 35,735 35,532 4,6,7Trade MAPS 1 Ltd. 2013-1A 0.895% 11/10/15 29,820 29,844 4,6,7Trade MAPS 1 Ltd. 2013-1A 1.445% 11/10/15 5,640 5,626 4,6,7Trade MAPS 1 Ltd. 2013-1A 2.445% 11/10/15 3,095 3,075 4,6,7Trafigura Securitisation Finance plc 2014-1A 1.146% 11/16/15 20,770 20,750 4 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,250 1,331 4,7 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 24,595 25,275 4 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 8,915 8,949 4,7 VNO 2012-6AVE Mortgage Trust 2.996% 11/15/30 13,250 13,230 4,7 VNO 2013-PENN Mortgage Trust 3.947% 11/13/15 3,270 3,471 4,7 VNO 2013-PENN Mortgage Trust 3.947% 11/13/15 2,450 2,571 4,7 VNO 2013-PENN Mortgage Trust 3.808% 12/13/29 11,130 11,689 4,7 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 39,464 39,262 4,7 Volvo Financial Equipment LLC Series 2015- 1A 1.910% 1/15/20 9,160 9,207 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 11/15/15 7,611 7,759 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 40,214 41,294 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 32,527 33,584 4 WaMu Mortgage Pass-Through Certificates Series 2002-AR18 2.521% 11/25/15 201 201 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR7 2.414% 8/25/33 1,285 1,265 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 2.519% 9/25/33 1,811 1,808 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 29,967 30,271 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,650 1,703 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 11/15/15 8,075 8,657 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 11/15/15 34,646 37,539 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.299% 11/15/15 4,906 5,302 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 17,100 17,809 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 43,100 45,298 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 7,100 7,424 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 12,250 12,680 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 6,830 6,689 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 31,900 32,679 4 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 13,450 13,555 4 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 16,400 16,267 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 7,350 7,336 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 8,570 8,780 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 26,050 26,500 4 Wells Fargo Commercial Mortgage Trust 2015-C29 4.225% 11/15/15 12,420 11,656 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 4,194 4,330 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 31,575 32,536 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/58 34,310 34,769 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/58 20,610 21,291 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/58 17,222 17,818 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.496% 9/15/58 6,130 5,899 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 24,490 25,649 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 8,550 8,947 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.538% 9/15/58 3,200 3,329 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.538% 9/15/58 8,000 7,676 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 12/15/47 7,730 8,015 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 23,195 24,246 4,8 Wells Fargo Mortgage Backed Securities 2006-AR14 Trust 2.741% 11/25/15 19,063 17,712 4,7 Wendys Funding LLC 2015-1 4.080% 6/15/45 16,330 16,427 7 Westpac Banking Corp. 2.000% 3/3/20 24,850 24,804 4,7 WFLD 2014-MONT Mortgage Trust 3.755% 8/10/31 38,950 40,138 4,7 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 11,545 12,547 4 WFRBS Commercial Mortgage Trust 2012- C10 2.875% 12/15/45 10,955 10,995 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 11/15/15 5,056 5,392 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 11,630 12,116 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 4,400 4,469 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 23,790 24,090 4 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 2,860 2,920 4 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 2,230 2,255 4 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 22,490 23,851 4 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 2,800 3,022 4 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 14,650 16,082 4 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 3,500 3,690 4 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 9,770 10,459 4 WFRBS Commercial Mortgage Trust 2013- C18 4.670% 11/15/15 5,775 6,210 4 WFRBS Commercial Mortgage Trust 2013- C18 3.676% 12/15/46 6,710 7,108 4 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 25,260 27,295 4 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 20,984 22,589 4 WFRBS Commercial Mortgage Trust 2014- C20 4.513% 11/15/15 4,500 4,445 4 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 21,637 22,763 4 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 38,311 40,918 4 WFRBS Commercial Mortgage Trust 2014- C20 4.378% 5/15/47 11,110 11,556 4 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 32,990 34,291 4 WFRBS Commercial Mortgage Trust 2014- C21 3.891% 8/15/47 7,130 7,378 4 WFRBS Commercial Mortgage Trust 2014- C21 4.234% 8/15/47 12,290 11,832 4 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 4,980 5,273 4 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 15,520 16,047 4 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 11/15/15 26,645 28,571 4 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 2,100 2,203 4 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 19,000 19,027 4,6 World Financial Network Credit Card Master Note Trust Series 2015-A 0.676% 11/16/15 20,670 20,564 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 6,555 6,589 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $11,027,384) Corporate Bonds (60.8%) Finance (28.8%) Banking (23.1%) Abbey National Treasury Services plc 4.000% 4/27/16 35,212 35,789 Abbey National Treasury Services plc 1.375% 3/13/17 93,971 93,974 Abbey National Treasury Services plc 1.650% 9/29/17 5,280 5,301 Abbey National Treasury Services plc 3.050% 8/23/18 45,920 47,371 Abbey National Treasury Services plc 2.000% 8/24/18 28,228 28,361 Abbey National Treasury Services plc 2.350% 9/10/19 8,485 8,536 Abbey National Treasury Services plc 2.375% 3/16/20 58,631 58,727 7 ABN AMRO Bank NV 1.800% 6/4/18 28,325 28,299 American Express Centurion Bank 6.000% 9/13/17 64,650 69,747 American Express Co. 6.150% 8/28/17 19,963 21,570 American Express Co. 7.000% 3/19/18 22,315 25,019 American Express Credit Corp. 2.800% 9/19/16 56,170 57,161 American Express Credit Corp. 2.375% 3/24/17 31,210 31,726 American Express Credit Corp. 1.550% 9/22/17 11,440 11,454 American Express Credit Corp. 1.875% 11/5/18 36,146 36,165 American Express Credit Corp. 2.125% 3/18/19 17,349 17,466 American Express Credit Corp. 2.250% 8/15/19 24,247 24,328 American Express Credit Corp. 2.375% 5/26/20 34,000 33,952 American Express Credit Corp. 2.600% 9/14/20 18,542 18,696 7 ANZ New Zealand International Ltd. 1.750% 3/29/18 29,305 29,314 7 Australia & New Zealand Banking Group Ltd. 3.250% 3/1/16 28,325 28,540 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 53,942 54,352 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 16,600 16,515 7 Australia & New Zealand Banking Group Ltd. 4.500% 3/19/24 36,815 37,209 Banco Bilbao Vizcaya Argentaria SA 3.000% 10/20/20 42,480 42,489 7 Banco Votorantim SA 5.250% 2/11/16 11,720 11,716 Bank of America Corp. 3.625% 3/17/16 32,076 32,425 Bank of America Corp. 6.050% 5/16/16 33,472 34,314 Bank of America Corp. 6.500% 8/1/16 81,244 84,547 Bank of America Corp. 5.420% 3/15/17 21,197 22,240 Bank of America Corp. 5.700% 5/2/17 6,525 6,883 Bank of America Corp. 6.400% 8/28/17 14,568 15,773 Bank of America Corp. 6.000% 9/1/17 43,443 46,677 Bank of America Corp. 5.750% 12/1/17 39,447 42,596 Bank of America Corp. 2.000% 1/11/18 38,277 38,410 Bank of America Corp. 6.875% 4/25/18 47,676 53,216 Bank of America Corp. 5.650% 5/1/18 15,500 16,862 Bank of America Corp. 1.950% 5/12/18 29,300 29,353 Bank of America Corp. 1.750% 6/5/18 53,480 53,350 Bank of America Corp. 2.600% 1/15/19 117,339 118,636 Bank of America NA 1.125% 11/14/16 63,100 63,256 Bank of America NA 1.250% 2/14/17 19,100 19,150 Bank of America NA 5.300% 3/15/17 9,760 10,248 Bank of America NA 6.100% 6/15/17 6,429 6,858 Bank of America NA 1.650% 3/26/18 70,815 70,705 Bank of Montreal 2.500% 1/11/17 18,545 18,874 Bank of Montreal 1.300% 7/14/17 19,000 19,037 Bank of Montreal 1.400% 9/11/17 25,675 25,725 Bank of Montreal 1.450% 4/9/18 10,670 10,592 Bank of Montreal 1.400% 4/10/18 31,155 30,995 Bank of Montreal 1.800% 7/31/18 36,610 36,718 Bank of New York Mellon Corp. 1.969% 12/20/15 8,100 8,197 Bank of New York Mellon Corp. 2.300% 7/28/16 8,594 8,703 Bank of New York Mellon Corp. 2.400% 1/17/17 28,950 29,387 Bank of New York Mellon Corp. 2.100% 1/15/19 3,460 3,478 Bank of New York Mellon Corp. 2.200% 5/15/19 43,940 44,299 Bank of New York Mellon Corp. 2.300% 9/11/19 29,290 29,647 Bank of New York Mellon Corp. 2.150% 2/24/20 21,000 21,043 Bank of New York Mellon Corp. 2.600% 8/17/20 19,120 19,440 Bank of Nova Scotia 1.375% 7/15/16 38,978 39,167 Bank of Nova Scotia 2.550% 1/12/17 90,083 91,704 Bank of Nova Scotia 1.250% 4/11/17 9,765 9,766 Bank of Nova Scotia 1.300% 7/21/17 21,154 21,153 Bank of Nova Scotia 1.375% 12/18/17 31,425 31,358 Bank of Nova Scotia 1.450% 4/25/18 46,055 45,903 Bank of Nova Scotia 1.700% 6/11/18 37,000 36,994 Bank of Nova Scotia 2.050% 10/30/18 68,761 69,306 Bank of Nova Scotia 2.050% 6/5/19 10,850 10,856 Bank of Nova Scotia 2.350% 10/21/20 53,670 53,507 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.150% 9/14/18 32,373 32,429 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/10/19 11,750 11,703 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 39,075 38,699 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 27,975 28,070 7 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 50,515 50,456 Barclays Bank plc 5.000% 9/22/16 15,695 16,241 Barclays Bank plc 2.500% 2/20/19 66,560 67,562 Barclays plc 2.750% 11/8/19 27,378 27,476 Barclays plc 2.875% 6/8/20 24,420 24,524 BB&T Corp. 3.200% 3/15/16 14,240 14,346 BB&T Corp. 2.150% 3/22/17 69,521 70,355 BB&T Corp. 4.900% 6/30/17 9,750 10,244 BB&T Corp. 1.600% 8/15/17 6,820 6,847 BB&T Corp. 2.050% 6/19/18 18,058 18,175 BB&T Corp. 2.450% 1/15/20 24,415 24,571 Bear Stearns Cos. LLC 5.550% 1/22/17 24,436 25,608 Bear Stearns Cos. LLC 6.400% 10/2/17 38,076 41,229 Bear Stearns Cos. LLC 7.250% 2/1/18 21,551 24,106 BNP Paribas SA 1.375% 3/17/17 46,900 46,959 BNP Paribas SA 2.375% 9/14/17 110,205 111,922 BNP Paribas SA 2.700% 8/20/18 70,011 71,495 BNP Paribas SA 2.400% 12/12/18 2,850 2,890 9 BPCE SA 3.500% 4/24/16 21,990 15,557 BPCE SA 1.625% 2/10/17 40,745 40,904 BPCE SA 1.613% 7/25/17 17,366 17,366 BPCE SA 1.625% 1/26/18 1,761 1,759 BPCE SA 2.500% 12/10/18 77,265 78,451 BPCE SA 2.250% 1/27/20 5,745 5,748 Branch Banking & Trust Co. 5.625% 9/15/16 9,510 9,866 Branch Banking & Trust Co. 1.000% 4/3/17 25,400 25,346 Branch Banking & Trust Co. 1.350% 10/1/17 29,280 29,279 7 Caisse Centrale Desjardins 1.750% 1/29/18 68,370 68,196 Canadian Imperial Bank of Commerce 1.550% 1/23/18 27,065 27,073 Capital One Bank USA NA 1.150% 11/21/16 11,720 11,683 Capital One Bank USA NA 1.200% 2/13/17 8,750 8,704 Capital One Bank USA NA 2.150% 11/21/18 11,650 11,614 Capital One Bank USA NA 2.250% 2/13/19 24,420 24,359 Capital One Bank USA NA 2.300% 6/5/19 22,420 22,275 Capital One Financial Corp. 6.150% 9/1/16 4,335 4,507 Capital One Financial Corp. 2.450% 4/24/19 25,525 25,509 Capital One NA 1.500% 9/5/17 17,570 17,484 Capital One NA 1.650% 2/5/18 27,200 27,023 Capital One NA 1.500% 3/22/18 60,395 59,506 Citigroup Inc. 5.850% 8/2/16 8,595 8,896 Citigroup Inc. 4.450% 1/10/17 41,720 43,262 Citigroup Inc. 1.350% 3/10/17 7,914 7,905 Citigroup Inc. 6.125% 11/21/17 53,745 58,473 Citigroup Inc. 1.850% 11/24/17 60,550 60,706 Citigroup Inc. 1.800% 2/5/18 36,140 36,078 Citigroup Inc. 1.700% 4/27/18 83,010 82,596 Citigroup Inc. 1.750% 5/1/18 54,775 54,501 Citigroup Inc. 6.125% 5/15/18 5,856 6,448 Citigroup Inc. 2.150% 7/30/18 7,400 7,424 Citigroup Inc. 2.500% 9/26/18 61,030 61,700 Citigroup Inc. 2.550% 4/8/19 58,586 59,183 Citigroup Inc. 2.500% 7/29/19 21,060 21,142 4,7,10 Colonial BancGroup Inc. 7.114% 11/15/09 25,100 3 Comerica Bank 5.750% 11/21/16 17,000 17,778 Comerica Bank 5.200% 8/22/17 6,825 7,245 Commonwealth Bank of Australia 1.125% 3/13/17 9,750 9,758 Commonwealth Bank of Australia 1.400% 9/8/17 53,400 53,466 Commonwealth Bank of Australia 1.900% 9/18/17 19,030 19,211 Commonwealth Bank of Australia 1.625% 3/12/18 23,445 23,466 Commonwealth Bank of Australia 2.500% 9/20/18 64,205 65,501 Commonwealth Bank of Australia 1.750% 11/2/18 21,785 21,749 Commonwealth Bank of Australia 2.250% 3/13/19 57,815 58,141 Commonwealth Bank of Australia 2.300% 9/6/19 34,200 34,156 Commonwealth Bank of Australia 2.300% 3/12/20 21,490 21,485 Commonwealth Bank of Australia 2.400% 11/2/20 27,583 27,486 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 89,189 91,560 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.700% 3/19/18 46,263 46,492 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/19 76,230 76,875 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/20 25,125 25,150 Countrywide Financial Corp. 6.250% 5/15/16 37,914 38,898 Credit Suisse 1.375% 5/26/17 46,525 46,477 Credit Suisse 1.750% 1/29/18 40,800 40,856 Credit Suisse 1.700% 4/27/18 58,595 58,416 Credit Suisse 2.300% 5/28/19 69,795 70,010 7 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 14,655 14,556 7 Danske Bank A/S 3.875% 4/14/16 34,300 34,747 7 Danske Bank A/S 2.750% 9/17/20 66,305 67,134 Deutsche Bank AG 1.400% 2/13/17 93,890 93,686 Deutsche Bank AG 6.000% 9/1/17 97,907 105,122 Deutsche Bank AG 1.875% 2/13/18 56,405 56,178 Deutsche Bank AG 2.500% 2/13/19 21,485 21,670 Deutsche Bank AG 2.950% 8/20/20 29,287 29,371 Discover Bank 2.600% 11/13/18 24,412 24,519 Discover Bank 3.100% 6/4/20 24,430 24,649 Fifth Third Bank 0.900% 2/26/16 24,395 24,385 Fifth Third Bank 2.150% 8/20/18 32,157 32,386 Fifth Third Bank 2.375% 4/25/19 25,627 25,759 First Horizon National Corp. 5.375% 12/15/15 31,966 32,118 First Republic Bank 2.375% 6/17/19 47,605 47,385 Goldman Sachs Group Inc. 5.625% 1/15/17 37,115 38,882 11 Goldman Sachs Group Inc. 6.125% 5/14/17 37,400 61,016 Goldman Sachs Group Inc. 6.250% 9/1/17 73,865 79,985 Goldman Sachs Group Inc. 5.950% 1/18/18 108,310 118,139 Goldman Sachs Group Inc. 2.375% 1/22/18 80,630 81,849 Goldman Sachs Group Inc. 6.150% 4/1/18 31,713 34,881 Goldman Sachs Group Inc. 2.900% 7/19/18 81,521 83,778 9 Goldman Sachs Group Inc. 5.000% 8/8/18 12,310 9,161 Goldman Sachs Group Inc. 2.625% 1/31/19 68,810 69,932 Goldman Sachs Group Inc. 2.550% 10/23/19 27,660 27,859 Goldman Sachs Group Inc. 5.375% 3/15/20 20,957 23,415 Goldman Sachs Group Inc. 2.750% 9/15/20 38,036 38,226 7 HSBC Bank plc 1.500% 5/15/18 17,965 17,860 HSBC Bank USA NA 6.000% 8/9/17 10,110 10,825 HSBC USA Inc. 1.500% 11/13/17 7,190 7,171 HSBC USA Inc. 1.625% 1/16/18 56,555 56,334 HSBC USA Inc. 2.625% 9/24/18 36,735 37,359 HSBC USA Inc. 2.250% 6/23/19 29,545 29,535 HSBC USA Inc. 2.375% 11/13/19 48,435 48,353 HSBC USA Inc. 2.350% 3/5/20 49,334 48,812 HSBC USA Inc. 2.750% 8/7/20 41,414 41,709 Huntington Bancshares Inc. 2.600% 8/2/18 34,190 34,536 Huntington National Bank 1.375% 4/24/17 25,150 25,049 Huntington National Bank 2.000% 6/30/18 53,720 53,738 Huntington National Bank 2.875% 8/20/20 33,581 33,708 7 ING Bank NV 3.750% 3/7/17 66,683 68,647 7 ING Bank NV 1.800% 3/16/18 8,204 8,203 7 ING Bank NV 2.050% 8/17/18 24,410 24,517 7 ING Bank NV 2.450% 3/16/20 39,075 39,244 7 ING Bank NV 2.700% 8/17/20 3,907 3,950 Intesa Sanpaolo SPA 2.375% 1/13/17 18,283 18,378 Intesa Sanpaolo SPA 3.875% 1/16/18 26,174 26,998 4 JPMorgan Chase & Co. 5.300% 5/1/16 14,010 14,028 JPMorgan Chase & Co. 3.150% 7/5/16 49,792 50,591 JPMorgan Chase & Co. 1.350% 2/15/17 12,476 12,498 JPMorgan Chase & Co. 2.000% 8/15/17 25,984 26,206 JPMorgan Chase & Co. 6.000% 1/15/18 71,913 78,476 JPMorgan Chase & Co. 1.800% 1/25/18 19,720 19,777 JPMorgan Chase & Co. 1.700% 3/1/18 58,963 58,940 JPMorgan Chase & Co. 1.625% 5/15/18 18,926 18,851 JPMorgan Chase & Co. 2.350% 1/28/19 85,037 85,779 JPMorgan Chase & Co. 6.300% 4/23/19 49,974 56,783 JPMorgan Chase & Co. 2.200% 10/22/19 73,137 72,918 JPMorgan Chase & Co. 2.250% 1/23/20 72,665 72,028 JPMorgan Chase & Co. 2.750% 6/23/20 88,183 88,836 JPMorgan Chase & Co. 2.550% 10/29/20 56,519 56,237 JPMorgan Chase Bank NA 5.875% 6/13/16 9,750 10,037 11 JPMorgan Chase Bank NA 5.375% 9/28/16 13,750 21,863 JPMorgan Chase Bank NA 6.000% 7/5/17 8,592 9,224 JPMorgan Chase Bank NA 6.000% 10/1/17 35,313 38,164 KeyBank NA 1.650% 2/1/18 5,305 5,303 KeyBank NA 1.700% 6/1/18 9,750 9,731 4,7 LBG Capital No.1 plc 8.000% 12/15/15 10,997 12,317 Lloyds Bank plc 1.750% 5/14/18 21,290 21,286 Lloyds Bank plc 2.000% 8/17/18 37,105 37,228 Lloyds Bank plc 2.300% 11/27/18 13,185 13,386 Lloyds Bank plc 2.350% 9/5/19 15,160 15,185 Lloyds Bank plc 2.400% 3/17/20 34,190 34,225 Lloyds Bank plc 2.700% 8/17/20 27,660 27,939 7 Macquarie Bank Ltd. 1.600% 10/27/17 57,550 57,213 7 Macquarie Bank Ltd. 2.400% 1/21/20 36,370 36,218 7 Macquarie Bank Ltd. 4.875% 6/10/25 21,000 20,934 Manufacturers & Traders Trust Co. 1.250% 1/30/17 9,750 9,748 Manufacturers & Traders Trust Co. 6.625% 12/4/17 39,089 42,858 Manufacturers & Traders Trust Co. 1.450% 3/7/18 34,010 33,741 Manufacturers & Traders Trust Co. 2.300% 1/30/19 38,480 38,744 Manufacturers & Traders Trust Co. 2.250% 7/25/19 40,550 40,565 Manufacturers & Traders Trust Co. 2.100% 2/6/20 19,530 19,287 4 Manufacturers & Traders Trust Co. 5.629% 12/1/21 9,755 9,650 7 Mitsubishi UFJ Trust & Banking Corp. 1.600% 10/16/17 29,290 29,171 7 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 29,290 29,208 7 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 30,625 30,561 Morgan Stanley 3.800% 4/29/16 39,075 39,662 Morgan Stanley 5.750% 10/18/16 69,245 72,377 Morgan Stanley 5.450% 1/9/17 27,352 28,640 Morgan Stanley 5.550% 4/27/17 19,495 20,646 Morgan Stanley 6.250% 8/28/17 8,665 9,378 Morgan Stanley 5.950% 12/28/17 54,821 59,630 Morgan Stanley 1.875% 1/5/18 62,508 62,851 Morgan Stanley 6.625% 4/1/18 22,850 25,358 Morgan Stanley 2.125% 4/25/18 30,740 30,983 Morgan Stanley 2.500% 1/24/19 33,000 33,399 Morgan Stanley 2.375% 7/23/19 44,790 44,767 Morgan Stanley 2.650% 1/27/20 32,700 32,922 Morgan Stanley 2.800% 6/16/20 32,600 32,896 MUFG Americas Holdings Corp. 1.625% 2/9/18 14,400 14,364 MUFG Americas Holdings Corp. 2.250% 2/10/20 29,300 29,052 MUFG Union Bank NA 5.950% 5/11/16 53,730 55,064 MUFG Union Bank NA 3.000% 6/6/16 56,590 57,302 MUFG Union Bank NA 1.500% 9/26/16 39,855 40,031 MUFG Union Bank NA 2.125% 6/16/17 29,740 30,053 MUFG Union Bank NA 2.625% 9/26/18 39,640 40,236 MUFG Union Bank NA 2.250% 5/6/19 24,420 24,478 National Australia Bank Ltd. 2.300% 7/25/18 21,800 22,061 National City Bank 5.250% 12/15/16 14,750 15,372 National City Bank 5.800% 6/7/17 14,625 15,490 National City Corp. 6.875% 5/15/19 8,085 9,267 7 Nationwide Building Society 2.350% 1/21/20 32,782 32,736 7 Nordea Bank AB 1.875% 9/17/18 16,220 16,215 7 Nordea Bank AB 2.500% 9/17/20 12,568 12,611 PNC Bank NA 5.250% 1/15/17 27,935 29,192 PNC Bank NA 1.125% 1/27/17 46,690 46,697 PNC Bank NA 4.875% 9/21/17 22,535 23,753 PNC Bank NA 1.500% 10/18/17 48,800 48,854 PNC Bank NA 6.000% 12/7/17 4,885 5,296 PNC Bank NA 1.500% 2/23/18 55,800 55,691 PNC Bank NA 6.875% 4/1/18 4,197 4,655 PNC Bank NA 1.600% 6/1/18 81,400 81,324 PNC Bank NA 1.850% 7/20/18 24,260 24,319 PNC Bank NA 1.800% 11/5/18 31,674 31,723 PNC Bank NA 2.200% 1/28/19 48,707 49,102 PNC Bank NA 2.250% 7/2/19 44,590 44,731 PNC Bank NA 2.400% 10/18/19 71,148 71,632 PNC Bank NA 2.300% 6/1/20 14,636 14,542 PNC Bank NA 2.600% 7/21/20 14,430 14,597 PNC Bank NA 2.450% 11/5/20 15,636 15,623 PNC Funding Corp. 2.700% 9/19/16 40,143 40,707 PNC Funding Corp. 5.625% 2/1/17 4,380 4,598 PNC Funding Corp. 5.125% 2/8/20 7,230 8,064 Regions Bank 7.500% 5/15/18 7,579 8,525 Regions Financial Corp. 2.000% 5/15/18 27,350 27,339 Royal Bank of Canada 2.875% 4/19/16 73,300 74,125 Royal Bank of Canada 2.300% 7/20/16 41,185 41,588 Royal Bank of Canada 1.250% 6/16/17 19,520 19,535 Royal Bank of Canada 1.400% 10/13/17 26,360 26,419 Royal Bank of Canada 1.500% 1/16/18 3,900 3,904 Royal Bank of Canada 2.200% 7/27/18 25,890 26,257 Royal Bank of Canada 1.800% 7/30/18 18,752 18,828 Royal Bank of Canada 2.100% 10/14/20 31,900 31,744 Royal Bank of Canada 2.350% 10/30/20 26,240 26,197 Royal Bank of Scotland Group plc 6.400% 10/21/19 8,295 9,271 Royal Bank of Scotland plc 4.375% 3/16/16 3,945 3,994 Royal Bank of Scotland plc 5.625% 8/24/20 12,650 14,255 Santander Bank NA 8.750% 5/30/18 33,955 38,810 7 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 12,145 12,205 Societe Generale SA 2.750% 10/12/17 24,310 24,784 4 State Street Corp. 5.250% 3/15/16 14,020 14,125 State Street Corp. 2.550% 8/18/20 24,652 24,919 Sumitomo Mitsui Banking Corp. 1.350% 7/11/17 14,620 14,549 Sumitomo Mitsui Banking Corp. 2.450% 10/20/20 6,322 6,285 SunTrust Banks Inc. 3.500% 1/20/17 12,711 13,002 SunTrust Banks Inc. 6.000% 9/11/17 8,795 9,476 Svenska Handelsbanken AB 2.500% 1/25/19 22,830 23,253 Svenska Handelsbanken AB 2.400% 10/1/20 18,853 18,831 Synchrony Financial 3.000% 8/15/19 85,990 86,880 Synchrony Financial 2.700% 2/3/20 39,200 38,626 Synchrony Financial 3.750% 8/15/21 9,760 9,831 Toronto-Dominion Bank 2.500% 7/14/16 23,423 23,728 Toronto-Dominion Bank 1.625% 3/13/18 63,495 63,712 Toronto-Dominion Bank 1.400% 4/30/18 28,510 28,408 Toronto-Dominion Bank 1.750% 7/23/18 51,810 52,034 Toronto-Dominion Bank 2.125% 7/2/19 63,831 64,280 Toronto-Dominion Bank 2.250% 11/5/19 57,880 58,289 UBS AG 5.875% 12/20/17 52,925 57,369 UBS AG 1.800% 3/26/18 69,340 69,393 UBS AG 5.750% 4/25/18 72,185 78,750 UBS AG 2.375% 8/14/19 59,630 59,920 7 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 24,395 24,411 US Bank NA 1.100% 1/30/17 5,729 5,744 US Bank NA 1.375% 9/11/17 42,077 42,125 US Bank NA 1.350% 1/26/18 22,067 22,006 US Bank NA 2.125% 10/28/19 37,470 37,678 Wachovia Bank NA 5.600% 3/15/16 26,540 27,003 Wachovia Corp. 5.625% 10/15/16 34,080 35,595 Wachovia Corp. 5.750% 6/15/17 37,230 39,828 Wachovia Corp. 5.750% 2/1/18 53,681 58,582 10 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 21,983 55 Wells Fargo & Co. 3.676% 3/15/16 53,334 54,394 Wells Fargo & Co. 1.150% 6/2/17 7,300 7,304 Wells Fargo & Co. 1.400% 9/8/17 36,020 36,084 Wells Fargo & Co. 5.625% 12/11/17 19,840 21,535 Wells Fargo & Co. 1.500% 1/16/18 40,770 40,914 Wells Fargo & Co. 2.150% 1/15/19 35,436 35,721 Wells Fargo & Co. 2.125% 4/22/19 102,100 102,561 Wells Fargo & Co. 2.150% 1/30/20 74,665 74,395 Wells Fargo & Co. 2.600% 7/22/20 61,255 61,744 Wells Fargo Bank NA 6.000% 11/15/17 53,763 58,355 Westpac Banking Corp. 0.950% 1/12/16 19,436 19,461 Westpac Banking Corp. 1.050% 11/25/16 24,571 24,625 Westpac Banking Corp. 1.200% 5/19/17 19,436 19,444 Westpac Banking Corp. 2.000% 8/14/17 54,486 55,267 Westpac Banking Corp. 1.500% 12/1/17 48,825 48,882 Westpac Banking Corp. 1.600% 1/12/18 44,378 44,533 Westpac Banking Corp. 1.550% 5/25/18 30,270 30,189 Westpac Banking Corp. 2.250% 7/30/18 20,830 21,115 Westpac Banking Corp. 2.250% 1/17/19 23,400 23,540 Westpac Banking Corp. 4.875% 11/19/19 35,464 39,149 Westpac Banking Corp. 2.300% 5/26/20 23,770 24,053 Zions Bancorporation 5.500% 11/16/15 819 819 Brokerage (0.5%) Ameriprise Financial Inc. 5.650% 11/15/15 3,160 3,162 4 Ameriprise Financial Inc. 7.518% 6/1/66 6,634 6,501 Charles Schwab Corp. 6.375% 9/1/17 5,860 6,385 Charles Schwab Corp. 1.500% 3/10/18 19,535 19,545 Franklin Resources Inc. 1.375% 9/15/17 15,056 15,087 Jefferies Group LLC 5.125% 4/13/18 12,335 12,951 Legg Mason Inc. 2.700% 7/15/19 5,860 5,881 10 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 9,410 1 Nomura Holdings Inc. 4.125% 1/19/16 23,440 23,603 Nomura Holdings Inc. 2.000% 9/13/16 93,195 93,820 Nomura Holdings Inc. 2.750% 3/19/19 26,430 26,818 NYSE Euronext 2.000% 10/5/17 39,586 40,040 TD Ameritrade Holding Corp. 2.950% 4/1/22 17,515 17,426 Finance Companies (1.2%) Air Lease Corp. 5.625% 4/1/16 81,514 85,182 Air Lease Corp. 3.375% 1/15/19 31,655 32,209 7 GE Capital International Funding Co. 0.964% 4/15/16 310,148 310,644 7 GE Capital International Holding Corp. 2.342% 11/15/20 44,889 44,983 General Electric Capital Corp. 2.250% 11/9/15 18,773 18,778 General Electric Capital Corp. 1.000% 12/11/15 6,813 6,817 General Electric Capital Corp. 5.000% 1/8/16 22,888 23,067 General Electric Capital Corp. 2.950% 5/9/16 17,620 17,837 General Electric Capital Corp. 6.000% 8/7/19 4,132 4,737 General Electric Capital Corp. 2.200% 1/9/20 12,767 12,896 4 General Electric Capital Corp. 6.375% 11/15/67 7,110 7,608 6 HSBC Finance Corp. 0.754% 12/1/15 17,234 17,215 HSBC Finance Corp. 5.500% 1/19/16 63,490 64,117 Insurance (2.1%) ACE INA Holdings Inc. 2.300% 11/3/20 12,800 12,808 ACE INA Holdings Inc. 2.875% 11/3/22 15,795 15,802 ACE INA Holdings Inc. 3.350% 5/3/26 15,486 15,519 Aflac Inc. 2.400% 3/16/20 11,720 11,818 Alleghany Corp. 5.625% 9/15/20 8,890 9,910 Allied World Assurance Co. Ltd. 7.500% 8/1/16 55,754 58,340 Allied World Assurance Co. Ltd. 5.500% 11/15/20 2,075 2,291 Alterra Finance LLC 6.250% 9/30/20 9,765 11,165 American Financial Group Inc. 9.875% 6/15/19 31,750 39,088 American International Group Inc. 2.300% 7/16/19 9,916 9,952 American International Group Inc. 3.875% 1/15/35 3,760 3,500 Anthem Inc. 1.875% 1/15/18 19,336 19,414 4,12 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 7,000 8,430 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 25,904 28,700 Assurant Inc. 2.500% 3/15/18 29,300 29,544 Axis Specialty Finance LLC 5.875% 6/1/20 11,618 13,027 AXIS Specialty Finance plc 2.650% 4/1/19 14,650 14,684 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 24,144 26,501 Berkshire Hathaway Inc. 2.200% 8/15/16 4,850 4,912 Berkshire Hathaway Inc. 2.100% 8/14/19 4,875 4,945 CNA Financial Corp. 6.500% 8/15/16 20,495 21,321 CNA Financial Corp. 7.350% 11/15/19 3,900 4,553 4,12 CNP Assurances 4.000% 11/18/15 4,600 4,865 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 9,875 10,071 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 14,385 14,404 7 MassMutual Global Funding II 2.000% 4/5/17 8,141 8,234 7 MassMutual Global Funding II 2.100% 8/2/18 12,735 12,893 7 MassMutual Global Funding II 2.500% 10/17/22 14,335 13,804 MetLife Inc. 1.756% 12/15/15 14,600 14,683 4 MetLife Inc. 5.250% 12/15/15 7,005 7,093 MetLife Inc. 6.750% 6/1/16 40,736 42,157 MetLife Inc. 6.817% 8/15/18 13,300 15,110 MetLife Inc. 7.717% 2/15/19 9,219 10,846 7 Metropolitan Life Global Funding I 1.500% 1/10/18 29,350 29,308 7 Metropolitan Life Global Funding I 2.300% 4/10/19 11,225 11,337 7 Metropolitan Life Global Funding I 2.000% 4/14/20 19,530 19,319 7 New York Life Global Funding 1.950% 2/11/20 17,975 17,802 PartnerRe Finance A LLC 6.875% 6/1/18 20,530 22,899 Principal Financial Group Inc. 1.850% 11/15/17 15,600 15,683 7 Principal Life Global Funding II 2.250% 10/15/18 11,725 11,863 7 Principal Life Global Funding II 2.200% 4/8/20 28,665 28,488 4 Progressive Corp. 6.700% 6/15/67 9,760 9,809 Prudential Financial Inc. 3.000% 5/12/16 11,725 11,855 Prudential Financial Inc. 7.375% 6/15/19 10,442 12,274 Prudential Financial Inc. 2.350% 8/15/19 9,790 9,819 4 Prudential Financial Inc. 5.375% 5/15/45 12,290 12,336 Reinsurance Group of America Inc. 5.625% 3/15/17 12,900 13,570 Reinsurance Group of America Inc. 6.450% 11/15/19 21,183 24,000 7 Reliance Standard Life Global Funding II 2.150% 10/15/18 27,320 27,292 7 Reliance Standard Life Global Funding II 2.500% 1/15/20 52,630 52,488 7 Reliance Standard Life Global Funding II 2.375% 5/4/20 17,860 17,677 7 TIAA Asset Management Finance Co. LLC 2.950% 11/1/19 60,100 60,807 Torchmark Corp. 9.250% 6/15/19 7,053 8,664 Transatlantic Holdings Inc. 5.750% 12/14/15 18,420 18,519 Travelers Cos. Inc. 5.800% 5/15/18 2,273 2,514 Travelers Cos. Inc. 5.900% 6/2/19 2,930 3,335 Travelers Cos. Inc. 3.900% 11/1/20 4,300 4,617 UnitedHealth Group Inc. 1.450% 7/17/17 27,900 28,063 UnitedHealth Group Inc. 1.400% 12/15/17 12,210 12,222 UnitedHealth Group Inc. 1.900% 7/16/18 30,270 30,600 UnitedHealth Group Inc. 2.300% 12/15/19 9,765 9,816 UnitedHealth Group Inc. 2.700% 7/15/20 14,640 14,986 Unum Group 7.125% 9/30/16 13,498 14,192 7 UnumProvident Finance Co. plc 6.850% 11/15/15 9,895 9,912 12 Willow No.2 Ireland plc for Zurich Insurance Co. Ltd. 3.375% 6/27/22 16,300 20,126 Real Estate Investment Trusts (1.9%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 29,896 29,640 ARC Properties Operating Partnership LP/Clark Acquisition LLC 2.000% 2/6/17 112,260 110,650 ARC Properties Operating Partnership LP/Clark Acquisition LLC 3.000% 2/6/19 22,495 21,849 BioMed Realty LP 3.850% 4/15/16 16,095 16,229 Boston Properties LP 3.700% 11/15/18 4,900 5,119 Boston Properties LP 5.875% 10/15/19 32,163 36,016 Brandywine Operating Partnership LP 5.700% 5/1/17 15,370 16,159 Brandywine Operating Partnership LP 4.950% 4/15/18 21,275 22,372 DDR Corp. 9.625% 3/15/16 8,701 8,962 DDR Corp. 7.500% 4/1/17 289 311 DDR Corp. 4.750% 4/15/18 29,245 30,842 DDR Corp. 7.500% 7/15/18 2,500 2,813 DDR Corp. 7.875% 9/1/20 7,085 8,591 7 Digital Delta Holdings LLC 3.400% 10/1/20 22,047 22,158 7 Digital Delta Holdings LLC 4.750% 10/1/25 6,622 6,718 Digital Realty Trust LP 5.875% 2/1/20 29,982 33,292 Digital Realty Trust LP 3.950% 7/1/22 25,043 25,030 Duke Realty LP 5.950% 2/15/17 882 931 Duke Realty LP 6.500% 1/15/18 3,235 3,537 ERP Operating LP 5.750% 6/15/17 32,429 34,585 ERP Operating LP 2.375% 7/1/19 4,875 4,917 ERP Operating LP 4.750% 7/15/20 4,304 4,687 Essex Portfolio LP 3.500% 4/1/25 14,862 14,425 Federal Realty Investment Trust 2.550% 1/15/21 9,351 9,352 HCP Inc. 3.750% 2/1/16 32,511 32,711 HCP Inc. 6.700% 1/30/18 9,705 10,679 HCP Inc. 2.625% 2/1/20 12,357 12,243 HCP Inc. 5.375% 2/1/21 18,503 20,385 Highwoods Realty LP 5.850% 3/15/17 4,425 4,652 Kilroy Realty LP 4.800% 7/15/18 20,030 21,156 Liberty Property LP 5.500% 12/15/16 27,672 28,851 Liberty Property LP 4.750% 10/1/20 10,940 11,716 Liberty Property LP 3.750% 4/1/25 3,575 3,455 7 Omega Healthcare Investors Inc. 5.250% 1/15/26 31,254 32,504 12 Prologis LP 1.375% 5/13/21 15,142 16,438 Realty Income Corp. 2.000% 1/31/18 4,870 4,892 Realty Income Corp. 5.750% 1/15/21 3,905 4,375 Regency Centers LP 5.875% 6/15/17 10,274 10,913 Senior Housing Properties Trust 4.300% 1/15/16 11,460 11,460 Senior Housing Properties Trust 3.250% 5/1/19 36,150 36,248 Simon Property Group LP 2.800% 1/30/17 22,815 23,199 Simon Property Group LP 2.150% 9/15/17 1,572 1,595 Simon Property Group LP 10.350% 4/1/19 10,565 13,165 Simon Property Group LP 5.650% 2/1/20 16,085 18,175 Simon Property Group LP 2.500% 9/1/20 11,153 11,200 Simon Property Group LP 4.375% 3/1/21 7,375 8,027 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 14,362 14,430 Weingarten Realty Investors 3.375% 10/15/22 9,088 8,905 Weingarten Realty Investors 3.850% 6/1/25 6,445 6,315 Welltower Inc. 3.625% 3/15/16 46,635 47,112 Welltower Inc. 4.700% 9/15/17 14,620 15,357 Welltower Inc. 2.250% 3/15/18 15,769 15,832 Welltower Inc. 4.125% 4/1/19 46,860 49,352 Welltower Inc. 6.125% 4/15/20 14,650 16,655 Welltower Inc. 4.000% 6/1/25 10,725 10,627 Industrial (27.8%) Basic Industry (1.7%) Agrium Inc. 6.750% 1/15/19 24,905 28,149 Air Products & Chemicals Inc. 1.200% 10/15/17 11,225 11,167 Air Products & Chemicals Inc. 4.375% 8/21/19 7,155 7,755 Airgas Inc. 2.950% 6/15/16 8,867 8,956 Airgas Inc. 1.650% 2/15/18 23,552 23,412 Airgas Inc. 2.375% 2/15/20 9,890 9,821 Airgas Inc. 3.050% 8/1/20 12,510 12,671 Albemarle Corp. 3.000% 12/1/19 4,880 4,875 9 BHP Billiton Finance Ltd. 3.000% 3/30/16 14,320 9,930 12 BHP Billiton Finance Ltd. 6.375% 4/4/16 13,675 15,426 9 BHP Billiton Finance Ltd. 3.750% 4/18/16 14,090 10,154 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 3,874 3,897 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 68,574 68,744 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 35,646 37,603 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 13,920 13,988 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 36,339 41,282 CF Industries Inc. 6.875% 5/1/18 38,450 42,487 Dow Chemical Co. 8.550% 5/15/19 31,818 38,263 Eastman Chemical Co. 3.000% 12/15/15 7,704 7,724 Eastman Chemical Co. 2.400% 6/1/17 19,169 19,385 Eastman Chemical Co. 2.700% 1/15/20 8,775 8,776 Ecolab Inc. 3.000% 12/8/16 3,339 3,408 EI du Pont de Nemours & Co. 6.000% 7/15/18 27,383 30,323 EI du Pont de Nemours & Co. 4.625% 1/15/20 11,348 12,271 Freeport-McMoRan Inc. 2.375% 3/15/18 10,018 9,192 Goldcorp Inc. 2.125% 3/15/18 14,640 14,539 LyondellBasell Industries NV 5.000% 4/15/19 42,005 45,202 Monsanto Co. 1.150% 6/30/17 9,770 9,712 Monsanto Co. 5.125% 4/15/18 22,515 24,341 Monsanto Co. 1.850% 11/15/18 3,000 2,985 Monsanto Co. 2.125% 7/15/19 39,050 38,936 Monsanto Co. 2.750% 7/15/21 15,740 15,618 Nucor Corp. 5.850% 6/1/18 23,033 25,043 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 28,554 29,284 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 5,052 5,759 PPG Industries Inc. 1.900% 1/15/16 9,911 9,933 PPG Industries Inc. 2.300% 11/15/19 29,285 29,265 12 PPG Industries Inc. 0.875% 3/13/22 20,714 22,216 Praxair Inc. 4.500% 8/15/19 21,490 23,348 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 17,361 19,253 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 4,880 5,908 Rio Tinto Finance USA plc 2.000% 3/22/17 40,230 40,292 Rio Tinto Finance USA plc 1.625% 8/21/17 56,904 56,214 Vale Overseas Ltd. 6.250% 1/11/16 22,625 22,806 Capital Goods (2.5%) 7 ABB Treasury Center USA Inc. 2.500% 6/15/16 14,650 14,750 Boeing Capital Corp. 2.125% 8/15/16 17,596 17,785 Boeing Capital Corp. 2.900% 8/15/18 22,681 23,605 Boeing Capital Corp. 4.700% 10/27/19 38,917 42,875 Boeing Co. 6.000% 3/15/19 13,172 14,985 Boeing Co. 1.650% 10/30/20 13,050 12,823 Caterpillar Financial Services Corp. 5.450% 4/15/18 45,680 49,865 Caterpillar Financial Services Corp. 7.050% 10/1/18 6,360 7,297 Caterpillar Financial Services Corp. 7.150% 2/15/19 42,395 49,120 Caterpillar Inc. 7.900% 12/15/18 40,399 47,792 Crane Co. 2.750% 12/15/18 12,615 12,740 Danaher Corp. 2.300% 6/23/16 32,674 33,021 Danaher Corp. 1.650% 9/15/18 16,180 16,231 Danaher Corp. 5.400% 3/1/19 21,460 23,797 Danaher Corp. 2.400% 9/15/20 19,520 19,710 Danaher Corp. 3.900% 6/23/21 21,861 23,523 12 DH Europe Finance SA 1.700% 1/4/22 24,705 27,879 12 Dover Corp. 2.125% 12/1/20 10,205 11,758 7 Embraer Overseas Ltd. 5.696% 9/16/23 10,379 10,596 General Dynamics Corp. 2.250% 7/15/16 5,423 5,490 General Electric Co. 5.250% 12/6/17 131,375 141,743 Harris Corp. 1.999% 4/27/18 14,650 14,535 Harris Corp. 2.700% 4/27/20 7,150 7,032 Honeywell International Inc. 5.300% 3/1/18 48,784 53,242 Honeywell International Inc. 5.000% 2/15/19 55,684 61,339 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 9,765 10,973 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 33,363 33,891 Ingersoll-Rand Luxembourg Finance SA 2.625% 5/1/20 9,760 9,688 John Deere Capital Corp. 5.350% 4/3/18 26,530 28,852 John Deere Capital Corp. 5.750% 9/10/18 28,200 31,300 John Deere Capital Corp. 2.050% 3/10/20 19,535 19,424 John Deere Capital Corp. 2.375% 7/14/20 51,283 51,527 John Deere Capital Corp. 2.450% 9/11/20 43,491 43,694 9 John Deere Financial Ltd. 3.500% 12/18/15 19,040 13,757 L-3 Communications Corp. 3.950% 11/15/16 11,560 11,797 L-3 Communications Corp. 1.500% 5/28/17 9,765 9,620 L-3 Communications Corp. 5.200% 10/15/19 15,207 16,010 Mohawk Industries Inc. 6.125% 1/15/16 38,574 38,945 12 Mohawk Industries Inc. 2.000% 1/14/22 28,374 31,952 Precision Castparts Corp. 0.700% 12/20/15 18,045 18,049 Raytheon Co. 6.750% 3/15/18 14,663 16,441 Raytheon Co. 6.400% 12/15/18 30,010 34,263 Rockwell Automation Inc. 5.650% 12/1/17 4,885 5,274 Roper Technologies Inc. 1.850% 11/15/17 21,480 21,479 Roper Technologies Inc. 2.050% 10/1/18 9,590 9,524 7 Siemens Financieringsmaatschappij NV 1.450% 5/25/18 33,155 33,033 United Rentals North America Inc. 4.625% 7/15/23 14,375 14,429 United Technologies Corp. 5.375% 12/15/17 28,015 30,355 United Technologies Corp. 6.125% 2/1/19 33,666 37,893 Waste Management Inc. 2.600% 9/1/16 8,200 8,305 Waste Management Inc. 6.100% 3/15/18 11,725 12,882 Communication (4.1%) 21st Century Fox America Inc. 7.250% 5/18/18 7,205 8,114 21st Century Fox America Inc. 6.900% 3/1/19 6,840 7,849 21st Century Fox America Inc. 4.500% 2/15/21 9,750 10,574 America Movil SAB de CV 2.375% 9/8/16 16,009 16,150 America Movil SAB de CV 5.625% 11/15/17 29,869 32,208 12 America Movil SAB de CV 1.000% 6/4/18 29,300 32,482 America Movil SAB de CV 5.000% 10/16/19 13,343 14,565 America Movil SAB de CV 5.000% 3/30/20 42,094 46,356 American Tower Corp. 4.500% 1/15/18 29,290 30,748 American Tower Corp. 3.400% 2/15/19 16,615 17,000 American Tower Corp. 2.800% 6/1/20 34,200 34,043 AT&T Inc. 2.400% 8/15/16 16,141 16,326 AT&T Inc. 1.600% 2/15/17 14,738 14,779 11 AT&T Inc. 5.875% 4/28/17 28,800 47,016 AT&T Inc. 1.700% 6/1/17 15,250 15,325 AT&T Inc. 1.400% 12/1/17 24,400 24,374 AT&T Inc. 5.500% 2/1/18 46,434 50,280 AT&T Inc. 5.600% 5/15/18 6,038 6,627 AT&T Inc. 5.800% 2/15/19 44,620 49,619 AT&T Inc. 2.450% 6/30/20 18,500 18,300 British Telecommunications plc 1.250% 2/14/17 14,655 14,647 British Telecommunications plc 2.350% 2/14/19 19,535 19,618 CBS Corp. 1.950% 7/1/17 22,671 22,788 CBS Corp. 4.625% 5/15/18 2,690 2,860 CBS Corp. 2.300% 8/15/19 7,680 7,606 Comcast Cable Communications LLC 8.875% 5/1/17 24,479 27,224 Comcast Corp. 6.500% 1/15/17 26,164 27,881 Comcast Corp. 6.300% 11/15/17 12,729 13,992 Comcast Corp. 5.875% 2/15/18 17,672 19,417 Comcast Corp. 5.700% 5/15/18 50,722 56,037 Comcast Corp. 5.700% 7/1/19 36,293 41,120 Comcast Corp. 5.150% 3/1/20 2,407 2,712 7 Deutsche Telekom International Finance BV 3.125% 4/11/16 21,376 21,573 7 Deutsche Telekom International Finance BV 2.250% 3/6/17 18,870 19,058 Deutsche Telekom International Finance BV 6.750% 8/20/18 10,804 12,183 Deutsche Telekom International Finance BV 6.000% 7/8/19 11,530 13,024 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 2.400% 3/15/17 9,181 9,301 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 1.750% 1/15/18 47,725 47,789 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 46,760 52,383 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 38,057 41,804 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 4,762 5,101 Embarq Corp. 7.082% 6/1/16 18,952 19,504 Interpublic Group of Cos. Inc. 2.250% 11/15/17 2,000 2,004 7 KT Corp. 1.750% 4/22/17 34,185 34,199 7 McGraw Hill Financial Inc. 3.300% 8/14/20 17,855 18,157 7 McGraw Hill Financial Inc. 4.000% 6/15/25 14,295 14,232 Moody's Corp. 2.750% 7/15/19 56,407 57,487 Moody's Corp. 5.500% 9/1/20 8,645 9,651 NBCUniversal Media LLC 5.150% 4/30/20 50,640 57,160 Omnicom Group Inc. 5.900% 4/15/16 34,830 35,591 Omnicom Group Inc. 6.250% 7/15/19 5,860 6,647 Omnicom Group Inc. 4.450% 8/15/20 31,102 33,400 Orange SA 2.750% 9/14/16 18,127 18,393 Orange SA 2.750% 2/6/19 29,240 29,960 Qwest Corp. 6.500% 6/1/17 9,653 10,282 Rogers Communications Inc. 6.800% 8/15/18 21,753 24,602 7 SBA Tower Trust 3.156% 10/15/20 17,930 17,923 7 SES Global Americas Holdings GP 2.500% 3/25/19 53,705 53,349 7 Sky plc 2.625% 9/16/19 12,200 12,271 Telefonica Emisiones SAU 3.992% 2/16/16 47,895 48,303 Telefonica Emisiones SAU 6.421% 6/20/16 8,695 8,992 Telefonica Emisiones SAU 6.221% 7/3/17 11,382 12,219 Telefonica Emisiones SAU 3.192% 4/27/18 13,852 14,221 Telefonica Emisiones SAU 5.877% 7/15/19 5,000 5,579 9 Telstra Corp. Ltd. 4.500% 11/13/15 28,920 21,580 Thomson Reuters Corp. 0.875% 5/23/16 13,012 13,009 Thomson Reuters Corp. 1.300% 2/23/17 21,480 21,441 Thomson Reuters Corp. 6.500% 7/15/18 27,270 30,417 Thomson Reuters Corp. 4.700% 10/15/19 19,869 21,566 Time Warner Cable Inc. 5.850% 5/1/17 29,200 30,807 Time Warner Cable Inc. 6.750% 7/1/18 57,470 63,748 Time Warner Cable Inc. 8.750% 2/14/19 18,305 21,461 Time Warner Cable Inc. 8.250% 4/1/19 23,445 27,306 Verizon Communications Inc. 1.350% 6/9/17 40,868 40,879 Verizon Communications Inc. 5.500% 2/15/18 6,265 6,797 Verizon Communications Inc. 6.100% 4/15/18 16,606 18,276 Verizon Communications Inc. 3.650% 9/14/18 50,933 53,758 Verizon Communications Inc. 6.350% 4/1/19 24,747 28,208 Verizon Communications Inc. 2.625% 2/21/20 62,087 62,609 Verizon Communications Inc. 4.500% 9/15/20 74,180 80,482 Viacom Inc. 6.250% 4/30/16 5,155 5,283 Viacom Inc. 2.500% 12/15/16 9,880 9,984 Viacom Inc. 6.125% 10/5/17 10,695 11,508 Viacom Inc. 2.500% 9/1/18 13,895 13,960 Viacom Inc. 5.625% 9/15/19 3,195 3,506 Vodafone Group plc 1.250% 9/26/17 21,359 21,227 Vodafone Group plc 5.450% 6/10/19 4,900 5,429 Vodafone Group plc 2.950% 2/19/23 16,600 15,907 Consumer Cyclical (4.5%) 7 Alibaba Group Holding Ltd. 1.625% 11/28/17 37,630 37,336 7 Alibaba Group Holding Ltd. 2.500% 11/28/19 67,825 66,727 Amazon.com Inc. 2.600% 12/5/19 19,535 19,979 American Honda Finance Corp. 1.125% 10/7/16 19,816 19,910 American Honda Finance Corp. 0.950% 5/5/17 15,960 15,943 American Honda Finance Corp. 1.600% 7/13/18 10,770 10,737 American Honda Finance Corp. 2.125% 10/10/18 18,825 19,071 American Honda Finance Corp. 2.250% 8/15/19 41,660 41,841 American Honda Finance Corp. 2.450% 9/24/20 16,675 16,775 Automatic Data Processing Inc. 2.250% 9/15/20 20,460 20,698 AutoNation Inc. 3.350% 1/15/21 4,970 5,030 AutoZone Inc. 7.125% 8/1/18 33,707 38,256 AutoZone Inc. 4.000% 11/15/20 16,040 17,040 Block Financial LLC 4.125% 10/1/20 34,035 34,544 Brinker International Inc. 2.600% 5/15/18 26,410 26,412 Costco Wholesale Corp. 5.500% 3/15/17 5,860 6,227 Costco Wholesale Corp. 1.750% 2/15/20 14,650 14,555 CVS Health Corp. 1.900% 7/20/18 24,415 24,585 CVS Health Corp. 2.250% 12/5/18 24,400 24,730 CVS Health Corp. 2.800% 7/20/20 128,707 130,827 7 Daimler Finance North America LLC 2.950% 1/11/17 16,915 17,187 7 Daimler Finance North America LLC 1.125% 3/10/17 27,650 27,489 7 Daimler Finance North America LLC 2.400% 4/10/17 9,740 9,844 7 Daimler Finance North America LLC 1.375% 8/1/17 19,525 19,386 7 Daimler Finance North America LLC 1.875% 1/11/18 5,520 5,507 7 Daimler Finance North America LLC 1.650% 3/2/18 14,035 13,953 7 Daimler Finance North America LLC 1.650% 5/18/18 18,505 18,329 7 Daimler Finance North America LLC 2.375% 8/1/18 38,500 38,743 7 Daimler Finance North America LLC 2.250% 9/3/19 14,645 14,423 7 Daimler Finance North America LLC 2.250% 3/2/20 14,035 13,892 7 Daimler Finance North America LLC 2.450% 5/18/20 14,125 14,059 Dollar General Corp. 4.125% 7/15/17 12,850 13,274 Dollar General Corp. 1.875% 4/15/18 9,965 9,927 eBay Inc. 2.200% 8/1/19 19,800 19,611 7 Experian Finance plc 2.375% 6/15/17 35,430 35,565 Ford Motor Credit Co. LLC 8.000% 12/15/16 55,625 59,434 Ford Motor Credit Co. LLC 4.250% 2/3/17 9,755 10,045 Ford Motor Credit Co. LLC 3.000% 6/12/17 29,245 29,713 Ford Motor Credit Co. LLC 6.625% 8/15/17 69,932 75,364 Ford Motor Credit Co. LLC 2.145% 1/9/18 29,300 29,286 Ford Motor Credit Co. LLC 5.000% 5/15/18 82,715 87,824 Ford Motor Credit Co. LLC 2.240% 6/15/18 14,650 14,599 Ford Motor Credit Co. LLC 2.375% 3/12/19 19,535 19,351 Ford Motor Credit Co. LLC 2.597% 11/4/19 18,950 18,763 Ford Motor Credit Co. LLC 2.459% 3/27/20 19,535 19,166 Ford Motor Credit Co. LLC 3.157% 8/4/20 14,310 14,459 General Motors Co. 3.500% 10/2/18 36,615 37,256 General Motors Financial Co. Inc. 2.625% 7/10/17 19,525 19,671 General Motors Financial Co. Inc. 4.750% 8/15/17 975 1,016 General Motors Financial Co. Inc. 3.250% 5/15/18 64,135 64,857 General Motors Financial Co. Inc. 6.750% 6/1/18 48,840 53,480 General Motors Financial Co. Inc. 3.500% 7/10/19 23,185 23,504 General Motors Financial Co. Inc. 3.200% 7/13/20 39,065 38,870 7 Harley-Davidson Financial Services Inc. 3.875% 3/15/16 14,640 14,812 7 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 16,094 16,404 7 Harley-Davidson Financial Services Inc. 2.400% 9/15/19 9,765 9,794 7 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 10,800 10,686 7 Harley-Davidson Funding Corp. 6.800% 6/15/18 3,665 4,119 Home Depot Inc. 2.000% 6/15/19 19,525 19,827 7 Hyundai Capital America 4.000% 6/8/17 10,785 11,125 7 Hyundai Capital America 2.400% 10/30/18 48,700 48,677 7 Hyundai Capital Services Inc. 4.375% 7/27/16 8,300 8,477 7 Kia Motors Corp. 3.625% 6/14/16 29,744 30,130 Lowe's Cos. Inc. 1.625% 4/15/17 39,826 40,216 Lowe's Cos. Inc. 6.100% 9/15/17 12,582 13,678 Lowe's Cos. Inc. 4.625% 4/15/20 15,127 16,560 Macy's Retail Holdings Inc. 5.900% 12/1/16 12,254 12,856 Macy's Retail Holdings Inc. 7.450% 7/15/17 6,179 6,714 Marriott International Inc. 6.375% 6/15/17 9,837 10,567 Marriott International Inc. 3.000% 3/1/19 9,760 9,956 MasterCard Inc. 2.000% 4/1/19 12,700 12,806 Nordstrom Inc. 6.250% 1/15/18 10,330 11,380 PACCAR Financial Corp. 1.600% 3/15/17 17,431 17,558 PACCAR Financial Corp. 1.750% 8/14/18 3,380 3,395 PACCAR Financial Corp. 2.200% 9/15/19 19,025 19,111 PACCAR Financial Corp. 2.500% 8/14/20 4,775 4,793 QVC Inc. 3.125% 4/1/19 9,770 9,694 Smithsonian Institute Washington DC GO 3.434% 9/1/23 5,250 5,402 Staples Inc. 2.750% 1/12/18 2,770 2,768 Starbucks Corp. 0.875% 12/5/16 4,090 4,093 Target Corp. 2.300% 6/26/19 27,835 28,425 TJX Cos. Inc. 6.950% 4/15/19 13,700 15,870 TJX Cos. Inc. 2.750% 6/15/21 25,415 25,735 Toyota Motor Credit Corp. 2.000% 9/15/16 6,069 6,142 Toyota Motor Credit Corp. 2.050% 1/12/17 27,380 27,754 Toyota Motor Credit Corp. 1.450% 1/12/18 27,350 27,358 Toyota Motor Credit Corp. 1.550% 7/13/18 14,740 14,784 Toyota Motor Credit Corp. 2.000% 10/24/18 20,510 20,755 Toyota Motor Credit Corp. 2.100% 1/17/19 19,530 19,736 Toyota Motor Credit Corp. 2.125% 7/18/19 39,540 39,702 VF Corp. 5.950% 11/1/17 5,860 6,384 11 Volkswagen Financial Services NV 2.375% 11/13/18 3,544 5,317 7 Volkswagen Group of America Finance LLC 1.250% 5/23/17 3,465 3,376 7 Volkswagen Group of America Finance LLC 1.600% 11/20/17 6,205 6,041 7 Volkswagen Group of America Finance LLC 1.650% 5/22/18 3,465 3,339 7 Volkswagen Group of America Finance LLC 2.125% 5/23/19 7,000 6,661 Wal-Mart Stores Inc. 0.600% 4/11/16 28,886 28,918 Wal-Mart Stores Inc. 2.800% 4/15/16 22,139 22,376 Wal-Mart Stores Inc. 5.375% 4/5/17 20,191 21,485 Wal-Mart Stores Inc. 5.800% 2/15/18 23,798 26,323 Wal-Mart Stores Inc. 1.125% 4/11/18 22,940 22,983 Wal-Mart Stores Inc. 1.950% 12/15/18 8,280 8,470 Wal-Mart Stores Inc. 3.625% 7/8/20 29,565 31,840 Wal-Mart Stores Inc. 3.250% 10/25/20 19,080 20,225 Wal-Mart Stores Inc. 4.250% 4/15/21 1,685 1,869 11 Walgreens Boots Alliance Inc. 2.875% 11/20/20 11,561 17,568 7 Wesfarmers Ltd. 2.983% 5/18/16 48,251 48,809 7 Wesfarmers Ltd. 1.874% 3/20/18 17,250 17,249 Consumer Noncyclical (6.6%) AbbVie Inc. 1.750% 11/6/17 36,285 36,634 AbbVie Inc. 1.800% 5/14/18 126,410 126,576 AbbVie Inc. 2.500% 5/14/20 73,150 72,353 Actavis Funding SCS 1.850% 3/1/17 29,461 29,468 Actavis Funding SCS 2.350% 3/12/18 48,961 49,143 Actavis Funding SCS 2.450% 6/15/19 9,765 9,696 Actavis Funding SCS 3.000% 3/12/20 96,578 97,106 Actavis Inc. 1.875% 10/1/17 26,481 26,413 Actavis Inc. 6.125% 8/15/19 9,765 10,949 Agilent Technologies Inc. 6.500% 11/1/17 2,257 2,449 Agilent Technologies Inc. 5.000% 7/15/20 24,885 26,747 Allergan Inc. 5.750% 4/1/16 27,255 27,770 Allergan Inc. 1.350% 3/15/18 7,800 7,677 Altria Group Inc. 9.250% 8/6/19 69,792 86,299 Altria Group Inc. 4.750% 5/5/21 29,917 32,957 Amgen Inc. 2.125% 5/15/17 57,117 57,766 Amgen Inc. 5.850% 6/1/17 57,272 61,198 Amgen Inc. 5.700% 2/1/19 7,895 8,732 Anheuser-Busch Cos. LLC 5.050% 10/15/16 4,875 5,068 Anheuser-Busch Cos. LLC 5.600% 3/1/17 5,275 5,560 Anheuser-Busch Cos. LLC 5.500% 1/15/18 8,650 9,366 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 2,345 2,320 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 16,210 16,186 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 17,115 17,228 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 45,432 45,275 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 22,450 26,164 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 16,350 18,158 7 Baxalta Inc. 2.000% 6/22/18 11,085 11,055 7 Baxalta Inc. 2.875% 6/23/20 71,730 71,628 Baxter International Inc. 5.375% 6/1/18 9,745 10,603 7 Bayer US Finance LLC 1.500% 10/6/17 19,525 19,624 7 Bayer US Finance LLC 2.375% 10/8/19 58,575 59,206 Becton Dickinson & Co. 2.675% 12/15/19 9,815 9,929 Biogen Inc. 6.875% 3/1/18 4,880 5,437 Biogen Inc. 2.900% 9/15/20 91,862 92,703 Boston Scientific Corp. 2.650% 10/1/18 20,960 21,161 Boston Scientific Corp. 2.850% 5/15/20 14,600 14,595 Bottling Group LLC 5.500% 4/1/16 12,544 12,785 Bottling Group LLC 5.125% 1/15/19 5,150 5,690 Cardinal Health Inc. 1.900% 6/15/17 6,830 6,879 Cardinal Health Inc. 1.700% 3/15/18 20,540 20,565 Cardinal Health Inc. 1.950% 6/15/18 32,300 32,442 7 Cargill Inc. 1.900% 3/1/17 26,836 27,014 7 Cargill Inc. 6.000% 11/27/17 12,295 13,354 12 Cargill Inc. 1.875% 9/4/19 9,766 11,204 12 Cargill Inc. 2.500% 2/15/23 24,622 28,625 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 2,900 2,944 Celgene Corp. 2.875% 8/15/20 24,375 24,535 Clorox Co. 5.950% 10/15/17 4,880 5,279 Coca-Cola Co. 1.650% 3/14/18 6,774 6,852 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 18,500 18,669 ConAgra Foods Inc. 1.300% 1/25/16 29,250 29,282 ConAgra Foods Inc. 5.819% 6/15/17 2,977 3,170 ConAgra Foods Inc. 1.900% 1/25/18 46,240 45,943 ConAgra Foods Inc. 2.100% 3/15/18 2,811 2,796 ConAgra Foods Inc. 7.000% 4/15/19 3,909 4,462 ConAgra Foods Inc. 4.950% 8/15/20 6,700 7,216 ConAgra Foods Inc. 3.200% 1/25/23 2,951 2,812 Constellation Brands Inc. 3.875% 11/15/19 9,750 10,164 Constellation Brands Inc. 3.750% 5/1/21 5,130 5,245 Covidien International Finance SA 6.000% 10/15/17 48,915 53,275 CR Bard Inc. 1.375% 1/15/18 15,595 15,441 Diageo Capital plc 1.125% 4/29/18 7,115 7,042 Dignity Health California GO 2.637% 11/1/19 2,000 2,024 Edwards Lifesciences Corp. 2.875% 10/15/18 24,400 24,842 Express Scripts Holding Co. 2.650% 2/15/17 52,581 53,323 General Mills Inc. 5.700% 2/15/17 9,110 9,625 General Mills Inc. 5.650% 2/15/19 14,700 16,357 Gilead Sciences Inc. 3.050% 12/1/16 24,786 25,373 Gilead Sciences Inc. 2.550% 9/1/20 39,035 39,554 Gilead Sciences Inc. 4.500% 4/1/21 26,605 29,115 Gilead Sciences Inc. 4.400% 12/1/21 34,340 37,394 Hershey Co. 1.600% 8/21/18 23,180 23,379 Ingredion Inc. 1.800% 9/25/17 5,855 5,833 JM Smucker Co. 1.750% 3/15/18 26,400 26,451 JM Smucker Co. 2.500% 3/15/20 38,595 38,583 Kraft Foods Group Inc. 2.250% 6/5/17 6,275 6,349 Kraft Foods Group Inc. 6.125% 8/23/18 14,240 15,822 7 Kraft Heinz Foods Co. 2.800% 7/2/20 34,200 34,337 Kroger Co. 1.200% 10/17/16 6,840 6,853 Kroger Co. 2.200% 1/15/17 6,895 6,955 Kroger Co. 6.800% 12/15/18 5,950 6,787 Kroger Co. 2.300% 1/15/19 31,250 31,493 Laboratory Corp. of America Holdings 2.625% 2/1/20 9,765 9,741 McKesson Corp. 0.950% 12/4/15 23,400 23,400 McKesson Corp. 3.250% 3/1/16 16,079 16,201 McKesson Corp. 5.700% 3/1/17 5,675 5,997 McKesson Corp. 2.284% 3/15/19 34,250 34,158 Mead Johnson Nutrition Co. 3.000% 11/15/20 14,700 14,756 Medco Health Solutions Inc. 7.125% 3/15/18 32,695 36,514 Medtronic Inc. 1.500% 3/15/18 28,725 28,827 Medtronic Inc. 2.500% 3/15/20 75,710 76,657 Medtronic Inc. 4.450% 3/15/20 12,806 13,994 Medtronic Inc. 3.150% 3/15/22 9,750 9,982 Merck Sharp & Dohme Corp. 5.000% 6/30/19 7,320 8,118 Mondelez International Inc. 4.125% 2/9/16 34,462 34,754 Mondelez International Inc. 2.250% 2/1/19 45,985 46,174 12 Mondelez International Inc. 2.375% 1/26/21 7,984 9,285 12 Mondelez International Inc. 1.000% 3/7/22 29,731 31,926 Mylan Inc. 1.800% 6/24/16 31,375 31,354 Newell Rubbermaid Inc. 2.050% 12/1/17 12,540 12,534 Newell Rubbermaid Inc. 2.150% 10/15/18 14,700 14,706 Newell Rubbermaid Inc. 2.875% 12/1/19 9,675 9,744 PepsiCo Inc. 5.000% 6/1/18 13,670 14,922 PepsiCo Inc. 7.900% 11/1/18 13,680 16,075 PepsiCo Inc. 2.250% 1/7/19 7,900 8,054 PepsiCo Inc. 4.500% 1/15/20 23,505 25,841 PepsiCo Inc. 1.850% 4/30/20 43,850 43,630 PepsiCo Inc. 2.150% 10/14/20 73,000 72,838 7 Pernod Ricard SA 2.950% 1/15/17 58,895 59,797 7 Pernod Ricard SA 4.450% 1/15/22 9,775 10,218 Perrigo Co. plc 2.300% 11/8/18 14,645 14,429 Pfizer Inc. 6.200% 3/15/19 53,797 61,247 Pharmacia Corp. 6.500% 12/1/15 8,300 9,495 Philip Morris International Inc. 2.500% 5/16/16 20,635 20,848 Philip Morris International Inc. 1.125% 8/21/17 4,975 4,970 Philip Morris International Inc. 5.650% 5/16/18 19,490 21,474 Procter & Gamble Co. 4.850% 12/15/15 2,925 2,940 Quest Diagnostics Inc. 2.700% 4/1/19 19,535 19,612 7 Reynolds American Inc. 3.500% 8/4/16 30,285 30,755 Reynolds American Inc. 6.750% 6/15/17 10,880 11,718 Reynolds American Inc. 2.300% 6/12/18 28,700 29,103 7 Reynolds American Inc. 8.125% 6/23/19 20,285 23,960 Reynolds American Inc. 3.250% 6/12/20 45,202 46,296 7 Roche Holdings Inc. 2.250% 9/30/19 29,295 29,660 Sanofi 1.250% 4/10/18 48,805 48,785 St. Jude Medical Inc. 2.500% 1/15/16 19,291 19,355 St. Jude Medical Inc. 2.800% 9/15/20 15,600 15,701 Stryker Corp. 1.300% 4/1/18 11,850 11,815 Sutter Health California GO 1.090% 8/15/53 10,000 9,913 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 38,645 39,080 Thermo Fisher Scientific Inc. 3.200% 3/1/16 19,490 19,623 Thermo Fisher Scientific Inc. 2.250% 8/15/16 13,695 13,802 Tyson Foods Inc. 6.600% 4/1/16 38,414 39,267 Tyson Foods Inc. 2.650% 8/15/19 65,403 65,924 Tyson Foods Inc. 4.500% 6/15/22 9,035 9,632 Whirlpool Corp. 6.500% 6/15/16 2,950 3,047 Wyeth LLC 5.450% 4/1/17 3,270 3,478 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 19,535 19,518 Zimmer Biomet Holdings Inc. 2.700% 4/1/20 24,420 24,382 Zoetis Inc. 1.875% 2/1/18 3,640 3,619 Energy (4.1%) Anadarko Petroleum Corp. 5.950% 9/15/16 35,870 37,199 Anadarko Petroleum Corp. 6.375% 9/15/17 12,242 13,174 9 BP Capital Markets plc 4.750% 11/15/15 10,550 7,852 BP Capital Markets plc 3.200% 3/11/16 39,558 39,935 BP Capital Markets plc 2.248% 11/1/16 37,575 38,024 BP Capital Markets plc 1.846% 5/5/17 41,475 41,853 BP Capital Markets plc 1.375% 11/6/17 19,450 19,447 BP Capital Markets plc 1.375% 5/10/18 53,854 53,918 BP Capital Markets plc 2.241% 9/26/18 24,638 24,974 BP Capital Markets plc 4.750% 3/10/19 30,289 32,833 BP Capital Markets plc 2.237% 5/10/19 24,500 24,682 BP Capital Markets plc 2.315% 2/13/20 53,650 53,927 Canadian Natural Resources Ltd. 1.750% 1/15/18 9,750 9,610 Cenovus Energy Inc. 5.700% 10/15/19 24,325 26,586 Chevron Corp. 1.345% 11/15/17 24,565 24,645 Chevron Corp. 1.104% 12/5/17 13,700 13,700 Chevron Corp. 1.365% 3/2/18 28,485 28,555 Chevron Corp. 1.718% 6/24/18 39,100 39,526 Chevron Corp. 2.193% 11/15/19 4,900 4,952 Chevron Corp. 1.961% 3/3/20 41,685 41,656 Chevron Corp. 2.427% 6/24/20 25,000 25,440 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 34,080 35,581 ConocoPhillips Co. 2.200% 5/15/20 14,080 14,051 Dominion Gas Holdings LLC 2.500% 12/15/19 21,500 21,653 Dominion Gas Holdings LLC 3.550% 11/1/23 12,700 12,512 El Paso Natural Gas Co. LLC 5.950% 4/15/17 10,283 10,760 7 Enable Midstream Partners LP 2.400% 5/15/19 19,530 18,481 Enbridge Energy Partners LP 4.375% 10/15/20 43,900 44,361 4 Enbridge Energy Partners LP 8.050% 10/1/77 1,860 1,693 Energy Transfer Partners LP 6.125% 2/15/17 19,467 20,355 Energy Transfer Partners LP 2.500% 6/15/18 19,050 18,828 Energy Transfer Partners LP 6.700% 7/1/18 40,929 44,509 Energy Transfer Partners LP 4.150% 10/1/20 39,395 39,520 Energy Transfer Partners LP 5.200% 2/1/22 7,883 7,863 Ensco plc 4.700% 3/15/21 13,180 11,860 Enterprise Products Operating LLC 1.650% 5/7/18 33,561 33,270 Enterprise Products Operating LLC 6.500% 1/31/19 1,025 1,147 Enterprise Products Operating LLC 2.550% 10/15/19 2,930 2,912 Enterprise Products Operating LLC 5.250% 1/31/20 17,283 18,913 Enterprise Products Operating LLC 5.200% 9/1/20 24,613 27,077 EOG Resources Inc. 5.875% 9/15/17 2,950 3,182 EOG Resources Inc. 5.625% 6/1/19 6,611 7,391 EOG Resources Inc. 4.400% 6/1/20 28,540 31,002 EOG Resources Inc. 2.625% 3/15/23 8,571 8,373 Exxon Mobil Corp. 1.912% 3/6/20 29,700 29,866 Kinder Morgan Energy Partners LP 6.000% 2/1/17 15,818 16,464 Kinder Morgan Energy Partners LP 5.950% 2/15/18 19,173 20,328 Kinder Morgan Energy Partners LP 2.650% 2/1/19 18,525 18,108 Kinder Morgan Energy Partners LP 6.500% 4/1/20 17,870 19,444 Kinder Morgan Inc. 7.000% 6/15/17 23,460 24,829 Kinder Morgan Inc. 7.250% 6/1/18 14,650 16,019 Marathon Oil Corp. 0.900% 11/1/15 12,630 12,630 Marathon Oil Corp. 5.900% 3/15/18 13,565 14,518 Marathon Oil Corp. 2.700% 6/1/20 32,070 31,129 Nabors Industries Inc. 2.350% 9/15/16 16,600 16,519 Nabors Industries Inc. 6.150% 2/15/18 19,540 20,343 Noble Holding International Ltd. 3.050% 3/1/16 16,130 16,086 Occidental Petroleum Corp. 1.750% 2/15/17 93,490 94,233 Occidental Petroleum Corp. 1.500% 2/15/18 50,620 50,511 ONEOK Partners LP 3.200% 9/15/18 11,720 11,759 ONEOK Partners LP 8.625% 3/1/19 7,940 9,123 Petro-Canada 6.050% 5/15/18 4,885 5,384 Phillips 66 2.950% 5/1/17 42,140 43,087 Pioneer Natural Resources Co. 6.650% 3/15/17 4,880 5,144 Pioneer Natural Resources Co. 6.875% 5/1/18 12,710 13,834 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 9,640 10,371 Pride International Inc. 8.500% 6/15/19 7,750 7,925 Pride International Inc. 6.875% 8/15/20 14,525 14,267 Shell International Finance BV 5.200% 3/22/17 14,225 15,006 Shell International Finance BV 1.125% 8/21/17 6,900 6,890 Shell International Finance BV 1.900% 8/10/18 9,775 9,904 Shell International Finance BV 2.000% 11/15/18 15,675 15,852 Shell International Finance BV 4.300% 9/22/19 10,797 11,693 Shell International Finance BV 2.125% 5/11/20 53,700 53,792 7 Southern Natural Gas Co. LLC 5.900% 4/1/17 11,453 11,905 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 6,395 6,469 Southwestern Energy Co. 3.300% 1/23/18 10,600 10,404 Southwestern Energy Co. 7.500% 2/1/18 23,180 24,687 Southwestern Energy Co. 4.050% 1/23/20 52,635 50,814 Spectra Energy Partners LP 2.950% 9/25/18 9,770 9,854 Suncor Energy Inc. 6.100% 6/1/18 12,721 14,011 Total Capital Canada Ltd. 1.450% 1/15/18 43,977 44,123 Total Capital International SA 1.500% 2/17/17 28,278 28,428 Total Capital International SA 1.550% 6/28/17 17,925 18,024 Total Capital International SA 2.125% 1/10/19 39,500 40,024 Total Capital International SA 2.100% 6/19/19 14,600 14,739 Total Capital SA 2.125% 8/10/18 11,627 11,867 Transocean Inc. 3.000% 4/15/16 65,947 61,166 Transocean Inc. 5.550% 12/15/16 60,726 60,498 Transocean Inc. 6.000% 3/15/18 19,535 18,363 Valero Energy Corp. 6.125% 6/15/17 9,010 9,615 Weatherford International LLC 6.350% 6/15/17 13,005 13,116 Weatherford International Ltd. 5.500% 2/15/16 9,760 9,780 Weatherford International Ltd. 6.000% 3/15/18 10,655 10,388 Weatherford International Ltd. 5.125% 9/15/20 11,700 10,019 Western Gas Partners LP 2.600% 8/15/18 6,840 6,791 7 Woodside Finance Ltd. 8.750% 3/1/19 15,850 18,682 Other Industrial (0.2%) 7 Hutchison Whampoa Finance CI Ltd. 7.450% 8/1/17 10,320 11,321 7 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 43,152 50,650 7 Hutchison Whampoa International 14 Ltd. 1.625% 10/31/17 40,045 39,860 Technology (2.9%) Adobe Systems Inc. 4.750% 2/1/20 20,025 21,956 Altera Corp. 1.750% 5/15/17 10,500 10,552 Altera Corp. 2.500% 11/15/18 50,990 51,741 Amphenol Corp. 2.550% 1/30/19 9,127 9,204 Apple Inc. 0.900% 5/12/17 17,765 17,807 Apple Inc. 1.000% 5/3/18 29,410 29,319 Apple Inc. 2.100% 5/6/19 61,365 62,517 9 Apple Inc. 2.850% 8/28/19 7,320 5,238 Apple Inc. 1.550% 2/7/20 19,535 19,345 Apple Inc. 2.000% 5/6/20 25,650 25,741 Apple Inc. 2.850% 5/6/21 37,000 38,013 Applied Materials Inc. 2.650% 6/15/16 9,800 9,929 Applied Materials Inc. 2.625% 10/1/20 23,420 23,589 Autodesk Inc. 3.125% 6/15/20 24,415 24,506 Baidu Inc. 2.250% 11/28/17 16,615 16,624 Baidu Inc. 3.250% 8/6/18 31,200 31,831 Baidu Inc. 2.750% 6/9/19 17,575 17,500 CA Inc. 3.600% 8/1/20 10,730 10,876 Cisco Systems Inc. 1.650% 6/15/18 19,345 19,490 Cisco Systems Inc. 4.950% 2/15/19 40,890 45,019 Cisco Systems Inc. 2.125% 3/1/19 34,564 35,028 Cisco Systems Inc. 4.450% 1/15/20 27,210 29,872 Cisco Systems Inc. 2.450% 6/15/20 9,785 9,949 Computer Sciences Corp. 6.500% 3/15/18 21,220 23,291 Corning Inc. 1.450% 11/15/17 19,705 19,606 Corning Inc. 1.500% 5/8/18 27,985 27,653 Corning Inc. 6.625% 5/15/19 5,575 6,310 EMC Corp. 1.875% 6/1/18 16,210 15,533 EMC Corp. 2.650% 6/1/20 12,165 11,080 Equifax Inc. 6.300% 7/1/17 4,880 5,237 Fidelity National Information Services Inc. 1.450% 6/5/17 11,230 11,113 Fidelity National Information Services Inc. 2.000% 4/15/18 3,015 2,972 Fidelity National Information Services Inc. 2.850% 10/15/18 43,650 44,110 Fidelity National Information Services Inc. 3.625% 10/15/20 44,500 45,303 Fiserv Inc. 2.700% 6/1/20 12,151 12,163 7 Hewlett Packard Enterprise Co. 2.450% 10/5/17 38,540 38,661 7 Hewlett Packard Enterprise Co. 2.850% 10/5/18 45,105 45,197 7 Hewlett Packard Enterprise Co. 3.600% 10/15/20 53,357 53,602 Intel Corp. 1.950% 10/1/16 7,566 7,661 Intel Corp. 1.350% 12/15/17 78,638 78,962 Intel Corp. 2.450% 7/29/20 13,600 13,815 Intel Corp. 3.300% 10/1/21 7,815 8,193 International Business Machines Corp. 1.250% 2/6/17 19,600 19,724 International Business Machines Corp. 5.700% 9/14/17 25,910 28,088 International Business Machines Corp. 1.250% 2/8/18 9,700 9,696 International Business Machines Corp. 7.625% 10/15/18 6,040 7,069 International Business Machines Corp. 1.950% 2/12/19 26,865 27,114 KLA-Tencor Corp. 2.375% 11/1/17 13,845 13,937 KLA-Tencor Corp. 3.375% 11/1/19 3,625 3,680 Lam Research Corp. 2.750% 3/15/20 24,420 23,871 Microsoft Corp. 1.300% 11/3/18 13,660 13,673 Microsoft Corp. 2.000% 11/3/20 20,405 20,466 Oracle Corp. 1.200% 10/15/17 27,305 27,393 Oracle Corp. 5.750% 4/15/18 16,818 18,556 Oracle Corp. 2.375% 1/15/19 55,593 56,708 Oracle Corp. 5.000% 7/8/19 13,670 15,149 Oracle Corp. 2.250% 10/8/19 71,128 71,910 Oracle Corp. 2.800% 7/8/21 31,730 32,268 Pitney Bowes Inc. 5.750% 9/15/17 687 735 Pitney Bowes Inc. 5.600% 3/15/18 4,880 5,233 QUALCOMM Inc. 1.400% 5/18/18 17,690 17,626 QUALCOMM Inc. 2.250% 5/20/20 4,004 3,972 Seagate HDD Cayman 3.750% 11/15/18 13,715 13,921 Tyco Electronics Group SA 6.550% 10/1/17 8,270 9,047 Tyco Electronics Group SA 2.375% 12/17/18 14,650 14,750 Tyco Electronics Group SA 2.350% 8/1/19 18,380 18,434 Xilinx Inc. 2.125% 3/15/19 26,535 26,464 Transportation (1.2%) 4,7 AA Aircraft Financing 2013-1 LLC 6.500% 11/1/17 18,025 18,295 4,7 American Airlines 2013-2 Class A Pass Through Trust 3.596% 11/1/19 28,013 28,293 Canadian Pacific Railway Co. 6.500% 5/15/18 14,710 16,414 Canadian Pacific Railway Co. 7.250% 5/15/19 8,325 9,682 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 3,931 4,049 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 1,580 1,626 4 Continental Airlines 1998-1 Class B Pass Through Trust 6.748% 9/15/18 3,585 3,701 4 Continental Airlines 1999-1 Class B Pass Through Trust 6.795% 2/2/20 842 866 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 3,992 4,482 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 13,768 15,179 4 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 2,753 2,839 Continental Airlines 2012-3 Class C Pass Thru Certificates 6.125% 4/29/18 49,605 51,217 CSX Corp. 6.250% 3/15/18 30,078 33,237 4,13 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 16,106 18,360 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 28,492 32,125 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 10,188 10,977 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 5,203 5,483 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 2,545 2,672 7 ERAC USA Finance LLC 1.400% 4/15/16 8,717 8,727 7 ERAC USA Finance LLC 6.375% 10/15/17 11,112 12,080 7 ERAC USA Finance LLC 2.800% 11/1/18 16,645 16,954 7 ERAC USA Finance LLC 2.350% 10/15/19 11,715 11,663 7 HPHT Finance 15 Ltd. 2.250% 3/17/18 29,305 29,226 JB Hunt Transport Services Inc. 2.400% 3/15/19 5,100 5,135 4,6,13 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.771% 5/15/18 9,655 9,522 4 Northwest Airlines 2007-1 Class B Pass Through Trust 8.028% 11/1/17 23,420 25,645 Ryder System Inc. 5.850% 11/1/16 8,440 8,818 Ryder System Inc. 2.500% 3/1/17 12,635 12,775 Ryder System Inc. 2.450% 11/15/18 5,850 5,880 Ryder System Inc. 2.350% 2/26/19 7,499 7,497 Ryder System Inc. 2.550% 6/1/19 6,840 6,880 Ryder System Inc. 2.650% 3/2/20 14,650 14,610 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 4,921 5,499 4 Spirit Airlines 2015-1 Pass Through Trust B 4.450% 10/1/25 14,650 14,485 4,7 UAL 2009-2B Pass Through Trust 12.000% 7/15/17 2,544 2,602 Union Pacific Corp. 5.750% 11/15/17 9,624 10,493 Union Pacific Corp. 5.700% 8/15/18 28,989 32,269 Union Pacific Corp. 2.250% 2/15/19 15,645 15,819 Union Pacific Corp. 1.800% 2/1/20 8,400 8,333 Union Pacific Corp. 2.250% 6/19/20 24,425 24,696 United Continental Holdings Inc. 6.375% 6/1/18 6,335 6,691 United Parcel Service Inc. 5.125% 4/1/19 50,822 56,656 United Parcel Service of America Inc. 8.375% 4/1/20 32,757 41,198 Utilities (4.2%) Electric (3.8%) Ameren Illinois Co. 6.125% 11/15/17 7,740 8,453 Ameren Illinois Co. 6.250% 4/1/18 4,690 5,174 American Electric Power Co. Inc. 1.650% 12/15/17 35,350 35,246 Appalachian Power Co. 5.000% 6/1/17 5,605 5,895 Arizona Public Service Co. 6.250% 8/1/16 3,892 4,048 Arizona Public Service Co. 8.750% 3/1/19 29,145 35,120 Baltimore Gas & Electric Co. 5.900% 10/1/16 6,756 7,052 Berkshire Hathaway Energy Co. 5.750% 4/1/18 44,840 49,221 Berkshire Hathaway Energy Co. 2.000% 11/15/18 39,110 39,158 Berkshire Hathaway Energy Co. 2.400% 2/1/20 17,600 17,566 CenterPoint Energy Inc. 5.950% 2/1/17 21,490 22,609 CenterPoint Energy Inc. 6.500% 5/1/18 7,270 8,036 CMS Energy Corp. 6.550% 7/17/17 2,646 2,861 CMS Energy Corp. 5.050% 2/15/18 45,536 48,674 Commonwealth Edison Co. 5.950% 8/15/16 10,233 10,636 Commonwealth Edison Co. 1.950% 9/1/16 5,316 5,358 Commonwealth Edison Co. 6.150% 9/15/17 27,867 30,292 Commonwealth Edison Co. 5.800% 3/15/18 36,085 39,615 Commonwealth Edison Co. 2.150% 1/15/19 6,840 6,868 Commonwealth Edison Co. 4.000% 8/1/20 23,498 25,176 Commonwealth Edison Co. 3.400% 9/1/21 4,550 4,741 Connecticut Light & Power Co. 5.500% 2/1/19 11,410 12,704 Consumers Energy Co. 5.500% 8/15/16 2,130 2,205 Consumers Energy Co. 5.150% 2/15/17 13,960 14,636 Consumers Energy Co. 5.650% 9/15/18 13,675 15,131 Consumers Energy Co. 6.125% 3/15/19 25,262 28,735 Consumers Energy Co. 6.700% 9/15/19 43,432 50,707 DTE Electric Co. 5.600% 6/15/18 16,931 18,585 Duke Energy Carolinas LLC 5.250% 1/15/18 1,124 1,217 Duke Energy Carolinas LLC 5.100% 4/15/18 5,112 5,541 Duke Energy Carolinas LLC 7.000% 11/15/18 27,502 31,783 Duke Energy Carolinas LLC 4.300% 6/15/20 12,615 13,732 Duke Energy Carolinas LLC 3.900% 6/15/21 4,851 5,195 Duke Energy Corp. 2.100% 6/15/18 10,490 10,619 Duke Energy Corp. 6.250% 6/15/18 21,562 23,961 Duke Energy Corp. 5.050% 9/15/19 12,700 13,906 Duke Energy Florida Inc. 4.550% 4/1/20 18,900 20,600 Duke Energy Florida LLC 5.800% 9/15/17 11,424 12,347 Duke Energy Florida LLC 5.650% 6/15/18 39,575 43,535 Duke Energy Indiana Inc. 3.750% 7/15/20 13,925 14,788 Duke Energy Progress LLC 3.000% 9/15/21 24,903 25,626 7 EDP Finance BV 6.000% 2/2/18 29,290 31,138 7 EDP Finance BV 4.900% 10/1/19 36,572 38,051 7 EDP Finance BV 4.125% 1/15/20 48,860 49,270 Entergy Corp. 4.700% 1/15/17 11,695 12,045 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 1,230 1,351 Entergy Louisiana LLC 6.500% 9/1/18 14,300 16,127 Eversource Energy 1.450% 5/1/18 21,490 21,314 Eversource Energy 4.500% 11/15/19 3,980 4,289 Exelon Corp. 1.550% 6/9/17 23,800 23,769 Exelon Corp. 2.850% 6/15/20 21,460 21,474 Exelon Corp. 3.950% 6/15/25 10,230 10,331 Exelon Generation Co. LLC 6.200% 10/1/17 16,105 17,320 Exelon Generation Co. LLC 2.950% 1/15/20 18,560 18,634 FirstEnergy Corp. 2.750% 3/15/18 23,426 23,496 FirstEnergy Corp. 4.250% 3/15/23 26,204 26,424 7 FirstEnergy Transmission LLC 4.350% 1/15/25 28,370 29,026 Florida Power & Light Co. 2.750% 6/1/23 13,790 13,813 Florida Power & Light Co. 3.250% 6/1/24 10,125 10,442 4,7 FPL Energy Marcus Hook LP 7.590% 7/10/18 16,398 17,218 Georgia Power Co. 5.400% 6/1/18 7,815 8,578 Kentucky Utilities Co. 3.250% 11/1/20 1,950 2,036 LG&E & KU Energy LLC 3.750% 11/15/20 13,482 14,094 Louisville Gas & Electric Co. 1.625% 11/15/15 4,826 4,828 MidAmerican Energy Co. 5.950% 7/15/17 14,170 15,202 MidAmerican Energy Co. 5.300% 3/15/18 37,367 40,418 National Rural Utilities Cooperative Finance Corp. 1.900% 11/1/15 12,199 12,199 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 7,729 7,792 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 11,340 12,043 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 32,768 35,439 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 23,955 29,724 National Rural Utilities Cooperative Finance Corp. 2.150% 2/1/19 27,680 27,785 National Rural Utilities Cooperative Finance Corp. 2.300% 11/15/19 13,665 13,713 National Rural Utilities Cooperative Finance Corp. 2.000% 1/27/20 30,309 29,851 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 35,170 35,051 National Rural Utilities Cooperative Finance Corp. 2.300% 11/1/20 10,725 10,691 Nevada Power Co. 6.500% 5/15/18 32,715 36,418 Nevada Power Co. 6.500% 8/1/18 9,683 10,895 NextEra Energy Capital Holdings Inc. 6.000% 3/1/19 8,766 9,710 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 19,530 19,375 NextEra Energy Capital Holdings Inc. 2.700% 9/15/19 29,770 29,827 NSTAR Electric Co. 5.625% 11/15/17 4,930 5,347 NV Energy Inc. 6.250% 11/15/20 12,195 14,146 Ohio Power Co. 6.000% 6/1/16 9,838 10,118 Pacific Gas & Electric Co. 5.625% 11/30/17 52,634 56,853 Pacific Gas & Electric Co. 8.250% 10/15/18 32,830 38,687 Pacific Gas & Electric Co. 3.500% 10/1/20 33,200 34,807 Pacific Gas & Electric Co. 4.250% 5/15/21 8,790 9,473 PacifiCorp 5.650% 7/15/18 20,566 22,682 PacifiCorp 5.500% 1/15/19 4,630 5,148 PacifiCorp 3.850% 6/15/21 3,900 4,162 Pennsylvania Electric Co. 6.050% 9/1/17 5,445 5,879 PPL Capital Funding Inc. 1.900% 6/1/18 13,915 13,881 Public Service Electric & Gas Co. 5.300% 5/1/18 8,150 8,905 Public Service Electric & Gas Co. 2.300% 9/15/18 21,790 22,161 Puget Sound Energy Inc. 4.300% 5/20/45 2,800 2,875 SCANA Corp. 4.750% 5/15/21 7,705 8,084 Sierra Pacific Power Co. 6.000% 5/15/16 18,500 19,011 South Carolina Electric & Gas Co. 5.250% 11/1/18 1,125 1,234 South Carolina Electric & Gas Co. 6.500% 11/1/18 12,181 13,915 Southern California Edison Co. 1.125% 5/1/17 6,840 6,840 Southern California Edison Co. 5.500% 8/15/18 5,295 5,836 Southern Co. 2.750% 6/15/20 36,610 36,413 Southwestern Electric Power Co. 5.550% 1/15/17 2,010 2,112 Southwestern Electric Power Co. 5.875% 3/1/18 10,080 11,014 Tampa Electric Co. 6.100% 5/15/18 21,670 23,943 TECO Finance Inc. 6.572% 11/1/17 9,950 10,868 Union Electric Co. 6.400% 6/15/17 14,987 16,135 Union Electric Co. 6.700% 2/1/19 16,542 19,045 Virginia Electric & Power Co. 5.400% 4/30/18 5,992 6,567 Xcel Energy Inc. 1.200% 6/1/17 14,355 14,310 Natural Gas (0.4%) 12 2i Rete Gas SPA 1.750% 7/16/19 23,545 26,693 Atmos Energy Corp. 8.500% 3/15/19 9,760 11,656 Sempra Energy 6.500% 6/1/16 77,159 79,488 Sempra Energy 2.300% 4/1/17 36,630 36,974 Sempra Energy 6.150% 6/15/18 13,585 14,981 Sempra Energy 2.400% 3/15/20 10,265 10,209 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 9,357 10,163 Total Corporate Bonds (Cost $32,157,553) Sovereign Bonds (U.S. Dollar-Denominated) (6.6%) Abu Dhabi National Energy Co. PJSC 4.125% 3/13/17 4,077 4,194 7 Banco de Costa Rica 5.250% 8/12/18 4,800 4,894 7 Banco del Estado de Chile 2.000% 11/9/17 6,200 6,200 7 Banco del Estado de Chile 3.875% 2/8/22 2,000 2,020 7 Banco do Nordeste do Brasil SA 3.625% 11/9/15 2,000 1,990 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 33,760 34,266 7 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 8,750 8,873 7 Banco Nacional de Desenvolvimento Economico e Social 3.375% 9/26/16 6,400 6,400 Banco Nacional de Desenvolvimento Economico e Social 6.369% 6/16/18 6,830 6,958 Banco Nacional de Desenvolvimento Economico e Social 6.500% 6/10/19 2,900 2,915 7 Bank Nederlandse Gemeenten 0.875% 2/21/17 23,500 23,487 7 Bank Nederlandse Gemeenten 2.500% 1/23/23 2,450 2,504 7 Bermuda 4.138% 1/3/23 6,000 6,038 7 Bermuda 4.854% 2/6/24 5,800 6,084 7 Caisse d'Amortissement de la Dette Sociale 1.125% 1/30/17 3,000 3,010 7 Caisse d'Amortissement de la Dette Sociale 1.375% 1/29/18 4,875 4,893 7 Caixa Economica Federal 2.375% 11/6/17 12,375 11,598 7 CDP Financial Inc. 3.150% 7/24/24 24,580 24,869 7 Centrais Eletricas Brasileiras SA 7.750% 11/30/15 2,250 2,250 Centrais Eletricas Brasileiras SA 5.750% 10/27/21 10,800 8,613 7 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 1,800 1,841 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 4,000 3,964 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 38,025 37,949 7 CNPC General Capital Ltd. 1.450% 4/16/16 2,000 2,002 7 CNPC General Capital Ltd. 2.750% 4/19/17 4,875 4,944 7 CNPC General Capital Ltd. 2.750% 5/14/19 9,765 9,786 7 CNPC HK Overseas Capital Ltd. 3.125% 4/28/16 5,000 5,043 Corp. Andina de Fomento 3.750% 1/15/16 74,569 75,026 Corp. Andina de Fomento 5.750% 1/12/17 8,900 9,373 Corp. Andina de Fomento 7.790% 3/1/17 9,570 10,354 Corp. Andina de Fomento 1.500% 8/8/17 8,790 8,777 Corp. Andina de Fomento 4.375% 6/15/22 32,912 35,430 Corp. Financiera de Desarrollo SA 3.250% 7/15/19 2,000 2,001 7 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 4,825 4,976 7 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 15,796 16,058 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 2,800 2,830 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 1,200 1,131 7 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 19,525 18,413 7 Corp. Nacional del Cobre de Chile 4.500% 8/13/23 10,800 10,980 7 Democratic Socialist Republic of Sri Lanka 5.125% 4/11/19 3,300 3,242 14 Development Bank of Japan Inc. 2.750% 3/15/16 6,900 6,922 14 Development Bank of Japan Inc. 5.125% 2/1/17 4,800 5,048 Development Bank of Kazakhstan JSC 5.500% 12/20/15 310 312 7 Development Bank of Kazakhstan JSC 5.500% 12/20/15 2,762 2,771 7,15 Dexia Credit Local SA 1.250% 10/18/16 12,700 12,743 Ecopetrol SA 7.375% 9/18/43 3,900 3,725 Ecopetrol SA 5.875% 5/28/45 23,770 19,373 7 Electricite de France SA 1.150% 1/20/17 58,610 58,619 7 Electricite de France SA 2.150% 1/22/19 34,190 34,174 7 Electricite de France SA 6.000% 1/22/14 1,610 1,621 9 Emirates NBD PJSC 5.750% 11/8/15 10,770 8,084 4,7 ENA Norte Trust 4.950% 4/25/28 1,738 1,773 Eskom Holdings SOC Ltd. 5.750% 1/26/21 32,800 30,586 European Investment Bank 2.500% 5/16/16 5,000 5,055 7 Export-Import Bank of China/The via Avi Funding Co. Ltd. 2.850% 9/16/20 11,075 11,122 Export-Import Bank of Korea 3.750% 10/20/16 18,695 19,141 Export-Import Bank of Korea 4.000% 1/11/17 98,200 101,089 Export-Import Bank of Korea 2.875% 9/17/18 11,700 11,953 Export-Import Bank of Korea 4.000% 1/29/21 2,000 2,159 7 Federation of Malaysia 2.991% 7/6/16 4,875 4,932 4 Federative Republic of Brazil 8.000% 1/15/18 16,889 17,839 Federative Republic of Brazil 4.875% 1/22/21 28,800 28,332 7 Fondo MIVIVIENDA SA 3.375% 4/2/19 19,500 19,524 Fondo MIVIVIENDA SA 3.375% 4/2/19 4,850 4,838 Gazprom OAO Via Gaz Capital SA 9.250% 4/23/19 10,739 12,081 Hydro-Quebec 2.000% 6/30/16 21,750 21,950 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 14,720 14,804 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 15,950 16,286 International Bank for Reconstruction & Development 0.625% 10/14/16 10,000 9,996 IPIC GMTN Ltd. 3.125% 11/15/15 9,750 9,750 7 IPIC GMTN Ltd. 3.750% 3/1/17 2,850 2,931 14 Japan Bank for International Cooperation 2.500% 1/21/16 19,500 19,584 14 Japan Bank for International Cooperation 2.500% 5/18/16 22,000 22,225 14 Japan Bank for International Cooperation 2.250% 7/13/16 34,090 34,451 14 Japan Bank for International Cooperation 1.750% 7/31/18 26,800 27,025 14 Japan Finance Organization for Municipalities 4.000% 1/13/21 9,750 10,654 KazMunayGas National Co. JSC 9.125% 7/2/18 31,776 35,073 7 Kommunalbanken AS 2.375% 1/19/16 5,875 5,898 7 Kommunalbanken AS 0.875% 10/3/16 9,775 9,792 7 Kommunalbanken AS 1.125% 5/23/18 31,300 31,259 Korea Development Bank 1.000% 1/22/16 4,800 4,801 Korea Development Bank 3.250% 3/9/16 29,606 29,828 Korea Development Bank 4.000% 9/9/16 5,200 5,324 Korea Development Bank 3.250% 9/20/16 9,800 9,986 Korea Development Bank 3.875% 5/4/17 24,125 24,924 Korea Development Bank 2.250% 8/7/17 19,445 19,640 Korea Development Bank 3.500% 8/22/17 22,675 23,406 Korea Development Bank 1.500% 1/22/18 5,850 5,815 Korea Expressway Corp. 1.625% 4/28/17 9,800 9,767 7 Korea Expressway Corp. 1.625% 4/28/17 9,800 9,767 Korea Expressway Corp. 1.875% 10/22/17 22,630 22,676 7 Korea Expressway Corp. 1.875% 10/22/17 1,000 1,001 Korea Gas Corp. 2.875% 7/29/18 4,800 4,904 7 Korea Land & Housing Corp. 1.875% 8/2/17 7,000 7,027 7 Korea National Oil Corp. 2.875% 11/9/15 2,900 2,900 7 Korea National Oil Corp. 4.000% 10/27/16 19,201 19,749 Korea National Oil Corp. 2.750% 1/23/19 14,650 14,878 7 Korea Resources Corp. 2.125% 5/2/18 4,675 4,634 7 Korea Western Power Co. Ltd. 2.875% 10/10/18 7,800 7,970 Majapahit Holding BV 8.000% 8/7/19 16,600 18,729 7 MDC-GMTN B.V. 3.750% 4/20/16 6,000 6,065 North American Development Bank 2.300% 10/10/18 3,675 3,723 North American Development Bank 2.400% 10/26/22 2,700 2,665 7 OCP SA 5.625% 4/25/24 8,325 8,693 16 Oesterreichische Kontrollbank AG 2.000% 6/3/16 24,350 24,561 7 Ooredoo International Finance Ltd. 3.375% 10/14/16 9,025 9,173 7 Ooredoo International Finance Ltd. 3.250% 2/21/23 4,925 4,895 7 Ooredoo International Finance Ltd. 3.875% 1/31/28 1,800 1,752 4 Oriental Republic of Uruguay 4.375% 10/27/27 3,150 3,134 4 Oriental Republic of Uruguay 5.100% 6/18/50 975 878 7 Perusahaan Penerbit SBSN Indonesia II 4.000% 11/21/18 4,800 5,010 6 Petrobras Global Finance BV 1.953% 11/20/15 17,155 16,881 6 Petrobras Global Finance BV 2.460% 1/15/16 11,250 9,056 Petrobras Global Finance BV 2.000% 5/20/16 7,330 7,152 Petrobras Global Finance BV 3.000% 1/15/19 17,295 14,333 Petrobras Global Finance BV 4.875% 3/17/20 20,570 16,867 Petrobras International Finance Co. SA 3.875% 1/27/16 104,494 104,491 Petrobras International Finance Co. SA 6.125% 10/6/16 11,427 11,484 Petrobras International Finance Co. SA 5.875% 3/1/18 48,533 45,803 Petrobras International Finance Co. SA 6.875% 1/20/40 2,360 1,693 Petroleos Mexicanos 5.750% 3/1/18 159,119 169,064 Petroleos Mexicanos 8.000% 5/3/19 107,842 122,942 Petroleos Mexicanos 5.500% 1/21/21 33,940 36,222 Petroleos Mexicanos 4.875% 1/24/22 45,680 46,633 Province of Manitoba 1.300% 4/3/17 32,225 32,386 Province of New Brunswick 2.750% 6/15/18 485 502 Province of Ontario 5.450% 4/27/16 5,000 5,121 Province of Ontario 2.300% 5/10/16 67,725 68,381 Province of Ontario 1.200% 2/14/18 5,200 5,192 Province of Ontario 3.000% 7/16/18 15,905 16,565 Province of Ontario 1.875% 5/21/20 9,770 9,749 Quebec 5.000% 3/1/16 9,750 9,893 Quebec 5.125% 11/14/16 11,000 11,488 Quebec 3.500% 7/29/20 4,750 5,074 Quebec 2.750% 8/25/21 16,785 17,216 Quebec 2.625% 2/13/23 5,150 5,170 Quebec 2.875% 10/16/24 6,750 6,830 4,7 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 5,088 5,495 4 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 7,882 8,493 Republic of Colombia 7.375% 3/18/19 5,200 5,928 Republic of Colombia 4.375% 7/12/21 14,565 15,002 4 Republic of Colombia 4.500% 1/28/26 7,100 7,065 4 Republic of Colombia 5.000% 6/15/45 4,690 4,198 Republic of Croatia 6.250% 4/27/17 47,320 49,568 Republic of Hungary 4.000% 3/25/19 30,950 32,443 Republic of Indonesia 6.875% 3/9/17 4,885 5,227 Republic of Indonesia 6.875% 1/17/18 11,463 12,638 Republic of Indonesia 5.875% 3/13/20 51,308 56,890 12 Republic of Indonesia 2.875% 7/8/21 25,485 27,776 12 Republic of Indonesia 3.375% 7/30/25 18,070 18,967 Republic of Indonesia 6.625% 2/17/37 11,540 12,665 Republic of Italy 4.750% 1/25/16 45,945 46,303 Republic of Kazakhstan 6.500% 7/21/45 23,650 23,059 7 Republic of Kazakhstan 6.500% 7/21/45 2,000 1,960 Republic of Korea 5.125% 12/7/16 9,750 10,182 7 Republic of Latvia 5.250% 2/22/17 2,000 2,106 7 Republic of Latvia 2.750% 1/12/20 4,000 4,082 Republic of Namibia 5.500% 11/3/21 8,850 9,204 Republic of Namibia 5.250% 10/29/25 4,895 4,852 Republic of Poland 6.375% 7/15/19 38,990 45,228 Republic of Poland 5.125% 4/21/21 15,530 17,572 Republic of Poland 5.000% 3/23/22 39,165 44,100 Republic of Poland 4.000% 1/22/24 3,800 4,051 Republic of Romania 4.375% 8/22/23 9,800 10,302 12 Republic of Romania 2.750% 10/29/25 14,635 16,293 7 Republic of Serbia 5.250% 11/21/17 1,000 1,043 Republic of Serbia 5.250% 11/21/17 4,800 5,013 Republic of Slovakia 4.375% 5/21/22 3,000 3,379 7 Republic of Slovakia 4.375% 5/21/22 5,500 6,175 7 Republic of Slovenia 5.250% 2/18/24 10,700 12,059 Republic of Turkey 7.000% 9/26/16 100,305 104,944 Republic of Turkey 7.500% 7/14/17 180,819 195,963 Republic of Turkey 6.750% 4/3/18 105,240 114,533 Republic of Turkey 7.000% 3/11/19 9,600 10,728 Republic of Turkey 3.250% 3/23/23 4,280 3,980 Republic of Turkey 4.875% 4/16/43 9,765 8,806 4,7 Rio Oil Finance Trust Series 2014-3 6.750% 1/6/27 12,310 10,002 SABIC Capital II BV 2.625% 10/3/18 9,600 9,672 7 Saudi Electricity Global Sukuk Co. 3 4.000% 4/8/24 16,820 17,261 7 Sinopec Group Overseas Development 2012 Ltd. 2.750% 5/17/17 5,775 5,861 7 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 20,200 21,166 Sinopec Group Overseas Development 2014 Ltd. 1.750% 4/10/17 2,000 2,000 State Bank of India 4.125% 8/1/17 33,613 34,771 State of Israel 5.500% 11/9/16 4,875 5,104 State of Israel 4.000% 6/30/22 1,900 2,049 State of Israel 3.150% 6/30/23 6,000 6,129 7 State of Qatar 3.125% 1/20/17 8,000 8,211 Statoil ASA 1.800% 11/23/16 5,900 5,960 Statoil ASA 3.125% 8/17/17 8,956 9,291 Statoil ASA 1.200% 1/17/18 21,105 21,043 Statoil ASA 2.250% 11/8/19 19,500 19,728 Statoil ASA 2.900% 11/8/20 10,000 10,367 Statoil ASA 3.150% 1/23/22 2,000 2,034 Svensk Exportkredit AB 2.125% 7/13/16 24,400 24,680 Svensk Exportkredit AB 1.750% 5/30/17 4,900 4,965 Svensk Exportkredit AB 1.125% 4/5/18 9,750 9,731 7 Temasek Financial I Ltd. 4.300% 10/25/19 7,250 7,923 7 Temasek Financial I Ltd. 2.375% 1/23/23 5,000 4,931 7 Turkiye Halk Bankasi AS 4.875% 7/19/17 1,800 1,843 United Mexican States 5.625% 1/15/17 13,563 14,263 United Mexican States 4.000% 10/2/23 4,610 4,764 United Mexican States 5.750% 10/12/10 5,170 5,084 Total Sovereign Bonds (Cost $3,483,646) Taxable Municipal Bonds (0.4%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 9,800 9,876 California GO 5.950% 3/1/18 26,110 28,736 California GO 6.200% 10/1/19 13,650 15,887 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 1.600% 5/15/16 14,600 14,679 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 1.298% 7/1/16 7,800 7,831 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 5,350 5,402 George Washington University District of Columbia GO 3.485% 9/15/22 4,800 4,942 Harris County TX Toll Road Revenue 1.361% 8/15/17 9,750 9,766 Illinois GO 4.961% 3/1/16 25,550 25,855 Illinois GO 5.365% 3/1/17 16,540 17,172 JobsOhio Beverage System Statewide Liquor Profits Revenue 1.570% 1/1/17 2,000 2,015 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.217% 1/1/19 1,850 1,887 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL 3.220% 2/1/21 29,003 29,851 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-ELL 3.450% 2/1/22 13,800 14,348 6 Mississippi GO (Nissan North America, Inc. Project) 0.893% 11/1/17 12,180 12,210 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 2,385 2,491 University of California Revenue 2.054% 5/15/18 3,400 3,472 University of California Revenue 1.745% 5/15/19 6,250 6,290 Total Taxable Municipal Bonds (Cost $208,803) Tax-Exempt Municipal Bonds (0.0%) Calhoun County TX Navigation Industrial Development Authority Port Revenue (BP plc) VRDO 0.040% 11/6/15 10,000 10,000 Total Tax-Exempt Municipal Bonds (Cost $10,000) Shares Convertible Preferred Stocks (0.0%) Financials (0.0%) 10 Lehman Brothers Holdings Inc. Pfd. 7.250% 29,160 — Total Convertible Preferred Stocks (Cost $28,924) — Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 17 Vanguard Market Liquidity Fund (Cost 0.207% 395,437,854 Total Investments (99.1%) (Cost $52,393,454) Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.00 11/20/15 1,304 (61) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 11/20/15 782 (61) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 11/20/15 1,304 (978) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 11/20/15 1,129 (564) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 11/20/15 694 (217) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.50 11/20/15 693 (130) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 12/24/15 346 (141) Total Liability for Options Written (Premiums received $1,975) Other Assets and Liabilities-Net (0.9%) Net Assets (100%) 1 Securities with a value of $18,011,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $38,796,000 have been segregated as collateral for open forward currency contracts and over-the-counter swap contracts. 3 Securities with a value of $18,419,000 have been segregated as initial margin for open cleared swap contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, the aggregate value of these securities was $7,313,323,000, representing 13.8% of net assets. 8 Security made only partial principal and/or interest payments during the period ended October 31, 2015. 9 Face amount denominated in Australian dollars. 10 Non-income-producing securitysecurity in default. 11 Face amount denominated in British pounds. 12 Face amount denominated in Euro. 13 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 14 Guaranteed by the Government of Japan. 15 Guaranteed by multiple countries. 16 Guaranteed by the Republic of Austria. 17 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation Short-Term Investment-Grade Fund (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,080,770 — Asset-Backed/Commercial Mortgage-Backed Securities — 10,877,819 167,904 Corporate Bonds — 32,143,684 3 Sovereign Bonds — 3,483,238 — Taxable Municipal Bonds — 212,710 — Tax-Exempt Municipal Bonds — 10,000 — Convertible Preferred Stocks — — — Temporary Cash Investments 395,438 — — Futures Contracts—Assets 1 560 — — Futures Contracts—Liabilities 1 (2,934) — — Forward Currency Contracts—Assets — 9,566 — Forward Currency Contracts—Liabilities — (4,979) — Swap Contracts—Assets 253 1 20,224 — Swap Contracts—Liabilities (592) 1 (5,663) — Option Contracts Written (2,152) — — Total 390,573 51,827,369 167,907 1 Represents variation margin on the last day of the reporting period. D. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is Short-Term Investment-Grade Fund that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note December 2015 15,741 1,885,354 (4,260) 30-Year U.S. Treasury Bond December 2015 (3,468) (542,525) (2,932) 2-Year U.S. Treasury Note December 2015 2,290 500,723 (1,251) 10-Year U.S. Treasury Note December 2015 (3,773) (481,765) 879 Euro-Bobl December 2015 (1,060) (150,856) (1,131) Euro-Bund December 2015 (804) (138,992) (1,511) AUD 3-Year Bond December 2015 (1,498) (119,969) (220) Long Gilt December 2015 (127) (23,054) (88) Ultra Long U.S. Treasury Bond December 2015 (81) (12,940) 4 Euro-Schatz December 2015 13 1,594 3 (10,507) Unrealized appreciation (depreciation) on open futures contracts, excluding the AUD 3-Year Bond futures, is required to be treated as realized gain (loss) for tax purposes. E. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into Short-Term Investment-Grade Fund master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At October 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Morgan Stanley Capital Services LLC 11/2/15 EUR 329,514 USD 363,582 (1,232) BNP Paribas 11/2/15 AUD 142,611 USD 103,478 (1,782) Morgan Stanley Capital Services LLC 11/2/15 GBP 56,081 USD 86,028 427 BNP Paribas 12/2/15 EUR 16,279 USD 18,037 (128) Morgan Stanley Capital Services LLC 12/2/15 EUR 14,672 USD 16,190 (49) UBS AG 11/2/15 EUR 8,000 USD 9,081 (283) JPMorgan Chase Bank N.A. 11/2/15 EUR 114 USD 128 (3) Morgan Stanley Capital Services LLC 12/2/15 USD 359,858 EUR 326,193 1,008 UBS AG 11/2/15 USD 279,770 EUR 250,571 4,230 BNP Paribas 12/2/15 USD 103,319 AUD 142,611 1,790 UBS AG 11/2/15 USD 95,520 AUD 135,225 (910) Morgan Stanley Capital Services LLC 12/2/15 USD 86,013 GBP 56,081 (426) BNP Paribas 11/2/15 USD 78,466 GBP 50,809 139 Morgan Stanley Capital Services LLC 11/2/15 USD 47,230 EUR 42,362 646 BNP Paribas 11/2/15 USD 21,325 EUR 19,097 325 Bank of America N.A. 12/2/15 USD 14,130 EUR 12,802 45 Barclays Capital 11/2/15 USD 12,665 EUR 11,303 235 Bank of America N.A. 11/2/15 USD 11,775 EUR 10,312 435 UBS AG 11/2/15 USD 8,002 GBP 5,272 (126) Short-Term Investment-Grade Fund Barclays Capital 12/2/15 USD 6,626 EUR 6,000 25 JPMorgan Chase Bank N.A. 11/2/15 USD 5,373 AUD 7,385 107 BNP Paribas 12/2/15 USD 4,569 AUD 6,460 (29) JPMorgan Chase Bank N.A. 11/2/15 USD 4,534 EUR 3,983 154 JPMorgan Chase Bank N.A. 12/2/15 USD 1,782 AUD 2,518 (11) 4,587 AUD—Australian dollar. EUR—Euro. GBP—British pound. USD—U.S. dollar. F. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The fund invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. Short-Term Investment-Grade Fund The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At October 31, 2015, the fund had the following open swap contracts: Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Bank of America Corp./Baa1 12/20/17 MSCS 16,900 274 1.000 502 Boeing Co./A2 9/20/18 GSCM 4,885 (52) 1.000 72 Energy Transfer Partners LP/Baa3 6/20/17 BOANA 14,630 284 1.000 352 Federation of Malaysia/A3 12/20/20 BNPSW 7,565 290 1.000 (70) Short-Term Investment-Grade Fund Federation of Malaysia/A3 12/20/20 BNPSW 22,613 883 1.000 (191) Federation of Malaysia/A3 12/20/20 BOANA 31,090 1,594 1.000 118 Federation of Malaysia/A3 12/20/20 GSCM 6,830 397 1.000 73 Federation of Malaysia/A3 12/20/20 GSCM 8,730 362 1.000 (53) Federation of Malaysia/A3 12/20/20 JPMC 21,400 858 1.000 (158) Federation of Malaysia/A3 12/20/20 JPMC 19,515 1,302 1.000 376 Federation of Malaysia/A3 12/20/20 JPMC 9,270 425 1.000 (16) Federative Republic of Brazil/Baa3 12/20/20 BNPSW 7,230 956 1.000 (79) Federative Republic of Brazil/Baa3 12/20/20 BNPSW 33,430 3,758 1.000 (1,026) Federative Republic of Brazil/Baa3 12/20/20 BOANA 12,460 1,928 1.000 145 Federative Republic of Brazil/Baa3 12/20/20 GSCM 13,660 1,859 1.000 (96) Federative Republic of Brazil/Baa3 12/20/20 JPMC 26,705 4,198 1.000 377 General Electric Capital Corp./A1 12/20/19 DBAG 29,290 (507) 1.000 314 Goldman Sachs Group Inc./A3 12/20/17 MSCS 9,760 188 1.000 304 Goldman Sachs Group Inc./A3 3/20/20 BOANA 21,610 (169) 1.000 50 Hartford Financial Services Group Inc./Baa2 3/20/18 GSCM 9,750 12 1.000 193 Peoples’ Republic of China/Aa3 9/20/20 BNPSW 4,880 32 1.000 30 Peoples’ Republic of China/Aa3 9/20/20 JPMC 24,405 (101) 1.000 (112) Peoples’ Republic of China/Aa3 12/20/20 GSCM 14,635 155 1.000 110 Peoples’ Republic of China/Aa3 12/20/20 JPMC 7,220 105 1.000 84 Republic of Chile/Aa3 12/20/20 BARC 19,515 443 1.000 217 Republic of Chile/Aa3 12/20/20 BARC 11,525 177 1.000 44 Republic of Chile/Aa3 12/20/20 BNPSW 34,150 202 1.000 (194) Republic of Chile/Aa3 12/20/20 BNPSW 9,770 123 1.000 10 Short-Term Investment-Grade Fund Republic of Chile/Aa3 12/20/20 BOANA 9,765 231 1.000 117 Republic of Chile/Aa3 12/20/20 JPMC 9,760 93 1.000 (20) Republic of Chile/Aa3 12/20/20 JPMC 14,635 303 1.000 134 Republic of Colombia/Baa2 12/20/20 BNPSW 18,645 1,020 1.000 50 Republic of Colombia/Baa2 12/20/20 DBAG 19,135 1,121 1.000 126 Republic of Colombia/Baa2 12/20/20 JPMC 14,255 716 1.000 (25) Republic of Indonesia/Baa3 12/20/20 BNPSW 7,805 413 1.000 (35) Republic of Indonesia/Baa3 12/20/20 BOANA 9,030 469 1.000 (49) Republic of Indonesia/Baa3 12/20/20 JPMC 14,630 1,016 1.000 177 Republic of Indonesia/Baa3 12/20/20 MSCS 21,960 1,253 1.000 (6) Republic of Indonesia/Baa3 12/20/20 MSCS 2,585 137 1.000 (12) Republic of Peru/A3 12/20/20 BNPSW 36,690 1,102 1.000 (176) Republic of Peru/A3 12/20/20 CSFBI 4,880 206 1.000 36 Republic of Peru/A3 12/20/20 JPMC 18,335 811 1.000 172 Republic of Turkey/Baa3 12/20/16 BNPSW 10,740 20 1.000 15 Russian Federation/Ba1 6/20/17 GSCM 16,020 669 1.000 452 Russian Federation/Ba1 6/20/17 GSCM 9,600 400 1.000 270 Russian Federation/Ba1 6/20/17 GSCM 19,540 828 1.000 563 Russian Federation/Ba1 12/20/20 BARC 14,590 1,302 1.000 127 Russian Federation/Ba1 12/20/20 BARC 9,755 1,069 1.000 284 Russian Federation/Ba1 12/20/20 BNPSW 18,600 2,048 1.000 550 Russian Federation/Ba1 12/20/20 DBAG 10,570 1,283 1.000 432 Standard Chartered Bank/Aa2 12/20/20 MSCS 10,627 378 1.000 314 775,575 4,872 Short-Term Investment-Grade Fund Credit Protection Purchased Aetna Inc. 12/20/19 CSFBI 19,525 530 (1.000) (105) Aetna Inc. 6/20/20 GSCM 19,530 708 (1.000) 34 American International Group Inc. 6/20/20 BOANA 11,720 200 (1.000) (79) American International Group Inc. 6/20/20 BOANA 11,720 200 (1.000) (79) Bank of America Corp. 3/20/20 GSCM 21,610 299 (1.000) (27) CMBX-NA-8-AAA 10/17/57 CSFBI 20,175 (933) (0.500) (5) CMBX-NA-8-AAA 10/17/57 CSFBI 80,760 (4,222) (0.500) (507) CMBX-NA-8-AAA 10/17/57 GSCM 80,790 (4,206) (0.500) (489) El Du Pont De Nemours & Co. 9/20/18 BARC 5,200 73 (1.000) (30) El Du Pont De Nemours & Co. 9/20/18 BNPSW 5,200 73 (1.000) (30) El Du Pont De Nemours & Co. 9/20/18 CSFBI 6,865 119 (1.000) (17) El Du Pont De Nemours & Co. 9/20/18 DBAG 5,200 73 (1.000) (30) El Du Pont De Nemours & Co. 9/20/18 GSCM 5,200 75 (1.000) (29) Federal Express Corp. 12/20/18 GSCM 21,640 210 (1.000) (317) Federative Republic of Brazil 12/20/15 BOANA 3,500 (1) (1.000) 2 Intesa Sanpaolo SpA 6/20/19 DBAG 19,530 1,291 (3.000) (454) Intesa Sanpaolo SpA 12/20/19 BARC 14,510 125 (1.000) (55) Intesa Sanpaolo SpA 3/20/20 BOANA 18,060 78 (1.000) (136) McKesson Corp. 3/20/19 JPMC 18,210 426 (1.000) (96) McKesson Corp. 3/20/19 JPMC 18,210 436 (1.000) (86) Petroleo Brasileiro SA 6/20/16 MSCS 24,410 (230) (1.000) 153 PPG Industries Inc. 3/20/18 GSCM 9,760 89 (1.000) (108) Republic of Austria 9/20/17 BNPSW 3,800 (98) (1.000) (166) Republic of Korea 9/20/18 JPMC 7,800 41 (1.000) (125) United Mexican States 12/20/15 BOANA 3,500 (1) (1.000) (5) United Mexican States 12/20/18 DBAG 4,900 (19) (1.000) (21) United Mexican States 9/20/20 GSCM 24,595 (548) (1.000) (84) United Mexican States 9/20/20 JPMC 19,520 (444) (1.000) (75) United Mexican States 12/20/20 BARC 15,625 (367) (1.000) (16) UnitedHealth Group Inc. 12/20/19 CSFBI 19,525 515 (1.000) (89) UnitedHealth Group Inc. 6/20/20 CSFBI 19,530 680 (1.000) 40 Wells Fargo & Co. 9/20/20 BOANA 25,940 517 (1.000) (85) 586,060 (3,116) 1,756 The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. BARC—Barclays Bank plc. BNPSW—BNP Paribas. Short-Term Investment-Grade Fund BOANABank of America, N.A. CSFBICredit Suisse First Boston International. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. JPMCJP Morgan Chase Bank. MSCSMorgan Stanley Capital Services LLC. Centrally Cleared Interest Rate Swaps Fixed Interest Unrealized Notional Rate Received Floating Interest Appreciation Termination Amount (Paid) Rate Received (Depreciation) Date Clearinghouse ($000) (%) (Paid) (%) ($000) 11/7/15 LCH 2 12/15/15 CME 2 9 3/15/16 LCH 2 6/1/16 CME 1 6/1/16 CME 1 1 6/15/16 CME 2 65 11/15/16 LCH 2 5/15/17 CME 2 11/15/17 LCH 2 7/10/18 CME 2 1/15/19 LCH 2 2/7/19 CME 2 8/15/19 LCH 2 8/15/20 LCH 2 9/1/23 LCH 2 CMEChicago Mercantile Exchange. LCHLondon Clearing House. 1 Based on three-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 2 Based on one-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Short-Term Investment-Grade Fund Over-the-Counter Interest Rate Swaps Fixed Interest Floating Interest Unrealized Notional Rate Received Rate Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Date Counterparty ($000) (%) (%) ($000) 6/1/16 GSCM 125 0.555 (0.334) 1 — — GSCM—Goldman Sachs Bank USA. 1 Based on three-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Cross-Currency Swaps Notional Amount Notional of Amount of Unrealized Fixed Interest Currency Currency Appreciation Rate Fixed Interest Termination Received Delivered (Depreciation) Received Rate Paid Date Counterparty ($000) (000) ($000) USD 5.453% GBP 5.875% 4/28/17 MSCS 24,528 GBP 14,650 1,921 USD 4.684% GBP 5.375% 9/28/16 MSCS 23,541 GBP 13,750 2,313 USD 6.653% EUR 6.375% 4/4/16 MSCS 18,804 EUR 13,675 3,834 USD 5.693% GBP 6.125% 5/14/17 BARC 16,195 GBP 9,770 1,128 USD 3.221% EUR 2.125% 12/1/20 BARC 13,998 EUR 10,205 2,635 USD 5.686% GBP 6.125% 5/14/17 BARC 13,493 GBP 8,119 974 12,805 BARC—Barclays Bank plc. MSCS—Morgan Stanley Capital Services LLC. EUR—Euro. GBP—British pound. At October 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $18,971,000 in connection with open swap contracts and forward currency contracts. G. At October 31, 2015, the cost of investment securities for tax purposes was $52,406,425,000. Net unrealized depreciation of investment securities for tax purposes was $34,859,000, consisting of unrealized gains of $293,449,000 on securities that had risen in value since their purchase and $328,308,000 in unrealized losses on securities that had fallen in value since their purchase. Short-Term Investment-Grade Fund Vanguard Short-Term Federal Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (100.8%) U.S. Government Securities (11.8%) United States Treasury Note/Bond 0.875% 1/31/17 1 United States Treasury Note/Bond 0.875% 7/15/17 United States Treasury Note/Bond 0.625% 8/31/17 United States Treasury Note/Bond 0.625% 9/30/17 United States Treasury Note/Bond 1.875% 9/30/17 United States Treasury Note/Bond 2.250% 11/30/17 United States Treasury Note/Bond 1.000% 2/15/18 United States Treasury Note/Bond 0.750% 4/15/18 United States Treasury Note/Bond 1.000% 5/31/18 United States Treasury Note/Bond 0.875% 7/15/18 United States Treasury Note/Bond 1.375% 7/31/18 United States Treasury Note/Bond 1.000% 8/15/18 United States Treasury Note/Bond 1.500% 3/31/19 United States Treasury Note/Bond 3.125% 5/15/19 United States Treasury Note/Bond 0.875% 7/31/19 United States Treasury Note/Bond 1.000% 9/30/19 United States Treasury Note/Bond 1.000% 11/30/19 United States Treasury Note/Bond 1.250% 1/31/20 United States Treasury Note/Bond 1.375% 3/31/20 United States Treasury Note/Bond 1.125% 4/30/20 United States Treasury Note/Bond 1.375% 4/30/20 60 60 United States Treasury Note/Bond 1.625% 6/30/20 Agency Bonds and Notes (76.9%) 2 AID-Jordan 2.578% 6/30/22 2 AID-Tunisia 2.452% 7/24/21 2 AID-Ukraine 1.847% 5/29/20 3 Federal Farm Credit Banks 1.110% 2/20/18 3 Federal Home Loan Banks 2.000% 9/9/16 3 Federal Home Loan Banks 0.500% 9/28/16 3 Federal Home Loan Banks 0.625% 11/23/16 3 Federal Home Loan Banks 1.625% 12/9/16 3 Federal Home Loan Banks 4.750% 12/16/16 3 Federal Home Loan Banks 0.875% 3/10/17 3 Federal Home Loan Banks 0.625% 5/30/17 3 Federal Home Loan Banks 0.750% 8/28/17 3 Federal Home Loan Banks 0.625% 10/26/17 3 Federal Home Loan Banks 1.375% 3/9/18 3 Federal Home Loan Banks 1.750% 6/12/20 4 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 4 Federal Home Loan Mortgage Corp. 0.500% 1/27/17 4 Federal Home Loan Mortgage Corp. 5.000% 2/16/17 4 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 4 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 4,5 Federal Home Loan Mortgage Corp. 0.875% 6/16/17 4 Federal Home Loan Mortgage Corp. 0.750% 7/14/17 4 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 4 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 4 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 175,050 174,509 4,5 Federal Home Loan Mortgage Corp. 1.250% 5/25/18 50,000 50,027 4 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 16,000 17,584 4,5 Federal Home Loan Mortgage Corp. 1.200% 10/29/18 75,000 74,672 4 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 100,000 101,615 4 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 122,250 121,430 4 Federal National Mortgage Assn. 1.375% 11/15/16 30,000 30,281 4 Federal National Mortgage Assn. 1.250% 1/30/17 61,500 62,031 4 Federal National Mortgage Assn. 5.000% 2/13/17 23,500 24,819 4 Federal National Mortgage Assn. 1.125% 4/27/17 55,150 55,518 4 Federal National Mortgage Assn. 5.000% 5/11/17 94,500 100,649 4,5 Federal National Mortgage Assn. 2.000% 5/16/17 80,000 80,688 4 Federal National Mortgage Assn. 5.375% 6/12/17 17,800 19,124 4,5 Federal National Mortgage Assn. 2.000% 9/26/17 100,000 101,181 4 Federal National Mortgage Assn. 1.000% 9/27/17 35,750 35,897 4,5 Federal National Mortgage Assn. 1.070% 9/27/17 27,000 26,986 4,5 Federal National Mortgage Assn. 2.000% 10/17/17 100,000 101,341 4 Federal National Mortgage Assn. 0.875% 10/26/17 26,400 26,432 4 Federal National Mortgage Assn. 1.000% 11/28/17 20,500 20,554 4 Federal National Mortgage Assn. 0.875% 12/20/17 6,000 6,000 4,5 Federal National Mortgage Assn. 1.050% 4/13/18 50,000 49,946 4,5 Federal National Mortgage Assn. 1.350% 8/13/18 70,000 69,705 4,5 Federal National Mortgage Assn. 1.250% 9/27/18 10,000 10,049 4 Federal National Mortgage Assn. 1.125% 10/19/18 92,800 92,903 4 Federal National Mortgage Assn. 1.125% 12/14/18 230,650 230,357 4 Federal National Mortgage Assn. 1.875% 2/19/19 108,000 110,291 4 Federal National Mortgage Assn. 1.750% 6/20/19 94,000 95,440 4 Federal National Mortgage Assn. 1.750% 9/12/19 30,750 31,157 4 Federal National Mortgage Assn. 0.000% 10/9/19 130,000 120,793 4 Federal National Mortgage Assn. 1.750% 11/26/19 35,500 35,912 4 Federal National Mortgage Assn. 1.625% 1/21/20 37,500 37,714 4 Federal National Mortgage Assn. 1.500% 6/22/20 25,000 24,916 4 Federal National Mortgage Assn. 1.500% 11/30/20 130,500 129,393 Financing Corp. 0.000% 10/6/17 42,394 41,657 Financing Corp. 0.000% 11/30/17 1,905 1,868 Financing Corp. 0.000% 11/30/17 5,845 5,730 Financing Corp. 0.000% 5/11/18 78,000 75,761 Conventional Mortgage-Backed Securities (12.1%) Fannie Mae Pool 2.000% 10/1/27–7/1/28 10,413 10,370 Fannie Mae Pool 2.500% 12/1/27–11/1/30 88,845 90,566 Fannie Mae Pool 3.000% 12/1/20–7/1/30 92,818 96,731 Fannie Mae Pool 3.500% 8/1/20–11/1/45 159,402 167,008 Fannie Mae Pool 4.000% 6/1/18–12/1/28 27,379 28,934 Fannie Mae Pool 4.500% 1/1/18–10/1/25 12,628 13,087 Fannie Mae Pool 5.000% 1/1/16–6/1/25 9,911 10,287 Fannie Mae Pool 5.500% 3/1/16–1/1/25 5,093 5,297 Fannie Mae Pool 6.000% 4/1/17–5/1/24 440 457 Fannie Mae Pool 6.500% 8/1/16–9/1/16 330 335 Freddie Mac Gold Pool 2.000% 9/1/28–6/1/30 10,120 10,051 Freddie Mac Gold Pool 2.500% 6/1/22–11/1/30 62,554 63,647 Freddie Mac Gold Pool 3.000% 11/1/29–11/1/30 60,278 62,734 Freddie Mac Gold Pool 3.500% 3/1/21–8/1/29 25,328 26,791 Freddie Mac Gold Pool 4.000% 6/1/18–1/1/29 18,359 19,259 4,5 Freddie Mac Gold Pool 4.500% 5/1/18–9/1/26 10,741 11,219 4,5 Freddie Mac Gold Pool 5.000% 6/1/17–6/1/25 5,336 5,553 4,5 Freddie Mac Gold Pool 5.500% 1/1/16–9/1/21 121 128 4,5 Freddie Mac Gold Pool 6.000% 10/1/18 51 52 Total U.S. Government and Agency Obligations (Cost $5,180,022) Temporary Cash Investment (4.6%) Shares Money Market Fund (4.6%) 7 Vanguard Market Liquidity Fund (Cost $234,793) 0.207% 234,792,791 234,793 Options on Futures Purchased (0.0%) Expiration Date Contracts Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 11/20/15 500 344 Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 11/03/15 1,000 15 Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 11/20/15 390 195 Total Options on Futures Purchased (Cost $605) Total Investments (105.4%) (Cost $5,415,420) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 11/20/15 76 (6) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.00 11/20/15 127 (6) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.50 11/20/15 67 (13) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 11/20/15 68 (21) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 11/20/15 127 (95) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 12/24/15 34 (14) Total Liability for Options Written (Premiums received $161) Other Assets and Liabilities-Net (-5.4%) Net Assets (100%) 1 Securities with a value of $301,000 have been segregated as initial margin for open futures contracts. 2 U.S. government-guaranteed. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2015. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option- Short-Term Federal Fund adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,186,113 — Temporary Cash Investments 234,793 — — Futures Contracts—Assets 1 79 — — Futures Contracts—Liabilities 1 (205) — — Options on Futures Purchased 554 — — Liability for Options Written (155) — — Total 235,066 5,186,113 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to Short-Term Federal Fund changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note December 2015 604 132,068 (187) 5-Year U.S. Treasury Note December 2015 (486) (58,210) 414 30-Year U.S. Treasury Bond December 2015 (295) (46,149) 271 Ultra Long Treasury Bond December 2015 43 6,869 19 10-Year U.S. Treasury Note December 2015 5 638 (1) 516 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At October 31, 2015, the cost of investment securities for tax purposes was $5,414,833,000. Net unrealized appreciation of investment securities for tax purposes was $6,073,000, consisting of unrealized gains of $12,594,000 on securities that had risen in value since their purchase and $6,521,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Treasury Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (101.2%) U.S. Government Securities (99.1%) United States Treasury Note/Bond 2.000% 8/15/25 7,300 7,206 United States Treasury Note/Bond 6.000% 2/15/26 27,500 37,249 United States Treasury Note/Bond 6.750% 8/15/26 13,000 18,706 United States Treasury Note/Bond 6.500% 11/15/26 18,000 25,565 United States Treasury Note/Bond 6.625% 2/15/27 12,000 17,269 United States Treasury Note/Bond 6.375% 8/15/27 14,000 19,965 United States Treasury Note/Bond 6.125% 11/15/27 15,000 21,073 United States Treasury Note/Bond 5.500% 8/15/28 21,800 29,396 United States Treasury Note/Bond 5.250% 11/15/28 43,250 57,239 United States Treasury Note/Bond 5.250% 2/15/29 21,400 28,398 United States Treasury Note/Bond 6.125% 8/15/29 18,000 25,878 United States Treasury Note/Bond 6.250% 5/15/30 17,400 25,562 United States Treasury Note/Bond 5.375% 2/15/31 55,000 75,591 United States Treasury Note/Bond 4.500% 2/15/36 52,400 68,161 United States Treasury Note/Bond 4.750% 2/15/37 14,400 19,379 United States Treasury Note/Bond 5.000% 5/15/37 15,700 21,835 United States Treasury Note/Bond 4.375% 2/15/38 22,000 28,167 United States Treasury Note/Bond 4.500% 5/15/38 24,500 31,915 United States Treasury Note/Bond 3.500% 2/15/39 49,300 55,401 United States Treasury Note/Bond 4.250% 5/15/39 60,366 75,703 United States Treasury Note/Bond 4.500% 8/15/39 43,100 56,010 United States Treasury Note/Bond 4.375% 11/15/39 44,500 56,807 United States Treasury Note/Bond 4.625% 2/15/40 61,150 80,861 United States Treasury Note/Bond 4.375% 5/15/40 61,449 78,443 United States Treasury Note/Bond 3.875% 8/15/40 63,300 74,991 United States Treasury Note/Bond 4.250% 11/15/40 58,100 72,843 United States Treasury Note/Bond 4.750% 2/15/41 65,400 88,177 United States Treasury Note/Bond 4.375% 5/15/41 51,500 66,017 United States Treasury Note/Bond 3.750% 8/15/41 56,200 65,561 United States Treasury Note/Bond 3.125% 11/15/41 49,450 51,892 United States Treasury Note/Bond 3.125% 2/15/42 59,000 61,867 United States Treasury Note/Bond 3.000% 5/15/42 47,100 48,115 United States Treasury Note/Bond 2.750% 8/15/42 82,050 79,602 United States Treasury Note/Bond 2.750% 11/15/42 101,800 98,555 United States Treasury Note/Bond 3.125% 2/15/43 102,700 106,936 1 United States Treasury Note/Bond 2.875% 5/15/43 158,897 157,383 United States Treasury Note/Bond 3.625% 8/15/43 106,000 121,320 United States Treasury Note/Bond 3.750% 11/15/43 137,300 160,683 United States Treasury Note/Bond 3.625% 2/15/44 144,700 165,433 United States Treasury Note/Bond 3.375% 5/15/44 127,850 139,396 United States Treasury Note/Bond 3.125% 8/15/44 144,900 150,538 United States Treasury Note/Bond 3.000% 11/15/44 145,900 147,792 United States Treasury Note/Bond 2.500% 2/15/45 146,300 133,475 United States Treasury Note/Bond 3.000% 5/15/45 146,200 148,165 United States Treasury Note/Bond 2.875% 8/15/45 148,800 147,266 Conventional Mortgage-Backed Securities (2.1%) 2,3,4Fannie Mae Pool 3.500% 11/1/45 64,500 67,120 2,3 Fannie Mae Pool 6.000% 2/1/26–11/1/28 25 28 Total U.S. Government and Agency Obligations (Cost $3,106,013) Temporary Cash Investment (0.3%) Shares Money Market Fund (0.3%) 5 Vanguard Market Liquidity Fund (Cost 0.207% 8,932,000 8,932 Total Investments (101.5%) (Cost $3,114,945) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 11/20/15 48 (4) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.00 11/20/15 81 (4) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 12/24/15 22 (9) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.50 11/20/15 43 (8) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 11/20/15 43 (13) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 11/20/15 71 (35) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 11/20/15 81 (61) Total Liability for Options Written (Premiums received $123) Other Assets and Liabilities-Net (-1.5%) Net Assets (100%) 1 Securities with a value of $1,090,000 have been segregated as initial margin for open futures contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2015. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Long-Term Treasury Fund B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 3,314,934 — Temporary Cash Investments 8,932 — — Liability for Option Contracts Written (134) — — Futures Contracts—Assets 1 65 — — Futures Contracts—Liabilities 1 (28) — — Total 8,835 3,314,934 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a Long-Term Treasury Fund regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 10-Year U.S. Treasury Note December 2015 204 26,048 (13) 2-Year U.S. Treasury Note December 2015 (84) (18,367) 22 30-Year U.S. Treasury Bond December 2015 (78) (12,202) (11) Ultra Long U.S. Treasury Bond December 2015 (31) (4,952) (1) 5-Year U.S. Treasury Note December 2015 20 2,395 (1) (4) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At October 31, 2015, the cost of investment securities for tax purposes was $3,121,092,000. Net unrealized appreciation of investment securities for tax purposes was $202,774,000, consisting of unrealized gains of $217,875,000 on securities that had risen in value since their purchase and $15,101,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Treasury Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (101.2%) U.S. Government Securities (98.2%) United States Treasury Note/Bond 2.000% 4/30/16 40,000 40,338 United States Treasury Note/Bond 0.500% 9/30/16 57,000 57,027 United States Treasury Note/Bond 1.000% 9/30/16 76,000 76,380 United States Treasury Note/Bond 0.375% 10/31/16 25,000 24,980 United States Treasury Note/Bond 1.000% 10/31/16 47,000 47,250 United States Treasury Note/Bond 3.125% 10/31/16 56,000 57,461 United States Treasury Note/Bond 4.625% 11/15/16 13,000 13,553 United States Treasury Note/Bond 7.500% 11/15/16 20,000 21,438 1 United States Treasury Note/Bond 0.500% 11/30/16 66,000 66,011 United States Treasury Note/Bond 0.875% 11/30/16 65,000 65,264 United States Treasury Note/Bond 2.750% 11/30/16 50,000 51,211 United States Treasury Note/Bond 0.625% 12/15/16 78,000 78,097 United States Treasury Note/Bond 0.625% 12/31/16 115,000 115,162 United States Treasury Note/Bond 0.875% 12/31/16 110,000 110,482 United States Treasury Note/Bond 3.250% 12/31/16 58,000 59,840 United States Treasury Note/Bond 0.750% 1/15/17 73,000 73,205 United States Treasury Note/Bond 0.500% 1/31/17 90,000 89,972 United States Treasury Note/Bond 0.875% 1/31/17 110,000 110,482 United States Treasury Note/Bond 3.125% 1/31/17 65,000 67,082 United States Treasury Note/Bond 0.625% 2/15/17 111,700 111,805 United States Treasury Note/Bond 4.625% 2/15/17 35,000 36,810 United States Treasury Note/Bond 0.500% 2/28/17 70,000 69,934 United States Treasury Note/Bond 0.875% 2/28/17 116,000 116,490 United States Treasury Note/Bond 3.000% 2/28/17 50,000 51,609 United States Treasury Note/Bond 0.750% 3/15/17 100,000 100,234 United States Treasury Note/Bond 0.500% 3/31/17 97,000 96,894 United States Treasury Note/Bond 1.000% 3/31/17 78,000 78,451 United States Treasury Note/Bond 3.250% 3/31/17 9,000 9,335 United States Treasury Note/Bond 0.875% 4/15/17 80,000 80,300 United States Treasury Note/Bond 0.500% 4/30/17 70,000 69,880 United States Treasury Note/Bond 0.875% 4/30/17 55,000 55,215 United States Treasury Note/Bond 0.875% 5/15/17 95,000 95,356 United States Treasury Note/Bond 4.500% 5/15/17 28,000 29,654 United States Treasury Note/Bond 0.625% 5/31/17 159,800 159,750 United States Treasury Note/Bond 2.750% 5/31/17 46,000 47,517 United States Treasury Note/Bond 0.875% 6/15/17 76,000 76,285 United States Treasury Note/Bond 0.625% 6/30/17 30,000 29,986 United States Treasury Note/Bond 0.750% 6/30/17 106,000 106,149 United States Treasury Note/Bond 2.500% 6/30/17 50,000 51,500 United States Treasury Note/Bond 0.875% 7/15/17 89,000 89,292 United States Treasury Note/Bond 2.375% 7/31/17 61,000 62,773 United States Treasury Note/Bond 0.875% 8/15/17 51,000 51,151 United States Treasury Note/Bond 0.625% 8/31/17 218,000 217,660 United States Treasury Note/Bond 1.875% 8/31/17 66,500 67,882 United States Treasury Note/Bond 1.000% 9/15/17 32,000 32,160 United States Treasury Note/Bond 0.625% 9/30/17 29,000 28,941 United States Treasury Note/Bond 1.875% 9/30/17 110,000 112,355 United States Treasury Note/Bond 0.875% 10/15/17 59,000 59,138 United States Treasury Note/Bond 0.750% 10/31/17 77,000 76,976 United States Treasury Note/Bond 1.875% 10/31/17 134,850 137,801 United States Treasury Note/Bond 0.875% 11/15/17 100,000 100,156 United States Treasury Note/Bond 4.250% 11/15/17 20,000 21,394 United States Treasury Note/Bond 0.625% 11/30/17 96,000 95,640 United States Treasury Note/Bond 2.250% 11/30/17 50,000 51,492 United States Treasury Note/Bond 1.000% 12/15/17 41,000 41,160 United States Treasury Note/Bond 0.750% 12/31/17 39,000 38,939 United States Treasury Note/Bond 2.750% 12/31/17 75,000 78,094 United States Treasury Note/Bond 0.875% 1/15/18 105,000 105,065 United States Treasury Note/Bond 0.875% 1/31/18 100,000 100,062 United States Treasury Note/Bond 2.625% 1/31/18 82,000 85,229 United States Treasury Note/Bond 1.000% 2/15/18 105,000 105,295 United States Treasury Note/Bond 3.500% 2/15/18 52,000 55,088 United States Treasury Note/Bond 0.750% 2/28/18 110,000 109,657 United States Treasury Note/Bond 2.750% 2/28/18 52,000 54,234 United States Treasury Note/Bond 1.000% 3/15/18 57,000 57,142 United States Treasury Note/Bond 0.750% 3/31/18 64,000 63,770 United States Treasury Note/Bond 2.875% 3/31/18 45,000 47,130 United States Treasury Note/Bond 0.750% 4/15/18 88,500 88,141 United States Treasury Note/Bond 0.625% 4/30/18 108,000 107,190 United States Treasury Note/Bond 1.000% 5/15/18 75,000 75,106 United States Treasury Note/Bond 1.000% 5/31/18 91,000 91,086 United States Treasury Note/Bond 1.125% 6/15/18 127,500 128,018 United States Treasury Note/Bond 1.375% 6/30/18 54,817 55,399 United States Treasury Note/Bond 2.375% 6/30/18 32,000 33,180 United States Treasury Note/Bond 0.875% 7/15/18 92,000 91,727 United States Treasury Note/Bond 1.000% 8/15/18 82,500 82,487 United States Treasury Note/Bond 1.000% 9/15/18 94,000 93,927 United States Treasury Note/Bond 0.875% 10/15/18 15,000 14,930 United States Treasury Note/Bond 1.250% 10/31/18 41,000 41,237 United States Treasury Note/Bond 1.750% 10/31/18 9,000 9,186 United States Treasury Note/Bond 1.250% 11/30/18 28,000 28,140 United States Treasury Note/Bond 1.375% 11/30/18 11,000 11,100 United States Treasury Note/Bond 1.375% 12/31/18 13,000 13,104 United States Treasury Note/Bond 1.500% 12/31/18 82,000 82,974 United States Treasury Note/Bond 1.250% 1/31/19 17,000 17,058 United States Treasury Note/Bond 1.500% 1/31/19 83,000 83,947 United States Treasury Note/Bond 2.750% 2/15/19 20,000 21,028 United States Treasury Note/Bond 1.375% 2/28/19 18,000 18,121 United States Treasury Note/Bond 1.500% 2/28/19 28,000 28,297 United States Treasury Note/Bond 1.500% 3/31/19 15,000 15,159 United States Treasury Note/Bond 1.625% 3/31/19 27,500 27,891 United States Treasury Note/Bond 1.250% 4/30/19 15,000 15,016 United States Treasury Note/Bond 1.625% 4/30/19 26,200 26,560 United States Treasury Note/Bond 3.125% 5/15/19 30,000 31,950 United States Treasury Note/Bond 1.125% 5/31/19 14,000 13,941 United States Treasury Note/Bond 1.500% 5/31/19 23,600 23,807 United States Treasury Note/Bond 1.000% 6/30/19 15,000 14,859 United States Treasury Note/Bond 1.625% 6/30/19 37,000 37,462 United States Treasury Note/Bond 0.875% 7/31/19 34,000 33,469 United States Treasury Note/Bond 1.625% 7/31/19 26,000 26,309 United States Treasury Note/Bond 1.000% 8/31/19 27,000 26,679 United States Treasury Note/Bond 1.625% 8/31/19 27,500 27,818 United States Treasury Note/Bond 1.000% 9/30/19 36,000 35,528 United States Treasury Note/Bond 1.750% 9/30/19 40,000 40,631 United States Treasury Note/Bond 1.250% 10/31/19 14,000 13,950 United States Treasury Note/Bond 1.000% 11/30/19 27,000 26,587 United States Treasury Note/Bond 1.125% 12/31/19 12,000 11,865 United States Treasury Note/Bond 1.625% 12/31/19 30,000 30,267 United States Treasury Note/Bond 1.250% 1/31/20 30,000 29,789 United States Treasury Note/Bond 1.375% 1/31/20 20,000 19,959 United States Treasury Note/Bond 1.125% 3/31/20 13,000 12,819 United States Treasury Note/Bond 1.375% 3/31/20 77,000 76,735 United States Treasury Note/Bond 1.375% 4/30/20 99,000 98,598 United States Treasury Note/Bond 3.500% 5/15/20 30,000 32,630 United States Treasury Note/Bond 1.625% 6/30/20 28,700 28,870 United States Treasury Note/Bond 1.875% 6/30/20 54,000 54,928 United States Treasury Note/Bond 1.625% 7/31/20 25,000 25,140 United States Treasury Note/Bond 2.000% 7/31/20 51,000 52,132 United States Treasury Note/Bond 1.375% 8/31/20 34,000 33,819 United States Treasury Note/Bond 1.375% 9/30/20 20,000 19,866 United States Treasury Note/Bond 1.750% 10/31/20 64,600 65,185 Agency Notes (1.0%) Financing Corp. 0.000% 5/11/18 72,000 69,934 Conventional Mortgage-Backed Securities (2.0%) Fannie Mae Pool 3.500% 11/1/45 141,000 146,727 2,3 Fannie Mae Pool 7.000% 2/1/16–3/1/16 10 10 2,3 Freddie Mac Gold Pool 6.000% 5/1/18–4/1/28 154 175 2,3 Freddie Mac Gold Pool 7.000% 1/1/16 1 1 Total U.S. Government and Agency Obligations (Cost $7,291,042) Temporary Cash Investment (0.1%) Shares Money Market Fund (0.1%) 5 Vanguard Market Liquidity Fund (Cost $7,143) 0.207% 7,143,464 7,143 Total Investments (101.3%) (Cost $7,298,185) Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 11/20/15 107 (8) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.00 11/20/15 178 (8) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.50 11/20/15 96 (18) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 11/20/15 95 (30) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 11/20/15 154 (77) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 11/20/15 178 (133) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 12/24/15 48 (20) Total Liability for Options Written (Premiums received $270) Other Assets and Liabilities-Net (-1.3%) Net Assets (100%) 1 Securities with a value of $1,900,000 have been segregated as initial margin for open futures contracts. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2015. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Short-Term Treasury Fund U.S. Government and Agency Obligations — 7,306,513 — Temporary Cash Investments 7,143 — — Futures Contracts—Assets 1 279 — — Futures Contracts—Liabilities 1 (326) — — Liability for Options Written (294) — — Total 6,802 7,306,513 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note December 2015 417 91,180 (7) 5-Year U.S. Treasury Note December 2015 713 85,398 (168) 10-Year U.S. Treasury Note December 2015 409 52,224 (16) 30-Year U.S. Treasury Bond December 2015 (171) (26,751) (25) Ultra Long U.S. Treasury Bond December 2015 (47) (7,508) (10) Short-Term Treasury Fund Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At October 31, 2015, the cost of investment securities for tax purposes was $7,298,723,000. Net unrealized appreciation of investment securities for tax purposes was $14,933,000, consisting of unrealized gains of $17,535,000 on securities that had risen in value since their purchase and $2,602,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Treasury Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (101.5%) U.S. Government Securities (99.4%) United States Treasury Note/Bond 1.875% 9/30/17 10,000 10,214 United States Treasury Note/Bond 1.375% 9/30/18 1,000 1,010 United States Treasury Note/Bond 1.250% 11/30/18 50,000 50,250 United States Treasury Note/Bond 1.375% 11/30/18 13,000 13,118 United States Treasury Note/Bond 1.375% 12/31/18 10,000 10,080 1 United States Treasury Note/Bond 1.500% 12/31/18 38,000 38,451 United States Treasury Note/Bond 1.250% 1/31/19 41,000 41,141 United States Treasury Note/Bond 1.500% 1/31/19 52,000 52,593 United States Treasury Note/Bond 2.750% 2/15/19 50,000 52,571 United States Treasury Note/Bond 1.375% 2/28/19 45,000 45,302 United States Treasury Note/Bond 1.500% 2/28/19 91,000 91,966 United States Treasury Note/Bond 1.500% 3/31/19 20,000 20,212 United States Treasury Note/Bond 1.625% 3/31/19 59,000 59,839 United States Treasury Note/Bond 1.625% 4/30/19 75,000 76,031 United States Treasury Note/Bond 1.125% 5/31/19 78,000 77,671 United States Treasury Note/Bond 1.500% 5/31/19 54,000 54,473 United States Treasury Note/Bond 1.625% 6/30/19 75,000 75,938 United States Treasury Note/Bond 0.875% 7/31/19 58,000 57,094 United States Treasury Note/Bond 1.625% 7/31/19 55,000 55,653 United States Treasury Note/Bond 3.625% 8/15/19 18,000 19,538 United States Treasury Note/Bond 1.000% 8/31/19 72,000 71,145 United States Treasury Note/Bond 1.625% 8/31/19 7,000 7,081 United States Treasury Note/Bond 1.000% 9/30/19 127,000 125,334 United States Treasury Note/Bond 1.750% 9/30/19 105,000 106,657 United States Treasury Note/Bond 1.250% 10/31/19 17,000 16,939 United States Treasury Note/Bond 1.500% 10/31/19 68,000 68,361 United States Treasury Note/Bond 3.375% 11/15/19 56,000 60,410 United States Treasury Note/Bond 1.000% 11/30/19 40,000 39,388 United States Treasury Note/Bond 1.500% 11/30/19 87,000 87,408 United States Treasury Note/Bond 1.125% 12/31/19 58,000 57,348 United States Treasury Note/Bond 1.625% 12/31/19 53,000 53,472 United States Treasury Note/Bond 1.250% 1/31/20 60,000 59,578 United States Treasury Note/Bond 1.375% 1/31/20 43,000 42,913 United States Treasury Note/Bond 3.625% 2/15/20 56,000 61,093 United States Treasury Note/Bond 1.250% 2/29/20 81,000 80,342 United States Treasury Note/Bond 1.375% 2/29/20 49,000 48,901 United States Treasury Note/Bond 1.125% 3/31/20 51,000 50,291 United States Treasury Note/Bond 1.375% 3/31/20 62,000 61,787 United States Treasury Note/Bond 1.125% 4/30/20 53,000 52,238 United States Treasury Note/Bond 1.375% 4/30/20 52,000 51,789 United States Treasury Note/Bond 3.500% 5/15/20 5,000 5,438 United States Treasury Note/Bond 1.375% 5/31/20 42,000 41,790 United States Treasury Note/Bond 1.500% 5/31/20 62,000 62,117 United States Treasury Note/Bond 1.625% 6/30/20 60,850 61,211 United States Treasury Note/Bond 1.875% 6/30/20 37,000 37,636 United States Treasury Note/Bond 1.625% 7/31/20 52,000 52,292 United States Treasury Note/Bond 2.000% 7/31/20 13,000 13,289 United States Treasury Note/Bond 2.625% 8/15/20 70,500 74,047 United States Treasury Note/Bond 1.375% 8/31/20 74,000 73,607 United States Treasury Note/Bond 2.125% 8/31/20 48,000 49,320 United States Treasury Note/Bond 1.375% 9/30/20 19,000 18,872 United States Treasury Note/Bond 2.000% 9/30/20 15,500 15,839 United States Treasury Note/Bond 1.750% 10/31/20 85,800 86,577 United States Treasury Note/Bond 2.625% 11/15/20 219,000 229,950 United States Treasury Note/Bond 2.000% 11/30/20 44,500 45,411 United States Treasury Note/Bond 2.375% 12/31/20 2,500 2,597 United States Treasury Note/Bond 2.125% 1/31/21 44,000 45,134 United States Treasury Note/Bond 3.625% 2/15/21 40,000 44,038 United States Treasury Note/Bond 2.000% 2/28/21 61,300 62,478 United States Treasury Note/Bond 2.250% 3/31/21 48,000 49,515 United States Treasury Note/Bond 2.250% 4/30/21 15,500 15,984 United States Treasury Note/Bond 3.125% 5/15/21 42,000 45,196 United States Treasury Note/Bond 2.000% 5/31/21 48,000 48,825 United States Treasury Note/Bond 2.125% 6/30/21 39,000 39,914 United States Treasury Note/Bond 2.250% 7/31/21 50,000 51,508 United States Treasury Note/Bond 2.125% 8/15/21 122,500 125,180 United States Treasury Note/Bond 2.000% 8/31/21 4,000 4,059 United States Treasury Note/Bond 2.125% 9/30/21 39,500 40,327 United States Treasury Note/Bond 2.000% 10/31/21 54,000 54,709 United States Treasury Note/Bond 2.000% 11/15/21 97,000 98,273 United States Treasury Note/Bond 1.875% 11/30/21 55,000 55,284 United States Treasury Note/Bond 2.125% 12/31/21 67,500 68,787 United States Treasury Note/Bond 1.500% 1/31/22 65,000 63,781 United States Treasury Note/Bond 2.000% 2/15/22 50,000 50,594 United States Treasury Note/Bond 1.750% 2/28/22 70,050 69,721 United States Treasury Note/Bond 1.750% 3/31/22 59,000 58,668 United States Treasury Note/Bond 1.750% 4/30/22 90,000 89,438 United States Treasury Note/Bond 1.750% 5/15/22 59,000 58,613 United States Treasury Note/Bond 1.875% 5/31/22 63,000 63,069 United States Treasury Note/Bond 2.125% 6/30/22 53,000 53,886 United States Treasury Note/Bond 2.000% 7/31/22 53,000 53,430 United States Treasury Note/Bond 1.625% 8/15/22 41,000 40,346 United States Treasury Note/Bond 1.875% 8/31/22 57,500 57,482 United States Treasury Note/Bond 1.750% 9/30/22 44,000 43,608 United States Treasury Note/Bond 1.875% 10/31/22 39,000 38,970 United States Treasury Note/Bond 1.625% 11/15/22 62,000 60,886 United States Treasury Note/Bond 2.000% 2/15/23 92,000 92,517 United States Treasury Note/Bond 1.750% 5/15/23 102,100 100,505 United States Treasury Note/Bond 2.500% 8/15/23 82,400 85,516 United States Treasury Note/Bond 2.750% 11/15/23 70,500 74,444 United States Treasury Note/Bond 2.750% 2/15/24 91,000 95,977 United States Treasury Note/Bond 2.500% 5/15/24 117,000 120,949 United States Treasury Note/Bond 2.375% 8/15/24 130,500 133,436 United States Treasury Note/Bond 2.250% 11/15/24 121,500 122,829 United States Treasury Note/Bond 7.500% 11/15/24 5,000 7,241 United States Treasury Note/Bond 2.000% 2/15/25 132,500 131,009 United States Treasury Note/Bond 2.125% 5/15/25 138,100 137,840 United States Treasury Note/Bond 2.000% 8/15/25 108,500 107,110 Conventional Mortgage-Backed Securities (2.1%) Fannie Mae Pool 3.500% 11/1/45 116,500 121,232 Freddie Mac Gold Pool 7.000% 12/1/15–3/1/16 2 2 Total U.S. Government and Agency Obligations (Cost $5,884,337) Temporary Cash Investment (0.7%) Shares Money Market Fund (0.7%) 5 Vanguard Market Liquidity Fund (Cost 0.207% 40,101,538 40,102 Total Investments (102.2%) (Cost $5,924,439) Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 11/20/15 88 (7) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.00 11/20/15 147 (7) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 12/24/15 40 (16) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.50 11/20/15 80 (15) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 11/20/15 78 (25) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 11/20/15 128 (64) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 11/20/15 147 (110) Total Liability for Options Written (Premiums received $224) Other Assets and Liabilities-Net (-2.2%) Net Assets (100%) 1 Securities with a value of $1,315,000 have been segregated as initial margin for open futures contracts. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2015. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed- Intermediate-Term Treasury Fund delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,957,923 — Temporary Cash Investments 40,102 — — Futures Contracts—Assets 1 230 — — Futures Contracts—Liabilities 1 (255) — — Liability for Options Written (244) — — Total 39,833 5,957,923 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and Intermediate-Term Treasury Fund requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 10-Year U.S. Treasury Note December 2015 348 44,435 (15) 2-Year U.S. Treasury Note December 2015 (151) (33,017) 40 30-Year U.S. Treasury Bond December 2015 (142) (22,214) (20) Ultra Long U.S. Treasury Bond December 2015 (40) (6,390) (9) 5-Year U.S. Treasury Note December 2015 43 5,150 (2) (6) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At October 31, 2015, the cost of investment securities for tax purposes was $5,934,983,000. Net unrealized appreciation of investment securities for tax purposes was $63,042,000, consisting of unrealized gains of $69,549,000 on securities that had risen in value since their purchase and $6,507,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High-Yield Corporate Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.9%) U.S. Government Securities (2.0%) United States Treasury Note/Bond 1.000% 8/31/16 177,750 178,584 United States Treasury Note/Bond 0.875% 11/30/16 169,570 170,258 United States Treasury Bill 0.026% 12/31/15 179,005 178,991 United States Treasury Note/Bond 0.375% 5/31/16 170,920 170,973 Total U.S. Government and Agency Obligations (Cost $698,860) Asset-Backed/Commercial Mortgage-Backed Security (0.3%) Avis Budget Car Rental LLC / Avis Budget Finance Inc. (Cost $55,524) 5.500% 4/1/23 55,636 57,583 Corporate Bonds (93.0%) Finance (13.3%) Banking (2.9%) 1,2 Credit Suisse Group AG 6.250% 12/29/49 116,200 115,329 2 HSBC Holdings plc 5.625% 12/29/49 35,775 35,811 2 HSBC Holdings plc 6.375% 12/29/49 71,525 70,810 Royal Bank of Scotland Group plc 6.125% 12/15/22 113,600 124,756 Royal Bank of Scotland Group plc 6.000% 12/19/23 21,835 23,693 Royal Bank of Scotland Group plc 5.125% 5/28/24 15,710 16,114 2 Royal Bank of Scotland Group plc 8.000% 12/29/49 15,340 16,030 1,2 Societe Generale SA 6.000% 10/27/49 61,835 58,743 UBS AG 7.625% 8/17/22 55,150 63,815 Finance Companies (8.1%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 47,800 48,398 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 57,835 58,847 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 5.000% 10/1/21 22,830 23,886 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 7/1/22 18,925 19,374 Aircastle Ltd. 6.250% 12/1/19 11,530 12,654 Aircastle Ltd. 5.125% 3/15/21 1,020 1,072 Aircastle Ltd. 5.500% 2/15/22 25,900 27,325 CIT Group Inc. 5.250% 3/15/18 102,005 107,105 1 CIT Group Inc. 6.625% 4/1/18 120,655 130,006 1 CIT Group Inc. 5.500% 2/15/19 63,830 67,819 CIT Group Inc. 3.875% 2/19/19 33,380 33,797 CIT Group Inc. 5.375% 5/15/20 98,370 105,994 CIT Group Inc. 5.000% 8/15/22 96,680 101,756 Homer City Generation LP 8.734% 10/1/26 118,179 116,998 International Lease Finance Corp. 8.750% 3/15/17 20,970 22,752 International Lease Finance Corp. 3.875% 4/15/18 38,110 38,682 International Lease Finance Corp. 5.875% 4/1/19 46,220 49,571 International Lease Finance Corp. 6.250% 5/15/19 70,781 76,974 International Lease Finance Corp. 8.250% 12/15/20 51,121 61,345 International Lease Finance Corp. 4.625% 4/15/21 29,400 30,356 International Lease Finance Corp. 8.625% 1/15/22 29,100 36,011 International Lease Finance Corp. 5.875% 8/15/22 2,605 2,852 iStar Financial Inc. 4.875% 7/1/18 8,955 8,809 iStar Financial Inc. 5.000% 7/1/19 39,385 38,548 Navient Corp. 8.450% 6/15/18 44,100 47,297 Navient Corp. 5.500% 1/15/19 79,080 78,289 Navient Corp. 8.000% 3/25/20 58,325 61,825 Navient Corp. 7.250% 1/25/22 19,145 18,906 Navient Corp. 5.500% 1/25/23 25,175 22,658 Insurance (1.3%) 1 Liberty Mutual Group Inc. 7.800% 3/15/37 58,440 68,667 Unum Group 7.375% 6/15/32 6,295 7,491 2 Voya Financial Inc. 5.650% 5/15/53 87,753 88,411 WellCare Health Plans Inc. 5.750% 11/15/20 59,950 62,948 Other Finance (0.7%) 1 Argos Merger Sub Inc. 7.125% 3/15/23 87,535 92,350 CNO Financial Group Inc. 4.500% 5/30/20 4,865 5,096 CNO Financial Group Inc. 5.250% 5/30/25 21,475 22,817 Real Estate Investment Trusts (0.3%) Felcor Lodging LP 5.625% 3/1/23 42,805 44,196 Felcor Lodging LP 6.000% 6/1/25 11,640 12,018 Industrial (75.9%) Basic Industry (5.4%) AK Steel Corp. 7.625% 10/1/21 77,440 37,171 ArcelorMittal 5.125% 6/1/20 9,600 9,144 ArcelorMittal 6.000% 8/5/20 34,015 32,484 ArcelorMittal 6.250% 3/1/21 7,280 6,934 ArcelorMittal 7.000% 2/25/22 18,740 17,756 ArcelorMittal 6.125% 6/1/25 21,830 18,828 3,4 Arch Coal Inc. Bank Loan 6.250% 5/16/18 108,690 56,247 Axiall Corp. 4.875% 5/15/23 7,245 6,919 1 Cascades Inc. 5.500% 7/15/22 9,990 9,690 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 6,820 4,092 1,5 Constellium NV 4.625% 5/15/21 3,745 3,316 1 Constellium NV 8.000% 1/15/23 51,375 42,256 1 Constellium NV 5.750% 5/15/24 15,447 11,276 Eagle Spinco Inc. 4.625% 2/15/21 23,555 22,848 1 FMG Resources August 2006 Pty Ltd. 9.750% 3/1/22 6,275 6,259 1 FMG Resources August 2006 Pty Ltd. 6.875% 4/1/22 161,760 116,467 Hexion US Finance Corp. 6.625% 4/15/20 105,655 90,071 1,5 INEOS Group Holdings SA 5.750% 2/15/19 25,775 28,412 1 INEOS Group Holdings SA 5.875% 2/15/19 41,500 41,500 Novelis Inc. 8.375% 12/15/17 40,790 41,402 Novelis Inc. 8.750% 12/15/20 77,187 77,766 Peabody Energy Corp. 6.000% 11/15/18 12,770 2,235 Peabody Energy Corp. 6.500% 9/15/20 3,880 563 Peabody Energy Corp. 6.250% 11/15/21 8,060 1,149 1 Peabody Energy Corp. 10.000% 3/15/22 48,400 13,068 Peabody Energy Corp. 7.875% 11/1/26 48,672 6,814 Steel Dynamics Inc. 5.125% 10/1/21 41,770 41,457 Steel Dynamics Inc. 5.500% 10/1/24 37,825 36,974 United States Steel Corp. 7.375% 4/1/20 37,839 28,568 United States Steel Corp. 6.875% 4/1/21 33,676 24,331 United States Steel Corp. 6.650% 6/1/37 13,760 9,288 1,5 VWR Funding Inc. 4.625% 4/15/22 116,316 123,743 Capital Goods (7.0%) 1 Ardagh Packaging Finance plc 9.125% 10/15/20 24,775 25,952 1 Ashtead Capital Inc. 6.500% 7/15/22 28,180 30,117 Berry Plastics Corp. 5.500% 5/15/22 1,940 1,989 Berry Plastics Corp. 5.125% 7/15/23 1,940 1,923 1 Berry Plastics Escrow LLC/Berry Plastics Escrow Corp. 6.000% 10/15/22 22,195 23,249 1 BlueLine Rental Finance Corp. 7.000% 2/1/19 29,767 29,916 1 Building Materials Corp. of America 5.375% 11/15/24 36,177 37,262 1 Building Materials Corp. of America 6.000% 10/15/25 139,715 148,796 Case New Holland Inc. 7.875% 12/1/17 91,500 98,934 1 Cemex Finance LLC 6.000% 4/1/24 17,210 16,457 1 Cemex SAB de CV 6.125% 5/5/25 108,600 103,170 Clean Harbors Inc. 5.250% 8/1/20 62,913 65,115 Clean Harbors Inc. 5.125% 6/1/21 40,024 40,925 CNH Industrial Capital LLC 6.250% 11/1/16 38,000 39,235 CNH Industrial Capital LLC 3.625% 4/15/18 34,260 34,431 1 CNH Industrial Capital LLC 3.875% 7/16/18 22,025 22,135 CNH Industrial Capital LLC 3.375% 7/15/19 8,988 8,842 Crown Americas LLC / Crown Americas Capital Corp. III 6.250% 2/1/21 38,900 40,310 1 HD Supply Inc. 5.250% 12/15/21 38,735 40,623 Huntington Ingalls Industries Inc. 7.125% 3/15/21 43,475 45,649 Masco Corp. 7.125% 3/15/20 52,416 60,934 Masco Corp. 7.750% 8/1/29 16,486 18,547 Masco Corp. 6.500% 8/15/32 5,880 6,012 Owens Corning 9.000% 6/15/19 4,142 4,891 Owens Corning 7.000% 12/1/36 5,380 6,172 1 Owens-Brockway Glass Container Inc. 5.875% 8/15/23 29,295 31,053 1 Owens-Brockway Glass Container Inc. 6.375% 8/15/25 11,675 12,346 1 Rexel SA 5.250% 6/15/20 5,130 5,374 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.750% 10/15/20 31,580 32,804 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 6.875% 2/15/21 38,716 40,410 Terex Corp. 6.000% 5/15/21 5,820 5,747 United Rentals North America Inc. 7.375% 5/15/20 63,402 67,206 United Rentals North America Inc. 7.625% 4/15/22 40,245 43,716 United Rentals North America Inc. 6.125% 6/15/23 11,580 12,014 United Rentals North America Inc. 4.625% 7/15/23 18,766 18,836 United Rentals North America Inc. 5.500% 7/15/25 15,370 15,332 1 USG Corp. 5.500% 3/1/25 8,590 8,816 Vulcan Materials Co. 7.150% 11/30/37 7,270 7,997 Communication (24.0%) 1 Altice Financing SA 6.625% 2/15/23 37,121 37,214 Belo Corp. 7.250% 9/15/27 9,640 9,953 CCO Holdings LLC / CCO Holdings Capital Corp. 7.000% 1/15/19 13,281 13,613 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 3/15/21 8,380 8,631 CCO Holdings LLC / CCO Holdings Capital Corp. 6.500% 4/30/21 18,025 18,881 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 12,635 12,793 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 2/15/23 13,406 13,406 1 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 5/1/23 97,010 97,010 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 9/1/23 33,450 34,286 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 1/15/24 4,855 4,976 1 CCO Holdings LLC / CCO Holdings Capital Corp. 5.375% 5/1/25 79,205 78,413 1 CCO Holdings LLC / CCO Holdings Capital Corp. 5.875% 5/1/27 24,255 24,255 1 CCO Safari II LLC 4.908% 7/23/25 61,950 63,060 1 CCO Safari II LLC 6.484% 10/23/45 44,215 45,781 1 Cequel Communications Holdings I LLC / Cequel Capital Corp. 5.125% 12/15/21 59,340 56,966 CSC Holdings LLC 7.875% 2/15/18 9,220 9,750 CSC Holdings LLC 7.625% 7/15/18 37,210 39,396 CSC Holdings LLC 8.625% 2/15/19 10,520 11,309 CSC Holdings LLC 6.750% 11/15/21 16,034 15,553 DISH DBS Corp. 7.875% 9/1/19 11,685 12,795 DISH DBS Corp. 6.750% 6/1/21 153,840 158,840 DISH DBS Corp. 5.875% 7/15/22 94,575 92,211 DISH DBS Corp. 5.000% 3/15/23 15,135 14,000 DISH DBS Corp. 5.875% 11/15/24 8,045 7,683 Embarq Corp. 7.995% 6/1/36 23,035 24,265 1 Frontier Communications Corp. 11.000% 9/15/25 66,715 69,801 Gannett Co. Inc. 5.125% 10/15/19 16,530 17,191 Gannett Co. Inc. 5.125% 7/15/20 64,680 67,591 1 Gannett Co. Inc. 4.875% 9/15/21 4,425 4,381 Gannett Co. Inc. 6.375% 10/15/23 66,721 72,059 1 Gannett Co. Inc. 5.500% 9/15/24 2,315 2,344 Hughes Satellite Systems Corp. 6.500% 6/15/19 81,968 90,062 IAC/InterActiveCorp 4.875% 11/30/18 18,810 19,233 1 Inmarsat Finance plc 4.875% 5/15/22 34,230 33,973 Intelsat Jackson Holdings SA 7.250% 4/1/19 85,330 80,210 Intelsat Jackson Holdings SA 7.250% 10/15/20 164,947 150,514 Intelsat Jackson Holdings SA 7.500% 4/1/21 53,900 48,779 Intelsat Jackson Holdings SA 5.500% 8/1/23 61,350 51,074 Lamar Media Corp. 5.875% 2/1/22 17,195 18,141 Lamar Media Corp. 5.000% 5/1/23 33,940 34,958 Level 3 Escrow II Inc. 5.375% 8/15/22 75,480 77,084 Level 3 Financing Inc. 6.125% 1/15/21 4,395 4,631 Level 3 Financing Inc. 5.625% 2/1/23 26,620 27,419 1 Level 3 Financing Inc. 5.125% 5/1/23 36,380 36,744 1 Level 3 Financing Inc. 5.375% 1/15/24 11,845 11,963 1 Level 3 Financing Inc. 5.375% 5/1/25 36,380 36,471 Liberty Interactive LLC 8.500% 7/15/29 42,553 44,681 Liberty Interactive LLC 8.250% 2/1/30 126,903 131,027 MetroPCS Wireless Inc. 6.625% 11/15/20 70,940 73,068 National CineMedia LLC 6.000% 4/15/22 32,455 33,753 1 NBCUniversal Enterprise Inc. 5.250% 3/29/49 62,790 66,718 1 Netflix Inc. 5.875% 2/15/25 54,935 58,094 1 Nielsen Finance LLC / Nielsen Finance Co. 5.000% 4/15/22 128,155 129,757 1 Numericable Group SA 4.875% 5/15/19 35,785 35,964 1 Numericable Group SA 6.000% 5/15/22 37,955 37,955 Quebecor Media Inc. 5.750% 1/15/23 79,855 81,460 Qwest Corp. 6.875% 9/15/33 25,162 24,942 SBA Communications Corp. 5.625% 10/1/19 37,650 39,391 SBA Communications Corp. 4.875% 7/15/22 50,220 51,538 SBA Telecommunications Inc. 5.750% 7/15/20 33,911 35,522 1 Sirius XM Radio Inc. 4.250% 5/15/20 8,595 8,767 1 Sirius XM Radio Inc. 4.625% 5/15/23 11,110 10,999 1 Sirius XM Radio Inc. 6.000% 7/15/24 19,550 20,625 1 Sirius XM Radio Inc. 5.375% 4/15/25 5,683 5,811 1 Softbank Corp. 4.500% 4/15/20 159,095 157,902 Sprint Corp. 7.250% 9/15/21 95,745 87,846 Sprint Corp. 7.875% 9/15/23 69,035 64,030 Sprint Corp. 7.125% 6/15/24 24,340 21,358 Sprint Corp. 7.625% 2/15/25 37,115 32,754 1 Sprint Nextel Corp. 9.000% 11/15/18 92,545 101,799 1 Sprint Nextel Corp. 7.000% 3/1/20 135,830 143,131 T-Mobile USA Inc. 5.250% 9/1/18 11,450 11,708 T-Mobile USA Inc. 6.633% 4/28/21 71,475 73,887 T-Mobile USA Inc. 6.125% 1/15/22 10,000 10,150 T-Mobile USA Inc. 6.731% 4/28/22 51,165 52,316 T-Mobile USA Inc. 6.836% 4/28/23 4,943 5,097 T-Mobile USA Inc. 6.500% 1/15/24 4,345 4,356 Time Warner Cable Inc. 5.500% 9/1/41 50,000 46,048 3,4 Tribune Company Bank Loan 3.750% 12/27/20 58,060 57,915 3,4 Tribune Company Bank Loan 3.750% 12/31/15 146 146 1 Tribune Media Co. 5.875% 7/15/22 65,750 67,558 1 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 31,060 31,837 1 Univision Communications Inc. 5.125% 5/15/23 17,900 17,766 1 Univision Communications Inc. 5.125% 2/15/25 126,080 123,874 1 UPCB Finance V Ltd. 7.250% 11/15/21 36,896 39,294 1 UPCB Finance VI Ltd. 6.875% 1/15/22 28,832 30,364 Videotron Ltd. 5.000% 7/15/22 85,064 88,254 1 Videotron Ltd. 5.375% 6/15/24 8,633 8,870 1 Virgin Media Secured Finance plc 5.375% 4/15/21 42,489 44,295 1 Wind Acquisition Finance SA 4.750% 7/15/20 68,850 70,055 1 Zayo Group LLC / Zayo Capital Inc. 6.000% 4/1/23 104,300 106,386 1 Zayo Group LLC / Zayo Capital Inc. 6.375% 5/15/25 46,170 46,805 Consumer Cyclical (6.5%) 1 Activision Blizzard Inc. 5.625% 9/15/21 48,038 50,800 1 Activision Blizzard Inc. 6.125% 9/15/23 48,570 52,820 ADT Corp. 5.250% 3/15/20 10,000 10,600 ADT Corp. 6.250% 10/15/21 68,835 73,998 ADT Corp. 4.125% 6/15/23 2,910 2,801 1 Carlson Travel Holdings Inc. 7.500% 8/15/19 25,375 25,565 1 Carlson Wagonlit BV 6.875% 6/15/19 76,610 80,249 1 Cedar Fair LP / Canada's Wonderland Co. / MagnumManagement Corp. 5.375% 6/1/24 25,675 26,317 Chrysler Group LLC / CG Co-Issuer Inc. 8.250% 6/15/21 64,265 68,683 Dana Holding Corp. 5.375% 9/15/21 16,781 17,159 Dana Holding Corp. 5.500% 12/15/24 4,575 4,564 3,4 Delta Alpha Topco Bank Loan 7.750% 7/29/22 51,730 48,971 1 Family Tree Escrow LLC 5.750% 3/1/23 9,135 9,592 Group 1 Automotive Inc. 5.000% 6/1/22 19,380 19,574 3,4 Ion Media Networks Bank Loan 4.750% 12/18/20 45,048 44,710 KB Home 4.750% 5/15/19 25,825 25,502 KB Home 8.000% 3/15/20 3,920 4,243 KB Home 7.000% 12/15/21 5,000 5,075 KB Home 7.500% 9/15/22 6,935 7,074 KB Home 7.625% 5/15/23 41,775 42,297 L Brands Inc. 7.000% 5/1/20 20,260 23,248 L Brands Inc. 6.625% 4/1/21 42,435 48,164 3,4 La Quinta Intermediate Holdings LLC Bank Loan 3.750% 4/14/21 55,776 55,219 Lennar Corp. 4.875% 12/15/23 19,825 19,751 Neiman Marcus Group Inc. 7.125% 6/1/28 64,195 64,436 1 Netflix Inc. 5.500% 2/15/22 28,635 30,067 Penske Automotive Group Inc. 5.750% 10/1/22 8,075 8,317 Penske Automotive Group Inc. 5.375% 12/1/24 11,925 12,074 Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 22,170 23,445 Service Corp. International 7.625% 10/1/18 15,633 17,626 Service Corp. International 5.375% 1/15/22 27,630 29,219 1 Shea Homes LP / Shea Homes Funding Corp. 5.875% 4/1/23 14,550 15,259 1 Shea Homes LP / Shea Homes Funding Corp. 6.125% 4/1/25 14,550 15,277 Sonic Automotive Inc. 7.000% 7/15/22 970 1,033 Sonic Automotive Inc. 5.000% 5/15/23 8,780 8,538 Toll Brothers Finance Corp. 4.875% 11/15/25 9,595 9,595 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 87,955 87,295 1 ZF North America Capital Inc. 4.500% 4/29/22 15,355 15,393 1 ZF North America Capital Inc. 4.750% 4/29/25 61,220 60,149 Consumer Noncyclical (11.8%) 1 Alere Inc. 6.375% 7/1/23 32,490 33,912 Amsurg Corp. 5.625% 7/15/22 81,010 79,592 ARAMARK Corp. 5.750% 3/15/20 47,640 49,843 1 Capsugel SA 7.000% 5/15/19 46,650 47,000 CHS/Community Health Systems Inc. 7.125% 7/15/20 33,665 34,507 CHS/Community Health Systems Inc. 5.125% 8/1/21 15,235 15,768 CHS/Community Health Systems Inc. 6.875% 2/1/22 149,325 150,445 1 Endo Finance LLC / Endo Finco Inc. 6.000% 2/1/25 60,855 60,703 1 Endo Finance LLC / Endo Ltd. / Endo Finco Inc. 6.000% 7/15/23 79,343 79,541 1 Envision Healthcare Corp. 5.125% 7/1/22 86,215 83,844 ExamWorks Group Inc. 5.625% 4/15/23 14,550 14,987 1 Fresenius Medical Care US Finance Inc. 5.750% 2/15/21 44,830 49,089 Grifols Worldwide Operations Ltd. 5.250% 4/1/22 34,184 35,381 HCA Holdings Inc. 6.250% 2/15/21 27,980 30,568 HCA Inc. 6.500% 2/15/20 127,050 142,296 HCA Inc. 5.875% 3/15/22 60,405 66,295 HCA Inc. 4.750% 5/1/23 72,500 74,675 HCA Inc. 5.875% 5/1/23 10,000 10,625 HCA Inc. 5.375% 2/1/25 19,375 19,981 HCA Inc. 5.250% 4/15/25 45,000 46,631 HCA Inc. 7.690% 6/15/25 4,510 5,017 1 Hologic Inc. 5.250% 7/15/22 25,645 26,799 1 Hypermarcas SA 6.500% 4/20/21 66,837 67,171 1 IMS Health Inc. 6.000% 11/1/20 93,781 97,063 Kinetic Concepts Inc / KCI USA Inc 10.500% 11/1/18 70,000 74,025 3,4 Lands' End, Inc. Bank Loan 4.250% 3/12/21 86,525 79,386 LifePoint Hospitals Inc. 5.500% 12/1/21 42,661 43,088 3,4 MPH Acquisition Holdings LLC Bank Loan 3.750% 3/31/21 31,683 31,227 1 MPH Acquisition Holdings LLC 6.625% 4/1/22 42,100 43,153 1 Quintiles Transnational Holdings Inc. 4.875% 5/15/23 24,350 24,837 1 Sterigenics-Nordion Holdings LLC 6.500% 5/15/23 48,500 48,985 1 Tempur Sealy International Inc. 5.625% 10/15/23 26,230 27,410 Tenet Healthcare Corp. 6.250% 11/1/18 40,210 42,924 Tenet Healthcare Corp. 5.000% 3/1/19 43,950 42,961 Tenet Healthcare Corp. 5.500% 3/1/19 24,215 23,791 Tenet Healthcare Corp. 4.750% 6/1/20 16,875 17,128 Tenet Healthcare Corp. 4.500% 4/1/21 42,147 42,252 Tenet Healthcare Corp. 4.375% 10/1/21 106,480 106,480 Tenet Healthcare Corp. 8.125% 4/1/22 45,105 47,811 THC Escrow Corp. II 6.750% 6/15/23 11,570 11,556 1 VRX Escrow Corp. 6.125% 4/15/25 101,900 85,341 Energy (9.2%) AmeriGas Finance LLC / AmeriGas Finance Corp. 6.750% 5/20/20 25,965 26,874 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 47,695 50,199 Antero Resources Corp. 5.375% 11/1/21 22,785 20,962 Antero Resources Corp. 5.125% 12/1/22 53,185 47,866 1 Antero Resources Corp. 5.625% 6/1/23 14,830 13,644 Concho Resources Inc. 7.000% 1/15/21 15,256 15,790 Concho Resources Inc. 6.500% 1/15/22 19,940 20,663 Concho Resources Inc. 5.500% 10/1/22 85,170 85,596 Concho Resources Inc. 5.500% 4/1/23 6,790 6,832 1 Crestwood Midstream Partners LP / Crestwood Midstream Finance Corp. 6.250% 4/1/23 37,610 32,156 1 DCP Midstream LLC 9.750% 3/15/19 15,000 16,286 1 DCP Midstream LLC 5.350% 3/15/20 11,125 10,405 DCP Midstream Operating LP 4.950% 4/1/22 36,074 33,045 DCP Midstream Operating LP 5.600% 4/1/44 26,895 20,891 Energy Transfer Equity LP 7.500% 10/15/20 76,385 81,923 Energy Transfer Equity LP 5.500% 6/1/27 78,795 70,127 EP Energy LLC / Everest Acquisition Finance Inc. 9.375% 5/1/20 75,787 65,935 EP Energy LLC / Everest Acquisition Finance Inc. 6.375% 6/15/23 13,457 10,093 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 73,031 67,736 Harvest Operations Corp. 6.875% 10/1/17 75,600 63,504 Kinder Morgan Inc. 7.750% 1/15/32 26,290 26,583 Laredo Petroleum Inc. 5.625% 1/15/22 49,750 46,765 Laredo Petroleum Inc. 7.375% 5/1/22 16,490 16,243 Laredo Petroleum Inc. 6.250% 3/15/23 55,075 53,147 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 4.875% 12/1/24 43,935 41,299 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 4.875% 6/1/25 87,120 81,893 Matador Resources Co. 6.875% 4/15/23 22,670 22,727 1 MEG Energy Corp. 6.500% 3/15/21 16,537 14,677 1 MEG Energy Corp. 6.375% 1/30/23 30,650 25,976 1 MEG Energy Corp. 7.000% 3/31/24 47,348 41,074 Newfield Exploration Co. 5.750% 1/30/22 10,890 11,053 Newfield Exploration Co. 5.625% 7/1/24 13,045 12,980 Noble Energy Inc. 5.625% 5/1/21 9,665 9,773 Noble Energy Inc. 5.875% 6/1/22 51,885 52,302 Noble Energy Inc. 5.875% 6/1/24 10,195 10,201 1 Paragon Offshore plc 6.750% 7/15/22 31,630 4,823 1 Paragon Offshore plc 7.250% 8/15/24 22,570 3,442 QEP Resources Inc. 6.800% 3/1/20 7,370 7,223 QEP Resources Inc. 6.875% 3/1/21 15,540 15,074 QEP Resources Inc. 5.375% 10/1/22 7,620 6,877 QEP Resources Inc. 5.250% 5/1/23 4,855 4,309 Range Resources Corp. 5.750% 6/1/21 44,365 41,592 Range Resources Corp. 5.000% 8/15/22 16,325 14,570 1 Rice Energy Inc. 7.250% 5/1/23 21,365 19,976 1 Seadrill Ltd. 6.125% 9/15/17 71,195 53,040 SM Energy Co. 6.125% 11/15/22 22,705 21,910 SM Energy Co. 6.500% 1/1/23 2,280 2,234 SM Energy Co. 5.625% 6/1/25 13,555 12,335 1 Southern Star Central Corp. 5.125% 7/15/22 14,790 14,346 Tesoro Corp. 5.125% 4/1/24 31,790 32,267 1 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.500% 10/15/19 5,220 5,403 1 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.250% 10/15/22 35,901 37,337 Whiting Petroleum Corp. 5.750% 3/15/21 32,020 29,939 Whiting Petroleum Corp. 6.250% 4/1/23 6,790 6,332 WPX Energy Inc. 6.000% 1/15/22 29,315 25,651 WPX Energy Inc. 5.250% 9/15/24 61,930 51,557 Technology (10.8%) 1 Alcatel-Lucent USA Inc. 4.625% 7/1/17 10,000 10,350 1 Alcatel-Lucent USA Inc. 6.750% 11/15/20 25,210 26,723 Alcatel-Lucent USA Inc. 6.450% 3/15/29 77,191 81,533 1 Audatex North America Inc. 6.000% 6/15/21 78,106 78,692 1 Audatex North America Inc. 6.125% 11/1/23 97,715 98,326 CDW LLC / CDW Finance Corp. 6.000% 8/15/22 118,945 127,866 CDW LLC / CDW Finance Corp. 5.000% 9/1/23 23,480 24,419 CDW LLC / CDW Finance Corp. 5.500% 12/1/24 15,155 15,951 Equinix Inc. 4.875% 4/1/20 9,545 9,974 Equinix Inc. 5.375% 4/1/23 20,864 21,699 1 First Data Corp. 6.750% 11/1/20 35,065 36,950 1 First Data Corp. 8.250% 1/15/21 113,800 119,348 First Data Corp. 11.250% 1/15/21 9,927 10,969 First Data Corp. 12.625% 1/15/21 49,375 56,596 First Data Corp. 11.750% 8/15/21 25,435 29,028 1 First Data Corp. 5.375% 8/15/23 73,250 74,532 1 First Data Corp. 7.000% 12/1/23 157,285 159,644 3,4 First Data Corp. Bank Loan 3.697% 3/23/18 54,018 53,646 3,4 First Data Corp. Bank Loan 3.947% 7/8/22 41,745 41,458 Flextronics International Ltd. 4.625% 2/15/20 22,975 23,951 Flextronics International Ltd. 5.000% 2/15/23 29,175 29,758 1 Freescale Semiconductor Inc. 5.000% 5/15/21 36,815 38,103 1 Freescale Semiconductor Inc. 6.000% 1/15/22 22,130 23,679 3,4 Freescale Semiconductor Inc. Bank Loan 4.250% 3/1/20 56,293 56,236 1 Infor Software Parent LLC 7.125% 5/1/21 17,470 15,068 1 Infor US Inc. 5.750% 8/15/20 22,898 23,241 1 Infor US Inc. 6.500% 5/15/22 116,715 110,296 1,6 Iron Mountain Europe plc 6.125% 9/15/22 24,430 37,725 Iron Mountain Inc. 5.750% 8/15/24 22,675 22,845 1 MSCI Inc. 5.750% 8/15/25 37,970 40,058 NCR Corp. 4.625% 2/15/21 72,024 70,944 Nokia Oyj 6.625% 5/15/39 50,000 52,339 1 NXP BV / NXP Funding LLC 3.750% 6/1/18 37,440 37,627 1 NXP BV / NXP Funding LLC 4.125% 6/15/20 17,445 17,707 1 NXP BV / NXP Funding LLC 4.625% 6/15/22 20,800 21,299 1 NXP BV / NXP Funding LLC 5.750% 3/15/23 10,213 10,775 1 Open Text Corp. 5.625% 1/15/23 30,770 31,001 1 Sensata Technologies BV 5.625% 11/1/24 2,395 2,437 1 Sensata Technologies BV 5.000% 10/1/25 48,515 47,060 1 SS&C Technologies Holdings Inc. 5.875% 7/15/23 20,325 21,341 SunGard Data Systems Inc. 6.625% 11/1/19 108,115 111,899 Transportation (1.2%) 1 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.125% 6/1/22 26,270 26,664 2 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 15,271 15,805 Hertz Corp. 4.250% 4/1/18 12,745 12,904 Hertz Corp. 6.750% 4/15/19 82,360 84,419 Hertz Corp. 5.875% 10/15/20 20,100 20,829 Hertz Corp. 7.375% 1/15/21 60,490 62,910 Utilities (3.8%) Electric (3.8%) AES Corp. 8.000% 6/1/20 19,980 22,128 AES Corp. 4.875% 5/15/23 25,000 23,062 AES Corp. 5.500% 3/15/24 119,951 113,953 1 Calpine Corp. 6.000% 1/15/22 16,165 17,054 Calpine Corp. 5.375% 1/15/23 34,775 33,036 1 Calpine Corp. 5.875% 1/15/24 9,230 9,738 Calpine Corp. 5.750% 1/15/25 119,130 113,471 Dynegy Inc. 7.375% 11/1/22 65,355 65,682 Dynegy Inc. 5.875% 6/1/23 37,655 34,643 Dynegy Inc. 7.625% 11/1/24 55,435 55,573 GenOn Energy Inc. 7.875% 6/15/17 19,175 17,976 GenOn Energy Inc. 9.500% 10/15/18 54,525 47,846 GenOn Energy Inc. 9.875% 10/15/20 24,755 20,578 NRG Energy Inc. 7.875% 5/15/21 5,810 5,781 NRG Energy Inc. 6.250% 7/15/22 51,835 47,818 NRG Energy Inc. 6.625% 3/15/23 10,000 9,325 NRG Energy Inc. 6.250% 5/1/24 47,355 42,383 Total Corporate Bonds (Cost $16,933,734) Shares Preferred Stocks (1.2%) GMAC Capital Trust I Pfd. 8.125% 4,743,200 122,612 Hartford Financial Services Group Inc. Pfd. 7.875% 2,944,300 90,655 Total Preferred Stocks (Cost $197,384) Other (0.0%) MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $27,348) 73,622 Face Amount ($000) Temporary Cash Investments (1.8%) Repurchase Agreements (1.8%) Bank of America Securities, LLC (Dated 10/30/15, Repurchase Value $189,802,000, collateralized by Government National Mortgage Assn. 3.500%, 10/20/45, with a value of $74,256,000) 0.080% 11/2/15 72,800 72,800 Bank of Montreal (Dated 10/30/15, Repurchase Value $9,100,000, collateralized by Federal Home Loan Mortgage Corp. 2.878%-3.000%, 11/1/19-8/1/45, and Federal National Mortgage Assn. 2.000%-5.500%, 4/1/27- 8/1/38, with a value of $9,282,000) 0.080% 11/2/15 9,100 9,100 RBC Capital Markets LLC (Dated 10/30/15, Repurchase Value $92,401,000, collateralized by Federal Home Loan Mortgage Corp. 2.229%- 4.500%, 10/1/29-6/1/45, Federal National Mortgage Assn. 2.224%-4.000%, 3/1/40- 7/1/45, and Government National Mortgage Assn. 2.588%-5.000%, 9/15/36-5/20/65, with a value of $94,248,000) 0.100% 11/2/15 92,400 92,400 TD Securities (USA) LLC (Dated 10/30/15, Repurchase Value $141,301,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 8/1/26-7/1/44, and U.S. Treasury Note/Bond 2.375%-4.750%, 8/15/24- 2/15/41, with a value of $144,126,000) 0.100% 11/2/15 141,300 141,300 Total Temporary Cash Investments (Cost $315,600) Total Investments (100.2%) (Cost $18,228,500) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, the aggregate value of these securities was $6,011,528,000, representing 33.6% of net assets. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Adjustable-rate security. 4 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At October 31, 2015, the aggregate value of these securities was $525,161,000, representing 2.9% of net assets. 5 Face amount denominated in euro. 6 Face amount denominated in British pounds. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 698,806 — Asset-Backed/Commercial Mortgage-Backed Securities — 57,583 — Corporate Bonds — 16,639,717 — Preferred Stocks — 213,267 — Other — — 415 Temporary Cash Investments — 315,600 — Forward Currency Contracts—Assets — 834 — Forward Currency Contracts—Liabilities — (233) — Total — 17,925,574 415 E. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At October 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Morgan Stanley Capital Services LLC 11/30/15 EUR 13,792 USD 15,262 (90) Bank of America N.A 11/30/15 USD 177,495 EUR 160,592 834 Morgan Stanley Capital Services LLC 11/30/15 USD 38,412 GBP 25,014 (143) 601 EUR—Euro. GBP—British pound. USD—U.S. dollar. F. At October 31, 2015, the cost of investment securities for tax purposes was $18,228,500,000. Net unrealized depreciation of investment securities for tax purposes was $303,112,000, consisting of unrealized gains of $418,426,000 on securities that had risen in value since their purchase and $721,538,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Investment-Grade Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.8%) U.S. Government Securities (5.8%) United States Treasury Note/Bond 0.500% 9/30/16 315 315 United States Treasury Note/Bond 0.375% 10/31/16 500 500 United States Treasury Note/Bond 0.500% 11/30/16 5,250 5,251 United States Treasury Note/Bond 2.875% 3/31/18 15,000 15,710 1 United States Treasury Note/Bond 0.750% 4/15/18 128,650 128,128 2 United States Treasury Note/Bond 0.875% 7/15/18 177,650 177,122 1 United States Treasury Note/Bond 1.000% 8/15/18 308,850 308,801 3 United States Treasury Note/Bond 1.000% 9/15/18 252,650 252,453 United States Treasury Note/Bond 0.875% 10/15/18 63,000 62,704 United States Treasury Note/Bond 1.250% 10/31/18 26,800 26,955 United States Treasury Note/Bond 1.250% 1/31/19 82,000 82,282 United States Treasury Note/Bond 2.750% 2/15/19 6,395 6,724 United States Treasury Note/Bond 1.625% 4/30/19 3,000 3,041 3 United States Treasury Note/Bond 3.625% 8/15/19 1,530 1,661 United States Treasury Note/Bond 2.125% 5/15/25 66,100 65,976 United States Treasury Note/Bond 2.000% 8/15/25 47,500 46,891 Nonconventional Mortgage-Backed Securities (0.0%) Freddie Mac Non Gold Pool 2.500% 8/1/32 375 389 Freddie Mac Non Gold Pool 2.643% 9/1/32 174 178 Total U.S. Government and Agency Obligations (Cost $1,184,966) Asset-Backed/Commercial Mortgage-Backed Securities (14.4%) 4 Ally Auto Receivables Trust 2014-SN2 1.210% 2/20/19 3,000 2,997 4 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 3,755 3,752 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 4,300 4,301 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 1,545 1,538 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 2,620 2,621 Ally Master Owner Trust Series 2014-1 0.666% 1/15/19 3,050 3,044 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 3,500 3,503 4 Ally Master Owner Trust Series 2014-3 1.330% 3/15/19 2,400 2,400 4 Ally Master Owner Trust Series 2014-5 1.600% 10/15/19 10,380 10,393 American Express Credit Account Secured Note Trust 2012-4 0.746% 5/15/20 7,000 6,981 American Homes 4 Rent 2014-SFR1 1.250% 6/17/31 1,074 1,072 American Homes 4 Rent 2014-SFR1 1.600% 6/17/31 970 954 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 4,131 4,191 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 1,060 1,062 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 5,124 5,157 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 5,441 5,383 American Homes 4 Rent 2015-SFR2 3.732% 10/17/45 2,925 2,986 American Homes 4 Rent 2015-SFR2 4.295% 10/17/45 1,070 1,081 Americold 2rust Series 2010-ART 4.954% 1/14/29 6,000 6,682 Americold 2rust Series 2010-ART 6.811% 1/14/29 3,540 4,119 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 720 720 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 3,100 3,104 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 1,500 1,511 4 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 2,500 2,525 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 1,660 1,678 4 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 2,230 2,264 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 1,470 1,477 4 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 1,655 1,663 4 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 1,000 999 4 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 500 500 4 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 9,850 9,832 4 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 2,560 2,566 4 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 4,400 4,407 4 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 3,200 3,203 AOA 2015-1177 Mortgage Trust 2.957% 12/13/29 1,330 1,331 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 2,090 2,132 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 830 825 ARL Second LLC 2014-1A 2.920% 6/15/44 1,616 1,627 Arran Residential Mortgages Funding 2010-1 PLC 1.721% 5/16/47 2,179 2,178 Arran Residential Mortgages Funding 2011-1 plc 1.783% 11/19/47 1,135 1,135 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 1,370 1,455 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 5,480 5,479 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 10,300 10,597 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 14,310 14,353 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 8,115 8,151 BA Credit Card Trust 2014-A1 0.576% 6/15/21 18,930 18,875 BAMLL Commercial Mortgage Securities Trust 2012-PARK 2.959% 12/10/30 4,975 5,000 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 2,119 2,172 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 2,167 2,228 4 Banc of America Commercial Mortgage Trust 2007-2 5.569% 4/10/49 3,299 3,435 4 Banc of America Commercial Mortgage Trust 2008-1 6.171% 2/10/51 5,721 6,144 4 Banc of America Commercial Mortgage Trust 2008-1 6.215% 2/10/51 19,664 21,077 4 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 1,620 1,691 4 Banc of America Commercial Mortgage Trust 2015-UBS7 4.367% 9/15/48 585 613 4 Banc of America Commercial Mortgage Trust 2015-UBS7 4.367% 9/15/48 360 353 Bank of America Student Loan Trust 2010- 1A 1.120% 2/25/43 9,139 9,013 Bank of Nova Scotia 1.850% 4/14/20 4,450 4,408 Bank of The West Auto Trust 2014-1 1.650% 3/16/20 9,400 9,394 4 Barclays Dryrock Issuance Trust 2014-3 2.410% 7/15/22 15,800 16,127 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 2,597 2,608 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 2,236 2,295 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.705% 6/11/40 17,984 18,708 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 7,620 8,079 BMW Floorplan Master Owner Trust 2015-1A 0.696% 7/15/20 17,100 17,049 4 BMW Vehicle Owner Trust 2015-2 1.550% 2/20/19 8,480 8,465 Brazos Higher Education Authority Inc. Series 2005-3 0.525% 6/25/26 5,720 5,504 Brazos Higher Education Authority Inc. Series 2010-1 1.229% 5/25/29 1,987 1,971 Brazos Higher Education Authority Inc. Series 2011-1 1.129% 2/25/30 12,188 12,024 4 Cabela's Credit Card Master Note Trust 2015-1A 2.260% 3/15/23 3,160 3,183 Cabela's Credit Card Master Note Trust 2015-2A 0.866% 7/17/23 8,920 8,872 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 1,750 1,732 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 2,633 2,580 7 Canadian Imperial Bank of Commerce 2.250% 7/21/20 7,310 7,354 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 1,550 1,549 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 1,700 1,702 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 6,485 6,629 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 5,020 5,028 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 3,400 3,418 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 3,045 3,077 4 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 1,775 1,804 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 2,500 2,509 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 650 655 4 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 1,000 1,013 4 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 800 816 4 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 8,550 8,578 4 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 7,900 7,924 4 Capital Auto Receivables Asset Trust 2015-3 2.430% 9/21/20 2,430 2,433 4 Capital Auto Receivables Asset Trust 2015-3 2.900% 12/21/20 2,700 2,714 Capital One Multi-Asset Execution Trust 2014-A3 0.576% 1/18/22 5,135 5,107 4 Capital One Multi-Asset Execution Trust 2015-A2 2.080% 3/15/23 8,780 8,822 4 Capital One Multi-asset Execution Trust 2015-A4 2.750% 5/15/25 21,700 22,108 4 Capital One Multi-asset Execution Trust 2015-A8 2.050% 8/15/23 32,030 31,891 4 Carmax Auto Owner Trust 2013-3 1.910% 3/15/19 2,920 2,946 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 1,785 1,809 4 Carmax Auto Owner Trust 2014-1 1.690% 8/15/19 520 521 4 Carmax Auto Owner Trust 2014-1 1.930% 11/15/19 970 970 4 Carmax Auto Owner Trust 2014-4 1.810% 7/15/20 3,850 3,870 4 Carmax Auto Owner Trust 2015-1 1.830% 7/15/20 11,290 11,332 4 Carmax Auto Owner Trust 2015-2 1.800% 3/15/21 3,070 3,065 4 Carmax Auto Owner Trust 2015-2 3.040% 11/15/21 2,010 2,017 4 Carmax Auto Owner Trust 2015-3 1.980% 2/16/21 3,090 3,107 4 Carmax Auto Owner Trust 2015-3 2.280% 4/15/21 1,945 1,947 4 Carmax Auto Owner Trust 2015-3 2.680% 6/15/21 2,795 2,806 4 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 9,100 9,241 CFCRE Commercial Mortgage Trust 2011- C1 5.836% 4/15/44 2,900 3,287 CFCRE Commercial Mortgage Trust 2011- C2 5.574% 12/15/47 5,260 6,133 Chase Issuance Trust 2007-C1 0.656% 4/15/19 6,100 6,071 Chrysler Capital Auto Receivables Trust 2013-AA 1.830% 3/15/19 915 918 Chrysler Capital Auto Receivables Trust 2013-AA 2.280% 7/15/19 1,100 1,100 Chrysler Capital Auto Receivables Trust 2013-AA 2.930% 8/17/20 1,190 1,202 Chrysler Capital Auto Receivables Trust 2014-AA 2.280% 11/15/19 2,150 2,160 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 2,165 2,166 4 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 23,045 23,302 4 Citigroup Commercial Mortgage Trust 2006- C5 5.431% 10/15/49 6,608 6,778 4 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 5,770 5,906 Citigroup Commercial Mortgage Trust 2012- GC8 3.683% 9/10/45 2,017 2,106 4 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 5,650 5,716 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 2,325 2,408 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.942% 9/10/46 700 748 Citigroup Commercial Mortgage Trust 2014- 388G 0.946% 6/15/33 1,000 993 4 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 230 246 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.477% 5/10/47 920 961 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.575% 5/10/47 935 967 4 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 5,150 5,446 4 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 2,460 2,559 4 Citigroup Commercial Mortgage Trust 2014- GC23 3.863% 7/10/47 1,020 1,049 4 Citigroup Commercial Mortgage Trust 2014- GC23 4.175% 7/10/47 740 756 4 Citigroup Commercial Mortgage Trust 2014- GC23 4.453% 7/10/47 1,250 1,242 4 Citigroup Commercial Mortgage Trust 2014- GC25 3.372% 10/10/47 2,990 3,036 4 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 6,015 6,241 4 Citigroup Commercial Mortgage Trust 2015- GC27 2.944% 2/10/48 940 948 4 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 2,535 2,520 4 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 4,260 4,450 4 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 6,415 6,689 4 Citigroup Commercial Mortgage Trust 2015- GC33 4.571% 9/10/58 1,805 1,879 4 Citigroup Commercial Mortgage Trust 2015- GC33 4.571% 9/10/58 900 876 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 5,270 5,407 CLI Funding V LLC 2013-1A 2.830% 3/18/28 4,377 4,297 Colony American Homes 2014-1 1.400% 5/17/31 2,609 2,576 Colony American Homes 2014-1 1.600% 5/17/31 1,960 1,927 Colony American Homes 2015-1 1.397% 7/17/32 3,898 3,849 Colony American Homes Single-Family Rental Pass-Through Certificates 2014-2 1.545% 7/17/31 700 687 4 COMM 15-CR22 Mortgage Trust 3.309% 3/10/48 4,730 4,776 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 1,884 1,941 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 15,256 15,659 4 COMM 2007-C9 Mortgage Trust 5.796% 12/10/49 3,620 3,826 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,700 2,773 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 3,900 4,108 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 6,215 6,253 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,700 2,698 4 COMM 2012-CR3 Mortgage Trust 2.822% 10/15/45 6,005 6,036 4 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 4,800 5,165 4 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 4,690 5,096 4 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 1,400 1,478 4 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 7,740 8,297 4 COMM 2013-CCRE13 Mortgage Trust 4.753% 12/10/23 855 933 4 COMM 2013-CCRE13 Mortgage Trust 4.753% 12/10/23 1,560 1,613 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 8,030 8,389 4 COMM 2013-CCRE9 Mortgage Trust 4.234% 7/10/45 4,980 5,432 4 COMM 2013-CCRE9 Mortgage Trust 2.972% 8/10/46 1,700 1,747 4 COMM 2013-CCRE9 Mortgage Trust 3.795% 8/10/46 800 855 4 COMM 2013-CR13 Mortgage Trust 4.194% 11/10/23 6,375 6,906 COMM 2013-CR9 Mortgage Trust 4.258% 7/10/45 1,600 1,619 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 2,185 2,251 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 1,050 1,126 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 585 635 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 3,800 3,832 COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 6,500 6,491 COMM 2014-277P Mortgage Trust 3.611% 8/10/49 6,150 6,335 4 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 1,520 1,622 4 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 1,650 1,701 4 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 2,510 2,698 4 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 1,300 1,410 4 COMM 2014-CCRE15 Mortgage Trust 4.715% 2/10/47 1,600 1,745 4 COMM 2014-CR14 Mortgage Trust 4.236% 2/10/47 2,540 2,765 4 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 3,335 3,554 4 COMM 2014-CR17 Mortgage Trust 4.174% 5/10/47 1,290 1,371 4 COMM 2014-CR17 Mortgage Trust 4.736% 5/10/47 1,340 1,381 4 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 1,600 1,678 4 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 4,305 4,537 4 COMM 2014-CR20 Mortgage Trust 3.590% 11/10/47 12,080 12,502 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 2,270 2,407 4 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 470 477 4 COMM 2015-CR24 Mortgage Trust 3.445% 8/10/55 2,000 2,086 4 COMM 2015-CR24 Mortgage Trust 3.696% 8/10/55 5,820 6,041 4 COMM 2015-CR25 Mortgage Trust 3.759% 8/10/48 6,730 7,020 4 COMM 2015-CR26 Mortgage Trust 3.630% 10/10/48 7,240 7,455 4 COMM 2015-CR27 Mortgage Trust 3.612% 10/10/48 4,300 4,429 4 COMM 2015-CR27 Mortgage Trust 4.621% 10/10/48 1,760 1,685 4 Commercial Mortgage Trust 2006-GG7 5.819% 7/10/38 21,976 22,109 7 Commonwealth Bank of Australia 2.000% 6/18/19 4,300 4,327 7 Commonwealth Bank of Australia 2.125% 7/22/20 16,700 16,685 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 5,580 5,644 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.824% 6/15/38 652 658 4 Credit Suisse Commercial Mortgage Trust Series 2008-C1 6.068% 2/15/41 3,158 3,417 4 CSAIL Commercial Mortgage Trust 2015-C2 3.504% 6/15/57 6,650 6,795 4 CSAIL Commercial Mortgage Trust 2015-C3 3.718% 8/15/48 8,320 8,640 4 CSAIL Commercial Mortgage Trust 2015-C3 4.112% 8/15/48 2,000 2,018 4 CSAIL Commercial Mortgage Trust 2015-C3 4.362% 8/15/48 2,160 2,055 DB Master Finance LL 2015-1 3.262% 2/20/45 4,283 4,291 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 40,000 40,014 4 Discover Card Execution Note Trust 2014-A4 2.120% 12/15/21 10,900 11,044 4 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 31,000 30,993 7 DNB Boligkreditt AS 1.450% 3/21/18 3,300 3,296 Drive Auto Receivables Trust 2015-A 2.280% 6/17/19 5,545 5,555 Drive Auto Receivables Trust 2015-A 3.060% 5/17/21 2,750 2,743 Drive Auto Receivables Trust 2015-A 4.120% 7/15/22 2,000 1,976 Drive Auto Receivables Trust 2015-B 1.300% 6/15/18 2,570 2,568 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 2,480 2,481 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 6,040 6,007 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 3,600 3,553 Drive Auto Receivables Trust 2015-C 2.230% 9/16/19 5,115 5,100 Drive Auto Receivables Trust 2015-C 3.010% 5/17/21 7,675 7,639 Drive Auto Receivables Trust 2015-C 4.200% 9/15/21 5,630 5,591 Drive Auto Receivables Trust 2015-DA 1.590% 12/17/18 8,175 8,172 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 9,050 9,046 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 9,050 9,061 Drive Auto Receivables Trust 2015-DA 4.590% 1/17/23 9,250 9,288 Edsouth Indenture No 5 LLC 2015-1 0.997% 10/25/56 11,925 11,762 Enterprise Fleet Financing LLC Series 2012- 2 0.930% 4/20/18 1,446 1,445 Enterprise Fleet Financing LLC Series 2015- 1 1.740% 9/20/20 17,660 17,719 Enterprise Fleet Financing LLC Series 2015- 2 2.090% 2/22/21 7,190 7,245 Fannie Mae Connecticut Avenue Securities 2015-C01 1.697% 2/25/25 1,345 1,350 Fannie Mae Connecticut Avenue Securities 2015-C01 1.697% 2/25/25 1,135 1,137 Fannie Mae Connecticut Avenue Securities 2015-C02 1.347% 5/25/25 1,956 1,948 Fannie Mae Connecticut Avenue Securities 2015-C02 1.397% 5/25/25 3,693 3,693 Fannie Mae Connecticut Avenue Securities 2015-C03 1.697% 7/25/25 5,013 5,040 Fannie Mae Connecticut Avenue Securities 2015-C03 1.697% 7/25/25 6,284 6,299 Fannie Mae Connecticut Avenue Securities 2015-C04 1.793% 4/25/28 7,420 7,420 Fannie Mae Connecticut Avenue Securities 2015-C04 1.893% 4/25/28 3,580 3,580 4 Ford Credit Auto Lease Trust 2013-A 1.280% 6/15/16 773 773 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 4,730 4,728 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 3,035 3,026 4 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 6,370 6,354 4 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 5,560 5,545 4 Ford Credit Auto Owner Trust 2013-C 1.680% 11/15/18 2,000 2,011 4 Ford Credit Auto Owner Trust 2013-D 1.540% 3/15/19 2,800 2,809 4 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 2,890 2,900 Ford Credit Auto Owner Trust 2014-1 2.260% 11/15/25 4,588 4,631 Ford Credit Auto Owner Trust 2014-1 2.410% 11/15/25 1,400 1,403 Ford Credit Auto Owner Trust 2014-2 2.310% 4/15/26 10,930 11,023 Ford Credit Auto Owner Trust 2014-2 2.510% 4/15/26 1,600 1,604 4 Ford Credit Auto Owner Trust 2014-C 1.560% 2/15/20 2,400 2,407 Ford Credit Auto Owner Trust 2015-1 2.120% 7/15/26 6,600 6,594 Ford Credit Auto Owner Trust 2015-2 2.440% 1/15/27 26,000 26,255 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 5,010 5,029 4 Ford Credit Auto Owner Trust 2015-C 2.010% 3/15/21 4,670 4,684 4 Ford Credit Auto Owner Trust 2015-C 2.260% 3/15/22 2,085 2,091 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 2,000 2,019 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 24,203 24,229 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 1,600 1,603 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 1,900 1,914 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.370% 1/15/18 5,700 5,703 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.820% 1/15/18 2,100 2,102 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 670 675 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 720 726 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 290 294 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 2,000 2,002 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 900 908 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.696% 2/15/21 6,100 6,076 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 14,795 14,811 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 11,758 11,722 4 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 26,140 26,351 Freddie Mac Structured Agency Credit Risk Debt Notes 2015-HQA1 1.444% 3/25/28 3,843 3,848 FRS I LLC 2013-1A 1.800% 4/15/43 939 931 FRS I LLC 2013-1A 3.080% 4/15/43 6,061 6,065 GE Capital Credit Card Master Note Trust Series 2011-2 1.196% 5/15/19 10,800 10,806 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 30,000 30,341 GE Capital Credit Card Master Note Trust Series 2012-3 0.646% 3/15/20 39,385 39,309 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 2,300 2,298 GE Dealer Floorplan Master Note Trust Series 2012-2 0.944% 4/22/19 13,000 13,013 GE Dealer Floorplan Master Note Trust Series 2014-2 0.644% 10/20/19 4,400 4,379 GE Dealer Floorplan Master Note Trust Series 2015-2 0.846% 1/20/22 20,920 20,844 GM Financial Leasing Trust 2014-1A 1.760% 5/21/18 1,700 1,702 GM Financial Leasing Trust 2014-2A 1.620% 2/20/18 8,000 8,013 4 GM Financial Leasing Trust 2015-1 1.730% 6/20/19 1,650 1,650 4 GM Financial Leasing Trust 2015-2 2.420% 7/22/19 2,600 2,609 4 GM Financial Leasing Trust 2015-2 2.990% 7/22/19 2,320 2,325 4 GM Financial Leasing Trust 2015-3 1.690% 3/20/19 9,050 9,034 4 GM Financial Leasing Trust 2015-3 1.810% 11/20/19 930 928 4 GM Financial Leasing Trust 2015-3 2.320% 11/20/19 1,310 1,307 4 GM Financial Leasing Trust 2015-3 2.980% 11/20/19 2,870 2,863 4 GM Financial Leasing Trust 2015-3 3.480% 8/20/20 2,870 2,863 GMF Floorplan Owner Revolving Trust 2015- 1 1.650% 5/15/20 12,000 11,973 GMF Floorplan Owner Revolving Trust 2015- 1 1.970% 5/15/20 2,180 2,174 Golden Credit Card Trust 2015-1A 0.636% 2/15/20 35,000 34,910 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 13,530 13,511 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 1,000 1,038 Great America Leasing Receivables 2013-1 1.160% 5/15/18 2,500 2,498 Great America Leasing Receivables 2015-1 2.020% 6/21/21 1,680 1,682 GS Mortgage Securities Trust 2010-C2 5.182% 12/10/43 1,370 1,504 GS Mortgage Securities Trust 2011-GC3 5.555% 3/10/44 2,650 2,955 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 5,430 5,673 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 7,625 7,654 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,025 1,146 GS Mortgage Securities Trust 2013-GC13 4.069% 7/10/46 1,210 1,209 4 GS Mortgage Securities Trust 2013-GC14 3.955% 8/10/46 4,295 4,658 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 2,240 2,271 4 GS Mortgage Securities Trust 2013-GCJ12 3.777% 6/10/46 1,550 1,596 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 2,000 2,081 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 800 850 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 105 114 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 6,075 6,488 4 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 8,070 8,558 4 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 1,860 1,952 4 GS Mortgage Securities Trust 2014-GC24 4.529% 9/10/47 2,685 2,638 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 1,050 1,088 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 1,100 1,115 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 3,705 3,756 4 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 3,200 3,345 4 GS Mortgage Securities Trust 2015-GC32 4.402% 7/10/48 1,325 1,390 4 GS Mortgage Securities Trust 2015-GC32 4.412% 7/10/48 580 568 4 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 7,100 7,241 4 GS Mortgage Securities Trust 2015-GC34 4.466% 10/10/48 2,610 2,659 4 GS Mortgage Securities Trust 2015-GC34 4.810% 10/10/48 2,610 2,508 7 GTP Acquisition Partners I LLC 3.482% 6/16/25 9,030 8,978 4 Harley-Davidson Motorcycle Trust 2013-1 0.870% 7/15/19 3,500 3,492 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 5,287 5,313 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 12,280 12,541 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 13,350 13,365 Hertz Vehicle Financing LLC 2015-3 2.670% 9/25/21 9,400 9,361 Hilton USA Trust 2013-HLT 2.662% 11/5/30 3,120 3,108 Hilton USA Trust 2013-HLT 3.367% 11/5/30 3,240 3,238 Hilton USA Trust 2013-HLT 3.714% 11/5/30 1,455 1,451 4 Honda Auto Receivables 2014-4 Owner Trust 1.460% 10/15/20 1,660 1,664 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 4,000 3,936 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 1,900 1,897 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 550 551 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 10,880 10,916 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 7,250 7,292 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 7,130 7,176 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 1,700 1,707 4 Hyundai Auto Receivables Trust 2013-B 1.450% 2/15/19 1,000 1,003 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 1,200 1,216 4 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 2,350 2,385 4 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 1,900 1,947 4 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 1,700 1,708 4 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 1,150 1,166 4 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 2,200 2,211 4 Hyundai Auto Receivables Trust 2015-C 2.150% 11/15/21 1,400 1,405 4 Hyundai Auto Receivables Trust 2015-C 2.550% 11/15/21 3,290 3,302 Hyundai Floorplan Master Owner Trust Series 2013-1 0.846% 5/15/18 1,400 1,399 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 4,029 4,065 5 Illinois Student Assistance Commission Series 2010-1 1.370% 4/25/22 5,642 5,644 Invitation Homes 2014-SFR1 Trust 1.697% 6/17/31 4,750 4,691 Invitation Homes 2014-SFR2 Trust 1.297% 9/17/31 2,560 2,521 Invitation Homes 2014-SFR2 Trust 1.797% 9/17/31 700 690 Invitation Homes 2015-SFR2 Trust 1.547% 6/17/32 2,867 2,834 Irvine Core Office Trust 2013-IRV 3.173% 5/15/48 6,000 6,071 4 John Deere Owner Trust 2015-B 1.780% 6/15/22 1,315 1,320 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.471% 4/15/43 2,729 2,753 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.911% 4/15/45 1,864 1,899 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 24,685 25,869 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 3,986 4,225 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 3,251 3,377 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 2,441 2,587 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 10,030 10,482 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 1,250 1,298 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 1,175 1,255 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.542% 11/15/43 2,730 2,948 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.542% 11/15/43 2,313 2,508 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 6,550 6,920 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 4,990 5,543 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 3,170 3,403 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.323% 8/15/46 4,000 4,616 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 4,499 4,737 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 4,640 4,668 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 4,070 4,164 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 1,350 1,452 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,900 6,013 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 4,670 4,686 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 980 1,034 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 290 309 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.944% 12/15/46 2,135 2,324 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.009% 12/15/46 960 998 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 6,098 6,129 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 5,000 5,245 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.025% 7/15/45 5,000 5,284 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 1,400 1,484 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 1,630 1,759 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 1,265 1,305 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 400 422 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.927% 11/15/45 1,750 1,894 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 5.081% 11/15/45 1,300 1,366 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 4,070 4,441 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 7,000 7,503 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 600 647 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.810% 2/15/47 2,500 2,688 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.810% 2/15/47 1,000 1,015 4 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 680 708 4 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 2,000 2,073 4 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 4,130 4,226 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.551% 7/15/48 4,640 4,712 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 7,120 7,405 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 8,840 9,248 4 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 2,245 2,348 4 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 1,520 1,587 4 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 4,340 4,443 Ladder Capital Commercial Mortgage 2013- GCP Mortgage Trust 3.388% 5/15/31 910 946 Lanark Master Issuer plc 2012-2A 1.729% 12/22/54 1,381 1,383 Lanark Master Issuer plc 2013-1A 0.829% 12/22/54 3,222 3,218 4 LB-UBS Commercial Mortgage Trust 2006- C3 5.641% 3/15/39 5,444 5,462 4 LB-UBS Commercial Mortgage Trust 2006- C6 5.342% 9/15/39 2,200 2,255 4 LB-UBS Commercial Mortgage Trust 2006- C7 5.347% 11/15/38 25,211 25,921 4 LB-UBS Commercial Mortgage Trust 2007- C2 5.387% 2/15/40 18,423 19,286 4 LB-UBS Commercial Mortgage Trust 2007- C7 5.866% 9/15/45 15,491 16,652 Macquarie Equipment Funding Trust 2012-A 0.850% 10/22/18 1,619 1,620 Madison Avenue Trust 2013-650M 3.843% 10/12/32 1,245 1,337 Master Credit Card Trust 2013-3A 2.280% 1/22/18 2,100 2,101 MBNA Credit Card Master Note Trust 2004- A3 0.456% 8/16/21 27,360 27,102 4 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 13,560 13,529 4 Mercedes-Benz Auto Receivables Trust 2015-1 1.750% 12/15/21 7,780 7,806 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 10,036 10,037 Mercedes-Benz Master Owner Trust 2015-B 0.576% 4/15/20 14,650 14,560 4 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 742 757 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 11,520 12,175 Miramax LLC 2014-1A 3.340% 7/20/26 814 816 4 ML-CFC Commercial Mortgage Trust 2006-2 5.877% 6/12/46 811 823 MMAF Equipment Finance LLC 2012-A 1.980% 6/10/32 2,880 2,888 MMAF Equipment Finance LLC 2015-Aa 2.490% 2/19/36 13,600 13,651 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 7,445 7,685 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 2,050 2,146 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,740 5,762 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSV 3.277% 10/15/30 9,500 9,429 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.082% 7/15/46 780 843 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 805 833 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 2,030 2,181 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.214% 8/15/46 7,317 7,952 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 810 862 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 400 429 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 2,470 2,480 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 2,000 2,009 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 12,980 13,142 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 2,300 2,462 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 1,600 1,723 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 5,310 5,681 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 6,760 7,148 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 935 984 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.325% 6/15/47 2,400 2,534 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.758% 6/15/47 2,400 2,493 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 10,050 10,512 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 530 554 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 2,150 2,278 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 1,080 1,115 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 470 483 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 765 777 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 1,045 1,051 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 4,030 4,057 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 17,750 18,453 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 5/15/48 4,300 4,392 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 5/15/48 9,190 9,554 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/28 3,070 3,155 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/28 5,275 5,431 4 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 7/12/44 4,060 4,145 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 1,204 1,242 4 Morgan Stanley Capital I Trust 2007-IQ15 5.917% 6/11/49 6,384 6,713 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 4,146 4,382 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 2,260 2,347 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,440 2,555 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 6,000 6,095 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 6,370 6,677 Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 2,795 2,895 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 4,820 4,933 Navient Student Loan Trust 2014-1 0.947% 2/25/39 650 614 Navient Student Loan Trust 2015-1 0.797% 4/25/40 16,000 15,468 New Mexico Educational Assistance Foundation 2013-1 0.893% 1/2/25 3,929 3,785 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 1,790 1,797 4 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 2,870 2,874 Nissan Master Owner Trust Receivables Series 2013-A 0.496% 2/15/18 4,733 4,731 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 21,640 21,680 7 Norddeutsche Landesbank Girozentrale 2.000% 2/5/19 5,500 5,546 5 North Carolina State Education Assistance Authority 2011-1 1.220% 1/26/26 3,045 3,035 PFS Financing Corp. 2014-AA 0.796% 2/15/19 1,600 1,595 PFS Financing Corp. 2015-AA 0.816% 4/15/20 3,500 3,482 Porsche Innovative Lease Owner Trust 2015-1 1.430% 5/21/21 4,900 4,918 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 2,500 2,463 Progress Residential 2015-SFR3 Trust 3.067% 11/12/32 9,320 9,320 Progress Residential 2015-SFR3 Trust 3.733% 11/12/32 3,460 3,460 Resimac MBS Trust 2014-1A 1.036% 12/12/45 3,382 3,378 Royal Bank of Canada 1.875% 2/5/20 13,500 13,391 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 5,500 5,523 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 1,758 1,761 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 5,735 5,726 4 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 5,160 5,226 4 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 6,870 6,857 4 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 9,470 9,493 4 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 9,420 9,455 Silver Bay Realty 2014-1 Trust 1.197% 9/17/31 2,275 2,232 Silver Bay Realty 2014-1 Trust 1.647% 9/17/31 498 490 SLM Student Loan Trust 2005-5 0.420% 4/25/25 2,558 2,518 SLM Student Loan Trust 2006-5 0.430% 1/25/27 3,000 2,915 SLM Student Loan Trust 2006-6 0.430% 10/27/25 6,500 6,393 SLM Student Loan Trust 2011-A 4.370% 4/17/28 1,700 1,782 SLM Student Loan Trust 2011-B 3.740% 2/15/29 10,500 10,920 SLM Student Loan Trust 2011-C 1.596% 12/15/23 270 271 SLM Student Loan Trust 2011-C 4.540% 10/17/44 5,450 5,726 SLM Student Loan Trust 2012-B 1.296% 12/15/21 72 72 SLM Student Loan Trust 2012-B 3.480% 10/15/30 4,550 4,641 SLM Student Loan Trust 2012-E 0.946% 10/16/23 3,687 3,684 SLM Student Loan Trust 2013-1 1.246% 5/17/27 5,400 5,391 SLM Student Loan Trust 2013-1 2.500% 3/15/47 1,800 1,721 SLM Student Loan Trust 2013-B 1.850% 6/17/30 3,000 2,957 SLM Student Loan Trust 2013-B 3.000% 5/16/44 3,000 2,874 SLM Student Loan Trust 2013-C 3.500% 6/15/44 2,000 1,985 SLM Student Loan Trust 2014-A 2.590% 1/15/26 900 900 SLM Student Loan Trust 2014-A 3.500% 11/15/44 800 774 4 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 1,253 1,251 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 2,000 1,999 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 4,001 3,992 Sonic Capital LLC 2011-1A 5.438% 5/20/41 2,969 3,058 South Carolina Student Loan Corp. Revenue 2010-1 1.320% 7/25/25 8,356 8,410 7 SpareBank 1 Boligkreditt AS 1.250% 5/2/18 2,000 1,984 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 10,400 10,294 7 Stadshypotek AB 1.250% 5/23/18 1,930 1,915 7 Stadshypotek AB 1.750% 4/9/20 8,294 8,160 SWAY Residential 2014-1 Trust 1.497% 1/17/32 6,443 6,374 4 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 6,670 6,734 4 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 10,400 10,396 4 Synchrony Credit Card Master Note Trust 2015-3 2.380% 9/15/23 23,620 23,679 Tidewater Auto Receivables Trust 2014-AA 1.400% 7/15/18 863 863 TMSQ 2014-1500 Mortgage Trust 3.680% 10/10/36 2,160 2,220 7 Toronto-Dominion Bank 1.950% 4/2/20 8,400 8,352 Trade MAPS 1 Ltd. 2013-1A 0.895% 12/10/18 6,460 6,465 Trade MAPS 1 Ltd. 2013-1A 1.445% 12/10/18 1,225 1,222 Trade MAPS 1 Ltd. 2013-1A 2.445% 12/10/18 670 666 Trafigura Securitisation Finance plc 2014-1A 1.146% 10/15/21 5,720 5,714 4 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,200 1,278 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 6,000 6,166 4 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 5,055 5,074 VNO 2012-6AVE Mortgage Trust 2.996% 11/15/30 8,350 8,338 VNO 2013-PENN Mortgage Trust 3.808% 12/13/29 1,100 1,155 VNO 2013-PENN Mortgage Trust 3.947% 12/13/29 650 690 VNO 2013-PENN Mortgage Trust 3.947% 12/13/29 490 514 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 8,600 8,556 Volvo Financial Equipment LLC Series 2015- 1A 1.910% 1/15/20 3,105 3,121 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 10,136 10,332 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 21,964 22,554 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 3,294 3,402 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 5,990 6,051 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,610 1,662 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 750 804 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 7,570 8,202 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 2,400 2,499 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 5,800 6,096 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 700 732 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 2,400 2,484 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 1,450 1,420 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 2,410 2,469 4 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 1,840 1,854 4 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 2,480 2,460 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 1,770 1,767 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 1,260 1,291 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 5,280 5,371 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 3,700 3,820 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 7,735 7,970 4 Wells Fargo Commercial Mortgage Trust 2015-C29 4.225% 6/15/48 2,310 2,168 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/58 7,300 7,398 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/58 4,380 4,525 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/58 2,250 2,328 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.496% 9/15/58 1,250 1,203 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 5,960 6,242 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 2,045 2,140 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.538% 9/15/58 720 749 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.538% 9/15/58 1,805 1,732 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 12/15/47 1,510 1,566 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 4,500 4,704 Wendys Funding LLC 2015-1 4.080% 6/15/45 7,270 7,313 7 Westpac Banking Corp. 1.850% 11/26/18 6,285 6,308 7 Westpac Banking Corp. 2.000% 3/3/20 13,000 12,976 WFLD 2014-MONT Mortgage Trust 3.755% 8/10/31 5,090 5,245 WFRBS Commercial Mortgage Trust 2011- C3 4.375% 3/15/44 5,450 5,923 4 WFRBS Commercial Mortgage Trust 2012- C10 2.875% 12/15/45 5,280 5,299 4 WFRBS Commercial Mortgage Trust 2012- C7 3.431% 6/15/45 5,400 5,626 4 WFRBS Commercial Mortgage Trust 2012- C7 4.090% 6/15/45 4,170 4,447 4 WFRBS Commercial Mortgage Trust 2012- C8 3.001% 8/15/45 3,300 3,352 4 WFRBS Commercial Mortgage Trust 2012- C9 2.870% 11/15/45 9,300 9,417 4 WFRBS Commercial Mortgage Trust 2012- C9 3.388% 11/15/45 2,870 2,931 4 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 2,220 2,245 4 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 1,900 2,015 4 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 630 680 4 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 357 376 4 WFRBS Commercial Mortgage Trust 2013- C18 3.676% 12/15/46 1,895 2,007 4 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 6,340 6,851 4 WFRBS Commercial Mortgage Trust 2013- C18 4.670% 12/15/46 1,085 1,167 4 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 6,635 7,142 4 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 3,020 3,177 4 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 8,515 9,094 4 WFRBS Commercial Mortgage Trust 2014- C20 4.378% 5/15/47 2,410 2,507 4 WFRBS Commercial Mortgage Trust 2014- C20 4.513% 5/15/47 1,410 1,393 4 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 8,275 8,601 4 WFRBS Commercial Mortgage Trust 2014- C21 3.891% 8/15/47 700 724 4 WFRBS Commercial Mortgage Trust 2014- C21 4.234% 8/15/47 2,410 2,320 4 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 980 1,038 4 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 6,200 6,410 4 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 170 178 4 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 4,075 4,370 4 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 4,000 4,006 World Financial Network Credit Card Master Note Trust Series 2015-A 0.676% 2/15/22 8,755 8,710 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 2,300 2,312 WORLD OMNI MASTER OWNER TRUST 2013-1 0.547% 2/15/18 4,000 3,999 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $2,958,062) Corporate Bonds (75.4%) Finance (29.8%) Banking (19.7%) Abbey National Treasury Services plc 3.050% 8/23/18 3,950 4,075 Abbey National Treasury Services plc 2.350% 9/10/19 3,415 3,436 Abbey National Treasury Services plc 4.000% 3/13/24 43,500 45,559 7 ABN AMRO Bank NV 2.450% 6/4/20 8,000 8,026 AgriBank FCB 9.125% 7/15/19 5,000 6,121 American Express Co. 7.000% 3/19/18 12,000 13,454 American Express Co. 2.650% 12/2/22 16,082 15,729 American Express Credit Corp. 2.375% 5/26/20 4,700 4,693 Associates Corp. of North America 6.950% 11/1/18 8,855 10,065 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 8,000 8,061 7 Australia & New Zealand Banking Group Ltd. 4.875% 1/12/21 16,817 18,753 7 Australia & New Zealand Banking Group Ltd. 4.500% 3/19/24 16,000 16,171 Banco Bilbao Vizcaya Argentaria SA 3.000% 10/20/20 16,470 16,474 7 Banco de Credito del Peru 4.250% 4/1/23 5,000 5,065 Bank of America Corp. 5.750% 12/1/17 2,468 2,665 Bank of America Corp. 6.875% 4/25/18 7,542 8,418 Bank of America Corp. 5.650% 5/1/18 4,500 4,895 Bank of America Corp. 6.875% 11/15/18 2,797 3,178 Bank of America Corp. 2.600% 1/15/19 13,000 13,144 Bank of America Corp. 7.625% 6/1/19 13,000 15,294 Bank of America Corp. 5.625% 7/1/20 19,340 21,764 Bank of America Corp. 5.875% 1/5/21 16,010 18,306 Bank of America Corp. 5.000% 5/13/21 5,285 5,817 Bank of America Corp. 5.700% 1/24/22 25,800 29,544 Bank of America Corp. 3.300% 1/11/23 39,767 39,650 Bank of America Corp. 4.100% 7/24/23 11,500 12,046 Bank of America Corp. 4.125% 1/22/24 43,430 45,082 Bank of America Corp. 4.000% 4/1/24 6,000 6,183 Bank of America Corp. 4.200% 8/26/24 12,000 12,030 Bank of America Corp. 3.875% 8/1/25 31,373 31,931 Bank of Montreal 2.375% 1/25/19 5,000 5,078 Bank of Montreal 2.550% 11/6/22 16,000 15,802 Bank of New York Mellon Corp. 5.500% 12/1/17 5,465 5,894 Bank of New York Mellon Corp. 5.450% 5/15/19 6,580 7,317 Bank of New York Mellon Corp. 4.600% 1/15/20 14,300 15,561 Bank of New York Mellon Corp. 2.150% 2/24/20 2,840 2,846 Bank of New York Mellon Corp. 2.600% 8/17/20 3,017 3,067 Bank of New York Mellon Corp. 4.150% 2/1/21 21,944 23,893 Bank of New York Mellon Corp. 3.550% 9/23/21 16,040 16,858 Bank of New York Mellon Corp. 3.650% 2/4/24 17,000 17,606 Bank of New York Mellon Corp. 3.400% 5/15/24 20,200 20,597 Bank of New York Mellon Corp. 3.250% 9/11/24 11,142 11,188 Bank of New York Mellon Corp. 3.000% 2/24/25 15,800 15,527 Bank of Nova Scotia 1.450% 4/25/18 5,085 5,068 Bank of Nova Scotia 2.050% 10/30/18 26,275 26,483 Bank of Nova Scotia 2.050% 6/5/19 7,930 7,934 Bank of Nova Scotia 4.375% 1/13/21 8,500 9,230 Bank of Nova Scotia 2.800% 7/21/21 17,352 17,457 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 10,733 10,769 7 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 19,580 19,557 Barclays Bank plc 3.750% 5/15/24 57,613 58,899 Barclays plc 2.750% 11/8/19 5,261 5,280 Barclays plc 3.650% 3/16/25 10,000 9,694 BB&T Corp. 6.850% 4/30/19 5,714 6,604 BB&T Corp. 5.250% 11/1/19 12,000 13,151 BB&T Corp. 3.950% 3/22/22 4,400 4,642 Bear Stearns Cos. LLC 6.400% 10/2/17 5,500 5,956 BNP Paribas SA 2.400% 12/12/18 3,150 3,194 BNP Paribas SA 5.000% 1/15/21 54,350 60,918 BNP Paribas SA 3.250% 3/3/23 21,235 21,337 BPCE SA 2.500% 12/10/18 3,375 3,427 BPCE SA 2.250% 1/27/20 490 490 8 BPCE SA 3.500% 4/24/20 1,100 778 BPCE SA 4.000% 4/15/24 50,690 52,922 Branch Banking & Trust Co. 2.850% 4/1/21 10,425 10,493 Branch Banking & Trust Co. 3.625% 9/16/25 27,345 27,523 Capital One Financial Corp. 2.450% 4/24/19 2,450 2,448 Capital One Financial Corp. 3.200% 2/5/25 2,650 2,562 Capital One NA 1.500% 3/22/18 7,000 6,897 Capital One NA 2.950% 7/23/21 5,300 5,278 Citigroup Inc. 6.125% 11/21/17 12,491 13,590 Citigroup Inc. 6.125% 5/15/18 9,000 9,910 Citigroup Inc. 8.500% 5/22/19 19,317 23,253 Citigroup Inc. 5.375% 8/9/20 31,422 35,320 Citigroup Inc. 4.500% 1/14/22 46,600 50,397 Citigroup Inc. 3.375% 3/1/23 21,000 21,080 Citigroup Inc. 3.875% 10/25/23 28,500 29,427 Citigroup Inc. 3.750% 6/16/24 12,000 12,243 Citigroup Inc. 3.300% 4/27/25 15,000 14,670 Citigroup Inc. 5.500% 9/13/25 9,000 9,856 Colonial BancGroup Inc. 7.114% 5/29/49 17,340 2 Commonwealth Bank of Australia 2.500% 9/20/18 8,165 8,330 7 Commonwealth Bank of Australia 5.000% 10/15/19 2,702 2,979 Commonwealth Bank of Australia 2.300% 3/12/20 3,000 2,999 7 Commonwealth Bank of Australia 5.000% 3/19/20 11,560 12,793 Commonwealth Bank of Australia 2.400% 11/2/20 5,382 5,363 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/19 4,000 4,034 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/20 3,500 3,503 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 5,744 6,327 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 53,100 56,213 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.950% 11/9/22 51,880 52,369 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.625% 12/1/23 68,532 71,530 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 5/21/25 25,310 25,226 10 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 9/14/27 4,800 7,905 Credit Suisse 2.300% 5/28/19 9,820 9,850 Credit Suisse 3.000% 10/29/21 40,000 40,132 Credit Suisse 3.625% 9/9/24 69,650 70,011 7 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 10,000 9,770 Deutsche Bank AG 2.500% 2/13/19 4,000 4,034 Deutsche Bank AG 2.950% 8/20/20 10,000 10,029 Deutsche Bank AG 3.700% 5/30/24 34,250 34,260 Discover Bank 7.000% 4/15/20 3,665 4,220 Discover Bank 3.100% 6/4/20 14,990 15,124 Fifth Third Bank 2.875% 10/1/21 10,000 9,965 FirstMerit Corp. 4.350% 2/4/23 9,000 9,199 Goldman Sachs Group Inc. 6.250% 9/1/17 3,000 3,249 Goldman Sachs Group Inc. 2.375% 1/22/18 3,000 3,045 Goldman Sachs Group Inc. 6.150% 4/1/18 2,315 2,546 Goldman Sachs Group Inc. 2.900% 7/19/18 55 57 Goldman Sachs Group Inc. 2.625% 1/31/19 2,240 2,277 Goldman Sachs Group Inc. 7.500% 2/15/19 15,000 17,482 Goldman Sachs Group Inc. 2.550% 10/23/19 2,200 2,216 Goldman Sachs Group Inc. 6.000% 6/15/20 14,720 16,848 Goldman Sachs Group Inc. 2.750% 9/15/20 2,579 2,592 Goldman Sachs Group Inc. 5.250% 7/27/21 22,087 24,685 Goldman Sachs Group Inc. 5.750% 1/24/22 42,535 48,749 Goldman Sachs Group Inc. 3.625% 1/22/23 13,300 13,562 Goldman Sachs Group Inc. 4.000% 3/3/24 47,290 48,585 Goldman Sachs Group Inc. 3.850% 7/8/24 9,400 9,569 Goldman Sachs Group Inc. 3.500% 1/23/25 8,000 7,909 Goldman Sachs Group Inc. 3.750% 5/22/25 40,000 40,301 Goldman Sachs Group Inc. 4.250% 10/21/25 15,463 15,493 HSBC Bank USA NA 4.875% 8/24/20 24,478 26,804 HSBC Holdings plc 5.100% 4/5/21 53,948 60,218 HSBC Holdings plc 4.000% 3/30/22 30,100 31,759 HSBC Holdings plc 4.250% 3/14/24 35,000 35,353 HSBC Holdings plc 4.250% 8/18/25 25,000 25,127 HSBC USA Inc. 2.375% 11/13/19 17,185 17,156 HSBC USA Inc. 2.750% 8/7/20 1,890 1,903 Huntington National Bank 2.875% 8/20/20 5,600 5,621 JPMorgan Chase & Co. 6.125% 6/27/17 3,000 3,218 JPMorgan Chase & Co. 6.000% 1/15/18 6,000 6,548 JPMorgan Chase & Co. 1.800% 1/25/18 8,100 8,123 JPMorgan Chase & Co. 1.625% 5/15/18 3,395 3,381 JPMorgan Chase & Co. 6.300% 4/23/19 10,650 12,101 JPMorgan Chase & Co. 2.200% 10/22/19 6,000 5,982 JPMorgan Chase & Co. 2.250% 1/23/20 7,500 7,434 JPMorgan Chase & Co. 4.950% 3/25/20 21,496 23,552 JPMorgan Chase & Co. 2.750% 6/23/20 6,075 6,120 JPMorgan Chase & Co. 4.400% 7/22/20 18,510 19,946 JPMorgan Chase & Co. 4.250% 10/15/20 20,480 21,922 JPMorgan Chase & Co. 2.550% 10/29/20 11,384 11,327 JPMorgan Chase & Co. 4.625% 5/10/21 22,450 24,436 JPMorgan Chase & Co. 4.350% 8/15/21 14,235 15,232 JPMorgan Chase & Co. 4.500% 1/24/22 28,610 31,018 JPMorgan Chase & Co. 3.250% 9/23/22 23,500 23,650 JPMorgan Chase & Co. 3.200% 1/25/23 26,858 26,727 JPMorgan Chase & Co. 3.875% 2/1/24 22,900 23,682 JPMorgan Chase & Co. 3.625% 5/13/24 14,750 14,868 JPMorgan Chase & Co. 3.125% 1/23/25 9,200 8,933 JPMorgan Chase & Co. 3.900% 7/15/25 22,301 22,870 4 JPMorgan Chase & Co. 5.300% 12/29/49 5,220 5,227 JPMorgan Chase Bank NA 6.000% 7/5/17 6,500 6,978 JPMorgan Chase Bank NA 6.000% 10/1/17 10,380 11,218 KeyBank NA 1.650% 2/1/18 4,000 3,999 KeyBank NA 3.300% 6/1/25 10,000 9,914 LBG Capital No.1 plc 8.000% 12/29/49 3,763 4,215 Lloyds Bank plc 2.700% 8/17/20 21,670 21,888 Lloyds Bank plc 6.375% 1/21/21 16,892 20,077 Lloyds Bank plc 3.500% 5/14/25 18,630 18,666 7 Macquarie Bank Ltd. 2.400% 1/21/20 7,765 7,732 7 Macquarie Bank Ltd. 4.875% 6/10/25 7,910 7,885 Manufacturers & Traders Trust Co. 6.625% 12/4/17 8,555 9,380 Manufacturers & Traders Trust Co. 2.300% 1/30/19 5,758 5,797 Manufacturers & Traders Trust Co. 2.900% 2/6/25 22,400 21,524 7 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 20,000 19,944 7 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 11,875 11,850 Morgan Stanley 5.950% 12/28/17 2,000 2,175 Morgan Stanley 6.625% 4/1/18 5,700 6,326 Morgan Stanley 7.300% 5/13/19 5,000 5,836 Morgan Stanley 5.625% 9/23/19 20,500 22,858 Morgan Stanley 5.500% 1/26/20 16,035 17,878 Morgan Stanley 2.650% 1/27/20 4,300 4,329 Morgan Stanley 2.800% 6/16/20 4,600 4,642 Morgan Stanley 5.500% 7/24/20 12,000 13,486 Morgan Stanley 5.750% 1/25/21 24,000 27,356 Morgan Stanley 5.500% 7/28/21 26,800 30,426 Morgan Stanley 3.750% 2/25/23 26,000 26,795 Morgan Stanley 3.875% 4/29/24 43,400 44,503 Morgan Stanley 4.000% 7/23/25 9,449 9,705 MUFG Americas Holdings Corp. 3.500% 6/18/22 21,891 22,351 MUFG Americas Holdings Corp. 3.000% 2/10/25 10,000 9,541 National Australia Bank Ltd. 3.000% 1/20/23 14,320 14,351 7 Nationwide Building Society 2.350% 1/21/20 11,468 11,452 7 Nationwide Building Society 3.900% 7/21/25 8,000 8,231 7 Nordea Bank AB 1.875% 9/17/18 6,215 6,213 7 Nordea Bank AB 2.500% 9/17/20 4,715 4,731 Northern Trust Co. 5.850% 11/9/17 7,280 7,893 Northern Trust Co. 6.500% 8/15/18 4,000 4,506 Northern Trust Corp. 3.450% 11/4/20 500 524 Northern Trust Corp. 3.375% 8/23/21 13,036 13,685 People's United Financial Inc. 3.650% 12/6/22 11,405 11,288 PNC Bank NA 6.000% 12/7/17 4,500 4,878 PNC Bank NA 6.875% 4/1/18 12,085 13,404 PNC Bank NA 2.200% 1/28/19 4,630 4,668 PNC Bank NA 2.400% 10/18/19 10,000 10,068 PNC Bank NA 2.600% 7/21/20 15,120 15,295 PNC Bank NA 2.450% 11/5/20 2,218 2,216 PNC Bank NA 2.700% 11/1/22 41,080 39,713 PNC Bank NA 2.950% 1/30/23 15,000 14,677 PNC Bank NA 3.800% 7/25/23 15,750 16,298 PNC Bank NA 3.300% 10/30/24 19,634 19,535 PNC Bank NA 2.950% 2/23/25 16,680 16,234 PNC Bank NA 3.250% 6/1/25 12,425 12,358 PNC Financial Services Group Inc. 2.854% 11/9/22 12,493 12,358 PNC Funding Corp. 6.700% 6/10/19 12,000 13,882 PNC Funding Corp. 5.125% 2/8/20 21,243 23,693 PNC Funding Corp. 4.375% 8/11/20 23,000 24,992 PNC Funding Corp. 3.300% 3/8/22 14,570 15,037 Regions Bank 7.500% 5/15/18 1,732 1,948 Regions Financial Corp. 2.000% 5/15/18 2,000 1,999 Royal Bank of Canada 2.100% 10/14/20 11,530 11,474 Royal Bank of Scotland plc 5.625% 8/24/20 5,626 6,340 Royal Bank of Scotland plc 6.125% 1/11/21 4,500 5,216 Santander Bank NA 8.750% 5/30/18 5,000 5,715 7 Santander UK Group Holdings plc 4.750% 9/15/25 20,000 20,006 7 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 4,563 4,586 State Street Corp. 1.350% 5/15/18 3,000 2,991 State Street Corp. 2.550% 8/18/20 17,901 18,095 State Street Corp. 4.375% 3/7/21 10,740 11,747 State Street Corp. 3.100% 5/15/23 15,025 14,761 State Street Corp. 3.700% 11/20/23 32,620 34,061 State Street Corp. 3.300% 12/16/24 27,435 27,768 State Street Corp. 3.550% 8/18/25 36,058 37,032 4 State Street Corp. 5.250% 12/29/49 5,240 5,279 Sumitomo Mitsui Banking Corp. 2.450% 10/20/20 1,033 1,027 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 3,000 3,010 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 8,160 8,451 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 5,000 5,013 Sumitomo Mitsui Banking Corp. 3.650% 7/23/25 5,000 5,071 Svenska Handelsbanken AB 2.400% 10/1/20 3,068 3,064 Synchrony Financial 2.700% 2/3/20 8,550 8,425 Synchrony Financial 3.750% 8/15/21 27,100 27,296 Synchrony Financial 4.500% 7/23/25 10,000 10,144 Toronto-Dominion Bank 2.250% 11/5/19 25,705 25,887 UBS AG 2.375% 8/14/19 4,340 4,361 UBS AG 2.350% 3/26/20 8,000 8,010 US Bancorp 4.125% 5/24/21 28,055 30,210 US Bancorp 3.000% 3/15/22 23,724 24,074 US Bancorp 2.950% 7/15/22 35,200 34,975 US Bancorp 3.700% 1/30/24 18,500 19,403 US Bancorp 3.600% 9/11/24 14,800 15,063 US Bank NA 2.125% 10/28/19 4,441 4,466 US Bank NA 2.800% 1/27/25 14,400 14,105 Wachovia Corp. 5.625% 10/15/16 8,000 8,356 Wachovia Corp. 5.750% 6/15/17 4,280 4,579 Wachovia Corp. 5.750% 2/1/18 11,025 12,032 9 Washington Mutual Bank / Debt not acquired by JPMorgan 5.500% 1/15/13 6,147 15 9 Washington Mutual Bank / Debt not acquired by JPMorgan 5.650% 8/15/14 7,500 19 9 Washington Mutual Bank / Debt not acquired by JPMorgan 5.125% 1/15/15 9,000 22 Wells Fargo & Co. 5.625% 12/11/17 11,400 12,374 Wells Fargo & Co. 2.150% 1/15/19 18,636 18,786 Wells Fargo & Co. 2.150% 1/30/20 15,460 15,404 Wells Fargo & Co. 2.600% 7/22/20 19,260 19,414 Wells Fargo & Co. 4.600% 4/1/21 31,673 34,683 Wells Fargo & Co. 3.500% 3/8/22 30,172 31,363 Wells Fargo & Co. 3.450% 2/13/23 36,700 36,779 Wells Fargo & Co. 4.125% 8/15/23 13,100 13,593 Wells Fargo & Co. 3.300% 9/9/24 58,830 58,758 Wells Fargo & Co. 3.000% 2/19/25 10,180 9,869 Wells Fargo & Co. 3.550% 9/29/25 17,359 17,437 Wells Fargo Bank NA 6.000% 11/15/17 8,000 8,683 Westpac Banking Corp. 1.600% 1/12/18 3,390 3,402 Westpac Banking Corp. 2.250% 7/30/18 9,010 9,133 Westpac Banking Corp. 4.875% 11/19/19 10,795 11,917 Westpac Banking Corp. 2.300% 5/26/20 4,460 4,513 Brokerage (1.6%) Affiliated Managers Group Inc. 4.250% 2/15/24 10,000 10,213 Ameriprise Financial Inc. 7.300% 6/28/19 6,200 7,282 Ameriprise Financial Inc. 5.300% 3/15/20 9,570 10,739 Ameriprise Financial Inc. 4.000% 10/15/23 10,819 11,348 Ameriprise Financial Inc. 3.700% 10/15/24 26,500 26,953 BlackRock Inc. 4.250% 5/24/21 4,250 4,641 BlackRock Inc. 3.375% 6/1/22 12,000 12,451 BlackRock Inc. 3.500% 3/18/24 20,000 20,503 Charles Schwab Corp. 4.450% 7/22/20 6,500 7,127 Charles Schwab Corp. 3.225% 9/1/22 11,150 11,445 CME Group Inc. 3.000% 3/15/25 13,500 13,395 Franklin Resources Inc. 4.625% 5/20/20 7,550 8,325 Franklin Resources Inc. 2.800% 9/15/22 11,000 10,901 Franklin Resources Inc. 2.850% 3/30/25 8,000 7,714 Intercontinental Exchange Inc. 4.000% 10/15/23 34,330 35,522 Invesco Finance plc 3.125% 11/30/22 30,485 30,695 Invesco Finance plc 4.000% 1/30/24 21,300 22,171 Invesco Finance plc 3.750% 1/15/26 15,323 15,417 Jefferies Group LLC 6.875% 4/15/21 8,000 8,974 Jefferies Group LLC 5.125% 1/20/23 5,000 4,964 Legg Mason Inc. 3.950% 7/15/24 5,000 4,972 9 Lehman Brothers Holdings Inc. 6.500% 7/19/17 20,000 2 Nomura Holdings Inc. 2.750% 3/19/19 9,950 10,096 TD Ameritrade Holding Corp. 2.950% 4/1/22 16,715 16,630 TD Ameritrade Holding Corp. 3.625% 4/1/25 11,400 11,627 Finance Companies (1.3%) Air Lease Corp. 3.375% 1/15/19 8,000 8,140 Air Lease Corp. 3.875% 4/1/21 6,000 6,120 Air Lease Corp. 4.250% 9/15/24 9,000 8,865 7 GE Capital International Funding Corp. 2.342% 11/15/20 118,453 118,702 7 GE Capital International Funding Corp. 3.373% 11/15/25 29,316 29,733 HSBC Finance Corp. 6.676% 1/15/21 63,939 74,308 7 Peachtree Corners Funding Trust 3.976% 2/15/25 15,000 15,022 Insurance (4.8%) ACE INA Holdings Inc. 2.875% 11/3/22 6,935 6,938 ACE INA Holdings Inc. 2.700% 3/13/23 7,695 7,446 ACE INA Holdings Inc. 3.350% 5/15/24 20,000 20,080 ACE INA Holdings Inc. 3.150% 3/15/25 14,000 13,737 ACE INA Holdings Inc. 3.350% 5/3/26 20,436 20,480 Aetna Inc. 2.750% 11/15/22 24,000 23,257 Aetna Inc. 3.500% 11/15/24 15,000 15,086 Aflac Inc. 4.000% 2/15/22 2,000 2,120 Aflac Inc. 3.625% 6/15/23 16,000 16,298 Aflac Inc. 3.625% 11/15/24 15,000 15,242 7 AIA Group Ltd. 3.200% 3/11/25 12,000 11,616 Alleghany Corp. 4.950% 6/27/22 2,586 2,794 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 21,000 20,876 Allied World Assurance Co. Ltd. 5.500% 11/15/20 2,000 2,209 Allstate Corp. 3.150% 6/15/23 1,000 1,004 4 Allstate Corp. 5.750% 8/15/53 5,000 5,181 Alterra Finance LLC 6.250% 9/30/20 8,000 9,147 American Financial Group Inc. 9.875% 6/15/19 10,000 12,311 American International Group Inc. 4.875% 6/1/22 1,650 1,823 American International Group Inc. 3.875% 1/15/35 1,315 1,224 Anthem Inc. 4.350% 8/15/20 2,000 2,127 Anthem Inc. 3.700% 8/15/21 3,090 3,176 4,11 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 2,700 3,252 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 5,500 5,688 Axis Specialty Finance LLC 5.875% 6/1/20 25,240 28,300 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 20,202 22,174 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 2,000 2,193 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 4,360 4,426 Berkshire Hathaway Inc. 3.750% 8/15/21 11,500 12,251 Berkshire Hathaway Inc. 3.400% 1/31/22 12,706 13,327 11 Berkshire Hathaway Inc. 0.750% 3/16/23 8,000 8,459 11 Berkshire Hathaway Inc. 1.125% 3/16/27 8,300 8,197 Brown & Brown Inc. 4.200% 9/15/24 15,000 15,004 4 Chubb Corp. 6.375% 3/29/67 4,900 4,704 CNA Financial Corp. 5.875% 8/15/20 5,000 5,627 CNA Financial Corp. 3.950% 5/15/24 2,000 2,011 4,11 CNP Assurances 4.000% 11/29/49 1,800 1,904 Coventry Health Care Inc. 5.450% 6/15/21 8,500 9,481 First American Financial Corp. 4.600% 11/15/24 12,000 12,181 7 Five Corners Funding Trust 4.419% 11/15/23 15,000 15,801 Hartford Financial Services Group Inc. 5.125% 4/15/22 2,880 3,185 Infinity Property & Casualty Corp. 5.000% 9/19/22 10,547 11,113 7 Jackson National Life Global Funding 4.700% 6/1/18 2,500 2,668 Kemper Corp. 4.350% 2/15/25 15,000 15,118 Loews Corp. 2.625% 5/15/23 8,000 7,645 Manulife Financial Corp. 4.900% 9/17/20 24,150 26,495 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 5,275 5,282 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 4,850 5,334 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 8,000 8,362 Marsh & McLennan Cos. Inc. 3.500% 6/3/24 22,915 22,838 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 12,000 11,862 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 12,000 12,055 7 MassMutual Global Funding II 2.500% 10/17/22 10,500 10,111 MetLife Inc. 4.750% 2/8/21 17,000 18,797 MetLife Inc. 3.048% 12/15/22 17,000 16,894 MetLife Inc. 4.368% 9/15/23 38,430 41,440 MetLife Inc. 3.600% 4/10/24 28,005 28,836 MetLife Inc. 3.000% 3/1/25 18,500 17,962 4 MetLife Inc. 5.250% 12/29/49 2,635 2,668 7 New York Life Global Funding 1.950% 2/11/20 6,595 6,531 OneBeacon US Holdings Inc. 4.600% 11/9/22 7,269 7,292 PartnerRe Finance A LLC 6.875% 6/1/18 3,857 4,302 PartnerRe Finance B LLC 5.500% 6/1/20 16,550 18,308 Principal Financial Group Inc. 8.875% 5/15/19 3,395 4,124 4 Principal Financial Group Inc. 4.700% 5/15/55 1,500 1,477 7 Principal Life Global Funding II 2.200% 4/8/20 10,650 10,584 4 Progressive Corp. 6.700% 6/15/67 6,500 6,533 Prudential Financial Inc. 2.350% 8/15/19 1,950 1,956 4 Prudential Financial Inc. 5.875% 9/15/42 6,000 6,360 4 Prudential Financial Inc. 5.625% 6/15/43 7,875 8,229 4 Prudential Financial Inc. 5.200% 3/15/44 2,500 2,484 4 Prudential Financial Inc. 5.375% 5/15/45 7,150 7,177 Reinsurance Group of America Inc. 5.000% 6/1/21 5,000 5,449 Reinsurance Group of America Inc. 4.700% 9/15/23 3,000 3,193 7 Reliance Standard Life Global Funding II 2.500% 1/15/20 19,115 19,064 7 Reliance Standard Life Global Funding II 2.375% 5/4/20 6,710 6,641 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 11,250 12,572 7 Swiss Re Treasury US Corp. 2.875% 12/6/22 2,000 1,960 7 TIAA Asset Management Finance Co. LLC 4.125% 11/1/24 30,000 30,563 Torchmark Corp. 9.250% 6/15/19 3,000 3,685 Trinity Acquisition plc 4.625% 8/15/23 3,000 3,103 UnitedHealth Group Inc. 2.300% 12/15/19 10,000 10,052 UnitedHealth Group Inc. 2.700% 7/15/20 3,870 3,962 UnitedHealth Group Inc. 3.875% 10/15/20 14,000 14,980 UnitedHealth Group Inc. 4.700% 2/15/21 13,000 14,360 UnitedHealth Group Inc. 2.875% 12/15/21 10,000 10,173 UnitedHealth Group Inc. 2.875% 3/15/22 26,816 26,939 UnitedHealth Group Inc. 3.350% 7/15/22 17,660 18,306 UnitedHealth Group Inc. 2.750% 2/15/23 12,000 11,831 UnitedHealth Group Inc. 2.875% 3/15/23 9,000 8,934 UnitedHealth Group Inc. 3.750% 7/15/25 38,550 40,155 11 Willow No.2 Ireland plc for Zurich Insurance Co. Ltd. 3.375% 6/27/22 6,250 7,717 WR Berkley Corp. 4.625% 3/15/22 2,977 3,162 Real Estate Investment Trusts (2.4%) Alexandria Real Estate Equities Inc. 4.500% 7/30/29 6,465 6,435 American Campus Communities Operating Partnership LP 3.750% 4/15/23 2,000 1,964 BioMed Realty LP 4.250% 7/15/22 3,082 3,025 Boston Properties LP 3.125% 9/1/23 2,654 2,564 Boston Properties LP 3.800% 2/1/24 3,375 3,450 Brandywine Operating Partnership LP 4.100% 10/1/24 17,000 16,510 Brixmor Operating Partnership LP 3.850% 2/1/25 7,000 6,832 CubeSmart LP 4.375% 12/15/23 725 750 CubeSmart LP 4.000% 11/15/25 6,000 5,977 DDR Corp. 3.375% 5/15/23 7,000 6,667 DDR Corp. 3.625% 2/1/25 10,000 9,492 7 Digital Delta Holdings LLC 3.400% 10/1/20 2,247 2,258 7 Digital Delta Holdings LLC 4.750% 10/1/25 9,213 9,347 Digital Realty Trust LP 5.250% 3/15/21 12,225 13,233 Digital Realty Trust LP 3.950% 7/1/22 9,362 9,357 Duke Realty LP 6.500% 1/15/18 5 5 Duke Realty LP 3.625% 4/15/23 9,000 8,838 ERP Operating LP 3.375% 6/1/25 27,000 26,845 Essex Portfolio LP 3.500% 4/1/25 12,182 11,824 Federal Realty Investment Trust 2.550% 1/15/21 5,417 5,418 Federal Realty Investment Trust 3.000% 8/1/22 22,448 22,223 Federal Realty Investment Trust 2.750% 6/1/23 3,000 2,872 Federal Realty Investment Trust 3.950% 1/15/24 13,269 13,791 7 Goodman Funding Pty Ltd. 6.375% 4/15/21 3,650 4,177 7 Goodman Funding Pty Ltd. 6.000% 3/22/22 8,155 9,063 HCP Inc. 2.625% 2/1/20 7,000 6,935 HCP Inc. 5.375% 2/1/21 11,600 12,780 Health Care REIT Inc. 4.000% 6/1/25 4,020 3,983 Healthcare Realty Trust Inc. 3.750% 4/15/23 13,000 12,722 Healthcare Realty Trust Inc. 3.875% 5/1/25 7,000 6,810 Healthcare Trust of America Holdings LP 3.375% 7/15/21 2,000 1,989 Healthcare Trust of America Holdings LP 3.700% 4/15/23 8,030 7,853 Highwoods Realty LP 3.200% 6/15/21 6,000 5,907 Kilroy Realty LP 4.375% 10/1/25 2,500 2,534 Liberty Property LP 4.400% 2/15/24 4,000 4,087 Liberty Property LP 3.750% 4/1/25 1,340 1,295 National Retail Properties Inc. 4.000% 11/15/25 8,000 7,957 Omega Healthcare Investors Inc. 4.950% 4/1/24 19,000 19,499 7 Omega Healthcare Investors Inc. 5.250% 1/15/26 14,982 15,581 7 Omega Healthcare Investors Inc. 4.500% 4/1/27 10,000 9,550 11 Prologis LP 1.375% 5/13/21 5,397 5,859 Realty Income Corp. 4.650% 8/1/23 6,000 6,328 Senior Housing Properties Trust 6.750% 12/15/21 4,000 4,571 Simon Property Group LP 2.500% 9/1/20 1,760 1,767 Simon Property Group LP 4.375% 3/1/21 28,394 30,903 Simon Property Group LP 4.125% 12/1/21 20,822 22,332 Simon Property Group LP 3.375% 3/15/22 7,000 7,210 Simon Property Group LP 2.750% 2/1/23 7,500 7,342 Simon Property Group LP 3.750% 2/1/24 30,500 31,581 Simon Property Group LP 3.375% 10/1/24 4,000 4,030 Simon Property Group LP 3.500% 9/1/25 12,997 13,033 UDR Inc. 4.625% 1/10/22 3,455 3,716 Ventas Realty LP 3.750% 5/1/24 10,000 9,874 Weingarten Realty Investors 3.375% 10/15/22 5,694 5,580 Weingarten Realty Investors 3.850% 6/1/25 3,404 3,336 Welltower Inc. 6.125% 4/15/20 5,000 5,684 Welltower Inc. 4.950% 1/15/21 8,000 8,662 Welltower Inc. 3.750% 3/15/23 5,000 4,928 Welltower Inc. 4.500% 1/15/24 7,000 7,274 Industrial (40.0%) Basic Industry (2.4%) Agrium Inc. 3.150% 10/1/22 3,908 3,774 Agrium Inc. 3.500% 6/1/23 15,000 14,710 Agrium Inc. 3.375% 3/15/25 5,000 4,707 Air Products & Chemicals Inc. 3.000% 11/3/21 5,390 5,483 Air Products & Chemicals Inc. 3.350% 7/31/24 7,000 7,086 Airgas Inc. 2.375% 2/15/20 3,725 3,699 Airgas Inc. 3.050% 8/1/20 4,690 4,751 Airgas Inc. 3.650% 7/15/24 3,500 3,480 Barrick Gold Corp. 3.850% 4/1/22 1,891 1,774 8 BHP Billiton Finance Ltd. 3.000% 3/30/20 5,340 3,703 10 BHP Billiton Finance Ltd. 3.250% 9/25/24 10,000 15,242 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 18,030 18,322 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 17,750 17,587 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 26,800 27,544 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 3,500 3,701 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 4,000 4,132 CF Industries Inc. 7.125% 5/1/20 3,480 4,054 CF Industries Inc. 3.450% 6/1/23 5,685 5,441 Dow Chemical Co. 8.550% 5/15/19 12,245 14,725 Dow Chemical Co. 3.500% 10/1/24 2,000 1,962 Eastman Chemical Co. 4.500% 1/15/21 8,139 8,699 EI du Pont de Nemours & Co. 3.625% 1/15/21 13,635 14,197 EI du Pont de Nemours & Co. 4.250% 4/1/21 967 1,034 EI du Pont de Nemours & Co. 2.800% 2/15/23 18,225 17,529 Freeport-McMoRan Inc. 3.875% 3/15/23 5,000 3,913 Goldcorp Inc. 3.700% 3/15/23 4,000 3,843 LyondellBasell Industries NV 5.000% 4/15/19 8,000 8,609 LyondellBasell Industries NV 6.000% 11/15/21 5,000 5,687 LyondellBasell Industries NV 5.750% 4/15/24 4,340 4,891 Monsanto Co. 2.125% 7/15/19 7,397 7,375 Monsanto Co. 2.750% 7/15/21 15,885 15,762 Monsanto Co. 2.200% 7/15/22 14,160 13,017 Monsanto Co. 3.375% 7/15/24 15,000 14,677 Monsanto Co. 2.850% 4/15/25 6,000 5,585 Newmont Mining Corp. 3.500% 3/15/22 4,000 3,692 Packaging Corp. of America 3.650% 9/15/24 7,000 6,992 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 6,559 7,477 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 4,764 5,217 Potash Corp. of Saskatchewan Inc. 3.000% 4/1/25 10,955 10,312 PPG Industries Inc. 3.600% 11/15/20 10,840 11,297 11 PPG Industries Inc. 0.875% 3/13/22 6,563 7,039 11 PPG Industries Inc. 1.400% 3/13/27 3,800 3,856 Praxair Inc. 4.050% 3/15/21 8,000 8,645 Praxair Inc. 3.000% 9/1/21 16,915 17,271 Praxair Inc. 2.450% 2/15/22 8,215 8,076 Praxair Inc. 2.650% 2/5/25 2,865 2,779 11 Praxair Inc. 1.625% 12/1/25 8,000 8,832 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 3,000 3,632 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 11,500 11,963 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 12,935 13,568 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 18,820 19,243 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 10,000 9,829 Rio Tinto Finance USA plc 3.500% 3/22/22 11,000 11,045 Rio Tinto Finance USA plc 2.875% 8/21/22 5,000 4,840 Southern Copper Corp. 3.875% 4/23/25 7,000 6,641 Syngenta Finance NV 3.125% 3/28/22 8,895 8,727 Vale Overseas Ltd. 5.625% 9/15/19 6,000 6,112 Capital Goods (3.6%) ABB Finance USA Inc. 2.875% 5/8/22 5,000 4,953 7 ABB Treasury Center USA Inc. 4.000% 6/15/21 7,000 7,386 Acuity Brands Lighting Inc. 6.000% 12/15/19 10,000 11,007 7 Airbus Group Finance BV 2.700% 4/17/23 23,895 23,838 Boeing Co. 4.875% 2/15/20 10,580 11,850 Boeing Co. 2.200% 10/30/22 6,575 6,413 Boeing Co. 7.950% 8/15/24 17,489 23,650 Boeing Co. 2.850% 10/30/24 5,000 4,986 Boeing Co. 2.600% 10/30/25 9,575 9,266 10 Bouygues SA 5.500% 10/6/26 8,750 15,664 Caterpillar Financial Services Corp. 2.850% 6/1/22 5,700 5,667 Caterpillar Financial Services Corp. 3.750% 11/24/23 14,000 14,467 Caterpillar Inc. 2.600% 6/26/22 15,000 14,671 Crane Co. 4.450% 12/15/23 2,000 2,079 7 CRH America Inc. 3.875% 5/18/25 10,000 10,039 Danaher Corp. 3.900% 6/23/21 22,957 24,702 Danaher Corp. 3.350% 9/15/25 16,245 16,566 Deere & Co. 4.375% 10/16/19 11,850 12,770 Deere & Co. 2.600% 6/8/22 33,975 33,597 11 DH Europe Finance SA 1.700% 1/4/22 14,351 16,195 Dover Corp. 3.150% 11/15/25 7,950 7,905 7 Embraer Overseas Ltd. 5.696% 9/16/23 7,025 7,172 Embraer SA 5.150% 6/15/22 8,000 7,926 Flowserve Corp. 3.500% 9/15/22 5,000 4,935 General Dynamics Corp. 2.250% 11/15/22 21,925 21,098 General Electric Capital Corp. 6.000% 8/7/19 3,694 4,235 General Electric Capital Corp. 5.500% 1/8/20 5,948 6,748 General Electric Capital Corp. 2.200% 1/9/20 1,768 1,786 General Electric Capital Corp. 5.550% 5/4/20 614 701 General Electric Capital Corp. 4.375% 9/16/20 7,120 7,808 General Electric Capital Corp. 4.625% 1/7/21 3,863 4,285 General Electric Capital Corp. 5.300% 2/11/21 3,866 4,410 General Electric Capital Corp. 3.150% 9/7/22 5,754 5,916 General Electric Capital Corp. 3.100% 1/9/23 4,617 4,705 General Electric Capital Corp. 3.450% 5/15/24 854 884 4 General Electric Capital Corp. 6.375% 11/15/67 7,000 7,490 General Electric Co. 2.700% 10/9/22 47,000 47,012 Harris Corp. 2.700% 4/27/20 2,680 2,636 Harris Corp. 3.832% 4/27/25 10,000 9,887 Honeywell International Inc. 3.350% 12/1/23 31,765 32,797 Huntington Ingalls Industries Inc. 7.125% 3/15/21 7,320 7,686 Ingersoll-Rand Luxembourg Finance SA 3.550% 11/1/24 5,000 4,911 John Deere Capital Corp. 3.150% 10/15/21 4,650 4,765 John Deere Capital Corp. 2.750% 3/15/22 26,550 26,250 John Deere Capital Corp. 2.800% 1/27/23 28,894 28,565 L-3 Communications Corp. 5.200% 10/15/19 8,500 8,949 L-3 Communications Corp. 4.750% 7/15/20 4,000 4,145 L-3 Communications Corp. 3.950% 5/28/24 2,000 1,896 Lockheed Martin Corp. 3.350% 9/15/21 15,148 15,606 Lockheed Martin Corp. 2.900% 3/1/25 10,000 9,661 11 Mohawk Industries Inc. 2.000% 1/14/22 8,713 9,812 Owens Corning 6.500% 12/1/16 121 126 Owens Corning 9.000% 6/15/19 195 230 Parker Hannifin Corp. 3.500% 9/15/22 4,885 5,083 Parker-Hannifin Corp. 3.300% 11/21/24 20,015 20,335 Precision Castparts Corp. 2.500% 1/15/23 34,382 33,263 Raytheon Co. 2.500% 12/15/22 30,000 29,545 Rockwell Collins Inc. 3.100% 11/15/21 9,000 9,246 Rockwell Collins Inc. 3.700% 12/15/23 2,300 2,399 Roper Technologies Inc. 2.050% 10/1/18 3,175 3,153 Roper Technologies Inc. 6.250% 9/1/19 2,700 3,034 ROPER TECHNOLOGIES INC. 3.125% 11/15/22 3,000 2,942 7 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 6,690 6,768 7 Siemens Financieringsmaatschappij NV 3.250% 5/27/25 13,655 13,772 Textron Inc. 3.875% 3/1/25 7,000 6,934 United Rentals North America Inc. 4.625% 7/15/23 5,285 5,305 United Technologies Corp. 3.100% 6/1/22 14,000 14,356 Communication (4.0%) 21st Century Fox America Inc. 6.900% 3/1/19 7,000 8,033 21st Century Fox America Inc. 3.700% 9/15/24 9,000 9,091 7 21st Century Fox America Inc. 3.700% 10/15/25 5,000 5,002 America Movil SAB de CV 5.000% 10/16/19 12,000 13,099 America Movil SAB de CV 5.000% 3/30/20 15,000 16,519 America Movil SAB de CV 3.125% 7/16/22 38,225 37,676 American Tower Corp. 4.500% 1/15/18 10,000 10,498 American Tower Corp. 3.450% 9/15/21 15,565 15,665 American Tower Corp. 3.500% 1/31/23 5,000 4,839 American Tower Corp. 4.000% 6/1/25 12,000 11,863 AT&T Inc. 5.800% 2/15/19 12,000 13,344 AT&T Inc. 2.450% 6/30/20 6,000 5,935 AT&T Inc. 4.450% 5/15/21 7,500 8,059 AT&T Inc. 3.875% 8/15/21 7,329 7,609 AT&T Inc. 3.000% 2/15/22 7,396 7,314 AT&T Inc. 3.000% 6/30/22 16,000 15,681 AT&T Inc. 3.400% 5/15/25 12,000 11,623 British Telecommunications plc 2.350% 2/14/19 6,000 6,025 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 5,685 5,603 7 CCO Safari II LLC 4.908% 7/23/25 20,000 20,358 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 9,966 13,828 Comcast Corp. 3.125% 7/15/22 20,126 20,689 Comcast Corp. 2.850% 1/15/23 4,000 4,006 Comcast Corp. 3.600% 3/1/24 38,000 39,822 Comcast Corp. 3.375% 2/15/25 16,000 16,306 Comcast Corp. 3.375% 8/15/25 29,000 29,506 10 Deutsche Telekom International Finance BV 6.500% 4/8/22 10,000 18,686 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 7,500 8,238 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 9,375 10,042 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 10,637 11,628 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.800% 3/15/22 13,800 14,124 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.450% 4/1/24 11,568 11,923 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.950% 1/15/25 5,000 4,971 Interpublic Group of Cos. Inc. 3.750% 2/15/23 6,000 5,896 7 McGraw Hill Financial Inc. 3.300% 8/14/20 6,710 6,824 7 McGraw Hill Financial Inc. 4.000% 6/15/25 5,365 5,341 Moody's Corp. 4.500% 9/1/22 16,700 17,689 NBCUniversal Media LLC 5.150% 4/30/20 15,560 17,563 NBCUniversal Media LLC 4.375% 4/1/21 28,710 31,543 NBCUniversal Media LLC 2.875% 1/15/23 20,000 20,076 Omnicom Group Inc. 4.450% 8/15/20 10,427 11,197 Omnicom Group Inc. 3.650% 11/1/24 6,000 5,956 Orange SA 2.750% 2/6/19 6,200 6,353 Orange SA 4.125% 9/14/21 6,400 6,886 Qwest Corp. 6.750% 12/1/21 12,628 13,563 Rogers Communications Inc. 4.100% 10/1/23 3,000 3,143 7 SBA Tower Trust 3.156% 10/15/20 6,620 6,617 Telefonica Emisiones SAU 5.877% 7/15/19 9,000 10,041 Thomson Reuters Corp. 4.300% 11/23/23 12,000 12,459 Time Warner Cable Inc. 6.750% 7/1/18 5,000 5,546 Time Warner Cable Inc. 8.250% 4/1/19 4,500 5,241 Time Warner Entertainment Co. LP 8.375% 3/15/23 4,000 4,978 Time Warner Inc. 4.750% 3/29/21 4,500 4,912 Time Warner Inc. 4.000% 1/15/22 5,000 5,244 Verizon Communications Inc. 6.350% 4/1/19 8,806 10,038 Verizon Communications Inc. 4.500% 9/15/20 17,000 18,444 Verizon Communications Inc. 3.450% 3/15/21 9,000 9,281 Verizon Communications Inc. 4.600% 4/1/21 18,000 19,589 Verizon Communications Inc. 3.000% 11/1/21 7,000 7,055 Verizon Communications Inc. 3.500% 11/1/21 15,971 16,550 Verizon Communications Inc. 2.450% 11/1/22 14,027 13,496 Verizon Communications Inc. 5.150% 9/15/23 28,000 31,241 Verizon Communications Inc. 4.150% 3/15/24 6,000 6,269 Viacom Inc. 3.125% 6/15/22 4,365 4,035 Vodafone Group plc 1.500% 2/19/18 3,750 3,740 Vodafone Group plc 4.375% 3/16/21 4,500 4,847 Vodafone Group plc 2.950% 2/19/23 9,904 9,491 Walt Disney Co. 3.150% 9/17/25 14,250 14,633 WPP Finance 2010 4.750% 11/21/21 5,000 5,439 Consumer Cyclical (4.9%) 7 Alibaba Group Holding Ltd. 2.500% 11/28/19 5,130 5,047 7 Alibaba Group Holding Ltd. 3.125% 11/28/21 30,375 29,863 7 Alibaba Group Holding Ltd. 3.600% 11/28/24 42,923 41,482 Amazon.com Inc. 3.300% 12/5/21 1,000 1,039 American Honda Finance Corp. 2.450% 9/24/20 5,380 5,412 Automatic Data Processing Inc. 2.250% 9/15/20 3,305 3,343 Automatic Data Processing Inc. 3.375% 9/15/25 14,470 14,898 AutoNation Inc. 3.350% 1/15/21 1,905 1,928 AutoNation Inc. 4.500% 10/1/25 7,000 7,159 AutoZone Inc. 3.700% 4/15/22 15,915 16,426 AutoZone Inc. 2.875% 1/15/23 8,500 8,288 Block Financial LLC 4.125% 10/1/20 5,000 5,075 Block Financial LLC 5.250% 10/1/25 10,000 10,196 Brinker International Inc. 3.875% 5/15/23 7,000 6,790 Costco Wholesale Corp. 2.250% 2/15/22 6,880 6,790 Cummins Inc. 3.650% 10/1/23 7,500 7,800 CVS Health Corp. 2.800% 7/20/20 50,170 50,996 CVS Health Corp. 2.750% 12/1/22 6,156 6,049 CVS Health Corp. 3.875% 7/20/25 15,000 15,402 7 Daimler Finance North America LLC 2.250% 3/2/20 5,130 5,078 7 Daimler Finance North America LLC 2.450% 5/18/20 5,290 5,265 7 Daimler Finance North America LLC 2.875% 3/10/21 11,605 11,557 7 Daimler Finance North America LLC 3.875% 9/15/21 3,506 3,615 7 Daimler Finance North America LLC 3.250% 8/1/24 6,500 6,332 Dollar General Corp. 3.250% 4/15/23 4,500 4,302 eBay Inc. 2.875% 8/1/21 5,585 5,445 Expedia Inc. 4.500% 8/15/24 7,000 6,982 Ford Motor Credit Co. LLC 8.125% 1/15/20 5,500 6,587 Ford Motor Credit Co. LLC 3.157% 8/4/20 5,350 5,406 Ford Motor Credit Co. LLC 5.750% 2/1/21 19,545 22,083 Ford Motor Credit Co. LLC 5.875% 8/2/21 18,000 20,437 Ford Motor Credit Co. LLC 3.219% 1/9/22 5,000 4,983 Ford Motor Credit Co. LLC 3.664% 9/8/24 7,000 6,931 Gap Inc. 5.950% 4/12/21 5,000 5,315 General Motors Co. 4.875% 10/2/23 6,000 6,330 General Motors Financial Co. Inc. 3.500% 7/10/19 8,655 8,774 General Motors Financial Co. Inc. 4.375% 9/25/21 20,000 20,750 General Motors Financial Co. Inc. 3.450% 4/10/22 5,000 4,894 General Motors Financial Co. Inc. 4.250% 5/15/23 10,000 10,150 General Motors Financial Co. Inc. 4.000% 1/15/25 4,000 3,930 General Motors Financial Co. Inc. 4.300% 7/13/25 3,000 3,015 7 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 3,945 3,903 7 Harley-Davidson Funding Corp. 6.800% 6/15/18 12,380 13,914 Harley-Davidson Inc. 3.500% 7/28/25 12,000 12,083 Harman International Industries Inc. 4.150% 5/15/25 10,000 9,810 Home Depot Inc. 4.400% 4/1/21 6,895 7,613 Home Depot Inc. 2.625% 6/1/22 12,960 13,020 Home Depot Inc. 2.700% 4/1/23 14,625 14,512 Home Depot Inc. 3.750% 2/15/24 10,000 10,663 Home Depot Inc. 3.350% 9/15/25 4,990 5,106 Kohl's Corp. 3.250% 2/1/23 5,970 5,747 Kohl's Corp. 4.250% 7/17/25 3,000 2,982 L Brands Inc. 6.625% 4/1/21 3,628 4,118 L Brands Inc. 5.625% 10/15/23 5,000 5,462 Lowe's Cos. Inc. 3.750% 4/15/21 24,150 25,720 Lowe's Cos. Inc. 3.800% 11/15/21 6,650 7,048 Lowe's Cos. Inc. 3.120% 4/15/22 15,000 15,330 Lowe's Cos. Inc. 3.875% 9/15/23 22,795 24,108 Lowe's Cos. Inc. 3.375% 9/15/25 11,130 11,250 Macy's Retail Holdings Inc. 2.875% 2/15/23 7,500 6,982 Marriott International Inc. 3.000% 3/1/19 2,500 2,550 Marriott International Inc. 3.250% 9/15/22 3,500 3,465 MasterCard Inc. 2.000% 4/1/19 1,250 1,260 MasterCard Inc. 3.375% 4/1/24 16,000 16,412 McDonald's Corp. 3.625% 5/20/21 4,500 4,725 McDonald's Corp. 2.625% 1/15/22 9,000 8,868 NVR Inc. 3.950% 9/15/22 10,000 10,207 O'Reilly Automotive Inc. 4.875% 1/14/21 5,320 5,794 O'Reilly Automotive Inc. 4.625% 9/15/21 7,000 7,507 O'Reilly Automotive Inc. 3.800% 9/1/22 4,000 4,078 PACCAR Financial Corp. 2.500% 8/14/20 755 758 11 Priceline Group Inc. 1.800% 3/3/27 8,000 7,953 QVC Inc. 3.125% 4/1/19 2,000 1,984 QVC Inc. 4.850% 4/1/24 5,000 4,877 Smithsonian Institute Washington DC GO 3.434% 9/1/23 1,600 1,646 Staples Inc. 2.750% 1/12/18 5,150 5,146 Starbucks Corp. 2.700% 6/15/22 9,745 9,877 Starbucks Corp. 3.850% 10/1/23 12,000 12,795 Target Corp. 2.900% 1/15/22 9,800 10,009 Target Corp. 3.500% 7/1/24 11,985 12,480 TJX Cos. Inc. 6.950% 4/15/19 15,663 18,144 TJX Cos. Inc. 2.750% 6/15/21 6,000 6,075 TJX Cos. Inc. 2.500% 5/15/23 16,900 16,495 Toyota Motor Credit Corp. 4.500% 6/17/20 9,000 9,938 Toyota Motor Credit Corp. 4.250% 1/11/21 5,155 5,607 Toyota Motor Credit Corp. 3.400% 9/15/21 24,460 25,572 Toyota Motor Credit Corp. 3.300% 1/12/22 16,000 16,594 VF Corp. 3.500% 9/1/21 5,505 5,805 10 Volkswagen Financial Services NV 2.375% 11/13/18 1,368 2,053 7 Volkswagen Group of America Finance LLC 1.250% 5/23/17 1,335 1,301 7 Volkswagen Group of America Finance LLC 1.600% 11/20/17 2,395 2,332 7 Volkswagen Group of America Finance LLC 1.650% 5/22/18 1,335 1,286 7 Volkswagen Group of America Finance LLC 2.125% 5/23/19 2,710 2,579 Wal-Mart Stores Inc. 3.250% 10/25/20 21,195 22,467 Wal-Mart Stores Inc. 4.250% 4/15/21 13,619 15,106 Wal-Mart Stores Inc. 2.550% 4/11/23 68,021 67,629 Wal-Mart Stores Inc. 3.300% 4/22/24 17,930 18,594 Walgreens Boots Alliance Inc. 3.300% 11/18/21 15,000 15,035 7 Wesfarmers Ltd. 1.874% 3/20/18 6,000 6,000 Wyndham Worldwide Corp. 4.250% 3/1/22 4,000 4,001 Wyndham Worldwide Corp. 3.900% 3/1/23 2,000 1,926 Consumer Noncyclical (9.5%) Abbott Laboratories 2.550% 3/15/22 9,000 9,002 AbbVie Inc. 2.900% 11/6/22 10,000 9,681 AbbVie Inc. 3.600% 5/14/25 35,800 35,132 Actavis Funding SCS 3.450% 3/15/22 21,500 21,371 Actavis Funding SCS 3.850% 6/15/24 15,000 14,950 Actavis Inc. 3.250% 10/1/22 30,191 29,666 Agilent Technologies Inc. 5.000% 7/15/20 2,000 2,150 Agilent Technologies Inc. 3.200% 10/1/22 10,000 9,820 Agilent Technologies Inc. 3.875% 7/15/23 7,500 7,465 Allergan Inc. 2.800% 3/15/23 5,000 4,610 Altria Group Inc. 9.250% 8/6/19 8,014 9,909 Altria Group Inc. 2.850% 8/9/22 29,650 29,208 AmerisourceBergen Corp. 4.875% 11/15/19 6,270 6,856 AmerisourceBergen Corp. 3.400% 5/15/24 8,000 7,897 AmerisourceBergen Corp. 3.250% 3/1/25 10,000 9,697 Amgen Inc. 3.625% 5/15/22 12,000 12,337 Amgen Inc. 3.625% 5/22/24 9,000 9,152 Anheuser-Busch Cos. LLC 5.500% 1/15/18 80 87 Anheuser-Busch Cos. LLC 5.000% 3/1/19 3,145 3,417 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 12,382 11,738 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 8,500 8,617 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 5,570 6,491 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 8,514 9,899 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 7,210 8,007 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 12,286 13,529 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 36,346 34,683 7 BAT International Finance plc 9.500% 11/15/18 4,000 4,850 7 Baxalta Inc. 3.600% 6/23/22 7,000 7,071 7 Baxalta Inc. 4.000% 6/23/25 10,000 10,019 Baxter International Inc. 5.375% 6/1/18 2,000 2,176 Baxter International Inc. 4.500% 8/15/19 2,000 2,148 Baxter International Inc. 4.250% 3/15/20 3,000 3,203 7 Bayer US Finance LLC 3.000% 10/8/21 7,000 7,130 Becton Dickinson & Co. 5.000% 5/15/19 4,700 5,120 Becton Dickinson & Co. 3.250% 11/12/20 7,000 7,144 Biogen Inc. 3.625% 9/15/22 10,000 10,188 Biogen Inc. 4.050% 9/15/25 15,000 15,175 Boston Scientific Corp. 6.000% 1/15/20 6,500 7,286 Boston Scientific Corp. 4.125% 10/1/23 2,000 2,036 Boston Scientific Corp. 3.850% 5/15/25 6,500 6,466 Bottling Group LLC 5.125% 1/15/19 2,275 2,514 Bristol-Myers Squibb Co. 2.000% 8/1/22 15,200 14,799 Cardinal Health Inc. 3.500% 11/15/24 7,000 6,997 7 Cargill Inc. 4.307% 5/14/21 9,843 10,620 7 Cargill Inc. 3.250% 11/15/21 2,515 2,575 11 Cargill Inc. 2.500% 2/15/23 14,141 16,440 Catholic Health Initiatives Colorado GO 2.950% 11/1/22 1,500 1,480 Catholic Health Initiatives Colorado GO 4.200% 8/1/23 2,000 2,106 Celgene Corp. 3.250% 8/15/22 12,000 11,967 Celgene Corp. 3.875% 8/15/25 12,000 12,008 Clorox Co. 3.800% 11/15/21 5,000 5,285 Clorox Co. 3.050% 9/15/22 1,400 1,393 Coca-Cola Co. 3.150% 11/15/20 2,950 3,095 Coca-Cola Co. 3.300% 9/1/21 10,245 10,768 Coca-Cola Co. 3.200% 11/1/23 28,420 29,486 Coca-Cola Co. 2.875% 10/27/25 22,000 21,735 11 Coca-Cola Co. 1.125% 3/9/27 10,000 10,298 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 3,095 3,123 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 5,000 5,404 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 12,500 12,830 Colgate-Palmolive Co. 2.300% 5/3/22 8,000 7,916 Colgate-Palmolive Co. 1.950% 2/1/23 2,079 1,996 Colgate-Palmolive Co. 2.100% 5/1/23 7,000 6,802 Colgate-Palmolive Co. 3.250% 3/15/24 11,375 11,801 ConAgra Foods Inc. 7.000% 4/15/19 2,502 2,856 ConAgra Foods Inc. 3.250% 9/15/22 8,450 8,208 ConAgra Foods Inc. 3.200% 1/25/23 16,555 15,775 Constellation Brands Inc. 3.750% 5/1/21 4,250 4,346 Constellation Brands Inc. 4.750% 11/15/24 5,000 5,238 Covidien International Finance SA 4.200% 6/15/20 7,735 8,376 Covidien International Finance SA 3.200% 6/15/22 13,500 13,575 Covidien International Finance SA 2.950% 6/15/23 27,330 27,024 DENTSPLY International Inc. 4.125% 8/15/21 1,900 1,966 Diageo Capital plc 4.828% 7/15/20 5,689 6,279 Diageo Capital plc 2.625% 4/29/23 10,300 9,978 Diageo Investment Corp. 2.875% 5/11/22 11,000 10,948 DIGNITY HEALTH CALIFORNIA GO 3.812% 11/1/24 1,000 1,026 Dr Pepper Snapple Group Inc. 3.400% 11/15/25 10,000 9,962 Estee Lauder Cos. Inc. 2.350% 8/15/22 5,000 4,878 Express Scripts Holding Co. 7.250% 6/15/19 3,000 3,469 Express Scripts Holding Co. 4.750% 11/15/21 7,625 8,257 Flowers Foods Inc. 4.375% 4/1/22 2,000 2,093 Genzyme Corp. 5.000% 6/15/20 15,349 17,148 Gilead Sciences Inc. 3.250% 9/1/22 10,420 10,557 Gilead Sciences Inc. 3.700% 4/1/24 42,655 44,006 Gilead Sciences Inc. 3.500% 2/1/25 62,774 63,586 Gilead Sciences Inc. 3.650% 3/1/26 6,950 7,018 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 11,570 11,550 GlaxoSmithKline Capital plc 2.850% 5/8/22 16,050 16,197 7 Grupo Bimbo SAB de CV 3.875% 6/27/24 12,000 11,851 Hershey Co. 4.125% 12/1/20 4,125 4,468 Hershey Co. 2.625% 5/1/23 20,450 20,175 Hershey Co. 3.200% 8/21/25 6,985 7,076 Hormel Foods Corp. 4.125% 4/15/21 625 689 JM Smucker Co. 2.500% 3/15/20 1,575 1,575 JM Smucker Co. 3.000% 3/15/22 10,000 10,014 JM Smucker Co. 3.500% 3/15/25 13,000 13,045 Kimberly-Clark Corp. 7.500% 11/1/18 10,000 11,705 Kimberly-Clark Corp. 3.625% 8/1/20 3,300 3,517 Kimberly-Clark Corp. 3.050% 8/15/25 8,000 8,016 Koninklijke Philips NV 3.750% 3/15/22 5,000 5,112 Kraft Foods Group Inc. 6.125% 8/23/18 6,000 6,666 Kraft Foods Group Inc. 3.500% 6/6/22 6,000 6,125 Kroger Co. 2.200% 1/15/17 2,920 2,945 Kroger Co. 3.300% 1/15/21 5,500 5,649 Kroger Co. 2.950% 11/1/21 3,000 2,995 Kroger Co. 3.400% 4/15/22 3,000 3,062 Kroger Co. 3.850% 8/1/23 5,000 5,181 Laboratory Corp. of America Holdings 3.600% 2/1/25 2,000 1,947 McKesson Corp. 7.500% 2/15/19 6,100 7,076 McKesson Corp. 2.850% 3/15/23 5,000 4,865 Mead Johnson Nutrition Co. 4.125% 11/15/25 10,000 10,122 Medtronic Inc. 2.500% 3/15/20 17,700 17,921 Medtronic Inc. 4.450% 3/15/20 10,000 10,928 Medtronic Inc. 3.125% 3/15/22 7,000 7,175 Medtronic Inc. 3.150% 3/15/22 36,853 37,728 Medtronic Inc. 2.750% 4/1/23 20,000 19,754 Medtronic Inc. 3.625% 3/15/24 10,000 10,402 Medtronic Inc. 3.500% 3/15/25 75,300 76,833 Merck & Co. Inc. 2.350% 2/10/22 3,804 3,759 Merck & Co. Inc. 2.400% 9/15/22 23,080 22,783 Merck & Co. Inc. 2.800% 5/18/23 42,254 42,524 Merck & Co. Inc. 2.750% 2/10/25 33,560 32,843 Mondelez International Inc. 2.250% 2/1/19 5,000 5,021 11 Mondelez International Inc. 1.000% 3/7/22 4,275 4,591 Mondelez International Inc. 4.000% 2/1/24 8,000 8,315 11 Mondelez International Inc. 1.625% 3/8/27 13,000 13,179 7 Mylan Inc. 3.125% 1/15/23 16,325 15,248 Newell Rubbermaid Inc. 4.000% 12/1/24 4,500 4,508 Newell Rubbermaid Inc. 3.900% 11/1/25 4,000 3,972 Novartis Capital Corp. 4.400% 4/24/20 5,000 5,552 Novartis Capital Corp. 2.400% 9/21/22 29,555 29,432 Novartis Capital Corp. 3.400% 5/6/24 17,000 17,720 PepsiCo Inc. 4.500% 1/15/20 13,800 15,172 PepsiCo Inc. 3.000% 8/25/21 17,990 18,584 PepsiCo Inc. 2.750% 3/5/22 13,860 13,992 PepsiCo Inc. 3.100% 7/17/22 21,550 22,134 PepsiCo Inc. 2.750% 3/1/23 9,000 8,961 PepsiCo Inc. 3.600% 3/1/24 43,040 44,942 PepsiCo Inc. 2.750% 4/30/25 20,000 19,451 PepsiCo Inc. 3.500% 7/17/25 19,900 20,569 PerkinElmer Inc. 5.000% 11/15/21 8,000 8,550 7 Pernod Ricard SA 5.750% 4/7/21 2,250 2,503 7 Pernod Ricard SA 4.450% 1/15/22 10,000 10,453 7 Pernod Ricard SA 4.250% 7/15/22 5,000 5,178 Perrigo Finance plc 3.900% 12/15/24 10,000 9,623 Pfizer Inc. 3.000% 6/15/23 10,000 10,077 Pfizer Inc. 3.400% 5/15/24 11,737 11,941 Pharmacia Corp. 6.500% 12/1/18 6,045 6,915 Philip Morris International Inc. 2.900% 11/15/21 6,000 6,097 Philip Morris International Inc. 2.500% 8/22/22 8,425 8,308 Philip Morris International Inc. 2.625% 3/6/23 2,000 1,958 Philip Morris International Inc. 3.600% 11/15/23 5,000 5,236 Philip Morris International Inc. 3.250% 11/10/24 16,000 16,218 Philip Morris International Inc. 3.375% 8/11/25 10,000 10,217 Procter & Gamble Co. 3.100% 8/15/23 13,000 13,422 Quest Diagnostics Inc. 4.750% 1/30/20 1,000 1,069 Quest Diagnostics Inc. 4.700% 4/1/21 4,000 4,311 Quest Diagnostics Inc. 4.250% 4/1/24 2,000 2,050 7 Reynolds American Inc. 6.875% 5/1/20 8,304 9,557 Reynolds American Inc. 4.000% 6/12/22 5,000 5,228 Reynolds American Inc. 3.250% 11/1/22 5,011 4,978 Reynolds American Inc. 4.450% 6/12/25 20,000 20,913 7 Roche Holdings Inc. 3.350% 9/30/24 12,000 12,396 St. Jude Medical Inc. 3.250% 4/15/23 9,138 8,957 St. Jude Medical Inc. 3.875% 9/15/25 7,000 7,103 Stryker Corp. 4.375% 1/15/20 4,000 4,339 Stryker Corp. 3.375% 11/1/25 10,000 9,983 Sysco Corp. 3.750% 10/1/25 8,000 8,122 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 7,521 7,073 Thermo Fisher Scientific Inc. 2.250% 8/15/16 2,840 2,862 Thermo Fisher Scientific Inc. 4.700% 5/1/20 4,400 4,770 Thermo Fisher Scientific Inc. 4.500% 3/1/21 4,100 4,418 Tyson Foods Inc. 4.500% 6/15/22 12,470 13,294 Tyson Foods Inc. 3.950% 8/15/24 23,150 23,622 Unilever Capital Corp. 4.800% 2/15/19 1,920 2,110 Unilever Capital Corp. 3.100% 7/30/25 12,000 12,155 Wyeth LLC 6.450% 2/1/24 4,752 5,845 Zoetis Inc. 3.250% 2/1/23 5,000 4,783 Energy (7.2%) Anadarko Petroleum Corp. 3.450% 7/15/24 13,000 12,697 Baker Hughes Inc. 7.500% 11/15/18 4,845 5,580 BP Capital Markets plc 1.375% 5/10/18 2,000 2,002 BP Capital Markets plc 4.750% 3/10/19 8,350 9,051 BP Capital Markets plc 2.521% 1/15/20 5,000 5,058 BP Capital Markets plc 4.500% 10/1/20 20,500 22,484 BP Capital Markets plc 4.742% 3/11/21 8,748 9,676 BP Capital Markets plc 3.561% 11/1/21 31,470 32,787 BP Capital Markets plc 3.062% 3/17/22 8,970 8,993 BP Capital Markets plc 3.245% 5/6/22 35,000 35,512 BP Capital Markets plc 2.500% 11/6/22 16,352 15,763 BP Capital Markets plc 2.750% 5/10/23 34,560 33,583 BP Capital Markets plc 3.994% 9/26/23 5,000 5,244 BP Capital Markets plc 3.814% 2/10/24 35,410 36,468 BP Capital Markets plc 3.535% 11/4/24 8,970 9,073 BP Capital Markets plc 3.506% 3/17/25 12,000 12,076 Cameron International Corp. 3.600% 4/30/22 1,335 1,351 Cameron International Corp. 4.000% 12/15/23 5,000 5,141 Cameron International Corp. 3.700% 6/15/24 3,000 2,999 Cenovus Energy Inc. 3.800% 9/15/23 10,225 9,738 CenterPoint Energy Resources Corp. 4.500% 1/15/21 3,000 3,186 Chevron Corp. 4.950% 3/3/19 3,347 3,719 Chevron Corp. 2.193% 11/15/19 2,000 2,021 Chevron Corp. 1.961% 3/3/20 9,220 9,214 Chevron Corp. 2.411% 3/3/22 8,315 8,235 Chevron Corp. 2.355% 12/5/22 52,115 50,844 Chevron Corp. 3.191% 6/24/23 23,933 24,463 ConocoPhillips 6.000% 1/15/20 5,000 5,734 ConocoPhillips Co. 2.875% 11/15/21 12,000 12,018 ConocoPhillips Co. 2.400% 12/15/22 10,000 9,559 ConocoPhillips Co. 3.350% 11/15/24 23,184 22,906 Continental Resources Inc. 5.000% 9/15/22 14,000 12,565 Continental Resources Inc. 3.800% 6/1/24 5,000 4,186 Devon Energy Corp. 6.300% 1/15/19 5,000 5,584 Diamond Offshore Drilling Inc. 5.875% 5/1/19 5,000 5,085 Diamond Offshore Drilling Inc. 3.450% 11/1/23 6,000 5,304 Dominion Gas Holdings LLC 3.600% 12/15/24 25,000 24,701 Enbridge Energy Partners LP 6.500% 4/15/18 1,750 1,876 Enbridge Energy Partners LP 5.200% 3/15/20 2,500 2,607 Enbridge Energy Partners LP 4.200% 9/15/21 6,150 6,019 Enbridge Energy Partners LP 5.875% 10/15/25 10,000 10,081 4 Enbridge Energy Partners LP 8.050% 10/1/77 1,110 1,010 Enbridge Inc. 3.500% 6/10/24 3,000 2,651 Energy Transfer Partners LP 9.700% 3/15/19 4,432 5,247 Energy Transfer Partners LP 9.000% 4/15/19 2,334 2,728 Energy Transfer Partners LP 4.650% 6/1/21 7,850 7,790 Energy Transfer Partners LP 5.200% 2/1/22 22,908 22,851 Energy Transfer Partners LP 3.600% 2/1/23 11,439 10,119 Energy Transfer Partners LP 4.900% 2/1/24 3,042 2,873 Energy Transfer Partners LP 4.050% 3/15/25 1,000 878 Ensco plc 4.700% 3/15/21 14,300 12,868 Ensco plc 5.200% 3/15/25 6,000 5,013 Enterprise Products Operating LLC 5.200% 9/1/20 2,174 2,392 Enterprise Products Operating LLC 4.050% 2/15/22 5,000 5,104 Enterprise Products Operating LLC 3.350% 3/15/23 10,500 10,142 Enterprise Products Operating LLC 3.750% 2/15/25 15,923 15,346 4 Enterprise Products Operating LLC 8.375% 8/1/66 1,500 1,474 EOG Resources Inc. 5.625% 6/1/19 10,250 11,459 EOG Resources Inc. 2.450% 4/1/20 5,950 5,993 EOG Resources Inc. 4.400% 6/1/20 12,000 13,035 EOG Resources Inc. 4.100% 2/1/21 11,000 11,782 EOG Resources Inc. 2.625% 3/15/23 18,885 18,450 EOG Resources Inc. 3.150% 4/1/25 10,630 10,548 EQT Corp. 8.125% 6/1/19 5,500 6,380 EQT Corp. 4.875% 11/15/21 4,000 4,024 Exxon Mobil Corp. 2.397% 3/6/22 8,825 8,809 Exxon Mobil Corp. 2.709% 3/6/25 21,100 20,865 Halliburton Co. 6.150% 9/15/19 4,631 5,252 Halliburton Co. 3.250% 11/15/21 10,800 11,015 Halliburton Co. 3.500% 8/1/23 5,000 4,995 Hess Corp. 8.125% 2/15/19 5,075 5,892 Kinder Morgan Energy Partners LP 2.650% 2/1/19 2,100 2,053 Kinder Morgan Energy Partners LP 9.000% 2/1/19 5,410 6,250 Kinder Morgan Energy Partners LP 6.850% 2/15/20 8,227 9,104 Kinder Morgan Energy Partners LP 5.800% 3/1/21 5,000 5,240 Kinder Morgan Energy Partners LP 4.150% 3/1/22 1,240 1,182 Kinder Morgan Energy Partners LP 4.250% 9/1/24 5,000 4,472 Kinder Morgan Inc. 4.300% 6/1/25 2,600 2,355 Marathon Oil Corp. 3.850% 6/1/25 18,000 16,178 Nabors Industries Inc. 5.000% 9/15/20 3,319 3,177 National Oilwell Varco Inc. 2.600% 12/1/22 24,000 22,304 Noble Energy Inc. 8.250% 3/1/19 6,000 6,988 Noble Energy Inc. 3.900% 11/15/24 1,000 952 Occidental Petroleum Corp. 4.100% 2/1/21 10,032 10,751 Occidental Petroleum Corp. 3.125% 2/15/22 19,080 19,025 Occidental Petroleum Corp. 2.700% 2/15/23 32,604 31,809 Occidental Petroleum Corp. 3.500% 6/15/25 11,175 11,306 ONEOK Partners LP 8.625% 3/1/19 2,000 2,298 ONEOK Partners LP 3.375% 10/1/22 12,083 10,696 Petro-Canada 6.050% 5/15/18 4,000 4,409 Phillips 66 2.950% 5/1/17 4,000 4,090 Phillips 66 4.300% 4/1/22 9,000 9,534 Pioneer Natural Resources Co. 3.950% 7/15/22 3,000 2,992 Plains All American Pipeline LP / PAA Finance Corp. 3.650% 6/1/22 14,970 14,698 Plains All American Pipeline LP / PAA Finance Corp. 2.850% 1/31/23 1,902 1,743 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 9,542 8,956 Pride International Inc. 6.875% 8/15/20 12,178 11,962 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 7,410 7,262 Rowan Cos. Inc. 4.875% 6/1/22 8,000 6,424 7 Schlumberger Investment SA 3.300% 9/14/21 20,900 21,433 Schlumberger Investment SA 3.650% 12/1/23 32,500 33,660 Shell International Finance BV 4.300% 9/22/19 16,000 17,328 Shell International Finance BV 4.375% 3/25/20 14,035 15,340 Shell International Finance BV 2.375% 8/21/22 29,609 28,860 Shell International Finance BV 2.250% 1/6/23 10,500 10,064 Shell International Finance BV 3.400% 8/12/23 5,000 5,139 Shell International Finance BV 3.250% 5/11/25 38,000 37,951 Southwestern Energy Co. 7.500% 2/1/18 5,000 5,325 Southwestern Energy Co. 4.050% 1/23/20 5,000 4,827 Southwestern Energy Co. 4.100% 3/15/22 7,000 5,979 Southwestern Energy Co. 4.950% 1/23/25 10,000 8,725 Spectra Energy Partners LP 4.600% 6/15/21 2,900 3,030 Spectra Energy Partners LP 4.750% 3/15/24 14,215 14,624 Spectra Energy Partners LP 3.500% 3/15/25 12,000 11,138 Suncor Energy Inc. 3.600% 12/1/24 6,745 6,732 Talisman Energy Inc. 7.750% 6/1/19 3,000 3,308 Talisman Energy Inc. 3.750% 2/1/21 3,300 3,018 Total Capital Canada Ltd. 1.450% 1/15/18 7,700 7,725 Total Capital Canada Ltd. 2.750% 7/15/23 19,420 19,041 Total Capital International SA 2.750% 6/19/21 7,000 7,081 8 Total Capital International SA 4.250% 11/26/21 9,816 7,257 Total Capital International SA 2.875% 2/17/22 31,378 31,499 Total Capital International SA 2.700% 1/25/23 23,160 22,629 Total Capital International SA 3.700% 1/15/24 10,000 10,339 Total Capital International SA 3.750% 4/10/24 25,000 25,961 Total Capital SA 4.450% 6/24/20 20,212 22,183 Total Capital SA 4.125% 1/28/21 12,525 13,597 TransCanada PipeLines Ltd. 3.800% 10/1/20 4,292 4,553 TransCanada PipeLines Ltd. 2.500% 8/1/22 530 501 TransCanada PipeLines Ltd. 3.750% 10/16/23 18,315 18,320 Transocean Inc. 6.875% 12/15/21 5,000 3,925 Valero Energy Corp. 9.375% 3/15/19 4,200 5,093 Weatherford International Ltd. 9.625% 3/1/19 3,750 3,909 Weatherford International Ltd. 5.125% 9/15/20 3,647 3,123 Weatherford International Ltd. 4.500% 4/15/22 2,000 1,565 Williams Cos. Inc. 4.550% 6/24/24 7,000 5,855 Williams Partners LP 3.600% 3/15/22 9,000 8,142 Williams Partners LP 4.500% 11/15/23 8,100 7,532 Williams Partners LP 3.900% 1/15/25 4,000 3,401 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 5,000 4,525 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 9,000 8,100 7 Woodside Finance Ltd. 3.650% 3/5/25 15,000 13,654 Other Industrial (0.3%) CBRE Services Inc. 4.875% 3/1/26 10,000 10,000 Fluor Corp. 3.500% 12/15/24 31,375 31,752 7 Hutchison Whampoa International 11 Ltd. 4.625% 1/13/22 19,240 20,818 7 Hutchison Whampoa International 14 Ltd. 3.625% 10/31/24 5,000 5,041 Technology (6.4%) Adobe Systems Inc. 3.250% 2/1/25 4,000 3,954 Altera Corp. 2.500% 11/15/18 10,000 10,147 Altera Corp. 4.100% 11/15/23 4,623 4,840 Apple Inc. 2.000% 5/6/20 9,585 9,619 Apple Inc. 2.850% 5/6/21 37,125 38,142 Apple Inc. 2.150% 2/9/22 19,000 18,719 Apple Inc. 2.700% 5/13/22 19,350 19,528 8 Apple Inc. 3.700% 8/28/22 10,000 7,233 11 Apple Inc. 1.000% 11/10/22 2,500 2,759 Apple Inc. 2.400% 5/3/23 116,325 113,772 Apple Inc. 3.450% 5/6/24 64,000 66,510 Apple Inc. 2.500% 2/9/25 23,500 22,582 Apple Inc. 3.200% 5/13/25 24,675 24,927 11 Apple Inc. 1.625% 11/10/26 2,500 2,751 Applied Materials Inc. 2.625% 10/1/20 4,165 4,195 Applied Materials Inc. 4.300% 6/15/21 10,615 11,387 Applied Materials Inc. 3.900% 10/1/25 26,975 27,027 Autodesk Inc. 3.125% 6/15/20 5,000 5,019 Autodesk Inc. 4.375% 6/15/25 10,000 10,022 Baidu Inc. 3.250% 8/6/18 10,100 10,304 Baidu Inc. 3.500% 11/28/22 13,000 12,914 Broadcom Corp. 2.500% 8/15/22 9,000 8,787 Broadcom Corp. 3.500% 8/1/24 6,485 6,443 CA Inc. 3.600% 8/1/20 4,015 4,070 Cisco Systems Inc. 4.950% 2/15/19 1,985 2,186 Cisco Systems Inc. 2.125% 3/1/19 14,049 14,238 Cisco Systems Inc. 2.450% 6/15/20 15,247 15,502 Corning Inc. 4.250% 8/15/20 9,000 9,753 EMC Corp. 3.375% 6/1/23 15,500 13,055 Fidelity National Information Services Inc. 3.625% 10/15/20 4,000 4,072 Fidelity National Information Services Inc. 4.500% 10/15/22 8,000 8,164 Fidelity National Information Services Inc. 3.500% 4/15/23 7,705 7,341 Fidelity National Information Services Inc. 5.000% 10/15/25 8,000 8,249 Fiserv Inc. 2.700% 6/1/20 5,350 5,355 Fiserv Inc. 3.500% 10/1/22 8,000 8,085 Fiserv Inc. 3.850% 6/1/25 3,000 3,015 7 Hewlett Packard Enterprise Co. 3.600% 10/15/20 5,000 5,023 7 Hewlett Packard Enterprise Co. 4.400% 10/15/22 10,000 10,054 7 Hewlett Packard Enterprise Co. 4.900% 10/15/25 28,500 28,155 HP Inc. 3.750% 12/1/20 804 820 HP Inc. 4.300% 6/1/21 5,000 5,140 HP Inc. 4.375% 9/15/21 4,022 4,117 Intel Corp. 2.450% 7/29/20 5,075 5,155 Intel Corp. 3.300% 10/1/21 34,900 36,586 Intel Corp. 3.100% 7/29/22 11,500 11,819 Intel Corp. 2.700% 12/15/22 28,000 28,061 Intel Corp. 3.700% 7/29/25 47,621 49,453 International Business Machines Corp. 1.875% 8/1/22 17,000 16,105 International Business Machines Corp. 3.375% 8/1/23 31,000 31,527 International Business Machines Corp. 3.625% 2/12/24 23,000 23,746 KLA-Tencor Corp. 3.375% 11/1/19 1,285 1,305 KLA-Tencor Corp. 4.125% 11/1/21 3,000 3,017 KLA-Tencor Corp. 4.650% 11/1/24 5,000 5,035 Lam Research Corp. 3.800% 3/15/25 4,000 3,751 Microsoft Corp. 2.000% 11/3/20 3,350 3,360 Microsoft Corp. 2.375% 2/12/22 38,500 38,498 Microsoft Corp. 2.650% 11/3/22 14,215 14,298 Microsoft Corp. 2.125% 11/15/22 9,000 8,746 Microsoft Corp. 3.625% 12/15/23 19,000 20,108 Microsoft Corp. 2.700% 2/12/25 39,250 38,660 Microsoft Corp. 3.125% 11/3/25 33,640 34,013 Motorola Solutions Inc. 3.750% 5/15/22 7,000 6,464 Oracle Corp. 2.375% 1/15/19 3,250 3,315 Oracle Corp. 3.875% 7/15/20 13,000 14,004 Oracle Corp. 2.800% 7/8/21 18,000 18,306 Oracle Corp. 2.500% 5/15/22 30,730 30,263 Oracle Corp. 2.500% 10/15/22 57,616 56,368 Oracle Corp. 3.625% 7/15/23 24,000 25,014 Oracle Corp. 3.400% 7/8/24 43,500 44,300 Oracle Corp. 2.950% 5/15/25 40,000 39,133 Pitney Bowes Inc. 4.625% 3/15/24 5,000 4,993 QUALCOMM Inc. 2.250% 5/20/20 5,985 5,937 QUALCOMM Inc. 3.000% 5/20/22 26,510 26,190 QUALCOMM Inc. 3.450% 5/20/25 14,665 14,148 Seagate HDD Cayman 4.750% 6/1/23 5,000 4,631 Seagate HDD Cayman 4.750% 1/1/25 4,500 4,050 Texas Instruments Inc. 2.250% 5/1/23 5,000 4,800 Tyco Electronics Group SA 3.500% 2/3/22 16,710 17,138 11 Tyco Electronics Group SA 1.100% 3/1/23 7,453 7,992 Tyco Electronics Group SA 3.450% 8/1/24 7,000 7,028 Verisk Analytics Inc. 4.125% 9/12/22 11,264 11,431 Verisk Analytics Inc. 4.000% 6/15/25 8,000 7,796 Xilinx Inc. 3.000% 3/15/21 6,000 6,060 Transportation (1.7%) 4 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 5,000 4,894 Canadian Pacific Railway Co. 7.250% 5/15/19 3,375 3,925 Canadian Pacific Railway Co. 4.450% 3/15/23 5,085 5,462 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 1,229 1,266 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 204 210 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 979 1,099 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 1,214 1,338 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 3,739 4,244 4 Continental Airlines 2010-1 Class A Pass Through Trust 4.750% 7/12/22 6,183 6,539 4 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 7,735 7,928 4 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 25,434 26,101 4 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 1,264 1,304 CSX Corp. 7.900% 5/1/17 5,000 5,480 CSX Corp. 7.375% 2/1/19 3,375 3,916 4 CSX Transportation Inc. 6.251% 1/15/23 3,086 3,578 4,12 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 6,011 6,853 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 1,912 2,223 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 3,623 4,085 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 6,305 6,793 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 3,127 3,284 4 Delta Air Lines 2015-1 Class A Pass Through Trust 3.875% 1/30/29 9,000 9,034 7 ERAC USA Finance LLC 6.375% 10/15/17 6,370 6,925 7 ERAC USA Finance LLC 5.250% 10/1/20 3,750 4,145 7 ERAC USA Finance LLC 4.500% 8/16/21 5,000 5,355 7 ERAC USA Finance LLC 3.850% 11/15/24 3,000 3,031 10 Firstgroup plc 8.750% 4/8/21 6,000 11,473 4 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 13,077 12,880 JB Hunt Transport Services Inc. 3.300% 8/15/22 5,000 4,988 4,5,12 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.771% 5/15/18 2,465 2,431 Kansas City Southern de Mexico SA de CV 3.000% 5/15/23 9,000 8,666 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 4,302 4,808 4 Spirit Airlines Class A Pass Through Certificates Series 2015-1 4.100% 10/1/29 20,000 20,225 Union Pacific Corp. 4.163% 7/15/22 5,255 5,728 Union Pacific Corp. 2.950% 1/15/23 5,939 5,987 Union Pacific Corp. 2.750% 4/15/23 20,853 20,568 Union Pacific Corp. 3.646% 2/15/24 5,000 5,252 Union Pacific Corp. 3.750% 3/15/24 24,925 26,401 Union Pacific Corp. 3.250% 8/15/25 5,000 5,081 4 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 5,393 5,582 4 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 7,277 7,477 United Continental Holdings Inc. 6.375% 6/1/18 2,775 2,931 United Parcel Service Inc. 3.125% 1/15/21 7,400 7,728 United Parcel Service Inc. 2.450% 10/1/22 55,500 54,817 Utilities (5.6%) Electric (5.3%) Alabama Power Co. 3.375% 10/1/20 7,000 7,296 Alabama Power Co. 3.550% 12/1/23 5,750 5,927 Alabama Power Co. 2.800% 4/1/25 7,000 6,743 Ameren Illinois Co. 2.700% 9/1/22 22,449 22,165 Ameren Illinois Co. 3.250% 3/1/25 16,680 16,982 Arizona Public Service Co. 3.350% 6/15/24 8,200 8,369 Arizona Public Service Co. 3.150% 5/15/25 10,000 10,036 Baltimore Gas & Electric Co. 3.500% 11/15/21 11,190 11,744 Baltimore Gas & Electric Co. 2.800% 8/15/22 16,840 16,690 Baltimore Gas & Electric Co. 3.350% 7/1/23 15,197 15,479 Berkshire Hathaway Energy Co. 3.750% 11/15/23 4,100 4,248 CMS Energy Corp. 8.750% 6/15/19 11,180 13,573 CMS Energy Corp. 6.250% 2/1/20 3,255 3,727 CMS Energy Corp. 3.875% 3/1/24 1,065 1,097 Commonwealth Edison Co. 3.400% 9/1/21 5,400 5,627 Commonwealth Edison Co. 3.100% 11/1/24 3,990 3,967 Connecticut Light & Power Co. 2.500% 1/15/23 24,900 24,311 Consumers Energy Co. 6.125% 3/15/19 4,150 4,720 Consumers Energy Co. 6.700% 9/15/19 6,319 7,377 Consumers Energy Co. 5.650% 4/15/20 10,683 12,194 Consumers Energy Co. 2.850% 5/15/22 15,640 15,793 Consumers Energy Co. 3.375% 8/15/23 6,144 6,352 Consumers Energy Co. 3.125% 8/31/24 16,000 16,148 DTE Electric Co. 3.450% 10/1/20 7,680 8,081 DTE Electric Co. 3.900% 6/1/21 14,650 15,729 DTE Electric Co. 2.650% 6/15/22 1,000 992 DTE Electric Co. 3.375% 3/1/25 14,575 14,890 Duke Energy Progress LLC 3.250% 8/15/25 9,345 9,520 7 EDP Finance BV 4.900% 10/1/19 15,910 16,553 7 EDP Finance BV 4.125% 1/15/20 17,780 17,929 7 EDP Finance BV 5.250% 1/14/21 3,020 3,169 11 Enel Finance International NV 1.966% 1/27/25 6,000 6,792 Entergy Arkansas Inc. 3.750% 2/15/21 8,770 9,252 Entergy Arkansas Inc. 3.050% 6/1/23 7,410 7,328 Entergy Arkansas Inc. 3.700% 6/1/24 3,318 3,417 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 5,699 6,634 Entergy Louisiana LLC 4.800% 5/1/21 12,780 14,006 Entergy Louisiana LLC 3.300% 12/1/22 6,915 6,921 Entergy Louisiana LLC 4.050% 9/1/23 5,400 5,690 Entergy Louisiana LLC 5.400% 11/1/24 3,562 4,120 Entergy Louisiana LLC 4.950% 1/15/45 9,250 9,405 Eversource Energy 4.500% 11/15/19 925 997 Eversource Energy 2.800% 5/1/23 2,000 1,937 Exelon Corp. 2.850% 6/15/20 8,030 8,035 Exelon Corp. 3.950% 6/15/25 8,280 8,362 Exelon Generation Co. LLC 4.000% 10/1/20 4,000 4,171 Exelon Generation Co. LLC 4.250% 6/15/22 5,000 5,099 FirstEnergy Corp. 4.250% 3/15/23 17,918 18,069 7 FirstEnergy Transmission LLC 4.350% 1/15/25 10,090 10,323 Florida Power & Light Co. 2.750% 6/1/23 21,755 21,791 Florida Power & Light Co. 3.250% 6/1/24 6,960 7,178 4,7 FPL Energy Marcus Hook LP 7.590% 7/10/18 4,930 5,177 Georgia Power Co. 2.850% 5/15/22 9,959 9,815 ITC Holdings Corp. 3.650% 6/15/24 7,000 7,033 7 Kansas Gas & Electric Co. 6.700% 6/15/19 4,824 5,571 Kentucky Utilities Co. 3.300% 10/1/25 8,940 9,095 LG&E & KU Energy LLC 3.750% 11/15/20 13,086 13,680 LG&E & KU Energy LLC 4.375% 10/1/21 9,785 10,653 Louisville Gas & Electric Co. 3.300% 10/1/25 12,975 13,233 MidAmerican Energy Co. 3.700% 9/15/23 5,500 5,801 MidAmerican Energy Co. 3.500% 10/15/24 37,390 38,711 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 5,450 5,432 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 15,785 15,923 National Rural Utilities Cooperative Finance Corp. 3.400% 11/15/23 13,737 14,111 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 15,870 15,298 National Rural Utilities Cooperative Finance Corp. 3.250% 11/1/25 4,870 4,884 Nevada Power Co. 7.125% 3/15/19 7,350 8,518 7 Niagara Mohawk Power Corp. 2.721% 11/28/22 2,000 1,940 NSTAR Electric Co. 2.375% 10/15/22 7,700 7,459 Pacific Gas & Electric Co. 4.250% 5/15/21 6,200 6,682 Pacific Gas & Electric Co. 3.250% 9/15/21 4,050 4,142 Pacific Gas & Electric Co. 2.450% 8/15/22 6,500 6,272 Pacific Gas & Electric Co. 3.250% 6/15/23 21,500 21,679 Pacific Gas & Electric Co. 3.850% 11/15/23 3,710 3,875 Pacific Gas & Electric Co. 3.750% 2/15/24 25,295 26,232 Pacific Gas & Electric Co. 3.400% 8/15/24 20,475 20,683 Pacific Gas & Electric Co. 3.500% 6/15/25 9,650 9,771 PacifiCorp 3.850% 6/15/21 16,844 17,975 PacifiCorp 3.600% 4/1/24 6,000 6,249 PacifiCorp 3.350% 7/1/25 12,720 12,913 Potomac Electric Power Co. 3.050% 4/1/22 2,270 2,286 Potomac Electric Power Co. 3.600% 3/15/24 12,690 13,149 PPL Electric Utilities Corp. 3.000% 9/15/21 15,868 16,292 PSEG Power LLC 4.300% 11/15/23 1,210 1,232 Public Service Co. of Colorado 2.250% 9/15/22 5,000 4,858 Public Service Electric & Gas Co. 3.500% 8/15/20 8,000 8,470 Public Service Electric & Gas Co. 2.375% 5/15/23 20,275 19,632 Public Service Electric & Gas Co. 3.150% 8/15/24 7,710 7,849 Public Service Electric & Gas Co. 3.000% 5/15/25 10,470 10,465 Puget Energy Inc. 6.500% 12/15/20 15,565 18,067 Puget Energy Inc. 6.000% 9/1/21 4,235 4,861 Puget Energy Inc. 5.625% 7/15/22 19,769 22,350 7 Puget Energy Inc. 3.650% 5/15/25 13,000 12,697 Puget Sound Energy Inc. 4.300% 5/20/45 5,240 5,381 SCANA Corp. 6.250% 4/1/20 8,500 9,518 SCANA Corp. 4.750% 5/15/21 10,787 11,317 SCANA Corp. 4.125% 2/1/22 2,000 2,003 Southern California Edison Co. 3.500% 10/1/23 17,500 18,293 Tampa Electric Co. 5.400% 5/15/21 13,000 14,808 Tampa Electric Co. 2.600% 9/15/22 6,220 6,038 TECO Finance Inc. 5.150% 3/15/20 14,332 15,646 7 Trans-Allegheny Interstate Line Co. 3.850% 6/1/25 11,000 11,039 Union Electric Co. 6.700% 2/1/19 2,427 2,794 Union Electric Co. 3.500% 4/15/24 5,410 5,555 Virginia Electric & Power Co. 3.450% 9/1/22 9,000 9,341 Virginia Electric & Power Co. 3.450% 2/15/24 7,000 7,242 Virginia Electric & Power Co. 3.100% 5/15/25 4,300 4,298 Western Massachusetts Electric Co. 3.500% 9/15/21 10,000 10,455 Natural Gas (0.2%) Nisource Finance Corp. 3.850% 2/15/23 8,518 8,799 Sempra Energy 2.875% 10/1/22 7,200 7,053 Sempra Energy 3.550% 6/15/24 2,000 2,024 Southern California Gas Co. 3.150% 9/15/24 22,290 22,643 Other Utility (0.1%) American Water Capital Corp. 3.400% 3/1/25 9,720 9,942 Total Corporate Bonds (Cost $15,352,800) Sovereign Bonds (U.S. Dollar-Denominated) (3.1%) 7 Abu Dhabi National Energy Co. PJSC 6.165% 10/25/17 1,000 1,078 7 Abu Dhabi National Energy Co. PJSC 3.625% 1/12/23 1,000 985 Asian Development Bank 1.125% 3/15/17 4,000 4,025 Asian Development Bank 1.875% 10/23/18 3,000 3,060 7 Banco Latinoamericano de Comercio Exterior SA 3.250% 5/7/20 4,000 3,961 7 Bank Nederlandse Gemeenten 2.500% 1/23/23 1,000 1,022 7 Bank of China Ltd. 3.750% 11/8/16 920 940 7 Bermuda 5.603% 7/20/20 2,300 2,536 7 Bermuda 4.138% 1/3/23 2,000 2,013 7 Bermuda 4.854% 2/6/24 1,000 1,049 Cayman Islands 5.950% 11/24/19 500 565 7 CDP Financial Inc. 3.150% 7/24/24 8,000 8,094 Centrais Eletricas Brasileiras SA 5.750% 10/27/21 1,800 1,435 7 CEZ AS 4.250% 4/3/22 1,000 1,058 7 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 1,000 1,023 7 CNPC General Capital Ltd. 3.400% 4/16/23 1,000 978 Corp. Andina de Fomento 3.750% 1/15/16 11,500 11,570 Corp. Financiera de Desarrollo SA 3.250% 7/15/19 5,000 5,002 7 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 1,400 1,444 7 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 3,000 3,050 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 1,500 1,516 7 Corp. Nacional del Cobre de Chile 4.500% 8/13/23 1,500 1,525 Ecopetrol SA 7.375% 9/18/43 1,000 955 Ecopetrol SA 5.875% 5/28/45 4,200 3,423 7 Electricite de France SA 3.625% 10/13/25 4,800 4,784 7 Electricite de France SA 6.000% 1/22/14 50 50 8 Emirates NBD PJSC 5.750% 5/8/19 4,060 3,048 4,7 ENA Norte Trust 4.950% 4/25/28 1,738 1,773 Eskom Holdings SOC Ltd. 5.750% 1/26/21 12,200 11,376 European Investment Bank 2.250% 3/15/16 8,000 8,054 European Investment Bank 2.125% 7/15/16 10,000 10,114 European Investment Bank 2.500% 4/15/21 7,000 7,233 European Investment Bank 3.250% 1/29/24 2,000 2,158 Export-Import Bank of Korea 4.000% 1/11/17 10,000 10,294 Export-Import Bank of Korea 2.875% 9/17/18 3,000 3,065 Export-Import Bank of Korea 5.125% 6/29/20 2,000 2,241 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,079 Export-Import Bank of Korea 4.000% 1/14/24 2,000 2,137 Federative Republic of Brazil 4.875% 1/22/21 23,985 23,595 Federative Republic of Brazil 5.000% 1/27/45 4,665 3,534 FMS Wertmanagement AoeR 1.625% 11/20/18 5,000 5,053 Gazprom OAO Via Gaz Capital SA 9.250% 4/23/19 9,000 10,125 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 2,400 2,451 Inter-American Development Bank 3.000% 2/21/24 6,425 6,815 International Finance Corp. 1.000% 4/24/17 6,700 6,704 International Finance Corp. 1.750% 9/4/18 3,000 3,047 7 IPIC GMTN Ltd. 5.500% 3/1/22 800 911 13 KFW 1.250% 2/15/17 4,000 4,025 13 KFW 1.000% 6/11/18 11,750 11,712 13 KFW 2.750% 10/1/20 3,000 3,146 13 KFW 2.625% 1/25/22 9,000 9,367 13 KFW 2.000% 10/4/22 2,000 1,997 7 Kommunalbanken AS 1.000% 9/26/17 1,500 1,499 Korea Development Bank 3.250% 9/20/16 1,000 1,019 Korea Development Bank 3.875% 5/4/17 5,000 5,165 Korea Development Bank 1.500% 1/22/18 2,000 1,988 Korea Development Bank 4.625% 11/16/21 2,000 2,224 7 Korea Land & Housing Corp. 1.875% 8/2/17 5,000 5,019 7 Korea Western Power Co. Ltd. 3.125% 5/10/17 1,300 1,327 7 Korea Western Power Co. Ltd. 2.875% 10/10/18 2,000 2,044 7 Kowloon-Canton Railway Corp. 5.125% 5/20/19 2,500 2,744 13 Landwirtschaftliche Rentenbank 2.125% 7/15/16 5,000 5,056 13 Landwirtschaftliche Rentenbank 1.375% 10/23/19 2,000 1,984 Nexen Energy ULC 6.200% 7/30/19 2,000 2,219 North American Development Bank 2.300% 10/10/18 1,500 1,520 North American Development Bank 2.400% 10/26/22 1,300 1,283 7 OCP SA 5.625% 4/25/24 1,200 1,253 7 Ooredoo International Finance Ltd. 4.750% 2/16/21 1,500 1,662 7 Ooredoo International Finance Ltd. 3.250% 2/21/23 700 696 4 Oriental Republic of Uruguay 4.375% 10/27/27 1,550 1,542 4 Oriental Republic of Uruguay 5.100% 6/18/50 4,000 3,600 7 Pertamina Persero PT 6.000% 5/3/42 1,000 863 5 Petrobras Global Finance BV 2.460% 1/15/19 3,950 3,180 Petrobras Global Finance BV 3.000% 1/15/19 5,315 4,405 Petrobras Global Finance BV 4.875% 3/17/20 4,425 3,628 Petrobras International Finance Co. SA 5.875% 3/1/18 12,531 11,826 Petrobras International Finance Co. SA 5.750% 1/20/20 1,000 855 Petrobras International Finance Co. SA 6.875% 1/20/40 1,435 1,030 Petroleos Mexicanos 5.750% 3/1/18 16,500 17,531 Petroleos Mexicanos 8.000% 5/3/19 13,520 15,413 Petroleos Mexicanos 5.500% 1/21/21 2,425 2,588 Petroleos Mexicanos 4.875% 1/24/22 49,570 50,605 Petroleos Mexicanos 3.500% 1/30/23 2,000 1,855 Province of New Brunswick 2.750% 6/15/18 1,250 1,293 Province of Ontario 3.000% 7/16/18 3,000 3,125 Province of Ontario 4.000% 10/7/19 4,500 4,872 Quebec 2.625% 2/13/23 5,700 5,722 Quebec 2.875% 10/16/24 8,250 8,347 11 Republic of Chile 1.875% 5/27/30 4,500 4,734 Republic of Colombia 7.375% 3/18/19 6,800 7,752 4 Republic of Colombia 4.500% 1/28/26 7,000 6,965 Republic of Colombia 6.125% 1/18/41 5,450 5,670 Republic of Hungary 4.000% 3/25/19 5,250 5,503 11 Republic of Indonesia 2.875% 7/8/21 5,400 5,885 Republic of Indonesia 3.750% 4/25/22 3,000 2,962 11 Republic of Indonesia 3.375% 7/30/25 4,000 4,199 Republic of Indonesia 6.625% 2/17/37 2,000 2,195 Republic of Kazakhstan 6.500% 7/21/45 7,000 6,825 Republic of Korea 7.125% 4/16/19 1,500 1,763 7 Republic of Latvia 2.750% 1/12/20 1,000 1,020 Republic of Lithuania 7.375% 2/11/20 5,000 5,994 Republic of Namibia 5.500% 11/3/21 4,400 4,576 Republic of Namibia 5.250% 10/29/25 2,760 2,736 Republic of Poland 5.125% 4/21/21 15,100 17,086 Republic of Poland 4.000% 1/22/24 6,000 6,396 Republic of Romania 4.375% 8/22/23 2,000 2,102 11 Republic of Romania 2.750% 10/29/25 4,500 5,010 Republic of Turkey 7.500% 7/14/17 41,300 44,759 Republic of Turkey 6.750% 4/3/18 14,645 15,938 Republic of Turkey 7.000% 3/11/19 21,000 23,467 Republic of Turkey 7.000% 6/5/20 6,000 6,817 Republic of Turkey 5.625% 3/30/21 6,900 7,443 Republic of Turkey 6.250% 9/26/22 4,700 5,229 Republic of Turkey 4.875% 4/16/43 3,900 3,517 7 Saudi Electricity Global Sukuk Co. 3 4.000% 4/8/24 1,000 1,026 7 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 1,800 1,886 State of Israel 5.125% 3/26/19 2,550 2,820 State of Israel 3.150% 6/30/23 2,000 2,043 7 State of Qatar 5.250% 1/20/20 1,000 1,129 Statoil ASA 3.150% 1/23/22 3,000 3,052 Statoil ASA 2.450% 1/17/23 3,000 2,910 Statoil ASA 3.950% 5/15/43 1,000 938 Statoil ASA 4.800% 11/8/43 2,000 2,143 7 Temasek Financial I Ltd. 2.375% 1/23/23 1,000 986 United Mexican States 4.000% 10/2/23 2,040 2,108 United Mexican States 6.050% 1/11/40 1,676 1,894 United Mexican States 5.550% 1/21/45 1,700 1,822 United Mexican States 5.750% 10/12/10 1,100 1,082 Total Sovereign Bonds (Cost $633,721) Taxable Municipal Bonds (0.2%) Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.420% 5/1/21 4,000 4,145 California GO 5.750% 3/1/17 2,000 2,128 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 1,250 1,274 Illinois GO 5.365% 3/1/17 1,000 1,038 Illinois GO 5.000% 1/1/23 1,835 1,829 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.885% 1/1/21 1,000 1,044 Johns Hopkins University Maryland GO 5.250% 7/1/19 199 223 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL 3.220% 2/1/21 12,000 12,351 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-ELL 3.450% 2/1/22 5,475 5,692 5 Mississippi GO (Nissan North America, Inc. Project) 0.893% 11/1/17 5,520 5,534 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 865 903 New York City NY Transitional Finance Authority Future Tax Revenue 5.125% 2/1/24 1,500 1,717 New York State Dormitory Authority Revenue (Employer Assessment) 3.892% 12/1/24 2,000 2,131 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 2,000 2,427 San Diego County CA Regional Airport Authority Revenue 3.730% 7/1/21 800 838 Texas GO 3.682% 8/1/24 2,000 2,131 University of California Revenue 2.054% 5/15/18 500 511 University of California Revenue 2.300% 5/15/21 1,000 1,002 Total Taxable Municipal Bonds (Cost $45,426) Shares Convertible Preferred Stocks (0.0%) *,9 Lehman Brothers Holdings Inc. Pfd. (Cost $8,571) 7.250% 8,740 — Temporary Cash Investment (1.1%) Money Market Fund (1.1%) 14 Vanguard Market Liquidity Fund (Cost $222,032) 0.207% 222,032,000 222,032 Total Investments (100.0%) (Cost $20,405,578) Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $129.50 11/20/15 304 (24) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.00 11/20/15 508 (24) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $125.50 12/24/15 136 (55) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $126.50 11/20/15 271 (51) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.00 11/20/15 269 (84) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $127.50 11/20/15 440 (220) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $128.00 11/20/15 508 (381) Total Liability for Options Written (Premiums received $769) (839) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 Securities with a value of $6,709,000 have been segregated as collateral for open over-the-counter swap contracts. 2 Securities with a value of $5,536,000 have been segregated as initial margin for open cleared swap contracts. 3 Securities with a value of $11,875,000 have been segregated as initial margin for open futures contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, the aggregate value of these securities was $2,120,988,000, representing 10.3% of net assets. 8 Face amount denominated in Australian dollars. 9 Non-income-producing securitysecurity in default. 10 Face amount denominated in British pounds. 11 Face amount denominated in euro. 12 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 13 Guaranteed by the Federal Republic of Germany. 14 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. REIT—Real Estate Investment Trust. USD—United School District. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,185,081 — Asset-Backed/Commercial Mortgage-Backed Securities — 2,915,259 60,886 Corporate Bonds — 15,536,485 2 Sovereign Bonds — 635,559 — Taxable Municipal Bonds — 46,918 — Convertible Preferred Stocks — — — Temporary Cash Investments 222,032 — — Liability for Options Written (839) — — Futures Contracts—Assets 1 356 — — Futures Contracts—Liabilities 1 (1,025) — — Forward Currency Contracts—Assets — 4,759 — Forward Currency Contracts—Liabilities — (1,995) — Swap Contracts—Assets 87 1 4,670 — Swap Contracts—Liabilities — (1,014) — Total 220,611 20,325,722 60,888 1 Represents variation margin on the last day of the reporting period. D. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move such that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move such that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note December 2015 8,603 1,030,411 (2,831) 10-Year U.S. Treasury Note December 2015 (1,426) (182,082) 155 Euro-Bund December 2015 (711) (122,915) (2,080) 2-Year U.S. Treasury Note December 2015 (393) (85,932) (1) Ultra Long U.S. Treasury Bond December 2015 (244) (38,979) (133) 30-Year U.S. Treasury Bond December 2015 (197) (30,818) 14 Euro-Bobl December 2015 (172) (24,478) (111) Long Gilt December 2015 (74) (13,433) 56 Australia 3-Year Treasury Bond December 2015 (138) (11,052) (19) Euro-Buxl December 2015 (62) (10,753) (466) Australia 10-Year Treasury Bond December 2015 (116) (10,701) (58) Euro-Schatz December 2015 77 9,439 20 (5,454) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At October 31, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) Morgan Stanley Capital Services LLC 11/2/15 EUR 196,360 USD 216,742 (813) Bank of America N.A 12/2/15 EUR 22,809 USD 25,218 (126) BNP Paribas 11/2/15 AUD 29,401 USD 21,333 (368) Morgan Stanley Capital Services LLC 11/2/15 GBP 12,488 USD 19,145 107 Morgan Stanley Capital Services LLC 12/2/15 EUR 11,597 USD 12,791 (34) UBS AG 11/2/15 EUR 8,800 USD 9,989 (312) Barclays Capital 11/2/15 GBP 724 USD 1,100 16 Bank of America N.A 11/2/15 GBP 28 USD 42 1 Morgan Stanley Capital Services LLC 12/2/15 USD 211,014 EUR 191,284 580 UBS AG 11/2/15 USD 172,830 EUR 154,806 2,595 Morgan Stanley Capital Services LLC 11/2/15 USD 24,769 EUR 22,268 283 Morgan Stanley Capital Services LLC 12/2/15 USD 23,531 GBP 15,351 (130) BNP Paribas 12/2/15 USD 21,300 AUD 29,401 369 BNP Paribas 11/2/15 USD 18,457 EUR 16,529 281 BNP Paribas 11/2/15 USD 17,206 GBP 11,132 44 UBS AG 11/2/15 USD 15,371 AUD 21,760 (146) Bank of America N.A 11/2/15 USD 6,957 EUR 6,113 235 Barclays Capital 11/2/15 USD 4,876 EUR 4,352 90 Barclays Capital 12/2/15 USD 4,086 EUR 3,700 15 UBS AG 11/2/15 USD 3,697 AUD 5,094 64 UBS AG 11/2/15 USD 3,199 GBP 2,108 (50) JPMorgan Chase Bank N.A. 12/2/15 USD 2,534 AUD 3,573 (10) JPMorgan Chase Bank N.A. 11/2/15 USD 1,850 AUD 2,546 34 Credit Suisse International 11/2/15 USD 1,241 EUR 1,092 41 Bank of America N.A 12/2/15 USD 1,082 EUR 979 4 BNP Paribas 12/2/15 USD 920 AUD 1,301 (6) 2,764 AUD—Australian dollar. EUR—Euro. GBP—British pound. USD—U.S. dollar. F. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The fund invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At October 31, 2015, the fund had the following open swap contracts: Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody's Rating Bank of America Corp./Baa1 12/20/17 MSCS 7,680 124 1.000 228 Federation of Malaysia/A3 12/20/20 JPMC 5,240 210 1.000 (39) Federation of Malaysia/A3 12/20/20 BOANA 4,100 210 1.000 16 Federation of Malaysia/A3 12/20/20 BNPSW 2,250 86 1.000 (21) Federation of Malaysia/A3 12/20/20 BNPSW 1,560 61 1.000 (13) Federation of Malaysia/A3 12/20/20 JPMC 500 23 1.000 (1) Federation of Malaysia/A3 12/20/20 GSCM 460 19 1.000 (3) Federative Republic of Brazil/Baa3 12/20/20 JPMC 10,800 1,698 1.000 152 Federative Republic of Brazil/Baa3 12/20/20 GSCM 6,000 816 1.000 (42) Federative Republic of Brazil/Baa3 12/20/20 BNPSW 2,000 260 1.000 (27) Federative Republic of Brazil/Baa3 12/20/20 BNPSW 1,570 250 1.000 26 Federative Republic of Brazil/Baa3 12/20/20 BNPSW 700 93 1.000 (8) Goldman Sachs Group Inc./A3 3/20/20 BOANA 7,870 (61) 1.000 18 People’s Republic of China/Aa3 9/20/20 BNPSW 3,000 20 1.000 19 People’s Republic of China/Aa3 12/20/20 GSCM 5,000 53 1.000 38 Republic of Chile/Aa3 12/20/20 BARC 10,100 155 1.000 38 Republic of Chile/Aa3 12/20/20 BNPSW 5,550 33 1.000 (31) Republic of Colombia/Baa2 12/20/20 JPMC 12,000 603 1.000 (21) Republic of Colombia/Baa2 12/20/20 BNPSW 10,300 563 1.000 27 Republic of Indonesia/Baa3 12/20/20 MSCS 4,500 238 1.000 (20) Republic of Indonesia/Baa3 12/20/20 BNPSW 1,500 79 1.000 (7) Republic of Indonesia/Baa3 12/20/20 MSCS 1,500 86 1.000 - Republic of Peru/A3 12/20/20 BNPSW 8,350 251 1.000 (40) Republic of Peru/A3 12/20/20 JPMC 7,500 332 1.000 71 Republic of Peru/A3 12/20/20 CSFBI 5,000 211 1.000 37 Republic of Turkey/Baa3 12/20/16 BNPSW 7,000 13 1.000 10 Republic of Turkey/Baa3 12/20/20 BNPSW 8,114 875 1.000 304 Russian Federation/Ba1 6/20/17 GSCM 3,200 134 1.000 90 Russian Federation/Ba1 12/20/20 DBAG 7,145 866 1.000 290 Russian Federation/Ba1 12/20/20 BNPSW 5,200 572 1.000 154 Russian Federation/Ba1 12/20/20 BARC 4,500 402 1.000 39 Standard Chartered Bank/Aa2 12/20/20 MSCS 4,109 146 1.000 121 Total 164,298 1,405 Credit Protection Purchased Bank of America Corp. 3/20/20 GSCM 7,870 109 (1.000) (10) CMBS-NA-8-AAA 10/17/57 CSFBI 17,240 (901) (0.500) (108) CMBS-NA-8-AAA 10/17/57 GSCM 17,195 (895) (0.500) (104) CMBS-NA-8-AAA 10/17/57 CSFBI 4,325 (200) (0.500) (1) Devon Energy Corporation 9/20/18 BARC 7,000 17 (1.000) (28) EI du Pont de Nemours & Co. 9/20/18 CSFBI 2,970 52 (1.000) (7) EI du Pont de Nemours & Co. 9/20/18 BARC 2,250 32 (1.000) (13) EI du Pont de Nemours & Co. 9/20/18 BNPSW 2,250 32 (1.000) (13) EI du Pont de Nemours & Co. 9/20/18 DBAG 2,250 32 (1.000) (13) EI du Pont de Nemours & Co. 9/20/18 GSCM 2,250 32 (1.000) (12) Federal Express Corp. 12/20/18 GSCM 7,840 76 (1.000) (115) Federative Republic of Brazil 12/20/15 BOANA 1,500 (1) (1.000) 1 GAP Inc. 12/20/20 MSCS 5,000 (214) (1.000) 488 Intesa Sanpaolo SpA 12/20/19 BARC 5,135 44 (1.000) (20) Intesa Sanpaolo SpA 3/20/20 BOANA 6,510 28 (1.000) (49) McKesson Corp. 3/20/19 JPMC 6,360 149 (1.000) (34) McKesson Corp. 3/20/19 JPMC 6,360 152 (1.000) (30) Republic of Austria 9/20/17 BNPSW 1,200 (11) (1.000) (33) Republic of Korea 9/20/18 JPMC 2,000 11 (1.000) (32) United Mexican States 12/20/15 BOANA 1,500 (1) (1.000) (2) United Mexican States 9/20/20 DBAG 5,000 (144) (1.000) (49) United Mexican States 9/20/20 DBAG 4,000 (96) (1.000) (20) United Mexican States 9/20/20 GSCM 3,500 (78) (1.000) (12) United Mexican States 9/20/20 DBAG 1,500 (26) (1.000) 2 United Mexican States 12/20/20 BARC 4,000 (94) (1.000) (4) Wells Fargo & Co. 9/20/20 BOANA 9,700 206 (1.000) (19) Total 136,705 (237) 1,168 The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event BARCBarclays Bank plc. BNPSWBNP Paribas. BOANABank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. JPMCJP Morgan Chase Bank. MSCSMorgan Stanley Capital Services LLC UBSAGUBS AG. WFCWells Fargo Bank N.A. Centrally Cleared Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse ($000) (%) (%) ($000) 2/15/16 LCH 4,000 0.450 (0.196) 2 (6) 2/15/16 CME 4,733 0.448 (0.196) 2 (4) 5/16/16 CME 1,400 0.451 (0.199) 2 - 5/16/16 CME 10,800 0.434 (0.196) 2 1 5/22/16 CME 3,800 0.546 (0.329) 1 2 6/15/16 LCH 1,920 0.299 (0.196) 2 (2) 6/17/16 CME 4,400 0.444 (0.197) 2 3 6/17/16 CME 970 0.485 (0.197) 2 1 6/17/16 CME 1,100 0.485 (0.197) 2 1 9/17/16 CME 1,050 0.643 (0.197) 2 2 9/17/16 CME 2,560 0.643 (0.197) 2 5 10/25/16 CME 15,200 1.714 (0.320) 1 (102) 12/10/16 LCH 8,355 0.656 (0.197) 2 16 1/15/17 CME 3,050 0.770 (0.196) 2 10 1/17/17 LCH 6,500 0.700 (0.197) 2 14 2/15/17 CME 1,600 0.729 (0.196) 2 4 2/15/17 CME 400 0.714 (0.196) 2 1 2/15/17 CME 365 3.432 (0.196) 2 (7) 2/15/17 CME 513 2.287 (0.196) 2 (6) 2/15/17 CME 5,700 2.407 (0.196) 2 (65) 2/15/17 CME 426 2.407 (0.196) 2 (5) 2/15/17 CME 625 3.373 (0.196) 2 (12) 2/15/17 CME 668 3.180 (0.196) 2 (12) 2/15/17 LCH 2,953 1.875 (0.196) 2 (31) 3/15/17 CME 39,385 0.937 (0.196) 2 204 4/20/17 CME 13,000 0.960 (0.194) 2 (4) 5/17/17 CME 3,900 1.036 (0.197) 2 26 6/17/17 LCH 2,925 0.736 (0.197) 2 5 7/17/17 CME 3,900 0.781 (0.197) 2 8 9/15/17 CME 2,508 3.520 (0.196) 2 (45) 9/15/17 CME 2,792 3.363 (0.196) 2 (48) 9/15/17 CME 340 2.532 (0.196) 2 (4) 9/15/17 LCH 5,910 0.755 (0.196) 2 31 10/16/17 CME 7,000 0.749 (0.199) 2 28 11/27/17 CME 3,580 0.664 (0.189) 2 (7) 12/15/17 CME 1,150 0.788 (0.196) 2 4 2/15/18 CME 4,000 0.923 (0.196) 2 9 2/15/18 LCH 35,000 1.097 (0.196) 2 226 4/16/18 LCH 3,500 1.013 (0.196) 2 14 7/16/18 CME 17,100 1.159 (0.199) 2 95 1/15/19 LCH 18,930 1.509 (0.196) 2 288 3/15/19 CME 22,370 1.699 (0.196) 2 464 3/15/19 CME 5,135 1.701 (0.196) 2 107 3/15/19 CME 4,990 1.399 (0.196) 2 5 6/12/19 CME 4,600 1.674 (0.336) 1 69 1/20/20 CME 20,920 1.224 (0.194) 2 (21) 4/15/20 LCH 14,650 1.344 (0.196) 2 45 4/25/20 CME 28,610 3.024 (0.320) 1 (222) 7/15/20 CME 8,920 1.571 (0.196) 2 97 2/15/21 CME 6,100 2.200 (0.196) 2 240 10/15/21 LCH 5,720 1.949 (0.196) 2 142 2/15/22 LCH 8,755 1.583 (0.196) 2 9 2/25/25 CME 3,100 2.077 (0.197) 2 44 2/25/25 CME 2,490 2.077 (0.197) 2 36 5/27/25 CME 5,785 2.170 (0.194) 2 122 9/17/31 CME 498 3.065 (0.197) 2 55 9/17/31 CME 2,396 3.065 (0.197) 2 265 Total 2,095 CMEChicago Mercantile Exchange. 1 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 2 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Over the Counter Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty ($000) (%) (%) ($000) 2/22/2016 BNPSW 1,342 0.522 (0.329) 1 1 5/19/2016 WFC 836 1.454 (0.333) 1 6 12/26/2017 GSCM 7,420 0.625 (0.194) 2 6 8/15/2018 BNPSW 5,400 0.715 (0.196) 2 5 4/25/2019 WFC 4,233 2.756 (0.320) 1 155 4/25/2019 WFC 8,180 2.053 (0.320) 1 174 4/25/2020 GSCM 3,420 2.794 (0.320) 1 144 4/1/2021 WFC 4,480 0.965 (0.193) 2 (13) 6/25/2021 GSCM 5,720 3.143 (0.327) 1 317 10/25/2021 WFC 6,500 3.328 (0.320) 1 430 11/25/2022 BARC 15,254 2.758 (0.329) 1 677 1/25/2023 WFC 3,000 3.144 (0.320) 1 197 12/25/2026 WFC 16,000 1.92 (0.197) 2 328 9/25/2029 GSCM 11,667 1.794 (0.194) 2 61 Total 2,488 BARCBarclays Bank plc. BNPSWBNP Paribas. GSCMGoldman Sachs Bank USA. WFCWells Fargo Bank N.A. 1 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 2 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Cross-Currency Swaps Notional Notional Amount of Amount of Unrealized Currency Currency Appreciation Fixed Interest Fixed Interest Termination Received Delivered (Depreciation) Rate Received Rate Paid Date Counterparty ($000) (000) ($000) USD 5.555% GBP 5.500% 10/6/26 BARC 10,725 GBP 6,250 1,140 USD 3.331% GBP 3.250% 9/25/24 BNPSW 8,523 GBP 5,000 761 USD 5.502% GBP 5.250% 9/14/27 MSCS 8,061 GBP 4,800 702 USD 4.076% EUR 2.750% 8/2/22 MSCS 6,897 EUR 5,000 1,419 USD 8.542% GBP 8.750% 4/8/21 MSCS 5,134 GBP 3,000 604 USD 6.043% GBP 6.500% 4/8/22 BARC 5,072 GBP 3,000 459 USD 5.780% GBP 5.500% 10/6/26 MSCS 4,146 GBP 2,500 322 5,407 BARC—Barclays Bank plc. BNPSW—BNP Paribas. MSCS—Morgan Stanley Capital Services LLC. EUR—Euro. GBP—British pound. At October 31, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $11,909,000 in connection with open swap contracts and forward currency contracts. G. At October 31, 2015, the cost of investment securities for tax purposes was $20,425,527,000. Net unrealized appreciation of investment securities for tax purposes was $176,695,000, consisting of unrealized gains of $369,346,000 on securities that had risen in value since their purchase and $192,651,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Ultra-Short-Term Bond Fund Schedule of Investments As of October 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (20.1%) U.S. Government Securities (10.2%) United States Treasury Note/Bond 1.500% 6/30/16 4,000 4,030 United States Treasury Note/Bond 0.625% 8/15/16 6,150 6,161 United States Treasury Note/Bond 1.000% 8/31/16 4,400 4,421 United States Treasury Note/Bond 0.875% 9/15/16 1,700 1,706 United States Treasury Note/Bond 0.625% 10/15/16 6,000 6,009 United States Treasury Note/Bond 0.375% 10/31/16 6,400 6,395 United States Treasury Note/Bond 1.000% 10/31/16 6,300 6,334 1 United States Treasury Note/Bond 0.875% 12/31/16 8,700 8,738 United States Treasury Note/Bond 0.625% 2/15/17 3,600 3,603 Agency Bonds and Notes (9.9%) 2 Federal Home Loan Banks 0.190% 11/19/15 500 500 2 Federal Home Loan Banks 0.500% 11/20/15 2,255 2,256 2 Federal Home Loan Banks 1.375% 12/11/15 400 401 2 Federal Home Loan Banks 5.000% 12/11/15 250 251 2 Federal Home Loan Banks 0.375% 12/30/15 1,000 1,000 2 Federal Home Loan Banks 0.340% 1/25/16 350 350 2 Federal Home Loan Banks 0.375% 2/19/16 1,335 1,336 2 Federal Home Loan Banks 0.250% 3/11/16 200 200 2 Federal Home Loan Banks 1.000% 3/11/16 1,200 1,203 2 Federal Home Loan Banks 3.125% 3/11/16 1,670 1,688 2 Federal Home Loan Banks 0.250% 4/29/16 1,000 1,000 2 Federal Home Loan Banks 0.250% 5/18/16 650 650 2 Federal Home Loan Banks 5.375% 5/18/16 1,350 1,387 2 Federal Home Loan Banks 2.125% 6/10/16 1,700 1,718 2 Federal Home Loan Banks 0.500% 9/28/16 1,000 1,001 2 Federal Home Loan Banks 0.625% 12/28/16 1,000 1,001 2 Federal Home Loan Banks 0.750% 8/28/17 3,500 3,499 3 Federal Home Loan Mortgage Corp. 4.750% 11/17/15 356 357 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 1,300 1,330 3 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 1,350 1,351 3 Federal Home Loan Mortgage Corp. 0.400% 5/27/16 300 300 3 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 900 911 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 5,000 5,065 3 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 3,550 3,565 3 Federal National Mortgage Assn. 0.375% 12/21/15 1,050 1,050 3 Federal National Mortgage Assn. 5.000% 3/15/16 2,050 2,086 3 Federal National Mortgage Assn. 0.500% 3/30/16 1,485 1,487 3 Federal National Mortgage Assn. 1.250% 9/28/16 7,200 7,254 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,500 1,584 Total U.S. Government and Agency Obligations (Cost $93,170) Asset-Backed/Commercial Mortgage-Backed Securities (31.1%) 4 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 800 799 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 800 800 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 40 40 4 Ally Auto Receivables Trust 2015-2 1.490% 11/15/19 1,500 1,502 4 Ally Auto Receivables Trust 2015-SN1 0.930% 6/20/17 752 752 4,5 Ally Master Owner Trust Series 2014-1 0.666% 1/15/19 151 151 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 155 155 4 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 1,625 1,624 4 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 1,200 1,197 4,5 American Express Credit Account Secured Note Trust 2008-2 1.456% 9/15/20 1,300 1,325 4,5 American Express Credit Account Secured Note Trust 2012-4 0.746% 5/15/20 168 168 4,5 American Express Credit Account Secured Note Trust 2014-5 0.486% 5/15/20 410 409 4,5,6American Homes 4 Rent 2014-SFR1 1.600% 6/17/31 100 98 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 19 19 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 88 88 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 97 98 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 21 21 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 39 39 4,5 AmeriCredit Automobile Receivables Trust 2014-2 0.474% 10/10/17 189 189 4 AmeriCredit Automobile Receivables Trust 2015-2 0.830% 9/10/18 637 637 4 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 160 160 4 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 150 150 4 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 255 255 4 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 190 190 4,6 ARI Fleet Lease Trust 2014-A 0.810% 11/15/22 582 582 4,6 ARI Fleet Lease Trust 2015-A 1.110% 11/15/18 1,100 1,098 4,5,6Arran Residential Mortgages Funding 2011-1 plc 1.783% 11/19/47 52 52 4,6 Avis Budget Rental Car Funding AESOP LLC 2012-2A 2.802% 5/20/18 1,300 1,323 4,6 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 150 150 4,5 BA Credit Card Trust 2007-A4 0.236% 11/15/19 1,101 1,095 4 BA Credit Card Trust 2015-A2 1.360% 9/15/20 850 849 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 103 105 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 199 204 4 Banc of America Commercial Mortgage Trust 2007-2 5.569% 4/10/49 150 157 4 Banc of America Commercial Mortgage Trust 2008-1 6.171% 2/10/51 130 140 4 Banc of America Commercial Mortgage Trust 2008-1 6.215% 2/10/51 21 22 4,6 Bank of The West Auto Trust 2015-1 0.870% 4/16/18 1,700 1,701 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.533% 9/11/41 104 106 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.705% 6/11/40 87 90 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 211 224 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.710% 9/11/42 147 157 4,5,6BMW Floorplan Master Owner Trust 2015-1A 0.696% 7/15/20 1,250 1,246 4 BMW Vehicle Owner Trust 2015-2 1.400% 2/20/19 3,250 3,248 4,5 Brazos Higher Education Authority Inc. Series 2010-1 1.229% 5/25/29 218 216 4,5 Brazos Higher Education Authority Inc. Series 2011-1 1.129% 2/25/30 287 283 4 California Republic Auto Receivables Trust 2015-2 0.880% 2/15/18 1,500 1,501 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 34 34 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 33 33 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 81 83 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 190 190 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 92 92 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 82 83 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 103 103 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 37 37 4 Capital Auto Receivables Asset Trust 2015-2 1.730% 9/20/19 800 799 4 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 260 261 4 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 500 502 4 Capital Auto Receivables Asset Trust 2015-4 1.620% 3/20/19 1,500 1,496 4,5 Capital One Multi-asset Execution Trust 2007- A1 0.246% 11/15/19 100 100 4,5 Capital One Multi-asset Execution Trust 2007- A5 0.236% 7/15/20 1,168 1,160 4 Capital One Multi-asset Execution Trust 2015- A7 1.450% 8/16/21 2,100 2,094 4,5,6CARDS II Trust 2015-2A 0.716% 7/15/20 2,000 2,000 4 Carmax Auto Owner Trust 2013-3 1.910% 3/15/19 36 36 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 22 22 4 Carmax Auto Owner Trust 2015-2 0.820% 6/15/18 1,000 1,000 4 Carmax Auto Owner Trust 2015-3 1.630% 5/15/20 1,100 1,104 4 Carmax Auto Owner Trust 2015-3 2.280% 4/15/21 73 73 4 Carmax Auto Owner Trust 2015-3 2.680% 6/15/21 95 95 4,5 Chase Issuance Trust 2007-C1 0.656% 4/15/19 185 184 4,5 Chase Issuance Trust 2013-A7 0.626% 9/15/20 1,000 999 4,5 Chase Issuance Trust 2014-A3 0.396% 5/15/18 350 350 4,5 Chase Issuance Trust 2015-A3 0.446% 4/15/19 1,200 1,198 4 Chase Issuance Trust 2015-A5 1.360% 4/15/20 400 400 4,6 Chrysler Capital Auto Receivables Trust 2013- A 0.910% 4/16/18 305 305 4,6 Chrysler Capital Auto Receivables Trust 2013- AA 1.830% 3/15/19 24 24 4,6 Chrysler Capital Auto Receivables Trust 2013- BA 1.270% 3/15/19 1,415 1,420 4,6 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 101 101 4,5 Citibank Credit Card Issuance Trust 2013-A2 0.627% 9/10/20 130 130 4 Citibank Credit Card Issuance Trust 2014-A2 1.020% 2/22/19 850 849 4 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 600 601 4 Citigroup Commercial Mortgage Trust 2013- GC11 1.987% 4/10/46 19 19 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 100 104 4 Citigroup Commercial Mortgage Trust 2014- GC19 1.199% 3/10/47 97 97 4 CNH Equipment Trust 2015-A 0.840% 6/15/18 250 250 4 CNH Equipment Trust 2015-B 0.840% 8/15/18 1,400 1,399 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 109 113 4,5,6Colony American Homes 2014-1 1.400% 5/17/31 139 137 4,5,6Colony American Homes 2014-1 1.600% 5/17/31 100 98 4,5,6Colony American Homes 2015-1 1.397% 7/17/32 210 207 4,5,6Colony American Homes Single-Family Rental Pass-Through Certificates 2014-2 1.545% 7/17/31 100 98 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 124 128 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 157 162 4 COMM 2007-C9 Mortgage Trust 5.796% 12/10/49 113 119 4 COMM 2013-CCRE10 Mortgage Trust 1.278% 8/10/46 248 248 4 COMM 2013-CCRE13 Mortgage Trust 1.259% 11/10/18 115 115 4 COMM 2013-CCRE6 Mortgage Trust 0.719% 3/10/46 33 33 4 COMM 2013-CCRE9 Mortgage Trust 2.972% 8/10/46 93 96 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 100 103 4 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 100 103 4 COMM 2014-CCRE15 Mortgage Trust 1.218% 2/10/47 294 292 4 COMM 2014-CCRE17 Mortgage Trust 1.275% 5/10/47 111 110 4 COMM 2014-CR14 Mortgage Trust 1.330% 2/10/47 38 38 4 COMM 2014-CR16 Mortgage Trust 1.445% 4/10/47 77 77 4 Commercial Mortgage Trust 2006-GG7 5.819% 7/10/38 138 139 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.824% 6/15/38 76 77 4 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.361% 2/15/40 12 13 4 Credit Suisse Commercial Mortgage Trust Series 2008-C1 6.068% 2/15/41 124 134 4,6 Dell Equipment Finance Trust 2015-1 1.010% 7/24/17 1,100 1,099 4,5 Discover Card Execution Note Trust 2012-A4 0.566% 11/15/19 297 297 4,5 Discover Card Execution Note Trust 2013-A1 0.496% 8/17/20 400 399 4 Discover Card Execution Note Trust 2013-A2 0.690% 8/15/18 525 525 4 Discover Card Execution Note Trust 2013-A5 1.040% 4/15/19 700 699 4,5 Discover Card Execution Note Trust 2015-A1 0.546% 8/17/20 1,000 1,000 4 Discover Card Execution Note Trust 2015-A3 1.450% 3/15/21 2,500 2,496 4,6 Drive Auto Receivables Trust 2015-A 1.010% 11/15/17 562 562 4,6 Drive Auto Receivables Trust 2015-A 2.280% 6/17/19 40 40 4,6 Drive Auto Receivables Trust 2015-B 1.300% 6/15/18 140 140 4,6 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 130 130 4,6 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 330 328 4,6 Drive Auto Receivables Trust 2015-C 2.230% 9/16/19 135 135 4,6 Drive Auto Receivables Trust 2015-C 3.010% 5/17/21 200 199 4,6 Drive Auto Receivables Trust 2015-C 4.200% 9/15/21 145 144 4,6 Drive Auto Receivables Trust 2015-DA 1.590% 12/17/18 1,505 1,504 4,6 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 600 600 4,6 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 600 601 4,6 Enterprise Fleet Financing LLC Series 2012-2 0.930% 4/20/18 345 345 4,6 Enterprise Fleet Financing LLC Series 2015-1 1.300% 9/20/20 250 251 4,6 Enterprise Fleet Financing LLC Series 2015-2 1.590% 2/22/21 1,500 1,505 4,6 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 980 988 4,5 Fannie Mae Connecticut Avenue Securities 2015-C01 1.697% 2/25/25 24 24 4,5 Fannie Mae Connecticut Avenue Securities 2015-C01 1.697% 2/25/25 20 20 4,5 Fannie Mae Connecticut Avenue Securities 2015-C02 1.347% 5/25/25 107 107 4,5 Fannie Mae Connecticut Avenue Securities 2015-C02 1.397% 5/25/25 196 196 4,5 Fannie Mae Connecticut Avenue Securities 2015-C03 1.697% 7/25/25 103 104 4,5 Fannie Mae Connecticut Avenue Securities 2015-C03 1.697% 7/25/25 133 134 4,5 Fannie Mae Connecticut Avenue Securities 2015-C04 1.793% 4/25/28 460 460 4,5 Fannie Mae Connecticut Avenue Securities 2015-C04 1.893% 4/25/28 220 220 4,5 First National Master Note Trust 2015-1 0.974% 9/15/20 540 540 4 Ford Credit Auto Lease Trust 2013-A 1.280% 6/15/16 21 21 4 Ford Credit Auto Lease Trust 2014-A 0.900% 6/15/17 408 408 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 137 137 4 Ford Credit Auto Lease Trust 2015-A 0.790% 12/15/17 1,000 1,000 4 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 970 968 4 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 490 489 4 Ford Credit Auto Owner Trust 2013-C 1.680% 11/15/18 30 30 4 Ford Credit Auto Owner Trust 2013-D 1.540% 3/15/19 62 62 4 Ford Credit Auto Owner Trust 2015-A 0.810% 1/15/18 415 415 4 Ford Credit Auto Owner Trust 2015-B 0.720% 3/15/18 1,400 1,400 4 Ford Credit Auto Owner Trust 2015-C 1.410% 2/15/20 1,000 1,002 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 226 228 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 100 100 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 100 101 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.370% 1/15/18 155 155 4 Ford Credit Floorplan Master Owner Trust A Series 2013-1 1.820% 1/15/18 100 100 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 62 62 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 27 27 4,5 Ford Credit Floorplan Master Owner Trust A Series 2014-4 0.546% 8/15/19 495 495 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 250 250 4 Ford Credit Floorplan Master Owner Trust A Series 2015-4 1.770% 8/15/20 1,400 1,406 4,5 Freddie Mac Structured Agency Credit Risk Debt Notes 2015-HQA1 1.444% 3/25/28 248 248 4,6 FRS I LLC 2013-1A 1.800% 4/15/43 58 58 4,5 GE Capital Credit Card Master Note Trust Series 2011-2 1.196% 5/15/19 304 304 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 250 250 4,5 GE Dealer Floorplan Master Note Trust Series 2012-2 0.944% 4/22/19 406 406 4,5 GE Dealer Floorplan Master Note Trust Series 2014-2 0.644% 10/20/19 875 871 4 GE Equipment Transportation LLC Series 2015-1 0.890% 11/24/17 250 250 4,6 GM Financial Leasing Trust 2014-1A 1.760% 5/21/18 100 100 4 GM Financial Leasing Trust 2015-1 1.100% 12/20/17 573 573 4 GM Financial Leasing Trust 2015-2 1.680% 12/20/18 1,100 1,100 4 GM Financial Leasing Trust 2015-2 2.420% 7/22/19 140 140 4 GM Financial Leasing Trust 2015-2 2.990% 7/22/19 120 120 4 GM Financial Leasing Trust 2015-3 1.690% 3/20/19 2,600 2,595 4 GM Financial Leasing Trust 2015-3 2.320% 11/20/19 50 50 4 GM Financial Leasing Trust 2015-3 2.980% 11/20/19 120 120 4 GM Financial Leasing Trust 2015-3 3.480% 8/20/20 120 120 4,6 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 450 449 4,6 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 100 100 4,6 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 536 539 4,5,6Golden Credit Card Trust 2015-3A 0.616% 7/15/19 2,000 1,998 4,5 Granite Master Issuer plc Series 2007-2 0.277% 12/17/54 10 10 4,6 Great America Leasing Receivables 2015-1 1.120% 6/20/17 500 500 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 101 105 4 GS Mortgage Securities Trust 2014-GC22 1.290% 6/10/47 52 52 4 Harley-Davidson Motorcycle Trust 2013-1 0.870% 7/15/19 1,163 1,160 4 Harley-Davidson Motorcycle Trust 2015-2 1.300% 3/16/20 2,600 2,602 4,6 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 294 295 4,6 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 1,351 1,380 4,6 Hertz Vehicle Financing LLC 2015-2 2.020% 9/25/19 2,000 1,985 4 Honda Auto Receivables 2015-2 Owner Trust 1.470% 8/23/21 800 799 4 Honda Auto Receivables 2015-3 Owner Trust 1.270% 4/18/19 1,400 1,401 4 Honda Auto Receivables 2015-3 Owner Trust 1.560% 10/18/21 290 290 4 Honda Auto Receivables 2015-4 Owner Trust 1.230% 9/23/19 2,750 2,738 4 Huntington Auto Trust 2015-1 0.760% 10/16/17 1,500 1,501 4,6 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 100 100 4,6 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 100 100 4,6 Hyundai Auto Lease Securitization Trust 2015-A 1.000% 10/16/17 300 300 4,6 Hyundai Auto Lease Securitization Trust 2015-B 1.660% 7/15/19 1,000 999 4,6 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 250 252 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 49 49 4 Hyundai Auto Receivables Trust 2013-B 1.450% 2/15/19 35 35 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 60 61 4 Hyundai Auto Receivables Trust 2015-B 0.690% 4/16/18 1,100 1,100 4 Hyundai Auto Receivables Trust 2015-C 1.460% 2/18/20 1,000 1,002 5 Illinois Student Assistance Commission Series 2010-1 1.370% 4/25/22 84 84 4,5,6Invitation Homes 2014-SFR1 Trust 1.697% 6/17/31 149 147 4,5,6Invitation Homes 2014-SFR2 Trust 1.797% 9/17/31 100 99 4,5,6Invitation Homes 2015-SFR2 Trust 1.547% 6/17/32 98 97 4 John Deere Owner Trust 2015-A 0.870% 2/15/18 300 300 4 John Deere Owner Trust 2015-B 1.440% 10/15/19 1,600 1,603 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.471% 4/15/43 121 122 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.911% 4/15/45 151 153 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 19 20 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 146 155 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 175 182 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 130 138 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 1.303% 1/15/46 317 318 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 19 19 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.019% 8/15/46 112 116 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 100 103 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 1.247% 1/15/47 77 77 4,6 Kubota Credit Owner Trust 2014-1 1.160% 5/15/18 400 400 4,5,6Lanark Master Issuer plc 2012-2A 1.729% 12/22/54 235 235 4 LB-UBS Commercial Mortgage Trust 2006-C3 5.641% 3/15/39 191 192 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 94 96 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 47 48 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 130 136 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 119 128 4,6 Macquarie Equipment Funding Trust 2012-A 0.850% 10/22/18 28 28 4,6 Master Credit Card Trust 2013-3A 2.280% 1/22/18 100 100 4 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 1,730 1,726 4 Mercedes-Benz Auto Receivables Trust 2015- 1 1.340% 12/16/19 1,100 1,103 4,6 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 436 436 4,5,6Mercedes-Benz Master Owner Trust 2015-A 0.516% 4/15/19 1,200 1,200 4 Merrill Lynch Mortgage Trust 2006-C2 5.739% 8/12/43 52 53 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 31 33 4 ML-CFC Commercial Mortgage Trust 2006-2 5.877% 6/12/46 29 30 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 32 32 4,6 MMAF Equipment Finance LLC 2009-A 3.510% 1/15/30 14 15 4,6 MMAF Equipment Finance LLC 2011-A 2.100% 7/15/17 73 74 4,6 MMAF Equipment Finance LLC 2011-A 3.040% 8/15/28 234 239 4,6 MMAF Equipment Finance LLC 2012-A 1.980% 6/10/32 100 100 4,6 MMAF Equipment Finance LLC 2013-A 1.030% 12/11/17 470 470 4,6 MMAF Equipment Finance LLC 2015-A 0.960% 9/18/17 1,000 1,000 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 0.916% 8/15/45 36 36 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 1.308% 8/15/46 225 225 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 134 139 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 1.313% 10/15/46 333 332 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 1.551% 8/15/47 246 245 4 Morgan Stanley Capital I Trust 2006-HQ9 5.728% 7/12/44 193 197 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 58 59 4 Morgan Stanley Capital I Trust 2007-IQ15 5.917% 6/11/49 141 149 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 137 145 4,5 Navient Student Loan Trust 2015-2 0.477% 11/25/24 833 826 4,5 Navient Student Loan Trust 2015-3 0.517% 7/25/30 1,550 1,550 4,5,6Navient Student Loan Trust 2015-BA 0.796% 5/15/23 1,156 1,153 4,5 New Mexico Educational Assistance Foundation 2013-1 0.893% 1/2/25 109 105 4 Nissan Auto Lease Trust 2014-B 1.290% 3/16/20 681 682 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 445 447 4 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 1,520 1,518 4 Nissan Auto Receivables 2015-B Owner Trust 0.670% 9/15/17 900 900 4 Nissan Auto Receivables 2015-C Owner Trust 1.370% 5/15/20 1,500 1,496 4,5 Nissan Master Owner Trust Receivables Series 2013-A 0.496% 2/15/18 331 331 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 61 61 5 North Carolina State Education Assistance Authority 2011-1 1.220% 1/26/26 124 124 4,5 North Carolina State Education Assistance Authority 2011-2 1.120% 7/25/25 93 92 4,5,6PFS Financing Corp. 2015-AA 0.816% 4/15/20 100 99 4,6 Porsche Innovative Lease Owner Trust 2015- 1 1.430% 5/21/21 400 402 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 146 147 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 48 48 4 Santander Drive Auto Receivables Trust 2015-2 0.880% 9/17/18 917 917 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 705 704 4 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 800 798 4 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 400 401 4 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 400 402 4,5,6Silver Bay Realty 2014-1 Trust 1.647% 9/17/31 100 98 4,5 SLM Student Loan Trust 2005-5 0.420% 4/25/25 301 296 4,5 SLM Student Loan Trust 2005-9 0.440% 1/27/25 92 92 4,5 SLM Student Loan Trust 2006-6 0.430% 10/27/25 182 179 4,5,6SLM Student Loan Trust 2011-A 1.196% 10/15/24 33 33 4,6 SLM Student Loan Trust 2011-A 4.370% 4/17/28 100 105 4,5,6SLM Student Loan Trust 2011-C 1.596% 12/15/23 14 14 4,5,6SLM Student Loan Trust 2012-B 1.296% 12/15/21 3 3 4,6 SLM Student Loan Trust 2012-B 3.480% 10/15/30 152 155 4,5,6SLM Student Loan Trust 2012-E 0.946% 10/16/23 68 68 4,6 SLM Student Loan Trust 2013-B 1.850% 6/17/30 100 99 4 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 72 72 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 892 892 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 392 391 4 SMART ABS Series 2013-2US Trust 1.180% 2/14/19 520 519 4 SMART ABS Series 2014-1US Trust 0.950% 2/14/18 936 934 4,5,6SMB Private Education Loan Trust 2015-A 0.796% 7/17/23 777 773 4,6 Sonic Capital LLC 2011-1A 5.438% 5/20/41 79 81 4,5 South Carolina Student Loan Corp. Revenue 2010-1 1.320% 7/25/25 184 185 4,5,6SWAY Residential 2014-1 Trust 1.497% 1/17/32 193 191 4 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 250 250 4 Synchrony Credit Card Master Note Trust 2015-3 1.740% 9/15/21 2,750 2,751 4 Toyota Auto Receivables 2015-A Owner Trust 0.710% 7/17/17 250 250 4 UBS Commercial Mortgage Trust 2011-C1 1.524% 1/10/45 73 73 4 USAA Auto Owner Trust 2015-1 1.540% 11/16/20 1,400 1,409 4 Volkswagen Auto Lease Trust 2015-A 0.870% 6/20/17 214 214 4,6 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 336 334 4,6 Volvo Financial Equipment LLC Series 2015- 1A 0.950% 11/15/17 500 500 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 36 37 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.559% 10/15/48 99 102 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 181 185 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 145 150 4 Wachovia Bank Commercial Mortgage Trust Series 2007-C33 5.952% 2/15/51 16 17 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 1.676% 7/15/46 336 336 4 WFRBS Commercial Mortgage Trust 2013- C15 2.900% 8/15/46 110 113 4 WFRBS Commercial Mortgage Trust 2013- C16 1.406% 9/15/46 134 134 4 WFRBS Commercial Mortgage Trust 2013- C18 3.027% 12/15/46 100 103 4 WFRBS Commercial Mortgage Trust 2013- UBS1 1.122% 3/15/46 35 35 4,6 Wheels SPV 2 LLC 2014-1A 0.840% 3/20/23 430 429 4,6 Wheels SPV 2 LLC 2015-1 A3 1.810% 4/22/24 200 198 4 World Financial Network Credit Card Master Note Trust Series 2013-B 0.910% 3/16/20 1,100 1,099 4,5 World Financial Network Credit Card Master Note Trust Series 2015-A 0.676% 2/15/22 115 114 4 World Omni Auto Receivables Trust 2013-A 0.640% 4/16/18 75 75 4 World Omni Auto Receivables Trust 2015-A 0.790% 7/16/18 207 207 4 World Omni Automobile Lease Securitization Trust 2013-A 1.100% 12/15/16 205 205 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 380 382 4,5,6World Omni Master Owner Trust 2013-1 0.547% 2/15/18 1,352 1,352 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $144,502) Corporate Bonds (27.8%) Finance (12.6%) Banking (10.7%) Abbey National Treasury Services plc 4.000% 4/27/16 108 110 Abbey National Treasury Services plc 1.375% 3/13/17 1,701 1,701 6 ABN AMRO Bank NV 4.250% 2/2/17 600 621 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 500 504 Australia & New Zealand Banking Group Ltd. 1.500% 1/16/18 842 841 Bank of America Corp. 3.625% 3/17/16 29 29 Bank of America Corp. 3.750% 7/12/16 799 814 Bank of America Corp. 6.500% 8/1/16 29 30 Bank of America Corp. 1.350% 11/21/16 410 410 Bank of America Corp. 6.400% 8/28/17 229 248 Bank of America Corp. 6.000% 9/1/17 29 31 Bank of Montreal 2.500% 1/11/17 1,984 2,019 Bank of New York Mellon Corp. 2.300% 7/28/16 770 780 Bank of Nova Scotia 2.900% 3/29/16 1,162 1,172 Bank of Nova Scotia 1.375% 7/15/16 938 943 Bank of Nova Scotia 2.550% 1/12/17 252 257 Bank of Nova Scotia 1.300% 7/21/17 62 62 BB&T Corp. 2.150% 3/22/17 1,416 1,433 Bear Stearns Cos. LLC 5.550% 1/22/17 14 15 Bear Stearns Cos. LLC 6.400% 10/2/17 14 15 BNP Paribas SA 1.375% 3/17/17 680 681 BPCE SA 1.700% 4/25/16 285 286 BPCE SA 1.613% 7/25/17 214 214 Canadian Imperial Bank of Commerce 2.350% 12/11/15 350 351 Canadian Imperial Bank of Commerce 1.550% 1/23/18 842 842 Capital One Financial Corp. 3.150% 7/15/16 280 284 Capital One NA 1.500% 3/22/18 342 337 Citigroup Inc. 1.250% 1/15/16 26 26 Citigroup Inc. 1.300% 4/1/16 26 26 Citigroup Inc. 3.953% 6/15/16 223 227 Citigroup Inc. 1.700% 7/25/16 440 442 Citigroup Inc. 4.450% 1/10/17 26 27 Citigroup Inc. 1.350% 3/10/17 26 26 Citigroup Inc. 1.550% 8/14/17 44 44 Citigroup Inc. 6.125% 5/15/18 670 738 Commonwealth Bank of Australia 1.400% 9/8/17 850 851 Commonwealth Bank of Australia 1.900% 9/18/17 250 252 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 1,521 1,561 Deutsche Bank AG 3.250% 1/11/16 208 209 Fifth Third Bancorp 4.500% 6/1/18 529 560 Goldman Sachs Group Inc. 5.350% 1/15/16 50 50 Goldman Sachs Group Inc. 3.625% 2/7/16 235 237 Goldman Sachs Group Inc. 6.250% 9/1/17 1,150 1,245 HSBC Bank USA NA 6.000% 8/9/17 450 482 HSBC USA Inc. 1.300% 6/23/17 1,264 1,262 Huntington National Bank 1.375% 4/24/17 1,500 1,494 6 ING Bank NV 3.750% 3/7/17 1,500 1,544 JPMorgan Chase & Co. 2.600% 1/15/16 162 163 JPMorgan Chase & Co. 1.125% 2/26/16 154 154 JPMorgan Chase & Co. 3.450% 3/1/16 14 14 JPMorgan Chase & Co. 3.150% 7/5/16 319 324 JPMorgan Chase & Co. 1.350% 2/15/17 14 14 JPMorgan Chase & Co. 2.000% 8/15/17 41 41 JPMorgan Chase & Co. 6.000% 1/15/18 730 797 Lloyds Bank plc 4.875% 1/21/16 650 656 6 Macquarie Bank Ltd. 2.000% 8/15/16 416 419 6 Macquarie Bank Ltd. 1.650% 3/24/17 1,000 1,002 Manufacturers & Traders Trust Co. 1.400% 7/25/17 1,449 1,443 Morgan Stanley 1.750% 2/25/16 461 463 Morgan Stanley 5.750% 10/18/16 300 314 Morgan Stanley 1.875% 1/5/18 800 804 MUFG Union Bank NA 2.125% 6/16/17 2,000 2,021 National Australia Bank Ltd. 2.750% 3/9/17 1,130 1,153 National Australia Bank Ltd. 1.875% 7/23/18 760 762 National City Bank 5.250% 12/15/16 500 521 6 Nordea Bank AB 1.875% 9/17/18 1,000 1,000 PNC Bank NA 1.150% 11/1/16 250 250 PNC Bank NA 1.500% 10/18/17 310 310 PNC Funding Corp. 2.700% 9/19/16 485 492 Royal Bank of Canada 1.250% 6/16/17 1,496 1,497 Royal Bank of Scotland plc 4.375% 3/16/16 240 243 State Street Corp. 2.875% 3/7/16 770 776 State Street Corp. 1.350% 5/15/18 350 349 Toronto-Dominion Bank 2.500% 7/14/16 1,233 1,249 Toronto-Dominion Bank 1.750% 7/23/18 1,580 1,587 UBS AG 1.375% 6/1/17 570 569 UBS AG 1.375% 8/14/17 600 599 US Bank NA 1.375% 9/11/17 635 636 US Bank NA 1.350% 1/26/18 400 399 Wells Fargo & Co. 1.250% 7/20/16 735 738 Wells Fargo & Co. 2.100% 5/8/17 744 754 Westpac Banking Corp. 3.000% 12/9/15 362 363 Westpac Banking Corp. 0.950% 1/12/16 64 64 Westpac Banking Corp. 1.050% 11/25/16 64 64 Westpac Banking Corp. 1.200% 5/19/17 64 64 Westpac Banking Corp. 2.000% 8/14/17 64 65 Brokerage (0.8%) Ameriprise Financial Inc. 5.650% 11/15/15 214 214 BlackRock Inc. 6.250% 9/15/17 400 437 Franklin Resources Inc. 1.375% 9/15/17 214 215 Nomura Holdings Inc. 4.125% 1/19/16 200 202 Nomura Holdings Inc. 2.000% 9/13/16 800 805 NYSE Euronext 2.000% 10/5/17 1,667 1,686 Finance Companies (0.2%) Air Lease Corp. 5.625% 4/1/17 116 121 6 GE Capital International Funding Co. 0.964% 4/15/16 315 316 General Electric Capital Corp. 2.250% 11/9/15 17 17 General Electric Capital Corp. 1.000% 12/11/15 17 17 General Electric Capital Corp. 5.000% 1/8/16 17 17 General Electric Capital Corp. 2.950% 5/9/16 17 17 General Electric Capital Corp. 1.500% 7/12/16 17 17 General Electric Capital Corp. 3.350% 10/17/16 17 18 General Electric Capital Corp. 2.900% 1/9/17 17 17 General Electric Capital Corp. 5.400% 2/15/17 17 18 General Electric Capital Corp. 2.450% 3/15/17 132 135 General Electric Capital Corp. 5.625% 9/15/17 17 18 5 HSBC Finance Corp. 0.754% 6/1/16 216 216 Insurance (0.5%) 6 MassMutual Global Funding II 3.125% 4/14/16 160 162 6 MassMutual Global Funding II 2.000% 4/5/17 159 160 MetLife Inc. 6.750% 6/1/16 372 385 Travelers Cos. Inc. 5.750% 12/15/17 1,302 1,419 UnitedHealth Group Inc. 1.450% 7/17/17 320 322 Real Estate Investment Trusts (0.4%) Brandywine Operating Partnership LP 5.700% 5/1/17 116 122 DDR Corp. 7.500% 4/1/17 886 955 Welltower Inc. 3.625% 3/15/16 260 263 Welltower Inc. 2.250% 3/15/18 400 401 Industrial (12.5%) Basic Industry (1.3%) Air Products & Chemicals Inc. 2.000% 8/2/16 1,164 1,175 Airgas Inc. 2.950% 6/15/16 225 227 Airgas Inc. 1.650% 2/15/18 100 99 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 70 70 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 571 574 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 271 272 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 71 75 Eastman Chemical Co. 3.000% 12/15/15 270 271 Eastman Chemical Co. 2.400% 6/1/17 550 556 Ecolab Inc. 3.000% 12/8/16 500 510 Ecolab Inc. 1.450% 12/8/17 381 380 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 30 31 PPG Industries Inc. 1.900% 1/15/16 326 327 Praxair Inc. 0.750% 2/21/16 200 200 Praxair Inc. 5.200% 3/15/17 1,100 1,160 Capital Goods (0.9%) Boeing Capital Corp. 2.125% 8/15/16 214 216 Danaher Corp. 2.300% 6/23/16 214 216 General Dynamics Corp. 2.250% 7/15/16 214 217 General Dynamics Corp. 1.000% 11/15/17 200 200 General Electric Co. 5.250% 12/6/17 300 324 John Deere Capital Corp. 0.750% 1/22/16 76 76 John Deere Capital Corp. 2.250% 6/7/16 25 25 John Deere Capital Corp. 1.850% 9/15/16 25 25 John Deere Capital Corp. 1.050% 10/11/16 16 16 John Deere Capital Corp. 1.050% 12/15/16 16 16 John Deere Capital Corp. 2.000% 1/13/17 25 25 John Deere Capital Corp. 1.400% 3/15/17 25 25 John Deere Capital Corp. 1.125% 6/12/17 135 135 John Deere Capital Corp. 2.800% 9/18/17 25 26 John Deere Capital Corp. 1.200% 10/10/17 870 869 Lockheed Martin Corp. 2.125% 9/15/16 275 278 Mohawk Industries Inc. 6.125% 1/15/16 275 278 Precision Castparts Corp. 1.250% 1/15/18 950 945 6 Siemens Financieringsmaatschappij NV 1.450% 5/25/18 400 399 Communication (1.5%) America Movil SAB de CV 2.375% 9/8/16 1,250 1,261 AT&T Inc. 2.950% 5/15/16 425 430 Comcast Cable Communications LLC 8.875% 5/1/17 46 51 Comcast Corp. 6.500% 1/15/17 46 49 Deutsche Telekom International Finance BV 5.750% 3/23/16 825 840 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 2.400% 3/15/17 300 304 6 McGraw Hill Financial Inc. 2.500% 8/15/18 500 504 NBCUniversal Media LLC 2.875% 4/1/16 1,652 1,668 Omnicom Group Inc. 5.900% 4/15/16 550 562 Thomson Reuters Corp. 0.875% 5/23/16 500 500 Verizon Communications Inc. 2.500% 9/15/16 658 667 Verizon Communications Inc. 1.350% 6/9/17 308 308 Consumer Cyclical (2.0%) American Honda Finance Corp. 1.125% 10/7/16 214 215 American Honda Finance Corp. 0.950% 5/5/17 400 400 American Honda Finance Corp. 1.550% 12/11/17 400 402 AutoZone Inc. 5.500% 11/15/15 232 232 6 Daimler Finance North America LLC 2.625% 9/15/16 180 182 6 Daimler Finance North America LLC 1.600% 8/3/17 400 399 6 Daimler Finance North America LLC 1.650% 5/18/18 400 396 Ford Motor Credit Co. LLC 4.207% 4/15/16 290 294 Ford Motor Credit Co. LLC 3.984% 6/15/16 100 102 Ford Motor Credit Co. LLC 4.250% 2/3/17 300 309 Ford Motor Credit Co. LLC 6.625% 8/15/17 100 108 6 Harley-Davidson Financial Services Inc. 3.875% 3/15/16 353 357 6 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 553 564 Lowe's Cos. Inc. 2.125% 4/15/16 700 704 Lowe's Cos. Inc. 1.625% 4/15/17 108 109 Lowe's Cos. Inc. 6.100% 9/15/17 108 117 PACCAR Financial Corp. 1.600% 3/15/17 735 740 PACCAR Financial Corp. 1.750% 8/14/18 290 291 Starbucks Corp. 0.875% 12/5/16 425 425 Target Corp. 6.000% 1/15/18 625 688 Toyota Motor Credit Corp. 0.800% 5/17/16 100 100 Toyota Motor Credit Corp. 2.000% 9/15/16 100 101 Toyota Motor Credit Corp. 2.050% 1/12/17 500 507 Toyota Motor Credit Corp. 1.750% 5/22/17 400 404 Toyota Motor Credit Corp. 1.375% 1/10/18 400 401 Wal-Mart Stores Inc. 0.600% 4/11/16 124 124 Wal-Mart Stores Inc. 2.800% 4/15/16 124 125 Wal-Mart Stores Inc. 5.375% 4/5/17 124 132 6 Wesfarmers Ltd. 2.983% 5/18/16 259 262 Consumer Noncyclical (3.9%) AbbVie Inc. 1.800% 5/14/18 450 451 Actavis Funding SCS 1.850% 3/1/17 99 99 Actavis Funding SCS 1.300% 6/15/17 100 99 Actavis Funding SCS 2.350% 3/12/18 39 39 Actavis Inc. 1.875% 10/1/17 39 39 Agilent Technologies Inc. 6.500% 11/1/17 116 126 Amgen Inc. 2.500% 11/15/16 55 56 Amgen Inc. 2.125% 5/15/17 58 59 Amgen Inc. 5.850% 6/1/17 58 62 AstraZeneca plc 5.900% 9/15/17 1,280 1,392 6 Baxalta Inc. 2.000% 6/22/18 250 249 6 Cargill Inc. 1.900% 3/1/17 459 462 Celgene Corp. 1.900% 8/15/17 370 373 Clorox Co. 5.950% 10/15/17 700 757 Coca-Cola Co. 0.875% 10/27/17 2,000 1,995 Covidien International Finance SA 6.000% 10/15/17 400 436 Gilead Sciences Inc. 3.050% 12/1/16 1,239 1,268 Gilead Sciences Inc. 1.850% 9/4/18 500 505 GlaxoSmithKline Capital plc 1.500% 5/8/17 265 267 Hershey Co. 1.600% 8/21/18 1,500 1,513 JM Smucker Co. 1.750% 3/15/18 500 501 Medtronic Inc. 2.625% 3/15/16 1,350 1,359 Mondelez International Inc. 4.125% 2/9/16 58 59 Mylan Inc. 1.800% 6/24/16 180 180 PepsiCo Inc. 2.500% 5/10/16 625 631 PepsiCo Inc. 1.125% 7/17/17 700 703 PepsiCo Inc. 1.250% 8/13/17 500 502 Philip Morris International Inc. 1.250% 8/11/17 1,000 1,003 Reynolds American Inc. 2.300% 6/12/18 600 608 6 Roche Holdings Inc. 1.350% 9/29/17 1,000 1,004 St. Jude Medical Inc. 2.500% 1/15/16 319 320 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 360 364 Tyson Foods Inc. 6.600% 4/1/16 216 221 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 350 350 Energy (1.6%) Chevron Corp. 1.345% 11/15/17 2,500 2,508 El Paso Natural Gas Co. LLC 5.950% 4/15/17 17 18 Energy Transfer Partners LP 6.125% 2/15/17 116 121 Energy Transfer Partners LP 2.500% 6/15/18 500 494 Enterprise Products Operating LLC 6.300% 9/15/17 170 184 Enterprise Products Operating LLC 1.650% 5/7/18 700 694 Kinder Morgan Energy Partners LP 3.500% 3/1/16 117 118 Kinder Morgan Energy Partners LP 6.000% 2/1/17 17 18 Kinder Morgan Energy Partners LP 5.950% 2/15/18 17 18 Kinder Morgan Inc. 7.000% 6/15/17 17 18 Kinder Morgan Inc. 2.000% 12/1/17 17 17 Occidental Petroleum Corp. 4.125% 6/1/16 600 612 Occidental Petroleum Corp. 1.500% 2/15/18 850 848 Shell International Finance BV 0.625% 12/4/15 300 300 Shell International Finance BV 1.125% 8/21/17 500 499 6 Southern Natural Gas Co. LLC 5.900% 4/1/17 17 18 Total Capital International SA 1.500% 2/17/17 687 691 Total Capital International SA 1.550% 6/28/17 187 188 Technology (1.0%) Apple Inc. 0.900% 5/12/17 300 301 Applied Materials Inc. 2.650% 6/15/16 800 811 Corning Inc. 1.500% 5/8/18 300 296 6 Hewlett Packard Enterprise Co. 2.450% 10/5/17 500 502 6 Hewlett Packard Enterprise Co. 2.850% 10/5/18 500 501 Intel Corp. 1.950% 10/1/16 214 217 Intel Corp. 1.350% 12/15/17 200 201 Microsoft Corp. 1.300% 11/3/18 500 500 Oracle Corp. 5.250% 1/15/16 367 371 Oracle Corp. 1.200% 10/15/17 350 351 Oracle Corp. 5.750% 4/15/18 400 441 QUALCOMM Inc. 1.400% 5/18/18 400 398 Transportation (0.3%) Canadian National Railway Co. 5.850% 11/15/17 345 375 6 ERAC USA Finance LLC 1.400% 4/15/16 308 308 6 ERAC USA Finance LLC 6.375% 10/15/17 58 63 Ryder System Inc. 2.500% 3/1/17 275 278 United Parcel Service Inc. 1.125% 10/1/17 214 215 Utilities (2.7%) Electric (2.7%) Arizona Public Service Co. 6.250% 8/1/16 420 437 Baltimore Gas & Electric Co. 5.900% 10/1/16 54 56 Berkshire Hathaway Energy Co. 5.750% 4/1/18 116 127 CMS Energy Corp. 6.550% 7/17/17 589 637 CMS Energy Corp. 5.050% 2/15/18 39 42 Commonwealth Edison Co. 5.950% 8/15/16 54 56 Commonwealth Edison Co. 1.950% 9/1/16 54 54 Commonwealth Edison Co. 6.150% 9/15/17 454 493 Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 900 1,041 Consumers Energy Co. 5.500% 8/15/16 119 123 Consumers Energy Co. 5.150% 2/15/17 135 142 Consumers Energy Co. 5.650% 9/15/18 121 134 Consumers Energy Co. 6.125% 3/15/19 125 142 Duke Energy Carolinas LLC 7.000% 11/15/18 723 836 Duke Energy Florida Inc. 0.650% 11/15/15 38 38 Duke Energy Florida Inc. 5.100% 12/1/15 38 38 Duke Energy Florida Llc 5.800% 9/15/17 246 266 Duke Energy Florida Llc 5.650% 6/15/18 50 55 Duke Energy Progress Inc. 5.250% 12/15/15 38 38 Edison International 3.750% 9/15/17 1,200 1,246 Exelon Corp. 1.550% 6/9/17 600 599 Georgia Power Co. 5.700% 6/1/17 650 694 Louisville Gas & Electric Co. 1.625% 11/15/15 414 414 National Rural Utilities Cooperative Finance Corp. 1.900% 11/1/15 171 171 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 671 676 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 221 235 National Rural Utilities Cooperative Finance Corp. 0.950% 4/24/17 225 225 Pacific Gas & Electric Co. 5.625% 11/30/17 1,555 1,680 Pacific Gas & Electric Co. 8.250% 10/15/18 300 354 TECO Finance Inc. 4.000% 3/15/16 143 145 TECO Finance Inc. 6.572% 11/1/17 58 63 5 TECO Finance Inc. 0.920% 4/10/18 100 99 Union Electric Co. 6.400% 6/15/17 464 500 Xcel Energy Inc. 0.750% 5/9/16 250 250 Xcel Energy Inc. 1.200% 6/1/17 300 299 Total Corporate Bonds (Cost $128,679) Sovereign Bonds (U.S. Dollar-Denominated) (1.1%) CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 800 798 Corp. Andina de Fomento 3.750% 1/15/16 150 151 Corp. Andina de Fomento 7.790% 3/1/17 200 216 Export-Import Bank of Korea 3.750% 10/20/16 200 205 Export-Import Bank of Korea 4.000% 1/11/17 500 515 Export-Import Bank of Korea 1.750% 2/27/18 50 50 Korea Development Bank 3.250% 3/9/16 100 101 Korea Development Bank 4.000% 9/9/16 1,000 1,024 Korea Development Bank 2.250% 8/7/17 200 202 North American Development Bank 2.300% 10/10/18 300 304 Province of Ontario 2.300% 5/10/16 400 404 Province of Ontario 1.600% 9/21/16 400 403 Statoil ASA 3.125% 8/17/17 200 207 Statoil ASA 1.200% 1/17/18 300 299 Svensk Exportkredit AB 0.625% 5/31/16 300 300 Total Sovereign Bonds (Cost $5,182) Taxable Municipal Bond (0.1%) Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL (Cost $256) 3.220% 2/1/21 247 Shares Temporary Cash Investment (18.8%) Money Market Fund (18.8%) 7 Vanguard Market Liquidity Fund (Cost 0.207% 86,922,055 Total Investments (99.0%) (Cost $458,711) Other Assets and Liabilities-Net (1.0%) Net Assets (100%) 1 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, the aggregate value of these securities was $50,487,000, representing 10.9% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of October 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 93,178 — Asset-Backed/Commercial Mortgage-Backed Securities — 143,628 680 Corporate Bonds — 128,680 Sovereign Bonds — 5,179 — Taxable Municipal Bonds — 254 — Temporary Cash Investments 86,922 — — Futures Contracts—Assets 1 15 Futures Contracts—Liabilities 1 (5) — — Total 86,932 370,919 680 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At October 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note December 2015 (88) (19,242) 51 90-Day Euro December 2015 49 12,200 5 5-Year U.S. Treasury Note December 2015 (12) (1,437) 8 64 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At October 31, 2015, the cost of investment securities for tax purposes was $458,711,000. Net unrealized depreciation of investment securities for tax purposes was $190,000, consisting of unrealized gains of $242,000 on securities that had risen in value since their purchase and $432,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FIXED INCOME SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: December 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FIXED INCOME SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: December 18, 2015 VANGUARD FIXED INCOME SECURITIES FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: December 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
